Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 1 of 188




                      EXHIBIT 1
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 2 of 188




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Civil Action No.: 0:20-cv-60416-RS

    TOCMAIL INC, a Florida corporation,

                  Plaintiff,

    v.

    Microsoft Corporation, a
    Washington corporation,


                Defendant.
    __________________________________




                 REBUTTAL EXPERT REPORT OF KEITH R. UGONE, PH.D.

                                        December 7, 2020




                                 CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 3 of 188




                      REBUTTAL EXPERT REPORT OF KEITH R. UGONE, PH.D.

                                                           December 7, 2020

    I.       OVERVIEW OF ASSIGNMENT ................................................................................... 1
    II.      SUMMARY OF OPINIONS ............................................................................................ 3
    III.     QUALIFICATIONS AND EXPERIENCE .................................................................... 9
    IV.      FACTS, DATA, AND INFORMATION CONSIDERED ........................................... 10
    V.       OVERVIEW OF PARTIES ........................................................................................... 12
             A. TocMail Inc. (“TocMail”) .......................................................................................... 12
             B. Microsoft Inc. (“Microsoft”) ....................................................................................... 13
    VI.      MICROSOFT’S ACCUSED PRODUCTS ................................................................... 15
             A. Microsoft Safe Links................................................................................................... 16
             B. Microsoft 365 Advanced Protection For Consumers.................................................. 17
             C. Microsoft Advanced Threat Protection (“ATP”) ........................................................ 19
             D. Microsoft Products With ATP Or Advanced Protection Included ............................. 22
             E. Sales Of Microsoft Products That Include The Safe Links Feature ........................... 25
    VII. TOCMAIL’S ASSERTIONS ......................................................................................... 27
    VIII. THE ’628 PATENT......................................................................................................... 29
    IX.   OVERVIEW OF TOCMAIL’S CLAIMED MONETARY REMEDIES AS
          PRESENTED BY MS. BOUR ....................................................................................... 30
          A. Claimed Lost Profits Damages ................................................................................... 30
             B. Claimed Disgorgement ............................................................................................... 35
    X.       EVALUATION OF TOCMAIL’S CLAIMED DAMAGES AS PRESENTED BY
             MS. BOUR ....................................................................................................................... 37
             A. Ms. Bour Failed To Analyze Or Consider The Possibility Microsoft Could Remove
                The Allegedly Misleading Statements In The Future ................................................. 38
             B. Ms. Bour’s Proposed Monetary Remedies Represent Mathematical Calculations
                Rather Than Reliable Measures Of Economic Harm Attributable To Alleged
                Wrongful Conduct ...................................................................................................... 40
             C. Ms. Bour Failed To Consider That Not All Consumers Were Exposed To, Confused
                By, Or Altered Their Purchase Behavior Because Of Microsoft’s Allegedly
                Misleading Statements ................................................................................................ 41
                  1. Many Microsoft Customers Likely Were Not Exposed To The Allegedly False
                     Statements ............................................................................................................. 42


                                                CONFIDENTIAL – COUNSEL ONLY
                                                            -i-
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 4 of 188




               2. Consumers Who Were Exposed To The Allegedly Misleading Statements May
                  Not Have Been Confused In The Manner Alleged By Plaintiff ........................... 47
               3. Consumers Who Were Exposed To And Confused By The Allegedly Misleading
                  Statements May Not Have Purchased The TocMail Product ............................... 48
          D. Ms. Bour’s Calculation Of Claimed Lost Profits Is Based Upon Flawed And
             Unsupported Assumptions .......................................................................................... 52
               1. Ms. Bour Assumes An Unreasonably Large Percentage Of Microsoft Customers
                  Would Have Purchased TocMail’s Product .......................................................... 52
               2. Ms. Bour Utilizes An Unreasonable And Overstated Incremental Profit Margin
                  For TocMail’s Alleged Lost Sales ........................................................................ 56
               3. Ms. Bour Projects Lost Profits Over An Unreasonably Long Time Horizon ....... 59
               4. Ms. Bour Assumes An Unreasonably Low Discount Rate ................................... 61
          E. Ms. Bour’s Calculation Of Disgorgement Of Microsoft’s Profits .............................. 62
               1. Ms. Bour Assumes That All Microsoft Revenues From Products That Include
                  The Safe Links Feature Represent Revenues With An Economic Nexus To The
                  Alleged Wrongful Conduct ................................................................................... 63
               2. Ms. Bour Fails To Meet Her Burden Of Identifying Revenues Attributable To
                  Safe Links .............................................................................................................. 65
               3. Ms. Bour Fails To Apportion Microsoft’s Revenues Only To Those Revenues
                  Associated With The At-Issue Safe Links Feature ............................................... 67
               4. Ms. Bour Presents Only Microsoft Revenues Without Accounting For Any
                  Costs...................................................................................................................... 69




                                              CONFIDENTIAL – COUNSEL ONLY
                                                          - ii -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 5 of 188




                       REBUTTAL EXPERT REPORT OF KEITH R. UGONE, PH.D.

                                                   December 7, 2020

    I.         OVERVIEW OF ASSIGNMENT

    1.         I have been retained as an economics and damages expert for Microsoft Corporation

               (“Microsoft”) in the matter of TocMail Inc. vs. Microsoft Corporation. I understand that

               TocMail Inc. (“TocMail”) asserts that Microsoft has falsely advertised the ability of its

               Safe Links feature (included in the Office Advanced Threat Protection (“ATP”) product)

               to protect cloud-based email users from a malicious content security threat called “IP

               cloaking.”1 Absent Microsoft’s alleged false advertising, TocMail contends it would have

               been able to sell a product allegedly embodying its patented method for protecting against

               attacks that use IP cloaking.2

    2.         As a result of Microsoft’s alleged false advertising, TocMail is seeking lost profits damages

               and disgorgement of Microsoft’s profits as monetary remedies. 3 On October 1, 2020,

               TocMail submitted the expert report of Ms. Marcie Bour (the “Bour Report”) to support its

               claim of lost profits and disgorgement of Microsoft’s profits attributable to the alleged

               wrongful conduct.

               a. TocMail’s Lost Profits Claim. In her report, Ms. Bour assumes all or virtually all of
                  Microsoft customers who bought products including the Safe Links feature would have
                  purchased a TocMail subscription in the absence of Microsoft’s alleged false
                  advertising. 4 Ms. Bour concludes that the present value of TocMail’s lost profits
                  between November 2019 (i.e., the assumed hypothetical launch date of TocMail) and


    1
        Plaintiff’s First Amended Complaint (“Amended Complaint”) filed on November 13, 2020, pp. 4 – 8.
    2
        Amended Complaint, pp. 21 – 22.
    3
        Amended Complaint, pp. 22 – 25.
    4
        Bour Report, pp. 22 – 23.


                                           CONFIDENTIAL – COUNSEL ONLY
                                                       -1-
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 6 of 188
    Rebuttal Expert Report of Keith R. Ugone, Ph.D.
    December 7, 2020
    ____________________________________________________________________________________________



                    May 2035 (i.e., the expiration date of TocMail’s patent according to Plaintiff) is
                    approximately $15.3 billion.5

               b. TocMail’s Disgorgement Claim. Ms. Bour states that “[t]he Lanham Act requires a
                  plaintiff to provide the infringing defendant’s sale. [sic] The burden then shifts to a
                  defendant to prove ‘all elements of cost or deductions claimed.’”6 As an input into a
                  measure of claimed disgorgement, Ms. Bour estimates Microsoft’s revenues from (i)
                  the sale of ATP as a standalone product and (ii) the sale of other Microsoft products
                  that include ATP.7 Ms. Bour identified Microsoft’s U.S. revenues from the at-issue
                  products with ATP or Safe Links between July 2015 and June 2020 of $7.3 billion.8
                  Ms. Bour also estimates Microsoft’s global revenues from the at-issue products with
                  ATP or Safe Links of $14.2 billion between July 2015 and June 2020.9

    3.         I have been requested by counsel for Microsoft to evaluate the opinions contained in the

               Bour Report. In conducting my analyses, I have been asked to assume Microsoft is found

               to be in violation of the Lanham Act, as claimed by TocMail (which Microsoft disputes).10

               My opinions and the bases for my opinions are contained in the remainder of this report.11




    5
        Bour Report, p. 6.
    6
        Bour Report, p. 13.
    7
        Bour Report, p. 4.
    8
        Bour Report, p. 21.
    9
      Bour Report, pp. 14, 21. As described in Section IX below, Ms. Bour relies upon the overall Microsoft annual
    financial statements which report Microsoft’s total revenue earned globally and total revenue earned in the United
    States.
    10
      Should the trier of fact determine that Microsoft has not falsely advertised its products, as claimed by TocMail,
    there would be no basis, from an economic perspective, to award damages.
    11
       I understand that fact discovery in this case is ongoing and closes February 22, 2021. In the event additional
    information relevant to an evaluation of TocMail’s claimed monetary remedies is made available, I reserve the ability
    to evaluate that information and update my opinions and analysis.


                                          CONFIDENTIAL – COUNSEL ONLY
                                                      -2-
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 7 of 188
    Rebuttal Expert Report of Keith R. Ugone, Ph.D.
    December 7, 2020
    ____________________________________________________________________________________________



    II.     SUMMARY OF OPINIONS12

    4.      Based upon the application of my economics and damages quantification training and

            experience to (a) my understanding of TocMail’s allegations, (b) documentary evidence,

            and (c) my review of the Bour Report, I have concluded that the monetary remedy-related

            opinions presented in the Bour Report are unsupported by the economic evidence in this

            matter. As discussed throughout this report, the claimed monetary remedies presented by

            Ms. Bour are unreliable and significantly overstated, based upon flawed inputs for which

            she provides no support, and are based upon calculations that do not apply reliable

            economic methods or principles. Consequently, Ms. Bour does not provide the trier of fact

            with any reliable measures of monetary remedies.                   The bases for my opinions are

            summarized below and discussed in more detail later in this report.

            a. Ms. Bour Failed To Analyze Or Consider The Possibility Microsoft Could Remove
               The Allegedly Misleading Statements In The Future. In light of the alleged harm to
               TocMail primarily accruing in the future and being highly uncertain, updating
               Microsoft’s advertising and other materials to remove statements that are adjudicated
               to be misleading on a going-forward basis is an efficient remedy with an economic
               nexus to TocMail’s alleged economic harm. This would address directly the alleged
               wrongful conduct and then allow TocMail to earn the future profits it would have been
               able to earn but-for the alleged wrongful conduct through commercializing its security
               product.

            b. Ms Bour Presents Claimed Monetary Remedies That Contain A Fatal Irreconcilable
               Inconsistency. Assuming a liability outcome, Ms. Bour calculates claimed monetary
               remedies to TocMail over a 15-year period into the future. Underlying these
               calculations, Ms. Bour opines that in the absence of the alleged false advertising,
               TocMail would have captured all of Microsoft’s future Accused Products’ customers



    12
      This Summary of Opinions is intended to be an overview. A full description of my opinions is contained throughout
    this report and the associated exhibits.


                                         CONFIDENTIAL – COUNSEL ONLY
                                                     -3-
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 8 of 188
    Rebuttal Expert Report of Keith R. Ugone, Ph.D.
    December 7, 2020
    ____________________________________________________________________________________________



                 within six months of a single press release introducing TocMail’s product. 13 This
                 presents a fatal irreconcilable inconsistency in Ms. Bour’s analysis. Given the 15-year
                 period into the future over which monetary remedies are being claimed, Ms. Bour does
                 not reconcile why a favorable adjudicated outcome (if it were to occur to trigger the
                 possibility of a monetary remedy) followed by Microsoft removing any statements
                 adjudicated to be false would not cure fully within six months the claimed future harm
                 being asserted by TocMail through Ms. Bour.

            c. Ms. Bour’s Proposed Monetary Remedies Represent Mathematical Calculations
               Rather Than Reliable Measures Of Damages Attributable To Alleged Wrongful
               Conduct. Ms. Bour fails to provide any evaluation of the inputs into her calculations
               or whether her claimed monetary remedies have an economic nexus to the alleged
               wrongful conduct. Ms. Bour failed to properly evaluate economic factors inherent in a
               measure of lost profits or disgorgement including: (i) the portion of lost sales, if any,
               directly attributable to the alleged wrongful conduct, (ii) the reasonableness or accuracy
               of her lost profits inputs, and (iii) the portion of Microsoft revenues with a nexus to the
               alleged wrongful conduct. Absent any such analyses, Ms. Bour simply performs
               mathematical calculations rather than a reliable determination of TocMail’s damages
               (or Microsoft’s profits) attributable to Microsoft’s alleged false advertising. Absent a
               reliable measure of these inputs, Ms. Bour’s claimed monetary remedies are unreliable
               and Plaintiff has failed to provide evidence to support a reliable monetary remedy in
               this matter.

            d. Ms. Bour Failed To Consider That Not All Consumers Were Exposed To, Confused
               By, Or Altered Their Purchase Behavior Because Of Microsoft’s Allegedly Misleading
               Statements. Ms. Bour implicitly assumes that all consumers who purchased a product
               with the Safe Links feature (i) were exposed to the asserted statements, (ii) were
               confused by the statements in the manner alleged by Plaintiff, and (iii) changed their
               purchasing behaviors as a result of their exposure and confusion arising from the
               allegedly misleading statements. Ms. Bour’s implicit assumptions are inappropriate
               and inconsistent with at least the following evidence, which she failed to consider in
               her report.

                 i. Many Microsoft Customers Likely Were Not Exposed To The Alleged False
                    Statements. Ms. Bour fails to analyze in her report the specific alleged misleading
                    statements made by Microsoft and evaluate whether her implicit assumption that
                    all Microsoft customers who purchased a product with Safe Links would have been

    13
      In her report, Ms. Bour assumes that, after a November 2019 press release, it would “take 30-90 days for companies
    to investigate TocMail and the claims in the press release.” (Bour Report, p. 23.) After that, Ms. Bour assumes that
    TocMail would make sales to 50% of Microsoft’s seats on the accused products in February 2020, 75% of those
    Microsoft seats in March 2020, and 100% of those Microsoft seats starting in April 2020. (Bour Report, p. 23.)


                                          CONFIDENTIAL – COUNSEL ONLY
                                                      -4-
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 9 of 188
    Rebuttal Expert Report of Keith R. Ugone, Ph.D.
    December 7, 2020
    ____________________________________________________________________________________________



                  exposed to those statements is reasonable or appropriate. A review of the actual
                  materials identified by Plaintiff which included one of the allegedly false statements
                  supports a conclusion that these statements only are included in materials that are
                  difficult to access, and likely would not be viewed by many, much less all,
                  Microsoft customers.

              ii. Consumers Who Were Exposed To The Allegedly Misleading Statements May Not
                  Have Been Confused In The Manner Alleged By Plaintiff. Ms. Bour fails to
                  evaluate in her report the alleged misleading statements to determine whether her
                  assumption is accurate that each and every Microsoft customer would interpret
                  those statements as solving IP Cloaking and/or being 100% effective at eliminating
                  unsafe email links. Ms. Bour failed to acknowledge in her report that the claimed
                  statements (1) do not reference IP Cloaking, (2) do not imply there are no benefits
                  from third-party security products, and (3) one of the three statements focuses on
                  hyperlinks in documents, a feature unrelated to TocMail’s email security product.
                  Contrary to Ms. Bour’s unsupported assumptions, it is reasonable to expect that at
                  least some consumers who were exposed to the allegedly misleading claims would
                  not be confused in the manner alleged by Plaintiff.

              iii. Consumers Who Were Exposed To And Confused By The Allegedly Misleading
                   Statements May Not Have Altered Their Purchasing Decisions. Ms. Bour does not
                   provide any analysis in her report supporting her implicit assumption that each
                   confused consumer would have changed their purchasing decision and purchased
                   the TocMail product but-for the alleged wrongful conduct. Ms. Bour’s assumption
                   is unreasonable and inconsistent with the following evidence: (1) TocMail has no
                   sales and is not commercially successful, (2) Microsoft’s first-party security
                   offerings do not prevent other third-party security products from achieving
                   commercial success, and (3) many Microsoft customers with Safe Links may have
                   received it in a product with other features and may have placed little or no value
                   on Safe Links.

           e. Ms. Bour’s Calculation Of Lost Profits Is Based Upon Flawed And Unsupported
              Assumptions. Ms. Bour presents a claimed calculation of lost profits based upon
              unreasonable assumptions that she presents without any support or independent
              analysis in her report regarding the appropriateness or accuracy of those assumptions.
              Ms. Bour’s flawed assumptions include at least the following.

              i. Ms. Bour Assumes An Unreasonably Large Percentage Of Microsoft Customers
                 Would Have Purchased TocMail’s Product. Ms. Bour assumes, without support,
                 that absent Microsoft’s alleged false advertising each and every Microsoft customer
                 who purchased a product including the Safe Links feature would purchase
                 TocMail’s product. Effectively, Ms. Bour’s claimed lost sales are based upon an

                                   CONFIDENTIAL – COUNSEL ONLY
                                               -5-
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 10 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                assumption that (1) 100% of at-issue Microsoft customers were exposed to the
                allegedly misleading statements, (2) 100% of at-issue Microsoft customers were
                confused by those statements in the manner alleged by Plaintiff, and (3) 100% of
                at-issue Microsoft customers altered their purchase behavior and declined to
                purchase TocMail’s product when they otherwise would have purchased that
                product. As discussed above, each of these assumptions is unsupported and
                inconsistent with the available economic evidence and as such, Ms. Bour has not
                presented a reliable or relevant measure of TocMail’s actual lost sales as a result of
                the alleged wrongful conduct.

            ii. Ms. Bour Utilizes An Unreasonable And Overstated Incremental Profit Margin For
                TocMail’s Alleged Lost Sales. Ms. Bour fails to perform an independent analysis
                of the incremental costs TocMail likely would incur if it made its claimed lost sales.
                Ms. Bour’s identified incremental costs imply TocMail would operate at a gross
                profit rate of over 98% from 2020 to May 2035. Ms. Bour’s assumed profitability
                is unreasonably high and inconsistent with the actual profitability observed at other
                cybersecurity companies focused on email security, which had gross profit margins
                ranging from 63% to 78% and net profit margins ranging from -39.1% to 0.8%.

            iii. Ms. Bour Projects Lost Profits Over An Unreasonably Long Time Horizon.
                 Ms. Bour projects TocMail’s claimed lost profits through May 7, 2035, Plaintiff’s
                 asserted date of expiration of the ’628 Patent, nearly 15 years into the future. Ms.
                 Bour’s assumptions underlying her calculation of lost profits are unsupported and
                 unreasonable, and her attempts to project those same inputs 15 years into the future
                 are highly speculative. Also, an underlying assumption of Ms. Bour’s projections
                 is that TocMail would not be able to mitigate any of the claimed impact of
                 Microsoft’s alleged false advertising over the entire projection period.

            iv. Ms. Bour Assumes An Unreasonably Low Discount Rate. Ms. Bour utilized a
                discount rate of 7.5% based in part on Microsoft’s weighted average cost of capital
                (“WACC”) of 5.52% with a claimed upward adjustment to account for the
                diversification of Microsoft (relative to TocMail). Ms. Bour’s discount rate is
                flawed and unreliable for at least the following reasons: (1) the increase in WACC
                above Microsoft’s 5.52% is arbitrary and unsupported; (2) the WACC of 7.5%
                primarily is based upon Microsoft and inconsistent with the WACC of other
                established email security firms; and (3) Ms. Bour does not account for business
                risks specific to TocMail, a new firm that has not made a single sale of its product
                and has not demonstrated the ability to make the sales that Microsoft was able to
                achieve.

         f. Ms. Bour’s Calculation Of Disgorgement Of Microsoft’s Profits. With respect to
            TocMail’s claimed disgorgement, Ms. Bour identifies Microsoft’s revenues from the

                                 CONFIDENTIAL – COUNSEL ONLY
                                             -6-
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 11 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



            sale of ATP as a standalone product and from the sale of Office 365 and Microsoft 365
            products that included ATP. While Ms. Bour identifies Microsoft’s total revenues from
            products that include Safe Links, she does not provide a relevant or reliable measure of
            Microsoft’s profits attributable to the alleged wrongful conduct (or even a relevant
            input into such a calculation). Ms. Bour’s presented revenue figures are flawed for at
            least the following reasons.

            i. Ms. Bour Assumes That All Microsoft Revenues From Products Including The Safe
               Links Feature Represent Revenues With A Nexus To The Alleged Wrongful
               Conduct. From an economic perspective, the benefit to Microsoft, if any, from the
               alleged wrongful conduct would not be equal to all revenues and profits attributable
               to products which included the Safe Links feature. Rather, Microsoft’s alleged at-
               issue profits (assuming liability and assuming disgorgement is the appropriate
               remedy) would be equal to the incremental profits earned from consumers who
               were exposed to an allegedly false statement, confused by that statement, and
               purchased a Microsoft product when they otherwise would not have as a result of
               the allegedly misleading statements. Plaintiff has not shown evidence that any
               (much less all) Microsoft customers altered their purchasing behavior as assumed
               by Ms. Bour. As discussed above, this assumption is unreasonable and inconsistent
               with the available economic evidence. Ms. Bour’s failure to properly evaluate the
               incremental Microsoft revenues or profits earned as a result of the alleged wrongful
               conduct renders the inputs she presents irrelevant and unreliable.

            ii. Ms. Bour Fails To Meet The Burden Of Identifying Revenues Attributable To Safe
                Links. Even if the trier-of-fact agrees with Ms. Bour’s assumption that all
                Microsoft customers who purchased a product with Safe Links saw an allegedly
                misleading statement and purchased a Microsoft product with Safe Links because
                of that statement, Ms. Bour failed to consider (and properly evaluate) in her report
                that the revenues and profits received by Microsoft on such products with a claimed
                nexus to the allegedly misleading statements are not solely related to Microsoft’s
                Safe Links feature. An appropriate evaluation of Microsoft’s profits to be
                disgorged should measure only those profits attributable to Safe Links. Even
                though Ms. Bour states she only is required to identify revenues and not relevant
                deductible costs, Ms. Bour still fails to properly meet her burden as she described
                it. Rather than identify the revenues that would serve as a relevant input into a
                calculation of disgorgement attributable to the alleged wrongful conduct (i.e.,
                Microsoft’s incremental revenues from Safe Links), Ms. Bour simply presents all
                revenues associated with any Microsoft product that included Safe Links as part of
                a product with numerous other features.

            iii. Ms. Bour Fails To Apportion Microsoft’s Revenues Only To Those Revenues
                 Associated With The At-Issue Safe Links Feature. Ms. Bour presents all Microsoft

                                 CONFIDENTIAL – COUNSEL ONLY
                                             -7-
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 12 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                revenues from each product that included the Safe Links feature, and has failed to
                apportion those revenues to the revenues attributable to Safe Links. Ms. Bour made
                no efforts to perform any apportionment of Microsoft’s revenues from these
                broader products, even to the revenues attributable to Microsoft’s security product
                products such as ATP Plan 1, the product with the fewest features offered for sale
                by Microsoft that includes Safe Links. Over the July 2015 to June 2020 period,
                Microsoft’s broader products had an overall average price of $14.84 per seat per
                month for commercial products and $21.25 per license for consumer products --
                compared to an overall average price for ATP Plan 1 of $3.31 per seat per month.
                Even if Ms. Bour had attempted to calculate Microsoft’s revenue solely attributable
                to ATP (which she did not), such an analysis would fail to properly apportion
                Microsoft’s revenues as Safe Links is a single feature out of numerous features
                included in ATP Plan 1. As such, the revenues presented by Ms. Bour include
                substantial revenues attributable to products and features with no nexus to the
                alleged wrongful conduct, and her failure to properly apportion Microsoft’s
                revenues renders those figures unreliable and irrelevant as an input into an
                estimation of disgorgement.

            iv. Ms. Bour Presents Only Microsoft Revenues Without Accounting For Any Costs.
                Even if Ms. Bour had properly identified Microsoft’s revenues attributable to the
                alleged wrongful conduct, which as discussed above she has not, a proper
                evaluation of disgorgement also would incorporate a deduction for Microsoft’s
                costs. Over the July 2015 to June 2020 period, Microsoft’s gross margin in the
                Office 365 Commercial product category ranged between 62.0% and 76.0%. In the
                event Plaintiff provides a reliable measure of Microsoft’s incremental revenues
                earned as a result of the alleged wrongful conduct, which as discussed in detail
                above it has not, these gross margin figures could be applied to more appropriately
                defined revenues to begin to evaluate Microsoft’s incremental profits (in
                conjunction with other deductions).

  5.     For all of the reasons described herein, among others discussed throughout this report but

         not summarized here, the calculations presented by Ms. Bour regarding TocMail’s claimed

         monetary remedies attributable to the alleged wrongful conduct are unreliable and

         overstated.




                                 CONFIDENTIAL – COUNSEL ONLY
                                             -8-
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 13 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



  III.   QUALIFICATIONS AND EXPERIENCE

  6.     I am a Senior Advisor (Managing Principal - Retired) at Analysis Group, Inc. (“AG”). AG

         provides economic, financial, statistical, health care analytics, and business strategy

         consulting to its clients and specializes in the interpretation of economic and financial data

         and the development of economic and financial models. Internationally, AG consists of

         more than 1,000 professionals who specialize in, among other things, the fields of

         economics, accounting, finance, statistics, health care analytics, and strategy consulting.

  7.     My primary responsibility at AG is to provide economic and financial consulting services

         to clients. Throughout my career, I have provided financial consulting services in false

         advertising matters, antitrust cases, intellectual property cases, breach of contract cases,

         fraud-related cases, business tort cases, business interruption cases, employment / loss of

         earnings matters, lender liability cases, and securities-related cases. I have provided expert

         testimony in deposition and trial settings numerous times.

  8.     I specialize in the application of economic principles to complex financial disputes. I am

         generally retained in cases requiring economic and financial analyses. Financial models I

         have constructed or evaluated in the past have contained as components revenue analyses,

         cost analyses, assessments of capacity, assessments of profitability, assessments of

         reasonable royalties, and assessments of the competitive business environment. I also have

         evaluated various claims of economic value using peer group comparisons and/or

         discounted cash flow analyses relating to projected future earnings streams. During the




                                  CONFIDENTIAL – COUNSEL ONLY
                                              -9-
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 14 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



          course of my career, I have frequently performed financial analyses using large databases

          of information and complex computer models.

  9.      I received my B.A. in Economics from the University of Notre Dame in 1977, my M.A. in

          Economics from the University of Southern California in 1979, and my Ph.D. in

          Economics from Arizona State University in 1983. Attached as Exhibit 1 is a true and

          correct copy of my current resume. A listing of publications I have authored is contained

          in my resume. Attached as Exhibit 2 is my trial and deposition testimony experience. My

          business address is Analysis Group, Inc., Park Place Center, 2911 Turtle Creek Blvd., Suite

          600, Dallas, Texas, 75219.

  10.     AG is being compensated based upon hours incurred and the hourly rates of the personnel

          involved. Payment to AG is not contingent upon my findings or the outcome of this matter.

          AG is being compensated at a rate of $650 per hour for my time. Hourly rates for other

          staff at AG working on this matter range from $300 to $500 per hour, depending upon the

          level and experience of the staff involved.

  IV.     FACTS, DATA, AND INFORMATION CONSIDERED

  11.     The facts, data, and information available to me in forming my opinions are set forth in

          Exhibit 3 or elsewhere in my report (including exhibits). 14 Examples of the types of

          information available to me include the following:




  14
     I understand that fact discovery in this case is ongoing and closes February 22, 2021. In the event additional
  information relevant to an evaluation of TocMail’s claimed monetary remedies is made available, I reserve the ability
  to evaluate that information and update my opinions and analysis.


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 10 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 15 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



         a. legal documents (e.g., Amended Complaint, Plaintiff’s responses to interrogatories
            from Defendant);

         b. patents (i.e., United States Patent No. 10,574,628);

         c. expert reports (i.e., Expert Report of Marcie D. Bour dated October 1, 2020);

         d. documents produced by Microsoft (e.g., financial data regarding units sold and
            revenues of Office 365 products); and

         e. information independently obtained (e.g., information from TocMail’s website,
            Microsoft’s website, and various third-party websites).

  12.    In addition, during the preparation of my expert report, discussions were held with Ms.

         Kathryn Griffith, a Director at PricewaterhouseCooper LLP (“PwC”). Generally, the

         following topics were discussed:

         a. how Microsoft commercializes the Safe Links feature;

         b. how Microsoft accounts for the costs attributable to Safe Links; and

         c. Microsoft’s produced unit sales and revenue data.

  13.    My analyses and opinions are based upon the information available to date and are

         contained throughout this narrative to my report and the associated exhibits. I reserve the

         ability to review documents, depositions transcripts, expert reports, or other information

         still to be produced by the parties and to supplement my opinions based upon that review,

         if appropriate.   I also reserve the ability to use demonstrative exhibits and/or other

         information at trial to explain and illustrate my opinions.




                                  CONFIDENTIAL – COUNSEL ONLY
                                             - 11 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 16 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



  V.         OVERVIEW OF PARTIES

             A. TocMail Inc. (“TocMail”)

  14.        TocMail, short for “time-of-click mail,” is a cybersecurity company headquartered in

             Florida that allegedly offers “time-of-click” protection against email hacking.15 According

             to its website, TocMail’s time-of-click mail services are capable of defeating the attack that

             professional hackers use to bypass other cloud-based time-of-click services. 16 More

             specifically, TocMail alleged that its services protect against a hacking technique used to

             bypass email security called IP cloaking, described in detail below.17

  15.        TocMail asserts that cloud-based security has a major flaw that can be mitigated with

             TocMail’s onsite security service: not sharing the same internet address as the end user.18

             A cloud-based security service will evaluate a link in an email by: (a) using the link, (b)

             evaluating whether the link is benign or malicious, and (c) if it determines the link is

             benign, allowing the user to access the link.19 With IP Cloaking, an email with malicious

             content can evaluate the underlying internet address accessing an embedded link and

             determine if it is the user or a cloud-based security scanner. A hacker can provide the




  15
       “TocMail.” (https://TocMail.net/#instructions, viewed on November 20, 2020.) See also, Amended Complaint, p.
  2.
  16
       “TocMail.” (https://TocMail.net/#instructions, viewed on November 20, 2020.)
  17
       “TocMail.” (https://TocMail.net/#instructions, viewed on November 20, 2020.)
  18
       Amended Complaint, p. 20.
  19
       TocMail. (https://TocMail.net/#instructions, viewed on November 20, 2020.)


                                         CONFIDENTIAL – COUNSEL ONLY
                                                    - 12 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 17 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             security scanner with a benign link so the security service allows the user to access the link,

             and when the user accesses the link the hacker can redirect the user to malicious content.20

  16.        TocMail claims to be the owner of the U.S. 10,574,628 Patent (“’628 Patent”) entitled

             “Computer Security System and Method Based on User-Intended Final Destination.”21

             TocMail asserts (without any support of which I am aware) that the patented technology

             enables it to be the only company able to offer a “cloud redirect service that solves this all-

             important issue.”22 TocMail claims it solves the IP Cloaking issue by evaluating whether

             the destination from a link is benign, and then sending the user directly to the benign site

             rather than allowing it to access the email link. 23 TocMail allegedly began selling its

             solution on December 12, 2019 through its website with a commercial license available for

             $3 per user per month, and TocMail claims it intends to begin selling consumer licenses

             for $5 per user per month but has made no sales.24

             B. Microsoft Inc. (“Microsoft”)

  17.        Microsoft is a world leader in the development of software, services, devices, and cloud

             based platforms for consumers and businesses, headquartered in Redmond, WA. 25

             Microsoft’s products include “cross-device productivity applications; server applications;



  20
       Amended Complaint, p. 3.
  21
       U.S. 10,574,628 Patent. See Section VI below for a description of this patent.
  22
       Complaint filed on February 26, 2020 (“Complaint”), p. 32.
  23
       TocMail. (https://TocMail.net/#instructions, viewed on November 20, 2020.)
  24
       Plaintiff’s Answers And Objections To Defendant’s First Set Of Interrogatories To Plaintiff, p. 4.
  25
       Microsoft Corporation SEC Form 10-K for the fiscal year ended June 30, 2020, p 3.


                                           CONFIDENTIAL – COUNSEL ONLY
                                                      - 13 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 18 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             business solution applications; desktop and server management tools; software

             development tools; and video games.” 26 Founded in 1975, Microsoft characterizes its

             mission as bringing “technology and products together into experiences and solutions that

             unlock value for [its] customers.”27 On August 1, 1989, the company released its earliest

             version of Office Suite productivity applications.28 Currently, Microsoft offers a variety

             of cloud-based office products and services to consumer and commercial customers.29

  18.        Currently, Microsoft operates in three segments, (a) Productivity and Business Processes,

             (b) Intelligent Cloud, and (c) More Personal Computing.30 As part of its Productivity and

             Business Processes segment, Microsoft has developed a series of products and services that

             support efficiencies, communication, information services for customers that is categorizes

             into four segments: Office Commercial, Office Consumer, LinkedIn, and Dynamics. 31

             (See Table 1.)




  26
       Microsoft Corporation SEC Form 10-K for the fiscal year ended June 30, 2020, p 3.
  27
       Microsoft Corporation SEC Form 10-K for the fiscal year ended June 30, 2020, p 3.
  28
       “Facts About Microsoft.” (https://news.microsoft.com/facts-about-microsoft/, viewed on November 20, 2020.)
  29
    “Microsoft 365 And Office 365 Plan Options.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/
  office-365-platform-service-description/office-365-plan-options, viewed on November 20, 2020.)
  30
       Microsoft Corporation SEC Form 10-K for the fiscal year ended June 30, 2020, pp. 7 – 12.
  31
       Microsoft Corporation SEC Form 10-K for the fiscal year ended June 30, 2020, p. 7.


                                          CONFIDENTIAL – COUNSEL ONLY
                                                     - 14 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 19 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                                                       Table 1
                                    Microsoft’s Products And Services Included In
                                   The Productivity And Business Processes Segment
                       Products and Services                              Description
                                                  Includes (a) Microsoft 365 Consumer (formerly Office 365
                          Office Consumer
                                                  Consumer) and (b) Office.
                                                  Includes (a) Microsoft 365 subscriptions and (b) Office 365
                         Office Commercial
                                                  subscriptions.
                                                  Web-based platform that includes (a) free services and (b)
                                                  monetized services such as Talent Solutions, Learning
                              LinkedIn
                                                  Solutions, Marketing Solutions, and Premium
                                                  Subscriptions.
                                                  Cloud-based and on-premises business solutions for
                                                  financial management, enterprise resource planning,
                             Dynamics
                                                  customer relationship management, supply chain
                                                  management, and other application development platforms.


  VI.        MICROSOFT’S ACCUSED PRODUCTS

  19.        It is my understanding that Microsoft is alleged to falsely advertise its Safe Links feature.32

             TocMail alleges that:

                     Over a five-year period, Microsoft engaged in a sustained marketing
                     campaign to falsely promote the narrative that Safe Links solves the cloud
                     security flaw of IP Cloaked links and, therefore, companies can safely move
                     to Microsoft’s cloud service.33

  20.        The specific feature at issue, Safe Links, is included in (a) all consumer Microsoft 365

             licenses and (b) some, but not all, commercial Microsoft 365 and Office 365 licenses.34


  32
       Amended Complaint, p. 1.
  33
       Amended Complaint, p. 13.
  34
     Currently, Microsoft has updated the name associated with its consumer licenses and only sells Microsoft 365
  (formerly Office 365 consumer) licenses. For commercial licenses, Microsoft currently sells subscription plans of
  both Office 365 and Microsoft 365. Office 365 commercial licenses include a cloud-based suite of productivity apps
  including Outlook, Word, and PowerPoint (among others). Microsoft 365 commercial licenses include Office 365
  and other services (e.g., Windows 10 Enterprise, Enterprise Mobility + Security). (“Microsoft 365 And Office 365
  Platform Service Description.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-platform-
  service-description/office-365-platform-service-description, viewed on November 20, 2020.) See also, “Compare
  Office 365 to Microsoft 365.” (https://www.microsoft.com/en-us/microsoft-365/enterprise/compare-microsoft-365-

                                         CONFIDENTIAL – COUNSEL ONLY
                                                    - 15 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 20 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



           With respect to consumer licenses, Safe Links is one of several features within a security

           solution called Advanced Protection.35 For commercial licenses, Safe Links is included in

           Microsoft’s ATP security product, which is included with some, but not all commercial

           subscription options.36, 37 For commercial licenses that are not included with ATP, it also

           is available as a standalone product. I discuss the accused Safe Links feature as well as

           each of the Microsoft products which include Safe Links (among other features) in more

           detail below. (A detailed summary of Microsoft 365 and Office 365 subscription options

           and the products included in those subscriptions also is included in Exhibit 4.)

           A. Microsoft Safe Links

  21.      Microsoft’s Safe Links is a security feature that uses “URL scanning and rewriting of

           inbound email messages in mail flow, and time-of-click verification of URLs and links in



  and-office-365, viewed on November 20, 2020.)          See also, “Find The Right Solution For You.”
  (https://www.microsoft.com/en-us/microsoft-365/buy/compare-all-microsoft-365-products, viewed on November 6,
  2020.))
  35
     I understand Advanced Protection also is referred to as “Advanced Security” or “Advanced security for email and
  files” in certain Microsoft marketing and support materials. For purposes of this report, I will refer to the Microsoft
  365 consumer security solution as Advanced Protection.                 (“Microsoft 365 Advanced Protection.”
  (https://support.microsoft.com/en-gb/office/microsoft-365-advanced-protection-82e72640-39be-4dc7-8efd-
  740fb289123a, viewed on November 6, 2020).                  See also, “Find The Right Solution For You.”
  (https://www.microsoft.com/en-us/microsoft-365/buy/compare-all-microsoft-365-products, viewed on November 6,
  2020.))
  36
     “Office 365 Advanced Threat Protection Service Description.” (https://docs.microsoft.com/en-us/office365/
  servicedescriptions/office-365-advanced-threat-protection-service-description#feature-availability-across-advanced-
  threat-protection-atp-plans, viewed on November 6, 2020.)
  37
    I understand Microsoft recently updated its product name “Office 365 Advanced Threat Protection” to “Microsoft
  Defender 365.” Microsoft’s webpage states, “welcome to Microsoft Defender for Office 365, the new name for Office
  365 Advanced Threat Protection.” For the purposes of this report, Microsoft’s security product associated with
  Microsoft 365 and Office 365 is referred to by its prior name, Advanced Threat Protection or ATP. (“Microsoft
  Defender For Office 365.” (https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/office-365-
  atp?view=o365-worldwide#microsoft-defender-for-office-365-plan-1-and-plan-2, viewed on November 6, 2020.)


                                         CONFIDENTIAL – COUNSEL ONLY
                                                    - 16 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 21 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             email messages and other locations.”38 Microsoft’s Safe Links’ protection is integrated

             into various Microsoft products including email messages, Microsoft Teams, and Office

             365 Apps.39

  22.        It is my understanding that the Safe Links feature never is sold as a standalone product,40

             and is included in (a) Advanced Protection which is included with all Microsoft 365

             consumer licenses and (b) Microsoft ATP which is included with some, but not all,

             commercial Microsoft 365 and Office 365 licenses.41

             B. Microsoft 365 Advanced Protection For Consumers

  23.        Advanced Protection, Microsoft’s security product included with Microsoft 365 consumer

             licenses, provides personal and family customers with (a) protection from viruses and

             cybercrime, (b) tools to keep information secure and private, and (c) methods to recover

             files from malicious attacks.42 I understand Advanced Protection cannot be purchased as




  38
    “Set Up Safe Links Policies In Office 365 ATP.” (https://docs.microsoft.com/en-us/microsoft-365/security/office-
  365-security/set-up-atp-safe-links-policies?view=o365-worldwide, viewed on November 6, 2020).
  39
    “Safe Links In Microsoft Defender For Office 365.” (https://docs.microsoft.com/en-us/microsoft-365/security/
  office-365-security/atp-safe-links?view=o365-worldwide#how-atp-safe-links-works-with-urls-in-office-documents,
  viewed on November 6, 2020.)
  40
       Based upon a discussion with Ms. Kathryn Griffith.
  41
    “Set Up Safe Links Policies In Office 365 ATP.” (https://docs.microsoft.com/en-us/microsoft-365/security/office-
  365-security/set-up-atp-safe-links-policies?view=o365-worldwide, viewed on November 6, 2020.) See also,
  “Microsoft 365 Advanced Protection.”            (https://support.microsoft.com/en-gb/office/microsoft-365-advanced-
  protection-82e72640-39be-4dc7-8efd-740fb289123a, viewed on November 6, 2020). See also, “Find The Right
  Solution For You.”       (https://www.microsoft.com/en-us/microsoft-365/buy/compare-all-microsoft-365-products,
  viewed on November 6, 2020.)
  42
     “Microsoft 365 Advanced Protection.” (https://support.microsoft.com/en-gb/office/microsoft-365-advanced-
  protection-82e72640-39be-4dc7-8efd-740fb289123a, viewed on November 6, 2020.)


                                          CONFIDENTIAL – COUNSEL ONLY
                                                     - 17 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 22 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



          a standalone product and is included with all Microsoft consumer subscriptions. 43 , 44

          Advanced Protection includes the following products and services.

          a. Advanced Attachment Scanning. Outlook.com scans email attachments for viruses and
             malware and will remove dangerous files so that users are prevented from opening
             them.45

          b. Safe Links. Safe Links redirects users to a warning page after it checks and confirms
             that a shared message link is related to a phishing scam and/or other potential viruses.46

          c. Email Encryption. Email encryption allows users to share confidential and personal
             information while ensuring that a user’s message stays encrypted and does not leave
             Microsoft 365.47

          d. Prevent Forwarding. Prevent Forwarding allows users to encrypt messages within
             Microsoft 365 that cannot be copied or forwarded. I understand Microsoft Office
             attachments such as Word, Excel, or PowerPoint files are able to remain encrypted after
             they are downloaded.48

          e. Protect Files In Personal Vault. This feature serves as an extra security measure to
             allow users to protect sensitive or high importance files. In the event someone gains

  43
     “Microsoft 365 Advanced Protection.” (https://support.microsoft.com/en-gb/office/microsoft-365-advanced-
  protection-82e72640-39be-4dc7-8efd-740fb289123a, viewed on November 6, 2020).
  44
    I understand Microsoft previously offered an Outlook Premium standalone subscription for consumers that included
  features such as Advanced Protection. The Outlook Premium subscription was discontinued as of October 2017, but
  is still available to current subscribers.          (“Outlook.com Premium Closed To New Subscribers.”
  (https://support.microsoft.com/en-us/office/outlook-com-premium-closed-to-new-subscribers-93934667-4db8-40bd-
  84b3-fc4823026ddd, viewed on November 6, 2020.) See also, “Microsoft 365 Advanced Protection.”
  (https://support.microsoft.com/en-gb/office/microsoft-365-advanced-protection-82e72640-39be-4dc7-8efd-
  740fb289123a, viewed on November 6, 2020.))
  45
    “Advanced Outlook.com Security For Office 365 Subscribers.” (https://support.microsoft.com/en-us/office/
  advanced-outlook-com-security-for-office-365-subscribers-882d2243-eab9-4545-a58a-b36fee4a46e2, viewed          on
  November 10, 2020.)
  46
    “Advanced Outlook.com Security For Office 365 Subscribers.” (https://support.microsoft.com/en-us/office/
  advanced-outlook-com-security-for-office-365-subscribers-882d2243-eab9-4545-a58a-b36fee4a46e2, viewed          on
  November 10, 2020.)
  47
    “Learn About Encrypted Messages In Outlook.com.” (https://support.microsoft.com/en-us/office/learn-about-
  encrypted-messages-in-outlook-com-3521aa01-77e3-4cfd-8a13-299eb60b1957, viewed on November 10, 2020.)
  48
    “Learn About Encrypted Messages In Outlook.com.” (https://support.microsoft.com/en-us/office/learn-about-
  encrypted-messages-in-outlook-com-3521aa01-77e3-4cfd-8a13-299eb60b1957, viewed on November 10, 2020.)


                                       CONFIDENTIAL – COUNSEL ONLY
                                                  - 18 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 23 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



               access to a user’s account, these files would require an extra security step to access
               such files.49

          f. Password-Protected Links. Users are able to use OneDrive to share photos, Office
             documents, and other non-OneDrive users. This feature allows users to share OneDrive
             files in the form of password-protected links to anyone.50

          g. Ransomware Detection And Recovery. Ransomware detection notifies a user when his
             or her OneDrive files have been attacked. The feature guides users through the process
             of restoring any lost or deleted files.51

          h. Restore OneDrive. With this feature the user has the ability to restore files that may
             have been deleted, overwritten, corrupted, or infected by malware. The user is able to
             undo all actions to files and folders for the previous 30 days.52

          C. Microsoft Advanced Threat Protection (“ATP”)

  24.     ATP is a collection of cloud-based security features to help customers protect against

          unknown malware and viruses using numerous safeguarding features. 53                            Microsoft

          currently offers two different ATP “plans” or products, each of which is sold (a) with

          certain Microsoft 365 and Office 365 subscriptions, and (b) as a standalone product.

          a. ATP Plan 1. ATP Plan 1 is included with Microsoft’s 365 Business Premium license
             for a price of $20 per user per month.54 As a standalone plan, a customer can currently


  49
    “Protect Your OneDrive Files In Personal Vault.” (https://support.microsoft.com/en-us/office/protect-your-
  onedrive-files-in-personal-vault-6540ef37-e9bf-4121-a773-56f98dce78c4, viewed on November 10, 2020.)
  50
    “Share OneDrive Files And Folders.” (https://support.microsoft.com/en-us/office/share-onedrive-files-and-folders-
  9fcc2f7d-de0c-4cec-93b0-a82024800c07, viewed on November 10, 2020.)
  51
    “Ransomware Detection And Recovering Your Files.” (https://support.microsoft.com/en-us/office/ransomware-
  detection-and-recovering-your-files-0d90ec50-6bfd-40f4-acc7-b8c12c73637f, viewed on November 10, 2020.)
  52
    “Restore Your OneDrive.” (https://support.microsoft.com/en-us/office/restore-your-onedrive-fa231298-759d-
  41cf-bcd0-25ac53eb8a15, viewed on November 20, 2020.)
  53
    “Office 365 Advanced Threat Protection Service Description.” (https://docs.microsoft.com/en-us/office365/
  servicedescriptions/office-365-advanced-threat-protection-service-description#feature-availability-across-advanced-
  threat-protection-atp-plans, November 6, 2020.)
  54
    “Office 365 Advanced Threat Protection (ATP).” (https://docs.microsoft.com/en-us/microsoft-365/security/office-
  365-security/office-365-atp?view=o365-worldwide, viewed on October 30, 2020.) See also, “Reimagine productivity

                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 19 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 24 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



               purchase ATP Plan 1 for $3 per user per month.55 ATP Plan 1 includes the following
               services and features.

               i. Safe Links. As detailed above, Safe Links protects users from malicious URLs.56

               ii. Safe Attachments. Safe Attachments protects against unknown malware and
                   viruses from messages and attachments. In the event that messages or attachments
                   do not have a known virus/malware signature, they are routed to special
                   environment where ATP uses certain machine learning techniques to detect
                   malicious content.57

               iii. ATP Anti-Phishing. ATP Anti-Phishing checks incoming messages for indicators
                    that a message might be a phishing attempt.58

               iv. Real-time Detectors. Real-time Detectors is a monitoring feature that helps
                   compliance administrators identify high-priority issues with respect to security
                   attacks and increased suspicious activity.59

          b. ATP Plan 2. ATP Plan 2 is included with the following subscription options: (i) Office
             365 E5 (priced at $35 per user per month),60 (ii) Office 365 A5 (priced at $6 per user

  with Microsoft 365 and Microsoft Teams.” (https://www.microsoft.com/en-us/microsoft-365/business/compare-all-
  microsoft-365-business-products?&activetab=tab:primaryr2, viewed on November 6, 2020.)
  55
    The current pricing for ATP plans was confirmed by a member of my staff, at my direction, who received that
  information from a Microsoft service representative on November 3, 2020. Office 365 ATP was priced at $2 per user
  per month when the product was released in Summer 2015. (“Introducing Office 365 Advanced Threat Protection.”
  (https://www.microsoft.com/en-us/microsoft-365/blog/2015/04/08/introducing-exchange-online-advanced-threat-
  protection/, viewed on November 2, 2020.)
  56
    “Office 365 Advanced Threat Protection Service Description.” (https://docs.microsoft.com/en-us/office365/
  servicedescriptions/office-365-advanced-threat-protection-service-description#feature-availability-across-advanced-
  threat-protection-atp-plans, November 6, 2020.)
  57
    “Office 365 Advanced Threat Protection Service Description.” (https://docs.microsoft.com/en-us/office365/
  servicedescriptions/office-365-advanced-threat-protection-service-description#feature-availability-across-advanced-
  threat-protection-atp-plans, November 6, 2020.)
  58
    “Office 365 Advanced Threat Protection Service Description.” (https://docs.microsoft.com/en-us/office365/
  servicedescriptions/office-365-advanced-threat-protection-service-description#feature-availability-across-advanced-
  threat-protection-atp-plans, November 6, 2020.)
  59
    “Office 365 Advanced Threat Protection Service Description.” (https://docs.microsoft.com/en-us/office365/
  servicedescriptions/office-365-advanced-threat-protection-service-description#feature-availability-across-advanced-
  threat-protection-atp-plans, November 6, 2020.)
  60
     “Powerful Tools To Support Your Enterprise.” (https://www.microsoft.com/en-us/microsoft-365/enterprise
  /compare-office-365-plans, viewed on November 6, 2020.) Microsoft offers an identical version of Office 365 E5 to
  qualified large nonprofit organizations for $14 per user per month. (“Compare Microsoft 365 and Office 365 offers

                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 20 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 25 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                 per month),61 (iii) Microsoft 365 E5 Compliance (priced at $10 per user per month),62
                 and (iv) Microsoft 365 E5 (priced at $57 per user per month).63, 64 As a standalone
                 plan, a customer can purchase ATP Plan 2 for $5 per user per month and receive each
                 of the features included in Plan 1, and each of these additional automation,
                 investigation, or education capabilities.65

                 i. Threat Trackers. Threat trackers are informational widgets that deliver intelligence
                    to users on cybersecurity issues.66

                 ii. Threat Explorer. Similar to Real-time Detectors in ATP Plan 1, Threat Explorer is
                     an enhanced real-time report that allows authorized users to identify and analyze
                     recent threats.67

                 iii. Automated Incident Response (“AIR”). AIR is an automated investigation process
                      designed to identify well-known threats.68




  for nonprofits.”         (https://www.microsoft.com/en-us/microsoft-365/nonprofit/office-365-nonprofit-plans-and-
  pricing?activetab=tab:primaryr2, viewed on November 11, 2020.))
  61
     “Get Office 365 Free For Your Entire School.” (https://www.microsoft.com/en-us/microsoft-365/academic
  /compare-office-365-education-plans?activetab=tab%3aprimaryr1, viewed on November 6, 2020.)
  62
    “Microsoft 365 E5 Compliance.” (https://www.microsoft.com/en-us/microsoft-365/business/e5-compliance?activ
  etab=pivot%3aoverviewtab, viewed on November 11, 2020.)
  63
    “Transform Your Enterprise With Microsoft 365.” (https://www.microsoft.com/en-us/microsoft-365/compare-
  microsoft-365-enterprise-plans, viewed on November 6, 2020.)
  64
    “Office 365 Advanced Threat Protection (ATP).” (https://docs.microsoft.com/en-us/microsoft-365/security/office-
  365-security/office-365-atp?view=o365-worldwide, viewed on October 30, 2020.)
  65
    The current pricing for ATP plans was confirmed by a member of my staff, at my direction, who received that
  information from a Microsoft service representative on November 3, 2020. Office 365 ATP was priced at $2 per user
  per month when the product was initially released. (“Introducing Office 365 Advanced Threat Protection.”
  (https://www.microsoft.com/en-us/microsoft-365/blog/2015/04/08/introducing-exchange-online-advanced-threat-
  protection/, viewed on November 2, 2020.)
  66
    “Office 365 Advanced Threat Protection Service Description.” (https://docs.microsoft.com/en-us/office365/
  servicedescriptions/office-365-advanced-threat-protection-service-description#feature-availability-across-advanced-
  threat-protection-atp-plans, November 6, 2020.) See also, “Office 365 Advanced Threat Protection (ATP).”
  (https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/office-365-atp?view=o365-worldwide,
  viewed on October 30, 2020.)
  67
    “Office 365 Advanced Threat Protection Service Description.” (https://docs.microsoft.com/en-us/office365/
  servicedescriptions/office-365-advanced-threat-protection-service-description#feature-availability-across-advanced-
  threat-protection-atp-plans, November 6, 2020.)
  68
       “Office 365 Advanced Threat Protection Service Description.” (https://docs.microsoft.com/en-us/office365/

                                          CONFIDENTIAL – COUNSEL ONLY
                                                     - 21 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 26 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



               iv. Attack Simulator. Attack simulator allows users to run realistic attack scenarios in
                   an organization.69

          D. Microsoft Products With ATP Or Advanced Protection Included

  25.     As discussed above, Advanced Protection (which includes Safe Links) is included with all

          Microsoft 365 consumer subscriptions,70 and ATP (which includes Safe Links) is included

          with certain Microsoft 365 and Office 365 commercial subscriptions.                           Microsoft’s

          commercial subscriptions for Microsoft 365 and Office 365 have categories for (a)

          business, (b) education, (c) enterprise, and (d) government users.71 A summary of the

          Microsoft 365 and Office 365 subscriptions containing Advanced Protection or ATP is

          provided below. (A detailed summary of Microsoft 365 and Office 365 subscription

          options and the products included in those subscriptions also is included in Exhibit 4.)

          a. Consumer. Microsoft 365 Personal (formerly named Office 365 Personal) and
             Microsoft 365 Family (formerly named Office 365 Home) subscriptions include online
             storage and cloud-connected products such as Word, Excel, and Outlook. 72 The




  servicedescriptions/office-365-advanced-threat-protection-service-description#feature-availability-across-advanced-
  threat-protection-atp-plans, November 6, 2020.)
  69
    “Office 365 Advanced Threat Protection Service Description.” (https://docs.microsoft.com/en-us/office365/
  servicedescriptions/office-365-advanced-threat-protection-service-description#feature-availability-across-advanced-
  threat-protection-atp-plans, November 6, 2020.)
  70
    “Microsoft 365 Advanced Protection.” (https://support.microsoft.com/en-gb/office/microsoft-365-advanced-
  protection-82e72640-39be-4dc7-8efd-740fb289123a, viewed on November 6, 2020). 70 I understand Advanced
  Protection also is referred to as “Advanced Security” or “Advanced security for email and files” in certain Microsoft
  marketing and support materials. For purposes of this report, I will refer to the Microsoft 365 consumer security
  solution as Advanced Protection.         (“Find The Right Solution For You.” (https://www.microsoft.com/en-
  us/microsoft-365/buy/compare-all-microsoft-365-products, viewed on November 6, 2020.))
  71
    “Microsoft 365 And Office 365 Plan Options.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/
  office-365-platform-service-description/office-365-plan-options, viewed on November 20, 2020.)
  72
    “Find The Right Solution For You.” (https://www.microsoft.com/en-us/microsoft-365/buy/compare-all-microsoft-
  365-products, viewed on November 6, 2020.)


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 22 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 27 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



               Personal and Family plans are $6.99 and $9.99 per month respectively.73 Both Personal
               and Family Microsoft 365 subscriptions include Advanced Protection security that
               come with the Safe Links feature.74

           b. Business. Microsoft 365 Business subscriptions generally include a range of
              applications and collaborative tools including Office, Teams, and SharePoint.75 Of the
              available subscription options, the Microsoft 365 Business Premium product, priced at
              $20.00 per user per month, is the only subscription which includes ATP.76 The other
              Microsoft 365 Business subscription plans, which range in price from $5 per user per
              month to $12.50 per user per month, do not include ATP.77

           c. Education. Microsoft 365 and Office 365 Education subscriptions generally include
              cloud-based Office products (e.g., Word, Excel) along with learning and classroom
              tools such as Classroom Experiences and/or OneNote.78 Microsoft provides a wide
              range of customizable subscription plans for Microsoft 365 and Office 365 Education,
              with the lowest priced subscription without ATP priced at $2.50 per user per month
              and the lowest priced subscription with ATP priced at $6 per user per month.79


  73
    The primary distinction is that the Family Plan allows for between two and six users. Both plans offer a discounted
  annual subscription price at $69.99 per year (Personal) and $99.99 per year (Family). (“Find The Right Solution For
  You.”     (https://www.microsoft.com/en-us/microsoft-365/buy/compare-all-microsoft-365-products, viewed on
  November 6, 2020.))
  74
     “Microsoft 365 Advanced Protection.” (https://support.microsoft.com/en-gb/office/microsoft-365-advanced-
  protection-82e72640-39be-4dc7-8efd-740fb289123a, viewed on November 6, 2020).
  75
     “Reimagine Productivity With Microsoft 365 And Microsoft Teams.” (https://www.microsoft.com/en-
  us/microsoft-365/business/compare-all-microsoft-365-business-products?&activetab=tab:primaryr2, viewed on
  November 6, 2020.)
  76
     “Microsoft 365 And Office 365 Platform Service Description.” (https://docs.microsoft.com/en-us/office365
  /servicedescriptions/office-365-platform-service-description/office-365-platform-service-description, viewed on
  November 6, 2020.) See also, “Reimagine Productivity With Microsoft 365 And Microsoft Teams.”
  (https://www.microsoft.com/en-us/microsoft-365/business/compare-all-microsoft-365-business-products?&activetab
  =tab:primaryr2, viewed on November 6, 2020.)
  77
     “Reimagine Productivity With Microsoft 365 And Microsoft Teams.” (https://www.microsoft.com/en-us/
  microsoft-365/business/compare-all-microsoft-365-business-products?&activetab=tab:primaryr2,         viewed     on
  November 6, 2020.) See also, “Microsoft 365 And Office 365 Platform Service Description.” (https://docs
  .microsoft.com/en-us/office365/servicedescriptions/office-365-platform-service-description/office-365-platform-
  service-description, viewed on November 20, 2020.)
  78
    “Microsoft 365 Education.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-platform-
  service-description/microsoft-365-education, viewed on November 6, 2020.)
  79
    Microsoft offers its Office 365 A1 license to schools free. I understand the A1 subscription does not have ATP
  security features. (“Get Office 365 Free For Your Entire School.” (https://www.microsoft.com/en-us/microsoft-
  365/academic/compare-office-365-education-plans?activetab=tab%3aprimaryr1, viewed on November 6, 2020.))


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 23 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 28 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



          d. Enterprise. Microsoft Enterprise subscriptions generally include cloud-based Office
             features (e.g., Word, Excel) along with applications designed to assist organizations
             with security and user productivity needs (e.g., Skype for Business, Yammer
             Enterprise).80 Microsoft provides a wide range of customizable subscription plans for
             Microsoft 365 and Office 365 Enterprise, subscriptions that are included with ATP
             range in price from $35.00 per user per month to $57.00 per user per month. 81, 82
             Microsoft 365 and Office 365 Enterprise subscriptions without ATP range in price from
             $4.00 per user per month to $32.00 per user per month.83

          e. Government. Microsoft 365 and Office 365 Government subscriptions generally
             include cloud-based Office features (e.g., Word, Excel, etc.) along with a segmented
             government cloud community that enables organizations to meet U.S. compliance and
             security standards.84 According to Microsoft’s website, Government subscriptions do
             not have monthly per user cost information available.85


  80
    “Microsoft 365 And Office 365 Plan Options.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/
  office-365-platform-service-description/office-365-plan-options, viewed on November 20, 2020.)
  81
     “Transform Your Enterprise With Microsoft 365.” (https://www.microsoft.com/en-us/microsoft-365/compare-
  microsoft-365-enterprise-plans, viewed on November 6, 2020.) See also, “Powerful tools to support your enterprise.”
  (https://www.microsoft.com/en-us/microsoft-365/enterprise/compare-office-365-plans, viewed on November 6,
  2020.) See also, “Microsoft 365 And Office 365 Platform Service Description.” (https://docs.microsoft.com/en-
  us/office365/servicedescriptions/office-365-platform-service-description/office-365-platform-service-description,
  viewed on November 20, 2020.)
  82
    Microsoft offers certain Microsoft 365 Enterprise subscriptions to nonprofit organizations at reduced monthly per
  user prices. For nonprofit organizations, Microsoft 365 Enterprise subscriptions with ATP are priced at $14.00 per
  user per month and subscriptions without ATP range in price from free to $4.50 per user per month. (“Compare
  Microsoft 365 and Office 365 offers for nonprofits; large nonprofits.” (https://www.microsoft.com/en-us/microsoft-
  365/nonprofit/office-365-nonprofit-plans-and-pricing?%20activetab=tab%3aprimaryr2&activetab=tab:primaryr2,
  dated November 6, 2020.)) See also, “Microsoft 365 And Office 365 Platform Service Description.”
  (https://docs.microsoft.com/en-us/office365 /servicedescriptions/office-365-platform-service-description/office-365-
  platform-service-description, viewed on November 20, 2020.)
  83
     “Transform Your Enterprise With Microsoft 365.” (https://www.microsoft.com/en-us/microsoft-365/compare-
  microsoft-365-enterprise-plans, viewed on November 6, 2020.) See also, “Office F3.” (https://www.microsoft.com
  /en-us/microsoft-365/enterprise/office-365-f3?rtc=1&activetab=pivot%3aoverviewtab, viewed on November 6,
  2020.) See also, “Microsoft 365 And Office 365 Platform Service Description.” (https://docs.microsoft.com/en-
  us/office365/servicedescriptions/office-365-platform-service-description/office-365-platform-service-description,
  viewed on November 20, 2020.)
  84
    “Compare Office 365 Government Plans.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-
  365-platform-service-description/office-365-us-government/office-365-us-government, viewed on November 6,
  2020.)
  85
    “Compare Office 365 Government Plans.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-
  365-platform-service-description/office-365-us-government/office-365-us-government, viewed on November 6,
  2020.)


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 24 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 29 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



           E. Sales Of Microsoft Products That Include The Safe Links Feature

  26.      I understand that Microsoft has produced sales and financial information regarding the

           products that included the Safe Links feature over the July 2015 to June 2020 period.86

           Over this period, Microsoft earned approximately $7.3 billion in U.S. revenues relating to

           products that included Safe Links.87 With respect to consumer products (i.e., licenses) that

           included Safe Links, 88 Microsoft sold approximately (a) 235 million Microsoft 365

           licenses, (b) 110,000 Microsoft 365 licenses included with Surface, and (c) 1.4 million

           Outlook.com standalone licenses over the July 2015 to June 2020 period.89 With respect

           to commercial products (i.e., seats) with Safe Link,90 Microsoft sold approximately 260

           million seats over the July 2015 to June 2020 period.91 Table 2 and Table 3 contain a




  86
    Microsoft Pivot Tables by category, January 2015 – June 2020. (MSFT_TOC00001067, MSFT_TOC00001070,
  and MSFT_TOC00001073.)
  87
    Exhibit 6. See also, Microsoft Pivot Tables by category, January 2015 – June 2020. (MSFT_TOC00001067,
  MSFT_TOC00001070, and MSFT_TOC00001073.)                (Calculation: $7,265,476,519 = $5,021,273,615 +
  $2,244,202,914.)
  88
     Based upon a discussion with Ms. Kathryn Griffith, I understand a “license” is a Microsoft term for access to one
  of its consumer products (e.g., Microsoft 365 Family). According to Ms. Griffith, Microsoft tracks its licenses in the
  produced data using the “MS Sales License” category. These license units represent a single “billing event” for a user
  and are placed in a given month. For example, if a user made an annual payment for a license in January 2019 that
  granted access for all of 2019, there would be a “MS Sales License” unit shown in January 2019, but no units shown
  in February to December 2019.
  89
   Exhibit 5. See also, Microsoft Pivot Tables by category, January 2015 – June 2020. (MSFT_TOC00001067,
  MSFT_TOC00001070, and MSFT_TOC00001073.)
  90
     Based upon a discussion with Ms. Kathryn Griffith, I understand a “seat” is a Microsoft term for a single user in a
  given month with an active subscription. I understand a seat is represented by the “Assigned Units” in Microsoft's
  data. For Microsoft’s accused products, I have excluded those seats that are “unpaid” with respect to their associated
  transaction type. (Microsoft Pivot Tables by category, January 2015 – June 2020. (MSFT_TOC00001067,
  MSFT_TOC00001070, and MSFT_TOC00001073.))
  91
   Exhibit 5. See also, Microsoft Pivot Tables by category, January 2015 – June 2020. (MSFT_TOC00001067,
  MSFT_TOC00001070, and MSFT_TOC00001073.)


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 25 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 30 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



          summary of Microsoft’s consumer licenses and commercial seats (Exhibit 5) along with

          their associated revenues (Exhibit 6) for the Accused Products sold from July 2015 to June

          2020. (The revenue figures are associated with the Accused Products but do not isolate the

          revenues associated with Safe Links.)


                                                  Table 2
                             Microsoft’s Revenues And Licenses Associated With
                               Consumer Products That Included Safe Links
                            Microsoft 365            Microsoft 365 with Surface            Outlook.com
          Fiscal
          Year92      Licenses       Revenues        Licenses        Revenues        Licenses      Revenues
           2016      32,550,020    $ 648,150,756      57,974        $63,153,300      329,670      $7,406,343
           2017      38,267,237    $ 818,159,428      52,704        $54,384,876      308,377      $6,644,354
           2018      47,044,624    $1,023,712,585      (110)       $(1,099,099)      270,616      $6,098,366
           2019      54,625,474    $1,129,858,215      (327)        $(295,002)       246,963      $5,219,808
           2020      62,319,478    $1,254,940,096       (1)          $(1,799)        230,095      $4,941,388
           Total    234,806,833    $4,874,821,080     110,240      $116,142,275      1,385,721    $30,310,259




  92
    Microsoft’s FY covers the period from July 1 to June 30 of the following year. For example, FY 2016 began on
  July 1, 2015 and ended June 30, 2016. (Microsoft Corporation SEC Form 10-K for the fiscal years ended June 30,
  2016 & 2020, p. 1.)


                                      CONFIDENTIAL – COUNSEL ONLY
                                                 - 26 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 31 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                                                    Table 3
                                 Microsoft’s Revenues And Seats Associated With
                                 Commercial Products That Included Safe Links
                                                                                 Microsoft Subscription
                                 Standalone ATP With Safe Links                 Included with Safe Links
               Fiscal Year93         Seats         Revenues                      Seats            Revenues
                    2016             563,466            $2,988,748              111,603             $5,440,144
                    2017            6,643,993          $32,494,462             2,875,623            $65,224,186
                    2018           19,791,896          $89,804,055            13,889,300           $249,845,023
                    2019           45,023,880          $154,074,296           37,845,142           $525,265,272
                    2020           69,203,264          $195,851,877           64,521,460           $923,214,841
                    Total          141,226,498         $475,213,438          119,243,127          $1,768,989,466



  VII.     TOCMAIL’S ASSERTIONS

  27.      I understand that TocMail Inc. asserts that Microsoft has falsely advertised the ability of

           its Safe Links feature (included with the ATP product) to protect cloud-based email users

           from a security threat called “IP cloaking” of malicious content.94 TocMail asserts that

           Microsoft has conveyed the following allegedly deceiving and/or false messages with

           respect to its Safe Links security feature.95



  93
    Microsoft’s FY covers the period from July 1 to June 30 of the following year. For example, FY 2016 began on
  July 1, 2015 and ended June 30, 2016. (Microsoft Corporation SEC Form 10-K for the fiscal years ended June 30,
  2016 & 2020, p. 1.)
  94
    Amended Complaint, pp. 4 – 8. As discussed above, Safe Links also is included in Advanced Protection for
  Microsoft 365 consumer licenses. (“Microsoft 365 Advanced Protection.” (https://support.microsoft.com/en-
  gb/office/microsoft-365-advanced-protection-82e72640-39be-4dc7-8efd-740fb289123a, viewed on November 6,
  2020.)
  95
    TocMail also made two other claims with respect to Microsoft marketing and supportive material in its initial
  complaint. (Complaint, pp. 16 – 21.) I understand that the Court dismissed these claims against Microsoft on
  November 6, 2020, and that TocMail submitted an amended complaint on November 13, 2020 without these additional
  assertions. (Order Granting In Part Defendant’s Motion To Dismiss in the TocMail, Inc. v. Microsoft, Inc. matter filed
  on November 6, 2020 (“Motion to Dismiss”), pp. 6 – 9. See also, Amended Complaint.)


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 27 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 32 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             a. Microsoft’s First Allegedly Deceptive Message. TocMail asserts that Microsoft has
                made the following allegedly misleading statement in its Office 365 Essentials:
                Advanced Threat Protection brochure that was posted to Microsoft’s official Advanced
                Threat Protection purchase page.96

                          Sophisticated attackers will plan to ensure links pass through the first
                          round of security filters. They do this by making the links benign, only
                          to weaponized them after the message is delivered, altering the
                          destination of the links to a malicious site…With Safe Links, we are
                          able to protect users right at the point of click by checking the link for
                          reputation and triggering detonation if necessary.

             b. Microsoft’s Second Allegedly Deceptive Message. TocMail asserts that Microsoft has
                made the following allegedly misleading statement in: (i) 2015 and 2016 ATP Product
                Guides, (ii) 2017 Office 365: “Everything You Wanted to Know” guide, (iii) 2019 ATP
                Partner Datasheet, and (iv) on Microsoft’s website as accessed on November 12,
                2020.97

                          …attackers sometimes try to hide malicious URLs within seemingly
                          safe links that are redirected to unsafe sites by a forwarding service after
                          the message has been received. The ATP Safe Links feature proactively
                          protects your users if they click such a link. That protection remains
                          every time they click the link, so malicious links are dynamically
                          blocked while good links can be accessed.98

             c. Microsoft’s Third Allegedly Deceptive Message. TocMail asserts the following
                statement made in Microsoft marketing materials related to Safe Links is misleading:
                “ensure document hyperlinks are harmless with ATP Safe Links.”99 TocMail alleges
                the statement was found in Microsoft’s (i) Office 365 ProPlus Pitch Decks and (ii)
                Exchange Online Business Class Email System brochure (See Figure 1 below).




  96
       Amended Complaint, pp. 13 – 14. See also, Amended Complaint, Exhibit 2.
  97
       Amended Complaint, p. 16. See also, Amended Complaint, Exhibits 3, 4, 5, 6, and 7.
  98
       Amended Complaint, p. 15.
  99
    Amended Complaint, pp. 17 – 18. Specifically, TocMail asserts that “Safe Links can be trivially bypassed by IP
  cloaking” and therefore does not ensure that hyperlinks are harmless. (Amended Complaint, p. 17.)


                                         CONFIDENTIAL – COUNSEL ONLY
                                                    - 28 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 33 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                                                         Figure 1
                                  Safe Links As Found In The Microsoft Exchange Online
                                            Business Class System Brochure100




  VIII. THE ’628 PATENT

  28.        The ’628 Patent, entitled “Computer Security System and Method Based on User-Intended

             Final Destination” was filed on July 10, 2019 and issued on February 25, 2020.101 TocMail

             describes the teachings of the Patent as follows.

                      A system and method is described for protecting applications against
                      malicious URL links by identifying a final destination. The system and
                      method also includes enabling a user process to directly connect to the final
                      destination, bypassing the original URL altogether; thereby bypassing the
                      hacker's ability to use that URL to programmatically send the application to
                      a malicious site.102




  100
        Amended Complaint, Exhibit 10.
  101
        U.S. 10,574,628 Patent.
  102
        U.S. 10,574,628 Patent.


                                          CONFIDENTIAL – COUNSEL ONLY
                                                     - 29 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 34 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



  29.        I understand that TocMail asserts (without support of which I am aware) that its product

             embodies the claimed teachings of the ’628 Patent and there is allegedly no non-infringing

             method to actually incorporate into a security product that addresses IP Cloaking. 103

             However, TocMail does not allege that Microsoft has infringed the ’628 Patent.

  IX.        OVERVIEW OF TOCMAIL’S CLAIMED MONETARY REMEDIES AS
             PRESENTED BY MS. BOUR

             A. Claimed Lost Profits Damages

  30.        Ms. Bour’s calculation of lost profits is based on the premise that, “absent Microsoft’s

             alleged false advertising, TocMail would have provided time of click protection for all

             Office 365 users who use ATP services provided by Microsoft.”104 Ms. Bour assumes that

             TocMail would promote its service through a hypothetical press release in November 2019,

             and it would take between 30 and 90 days for companies to investigate the claims in that

             press release.105 Ms. Bour then assumes that TocMail would begin making sales 90 days

             later in February 2020, with sales equal to 50% of at-issue Microsoft seats starting in

             February 2020, 75% of at-issue Microsoft seats in March 2020, and all at-issue Microsoft




  103
      Amended Complaint, pp. 22 – 23. I understand that TocMail has not provided any support for its assertion that
  there is no non-infringing alternative method of preventing IP Cloaking. Ms. Bour has not discussed how her claimed
  damages would be affected if the trier-of-fact found that there was a non-infringing method for preventing IP Cloaking
  attacks.
  104
        Bour Report, p. 22.
  105
        Bour Report, p. 23.


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 30 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 35 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             seats would purchase TocMail by April 2020.106 Ms. Bour calculates lost profits for the

             lifetime of TocMail’s patent, which TocMail asserts runs through May 7, 2035.107

  31.        Ms. Bour calculates claimed lost profits damages using the following steps.

             a. Seats For Microsoft Products With ATP And TocMail’s Claimed Lost Seats. Ms. Bour
                identifies the total licenses and seats associated with Microsoft products that include
                ATP or Safe Links.108

                  i. Ms. Bour relied upon Microsoft data which identified the number of consumer
                     licenses and commercial seats associated with Microsoft products that included
                     ATP through June 2020.

                  ii. Ms. Bour assumes Microsoft licenses and seats would grow at a rate of 2% per
                      month from the June 2020 through December 2020, and then assumes the monthly
                      sales would remain constant over the 2021 to May 7, 2035 time period.109




  106
        Bour Report, p. 23.
  107
        Bour Report, p. 6.
  108
    Ms. Bour counts a unit that is reported as an “Assigned Unit” or “MS Sales License” in Microsoft’s data.
  (Microsoft Pivot Table by product category, January 2015 – June 2020. (MSFT_TOC00001067.))
  109
        Bour Report, p. 22.


                                     CONFIDENTIAL – COUNSEL ONLY
                                                - 31 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 36 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                                                      Table 4
                             Ms. Bour's Calculation of TocMail’s Claimed Lost Units110
                                              (Thousands Of Units)
                                                                     Assumed          Ms. Bour’s         Ms. Bour’s
                                    Microsoft’s    Microsoft’s      Percentage       Claimed Lost       Claimed Lost
                                    Consumer       Commercial       of TocMail         Consumer          Commercial
                   Year              Licenses       Seats 111       Lost Seats112    Seats ($5/seat)    Seats ($3/seat)
               2020 Actual
                 February             5,265            26,720           50%               2,633             13,360
                  March               5,505            27,254           75%               4,129             20,441
                   April              5,423            27,799           100%              5,423             27,799
                   May                5,385            28,355           100%              5,385             28,355
                   June               5,794            28,922           100%              5,794             28,922
             2020 Estimated
                   July               5,910            29,501           100%              5,910             29,501
                  August              6,028            30,091           100%              6,028             30,091
                September             6,149            30,693           100%              6,149             30,693
                 October              6,272            31,307           100%              6,272             31,307
                November              6,397            31,933           100%              6,397             31,933
                December              6,525            32,571           100%              6,525             32,571
          Jan 2021 – May 2035
             Monthly Seats            6,577            32,571           100%              6,577             32,571


             b. TocMail’s Claimed Lost Revenue.       Ms. Bour multiplies her projected number of
                TocMail subscriptions by an initial price of $5 per month for TocMail consumer
                subscriptions and $3 per month for TocMail commercial subscriptions.113


  110
        Bour Report, pp. 22 – 23.
  111
     Given the information provided in the Bour Report, I am unable to replicate Ms. Bour’s annual commercial lost
  revenues based upon the produced data regarding Microsoft’s commercial seats. Monthly commercial seats are
  estimated to match Ms. Bour’s figures by dividing Ms. Bour’s annual lost revenues for 2021 (i.e., the first complete
  year forecasted by Ms. Bour) by (i) TocMail’s commercial subscription price (i.e., 3.01) and (ii) 12 months.
  (Calculation: 32,571,296 seats = $1,176,475,229 / 3.01 / 12.) According to the Bour report, Ms. Bour assumed the
  number of seats “would continue to grow at 2% a month” for the July through December 2020 time period. Therefore,
  monthly commercial seats are estimated by assuming, consistent with Ms. Bour’s description, a 2% monthly decline
  from December 2020 (i.e., 32,571,296 seats) to the beginning of the time period (i.e., February 2020). In the event
  Ms. Bour provides additional information or backup material sufficient to replicate her analyses, I reserve the ability
  to supplement my report as appropriate. (Bour Report, pp. 22 – 23.)
  112
    Ms. Bour assumes TocMail would have made sales of its product to 50% of Microsoft seats with ATP in February
  2020, 75% in March 2020, and 100% starting in April 2020.
  113
     Bour Report, p. 22. Ms. Bour does not cite to any source supporting her claimed prices. However, TocMail
  interrogatory responses state that TocMail currently sells a commercial license for $3 per user per month and plans to

                                         CONFIDENTIAL – COUNSEL ONLY
                                                    - 32 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 37 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                  i. Ms. Bour assumes these prices would increase by 1% per year.114

                  ii. Applying the assumed prices to the claimed estimated lost sales results in claimed
                      lost revenues of $1.2 billion between February and December of 2020 and over
                      $1.5 billion per year until May 7, 2035.115

             c. TocMail Estimated Incremental Costs. Ms. Bour considers the following incremental
                costs to provide TocMail.116

                  i. Servers. Ms. Bour includes server expenses of $480 per month for (a) login servers
                     with one server needed for each 1 million customers, and including one server
                     during the start-up months before revenue; (b) three database servers and two e-
                     commerce servers; and (c) a TocMail server for each 10,000 users, with one server
                     online during the start-up months before revenue. Ms. Bour’s estimates of server
                     costs total $17.5 million in 2020 and $23 million in 2021. These costs are projected
                     to increase at a rate of 2% per year through 2035.117

                  ii. Load Balancers. Ms. Bour includes load balancer expenses of $10 per month for
                      each million customers. She assumes one load balancer would be online during the
                      start-up month, and five load balancers would be necessary for trials, although the
                      timing of such trials is not specified. These costs are forecasted to increase by 2%
                      each year.118

                  iii. Customer Support. Ms. Bour assumes TocMail would incur customer support
                       expenses associated with $50,000 per support personnel, and would need one
                       support personal for each 320,000 seats. Ms. Bour also assumes TocMail would
                       need one customer support supervisor for a cost of $100,000.119

                  iv. Salaries. Ms. Bour assumes TocMail would need to hire: (1) 4.2 full-time
                      equivalent in-hour IT personnel receiving a salary of $150,000 each; (2) a CEO
                      with an annual salary of $1 million; (3) an executive assistant to the CEO, with an


  offer personal plans “soon” at $5 per user per month. (Plaintiff’s Answers And Objections To Defendant’s First Set
  Of Interrogatories To Plaintiff, p. 4.)
  114
        Bour Report, p. 22.
  115
        Bour Report, p. 23.
  116
        Bour Report, pp. 25 – 27.
  117
        Bour Report, pp. 23 – 25.
  118
        Bour Report, p. 24.
  119
        Bour Report, pp. 25 – 26.


                                       CONFIDENTIAL – COUNSEL ONLY
                                                  - 33 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 38 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                      annual salary of $60,000; and (4) an in-house accountant with an annual salary of
                      of $75,000. Salary expenses are increased by 40% to account for non-wage
                      benefits, and other payroll related expenses.120

                  v. Other Forecasted Expenses. Ms. Bour includes other forecasted expenses including
                     accounting fees, legal fees, marketing expenses, and recruiting expenses.121

                  The total expenses are presented in Table 5 below.

             d. TocMail Claimed Lost Profits. Ms. Bour subtracts her estimated expenses from her
                estimated lost revenues to calculate TocMail’s claimed lost profits.122

                  i. Ms. Bour’s claimed lost gross profits are presented in the table below. These
                     figures are prior to discounting the future claimed lost profits to a present value.

                  ii. Ms. Bour discounts future lost profits assuming an annual 7.5% discount rate.123

                  iii. Ms. Bour calculates discounted total claimed lost profits of $15.3 billion.124




  120
        Bour Report, pp. 26 – 27.
  121
        Bour Report, p. 27.
  122
        Bour Report, p. 28.
  123
     Bour Report, pp. 29 – 31. Ms. Bour estimates this discount rate starting from Microsoft weighted average cost of
  capital of 5.52%. Ms. Bour considers that (a) the at-issue Microsoft products only are a portion of Microsoft’s product
  offering and (b) the risk associated with the operations of TocMail to conclude that a 7.5% discount rate is reasonable.
  124
        Bour Report, pp. 29 – 31 and Exhibit 4.


                                          CONFIDENTIAL – COUNSEL ONLY
                                                     - 34 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 39 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                                                    Table 5
                       Ms. Bour's Estimation of TocMail’s Claimed Lost Profits Damages125
                                             (Thousands Of Dollars)
                                          Claimed Lost   Cost of Sales -     Other      Claimed Lost
                          Year              Revenue      Server Related    Expenses        Profits
                     Nov – Dec 2019             -              $7           $2,787        $ -2,793
                          2020             $1,195,720       $17,450         $32,071      $1,146,198
                          2021             $1,571,888       $22,989         $25,149      $1,523,750
                          2022             $1,587,452       $23,459         $25,340      $1,538,653
                          2023             $1,603,093       $23,928         $25,442      $1,553,724
                          2024             $1,618,775       $24,397         $25,592      $1,568,786
                          2025             $1,634,496       $24,866         $25,794      $1,583,836
                          2026             $1,650,259       $25,382         $25,902      $1,598,974
                          2027             $1,666,063       $25,898         $26,062      $1,614,102
                          2028             $1,681,908       $26,414         $26,277      $1,629,217
                          2029             $1,697,795       $26,930         $26,392      $1,644,473
                          2030             $1,713,725       $27,447         $26,561      $1,659,717
                          2031             $1,729,697       $28,010         $26,789      $1,674,899
                          2032             $1,745,713       $28,573         $26,911      $1,690,230
                          2033             $1,761,772       $29,136         $27,091      $1,705,546
                          2034             $1,777,876       $29,699         $27,332      $1,720,845
                    Jan – May 7, 2035       $624,222        $10,531         $23,165       $590,525


             B. Claimed Disgorgement

  32.        Overview. TocMail also is seeking disgorgement of “Microsoft’s profits from both the

             direct sale of Microsoft’s ATP security service and from the sale of Office 365 derived

             from purchasers trusting Microsoft’s deceptive ATP security claims.”126 For this purpose,

             Ms. Bour estimates Microsoft’s revenues from the sale of ATP as a standalone product and

             from the sale of Office 365 products that included ATP.127 Ms. Bour does not subtract any




  125
        Bour Report, Exhibit 4.
  126
        Amended Complaint, p. 28.
  127
        Bour Report, p. 4.


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 35 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 40 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             costs from these estimated revenues to obtain an estimate of the claimed disgorgement.

             Ms. Bour states that:

                      The Lanham Act requires a plaintiff to provide the infringing defendant’s
                      sale. [sic] The burden then shifts to a defendant to prove ‘all elements of
                      cost or deductions claimed.’128

  33.        Products. Ms. Bour estimates Microsoft’s revenues from the sale of the following products

             that may include ATP and/or the at-issue Safe Links feature: (a) Office Advanced Threat

             Protection standalone sales, 129 (b) Office 365 Commercial, (c) Office 365 Home &

             Personal (H&P), Consumer,130 (d) Microsoft 365 Security Suite, (e) Surface Tablets with

             Microsoft 365, and (f) Outlook.com Premium subscriptions.131, 132

  34.        Revenue. Ms. Bour uses Microsoft’s product breakdown reports to estimate that Microsoft

             earned $7.3 billion in U.S. revenues from the at-issue products between July 2015 and June

             2020.133 Ms. Bour then uses the ratio of Microsoft’s total annual U.S. revenues to total




  128
        Bour Report, p. 13.
  129
     According to Ms. Bour, the ATP standalone sales “appear to be related to Office 365 Commercial subscriptions”
  and included Safe Links “at least after October 2018.” (Bour Report, p. 4.)
  130
     Office 365 Home & Personal (H&P), Consumer sales included Safe Links starting in October 2018. (Bour Report,
  p. 4.)
  131
        Outlook.com premium subscriptions included Safe Links starting in 2018. (Bour Report, p. 4.)
  132
        Bour Report, p. 4.
  133
     Bour Report, pp. 4 – 5. I understand TocMail may claim to be entitled to disgorgement remedies since June 2011,
  when Office 365 was first available for sale. (Bour Report, p. 7. See also Amended Complaint, pp. 4, 8.) In the event
  Ms. Bour supplements her analysis to include revenues prior to June 2015, I reserve the ability to evaluate her analysis
  and update my opinions.


                                          CONFIDENTIAL – COUNSEL ONLY
                                                     - 36 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 41 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



          annual global revenues from Microsoft’s financial statements to estimate that Microsoft

          earned $14.2 billion in global revenues from the at-issue products.134

  X.      EVALUATION OF TOCMAIL’S CLAIMED DAMAGES AS PRESENTED BY
          MS. BOUR

  35.     My evaluation of TocMail’s claimed monetary remedies as presented by Ms. Bour is based

          upon (a) my economics and damages quantification training and experience, (b) my review

          of the Bour Report, (c) documentary evidence, (d) standard damage quantification

          methodologies, and (e) other important economic and business considerations germane to

          an analysis of false advertising damages.

  36.     Generally, my opinion is that Ms. Bour’s report does not provide the trier-of-fact with any

          guidance as to an appropriate monetary remedy for the alleged wrongful conduct.

          Ms. Bour’s calculations are unreliable and suffer from at least the following flaws.

          a. Ms. Bour did not consider the possibility Microsoft could remove the allegedly
             misleading statements from its customer-facing materials on a going-forward basis.

          b. Ms. Bour’s proposed monetary remedies represent mathematical calculations without
             economic meaning, rather than a reliable measure of monetary remedies attributable to
             the alleged wrongful conduct.

          c. Ms. Bour failed to consider that not all consumers were confused by or altered their
             purchase behavior because of Microsoft’s allegedly misleading statements.

          d. Ms. Bour’s calculation of lost profits is based upon unreasonable and unsupported
             assumptions (including the assumption that TocMail would have provided the same
             number of licenses and seats as Microsoft in the absence of the alleged false
             advertising).


  134
     Bour Report, pp. 4 – 5. Ms. Bour is not clear what measure of Microsoft’s revenues would be an appropriate input
  into a measure of disgorgement. Ms. Bour also presents Microsoft Global Office 365 and Outlook.com revenue of
  $85.7 billion and Microsoft U.S. Office 365 and Outlook.com revenue of $43.5 billion. (Bour Report, p. 5.)


                                       CONFIDENTIAL – COUNSEL ONLY
                                                  - 37 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 42 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



              e. Ms. Bour’s calculation of disgorgement is unreliable, overstated, and incomplete.

              A. Ms. Bour Failed To Analyze Or Consider The Possibility Microsoft Could
                 Remove The Allegedly Misleading Statements In The Future

  37.         Ms. Bour also failed to consider that Microsoft could update its advertising to remove

              statements on a going-forward basis that are found by the trier-of-fact to be misleading.

              From an economic and claimed damages perspective, updating allegedly misleading

              advertising can be an efficient economic remedy as it effectively eliminates ongoing and

              future harm, if any, attributable to the allegedly misleading statement. This is particularly

              true in cases such as this where the Plaintiff’s claimed economic harm is primarily (or

              exclusively) in the future and highly uncertain.

              a. Alleged Harm Is Primarily Future-Based. According to Plaintiff, TocMail did not start
                 selling its product until December 12, 2019 and has yet to make a single sale of its
                 product.135 Further, Ms. Bour’s claimed lost profits damages are calculated beginning
                 in February 2020 and she continues to estimate lost profits damages through May 7,
                 2035. As TocMail has only recently had an allegedly available product that potentially
                 could have been impacted by Microsoft’s allegedly misleading statements, the vast
                 majority, if not all, of the economic harm attributable to the alleged wrongful conduct
                 will occur in the future. From an economic and damage quantification perspective, this
                 set of facts provides an opportunity for updating advertising on a going-forward basis
                 to obviate the claimed harm from the alleged false advertising.

              b. Quantum Of Alleged Harm Is Highly Uncertain. Plaintiff acknowledges that it began
                 allegedly offering for sale its TocMail product on December 12, 2019, but as of October
                 14, 2020, has not made a single sale of its product.136 As discussed in detail in Section
                 X.D.1 below, Ms. Bour’s calculation of lost profits damages relies upon unsupported
                 and unreasonable assumptions including that TocMail would make sales to each and
                 every Microsoft seat between April 2020 and May 2035. The actual sales that TocMail




  135
        Plaintiff’s Answers and Objections to Defendant’s First Set of Interrogatories to Plaintiff, p. 4.
  136
        Plaintiff’s Answers and Objections to Defendant’s First Set of Interrogatories to Plaintiff, p. 4.


                                            CONFIDENTIAL – COUNSEL ONLY
                                                       - 38 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 43 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                 will be able to make is highly uncertain, particularly given the newness and lack of
                 observable market acceptance of their product.

  38.        In light of the alleged harm to TocMail primarily accruing in the future and being highly

             uncertain, updating advertising to remove any allegedly misleading statements on a going-

             forward basis has a stronger nexus to the economic harm, if any, suffered by TocMail, than

             either the lost profits or disgorgement calculations presented by Ms. Bour. Updating the

             at-issue advertising would directly address the alleged wrongful conduct and then allow

             TocMail to continue to earn the future profits it would be able to earn but-for the alleged

             wrongful conduct through commercializing its security product.

  39.        Plaintiff itself acknowledges the benefit of removing allegedly misleading statements as

             TocMail is seeking a permanent injunction against Microsoft’s alleged false advertising in

             addition to the monetary remedies presented by Ms. Bour.137 Ms. Bour has not justified

             (or reconciled) her calculation of lost profits damages through May 2035 in light of

             TocMail’s request for a permanent injunction or provided any information as to what

             portion of her claimed lost profits damages would be applicable should TocMail receive a

             permanent injunction. From an economic perspective, the harm (if any) suffered by

             TocMail from the alleged wrongful conduct would not continue over the entire lifetime of

             the TocMail patent after Microsoft ceased making the allegedly misleading statements

             (under Plaintiff’s theory of liability). In light of the economic factors discussed above,

             updating Microsoft’s at-issue advertising to remove any statements that are found to be


  137
        Amended Complaint, pp. 1 and 28.


                                           CONFIDENTIAL – COUNSEL ONLY
                                                      - 39 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 44 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             misleading by the trier-of-fact would have a stronger nexus to the economic harm actually

             attributable to the alleged wrongful conduct.

             B. Ms. Bour’s Proposed Monetary Remedies Represent Mathematical Calculations
                Rather Than Reliable Measures Of Economic Harm Attributable To Alleged
                Wrongful Conduct

  40.        Each of Ms. Bour’s claimed monetary remedies represent straightforward mathematical

             calculations using assumptions presented without any support in her report. 138 While

             Ms. Bour acknowledges that she is not expressing an opinion regarding causation or

             liability,139 she fails to provide any evaluation of the inputs into her calculations or whether

             her claimed monetary remedies have an economic nexus to the alleged wrongful conduct.

             Absent any such analysis, Ms. Bour simply performs a mathematical calculation and not

             an economic determination of TocMail’s damages (or Microsoft’s alleged profits)

             attributable to Microsoft’s alleged false advertising.

  41.        Ms. Bour failure to properly evaluate economic factors inherent in a measure of lost profits

             or disgorgement, described throughout this report, include the following.

             a. Failed To Evaluate What Portion Of Lost Sales, If Any, Are Directly Attributable To
                Microsoft’s Allegedly False And Misleading Statements. As discussed in detail in
                Section X.C below, Ms. Bour’s calculation of lost profits fails to show that any claimed
                lost sales have a direct causal nexus to the alleged wrongful conduct. In particular, Ms.
                Bour does not analyze: (i) what portion, if any, of at-issue Microsoft customers saw an
                allegedly misleading statement, (ii) whether any at-issue Microsoft customers who saw
                the allegedly misleading statement would have been confused in the manner alleged by
                Plaintiff, and (iii) whether any such individual with altered perceptions would have
                purchased the TocMail product but-for exposure to the allegedly misleading statement


  138
        Bour Report, pp. 22 – 23.
  139
        Bour Report, p. 2.


                                       CONFIDENTIAL – COUNSEL ONLY
                                                  - 40 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 45 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



               (i.e., whether the statement was material). The failure to account for these factors
               renders Ms. Bour’s claimed lost profits unreliable and overstated.

           b. Failed To Evaluate Reasonableness Or Accuracy Of Lost Profits Inputs Likely
              Received From TocMail. As discussed in detail in Section X.D below, Ms. Bour fails
              to provide any independent evaluation of the inputs into her lost profits calculation. In
              fact, Ms. Bour often fails to provide relevant citations indicating the source of her
              assumptions so that those assumptions can be properly evaluated. In particular, Ms.
              Bour provides no analysis in her report supporting a conclusion that absent the alleged
              wrongful conduct TocMail would have been able to make sales to each and every
              Microsoft seat, nor any independent analysis in her report regarding the costs TocMail
              likely would incur to make those sales.

           c. Failed To Apportion Revenues Only To Revenues With A Nexus To The Alleged
              Wrongful Conduct. As discussed in Section X.E below, Ms. Bour’s evaluation of
              disgorgement is flawed and incomplete. Ms. Bour presents Microsoft’s total revenues
              earned from products within which the Safe Links feature is included. However, Ms.
              Bour makes no effort to identify the incremental revenues Microsoft earned that were
              directly attributable to the allegedly misleading statements, nor does she make any
              effort to apportion Microsoft’s total revenues to the portion solely attributable to Safe
              Links, the Microsoft feature at issue. As such, Ms. Bour performs a mathematical
              calculation to identify Microsoft’s total revenues, but does not present a reliable or
              relevant input into a calculation of the disgorgement.

           C. Ms. Bour Failed To Consider That Not All Consumers Were Exposed To,
              Confused By, Or Altered Their Purchase Behavior Because Of Microsoft’s
              Allegedly Misleading Statements

  42.      From an economic and claimed damages perspective, and given the facts and

           circumstances of this dispute, the claimed damages resulting from Microsoft’s allegedly

           misleading statements would have to account for the following considerations.140



  140
     I understand these factors are consistent with the five prongs of a false advertising claim established in the Lanham
  Act. Generally, it is my understanding that a plaintiff must establish the following: (a) the advertisement was in fact
  false and misleading, (b) the advertisement did in fact deceive or had the power to deceive potential customers, (c) the
  deception had a material effect on customers’ purchasing decisions, (d) the product at-issue is traded across states,
  and (e) the plaintiff has been harmed or is likely to be harmed by the false advertisement. (Johnson & Johnson Vision
  Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir. 2002). See also, Cornell Law School, “False
  Advertising” (https://www.law.cornell.edu/wex/false_advertising, viewed on November 13, 2020.)


                                         CONFIDENTIAL – COUNSEL ONLY
                                                    - 41 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 46 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



         a. Consumers Must Be Exposed To The Allegedly False Claim. As a matter of economic
            causation (and common sense), only consumers who are exposed to the allegedly false
            claim can potentially be impacted by that claim.

         b. Consumers Must Be “Confused” By The Allegedly False Claim. Consumers’
            perceptions of Microsoft’s security products and, in particular, the Safe Links feature
            and its substitutability for the TocMail’s product must have been altered as a result of
            the allegedly false statements. From an economic perspective, if the allegedly false
            statements do not alter consumer perceptions, there would be no basis for economic
            damages.

         c. Altered Perceptions Must Impact Consumers’ Purchasing Behavior. Beyond simply
            altering perceptions, the allegedly false claims must alter a consumer’s purchasing
            behavior. If the altered perceptions do not lead to changed purchasing behaviors (i.e.,
            lead consumers not purchasing TocMail’s product when they otherwise would have),
            from an economic perspective, there is no basis for claiming economic damages.

  43.    Ms. Bour does not account for any of the above economic causation considerations. Ms.

         Bour, by not explicitly making adjustments for the above factors, implicitly assumes that

         all at-issue consumers (a) were exposed to the statements, (b) were confused by the

         statements in the manner alleged by Plaintiff, and (c) changed their purchasing behaviors

         as a result of their exposure and confusion arising from the allegedly misleading

         statements. The failure to account for these considerations renders Ms. Bour’s claimed

         monetary remedies unreliable and overstated.

  44.    Ms. Bour’s implicit assumptions are inconsistent with at least the following evidence,

         which she failed to consider.

            1. Many Microsoft Customers Likely Were Not Exposed To The Allegedly False
               Statements

  45.    Plaintiff has not shown any evidence regarding the portion, if any, of Microsoft customers

         with Safe Links who were exposed to one of the allegedly misleading statements. Ms.


                                 CONFIDENTIAL – COUNSEL ONLY
                                            - 42 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 47 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             Bour fails to analyze in her report the specific allegedly misleading statements made by

             Microsoft and evaluate whether her implicit assumption that all Microsoft customers who

             purchased a product with the Safe Links feature would have been exposed to the allegedly

             misleading statements is reasonable.

  46.        A review of the actual materials identified by Plaintiff which included an allegedly false

             statement supports a conclusion that these statements only are included in materials that

             likely would not be read by many, much less all, Microsoft customers who purchased a

             product with the Safe Links feature. I describe each of the materials identified by Plaintiff,

             my understanding for how a customer could access that material, and how a customer could

             review an allegedly misleading statement if they did access the relevant material below.

             a. Microsoft’s First Allegedly Deceptive Message. As discussed in Section VII above,
                TocMail asserts that the following statement allegedly is misleading:

                         Sophisticated attackers will plan to ensure links pass through the first
                         round of security filters. They do this by making the links benign, only
                         to weaponize them after the message is delivered, altering the
                         destination of the links to a malicious site…With Safe Links, we are
                         able to protect users right at the point of click by checking the link for
                         reputation and triggering detonation if necessary.141

                 TocMail identified the Office 365 Essentials: Advanced Threat Protection brochure as
                 containing the allegedly misleading statement. TocMail asserted that the brochure
                 “was posted to Microsoft’s official Advanced Threat Protection purchase page”
                 without providing specific details regarding how to access the product. 142 For
                 consumers that did access the brochure, in order to view the allegedly misleading




  141
        Amended Complaint, p. 14.
  142
        Amended Complaint, p. 14.


                                      CONFIDENTIAL – COUNSEL ONLY
                                                 - 43 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 48 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                 statement, a customer would have to access this brochure and then read page 7 of the
                 10-page brochure.143

             b. Microsoft’s Second Allegedly Deceptive Message. As discussed in Section VII above,
                TocMail asserts that the following statement allegedly is misleading:

                         Attackers sometimes try to hide malicious URLs within seemingly safe
                         links that are redirected to unsafe sites by a forwarding service after the
                         message has been received. The ATP Safe Links feature proactively
                         protects your users if they click such a link. That protection remains
                         every time they click the link, so malicious links are dynamically
                         blocked while good links can be accessed.144

                 TocMail identified the following materials as containing the allegedly misleading
                 statement.

                 i. 2015 And 2016 ATP Product Guides. These product guides are documents that a
                    Microsoft customer would have had to navigate to, download, and read carefully in
                    order to be exposed to the allegedly misleading statement. In particular, in order to
                    view the allegedly misleading statement the customer would have to read page 3 or
                    page 4 of the total 8 pages in the 2015 ATP product guide or page 3 or page 4 of
                    10 in the 2016 ATP product guide.145

                 ii. 2017 Office 365: “Everything You Wanted to Know” Guide. This document is a
                     detailed product guide for numerous Office 365 products and is 132 pages long.146
                     In order to view the allegedly misleading statement, a Microsoft customer would
                     have to download this product guide and read page 82 of page 132.147

                 iii. 2019 ATP Partner Datasheet. This is a two-page PDF brochure. In order to view
                      the allegedly misleading statement, a Microsoft customer would have to download
                      this brochure and read the statement on the first page.148

                 iv. Microsoft Webpage Accessed November 12, 2020. I understand that Plaintiff
                     identified a Microsoft webpage they accessed on November 12, 2020 as containing

  143
        Amended Complaint, Exhibit 2.
  144
        Amended Complaint, p. 15.
  145
        Amended Complaint, Exhibits 3 and 4.
  146
        Amended Complaint, Exhibit 5.
  147
        Amended Complaint, Exhibit 5.
  148
        Amended Complaint, Exhibit 6.


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 44 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 49 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                      the allegedly misleading statement. While Plaintiff has not outlined specifically
                      how a customer potentially would access the identified document, it is my
                      understanding that in order to view the identified webpage, a customer would need
                      to perform the following steps to navigate to the webpage from Microsoft’s main
                      website.149

                      1. A customer who viewed the Microsoft.com homepage would need to select the
                         “All Microsoft” icon, and from the pop-up menu with 40 options, select “Docs”
                         below the “Developer & IT” list.150

                      2. The customer would reach the docs.microsoft.com landing page, and would
                         then need to select the “Documentation” icon below the search bar to access the
                         “Technical Documentation” webpage.151

                      3. The customer viewing the “Technical Documentation” webpage would then
                         need to select “Microsoft 365 Enterprise” in the “Product Directory” from 81
                         total products.152

                      4. The customer would then select the “Learn about Microsoft 365 for Enterprise”
                         icon.153

                      5. This webpage would have a table of contents on the left-hand side of the
                         webpage. The customer would need to select the “Tenant” drop-down (from
                         19 options), followed by the “Plan” drop-down (from 7 options), followed by
                         the “Service assurance” drop-down (from 9 options), followed by the “Data
                         Resiliency” drop-down (from 7 options) 154 and select the “Malware and
                         Ransomware Protection” link (from 5 options) to access the webpage identified
                         by Plaintiff.



  149
     Neither Ms. Bour nor Plaintiff have provided evidence regarding the specific steps needed to navigate to the
  identified website. In the event Plaintiff provides additional information regarding how consumers would potential
  access the identified website, I reserve the ability to evaluate that information and update my opinions as appropriate.
  150
        “Microsoft.com.” (https://www.microsoft.com/en-us/, viewed on November 17, 2020.)
  151
        “docs.microsoft.com.” (https://docs.microsoft.com/en-us/, viewed on November 17, 2020.)
  152
        “Technical Documentation.” (https://docs.microsoft.com/en-us/documentation/, viewed on November 17, 2020.)
  153
     “Microsoft 365 For Enterprise Documentation And Resources.” (https://docs.microsoft.com/en-us/microsoft-
  365/enterprise/?view=o365-worldwide, viewed on November 17, 2020.)
  154
    “Microsoft 365 For Enterprise Overview.” (https://docs.microsoft.com/en-us/microsoft-365/enterprise/microsoft-
  365-overview?view=o365-worldwide, viewed on November 20, 2020.)


                                         CONFIDENTIAL – COUNSEL ONLY
                                                    - 45 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 50 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                 This allegedly misleading statement only could be read by customers who navigated to
                 one of five documents or webpages and then read the particular statement in documents
                 that are as large as 115 pages. Additionally, only one of the documents identified by
                 Plaintiff appear to be currently available to consumers and as such many at-issue
                 customers (and future customers) are unlikely to view the at-issue statement.
                 Therefore, the available economic evidence supports a conclusion that many Microsoft
                 customers (including the vast majority, if not all current and future at-issue customers)
                 would not have been exposed to this allegedly misleading statement.

             c. Microsoft’s Third Allegedly Deceptive Message. As discussed in Section VII above,
                TocMail asserts that the following statement allegedly is misleading: “ensure document
                hyperlinks are harmless with ATP Safe Links.”155 TocMail alleges the statement was
                found in Microsoft’s (i) internal Office 365 ProPlus Pitch Decks and (ii) Exchange
                Online Business Class Email System brochure.

                 i. I understand that the Office 365 ProPlus Pitch Decks are internal presentations that
                    TocMail asserts are intended to be shown to customers.156 For any customers that
                    did access these presentations, the customer would have to read either slide 22 out
                    of 27 in the first set of slides identified by Plaintiff, or slide 20 out of 25 in the
                    second set of slides identified by Plaintiff.157

                 ii. The Exchange Online Business Class Email System brochure promotes Microsoft
                     Exchange. I understand Microsoft Exchange is a product specifically aimed at
                     enterprise users and only is included in commercial Microsoft products. Therefore,
                     potential customers looking for personal Microsoft products are highly unlikely to
                     be exposed to these materials.

                 In summary, this allegedly deceptive message only could be read by consumers who
                 viewed specific slides in presentations of 24 and 28 slides in length, or appeared in
                 materials that were targeted at a specific group of Microsoft customers (i.e., enterprise
                 customers). Therefore, the available economic evidence supports a conclusion that
                 many at-issue Microsoft customers would not have been exposed to this allegedly
                 misleading statement (in the past or on a going-forward basis).




  155
     Amended Complaint, pp. 17 – 18. Specifically, TocMail asserts that “Safe Links can be trivially bypassed by IP
  cloaking” and therefore does not ensure that hyperlinks are harmless. (Amended Complaint, p. 17.)
  156
        Amended Complaint, p. 17.
  157
        Amended Complaint, Exhibits 8 and 9.


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 46 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 51 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



  47.     Ms. Bour failed to perform any analysis regarding the allegedly false and misleading

          statements to evaluate how consumers potentially would view these statements in practice.

          As such, Ms. Bour has failed to support or justify her implied assumption that each and

          every Microsoft customer would have been exposed to one of these statements. Ms. Bour’s

          operative assumption is unreasonable and contrary to the available documentary evidence

          which supports a conclusion that many, if not the vast majority, of at-issue Microsoft

          customers would not have been exposed to either of the allegedly misleading statements.

               2. Consumers Who Were Exposed To The Allegedly Misleading Statements May
                  Not Have Been Confused In The Manner Alleged By Plaintiff

  48.     Ms. Bour fails to evaluate the allegedly misleading statements to determine whether her

          assumption that each and every at-issue Microsoft customer necessarily would interpret

          those statements as solving IP Cloaking and/or being 100% effective at eliminating unsafe

          email links.158

          a. Claimed Statements Are Not Directed Toward IP Cloaking. Ms. Bour failed to
             acknowledge or consider that none of the allegedly false and misleading statement
             references IP Cloaking or claims that this problem is solved by Microsoft’s product.
             Plaintiff has not shown that any customer, much less every customer, would interpret
             either of the allegedly misleading statements as implying Microsoft’s security products
             prevent IP Cloaking attacks.

          b. Claimed Statements Do Not Imply No Benefits From Third-Party Products. Ms. Bour
             presents no evidence that any Microsoft customer would read the at-issue statements
             and assume that Microsoft’s security products would be 100% effective. Plaintiff has
             not presented any evidence that supports a conclusion that consumers would view these

  158
     The assertions made by Microsoft and accused by TocMail are that: (a) “…attackers sometimes try to hide
  malicious URLs within seemingly safe links that are redirected to unsafe sites by a forwarding service after the
  message has been received. The ATP Safe Links feature proactively protects your users if they click such a link. That
  protection remains every time they click the link, so malicious links are dynamically blocked while good links can be
  accessed;” and (b) “Safe Links Ensures Hyperlinks in Documents are Harmless.” (Amended Complaint, pp. 15 – 17.)


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 47 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 52 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                 statements and infer that there would be no incremental benefits from additional third-
                 party security products such as the TocMail product.

             c. One Of Three Allegedly Misleading Statements Is Directed Toward A Benefit Not
                Offered By TocMail. As discussed in Section VII above, one of the allegedly
                misleading statements is Safe Links “ensures document hyperlinks are harmless.”159
                The claimed benefit of this allegedly misleading statement is that Safe Links protects
                the user from document hyperlinks. TocMail does not advertise this benefit, and
                instead claims its solution will allow the user to “never fear clicking email links
                again.”160 Ms. Bour failed to consider that this allegedly misleading statement claims
                to offer a benefit that is not offered by TocMail. It is reasonable to expect that at least
                some customers would not interpret a statement directed toward document hyperlinks
                to imply the same product is effective at addressing email hyperlinks generally, or
                against IP Cloaking attacks specifically.

  49.        Contrary to Ms. Bour’s unsupported assumptions, it is reasonable to expect that at least

             some at-issue consumers who were exposed to the allegedly misleading claims would not

             be confused in the manner alleged by Plaintiff. As such, Ms. Bour’s analysis is unreliable

             and leads to an overstated measure of TocMail’s lost profits attributable to the alleged

             wrongful conduct.

                 3. Consumers Who Were Exposed To And Confused By The Allegedly
                    Misleading Statements May Not Have Purchased The TocMail Product

  50.        Even if Microsoft customers were exposed to the allegedly misleading statements, and

             were confused in the manner alleged by Plaintiff (which Plaintiff has not shown), Ms. Bour

             does not provide any analysis supporting her implicit assumption that the statement would

             be material to each consumer who purchased a product with Safe Links. That is, Ms. Bour




  159
     Amended Complaint, pp. 17 – 18. Specifically, TocMail asserts that “Safe Links can be trivially bypassed by IP
  cloaking” and therefore does not ensure that hyperlinks are harmless. (Amended Complaint, p. 17.)
  160
        TocMail. (https://TocMail.net/#instructions, viewed on November 20, 2020.)


                                         CONFIDENTIAL – COUNSEL ONLY
                                                    - 48 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 53 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



              assumes that each confused consumer would have changed their purchasing decision and

              purchased the TocMail product but-for their exposure to the allegedly misleading

              statements. Ms. Bour’s assumption is unreasonable and inconsistent with the following

              evidence.

              a. TocMail Has No Sales And Is Not Commercially Successful. TocMail has never made
                 a single sale of its embodying product.161 Additionally, many Microsoft subscriptions
                 do not include ATP (and so would not be impacted by the alleged wrongful conduct).162
                 TocMail claims it had advertised and offered for sale its product since December 12,
                 2019 (or for nearly a full year).163 TocMail asserts that (as of October 14, 2020), it has
                 received “over 10,000 visitors” to its website, but TocMail has yet to make a single
                 sale.164 However, Ms. Bour acknowledges there are Microsoft customers that do not
                 have Safe Links (and as such likely would not be impacted by the alleged wrongful
                 conduct). 165 TocMail’s lack of observable commercial success is supportive of a
                 conclusion that few, if any, customers would purchase the TocMail product even in the
                 absence of the alleged wrongful conduct.

              b. Microsoft’s First-Party Security Offerings Do Not Prevent Other Third-Party Security
                 Products From Achieving Commercial Success. Ms. Bour failed to recognize that it is
                 common for third-party cybersecurity firms to offer, and successfully sell, products that
                 provide similar protections to security features Microsoft advertises in its own security
                 products. TocMail identified other third-party competitors including at least
                 Proofpoint and Mimecast as also offering cloud-based, time-of-click, redirect
                 services. 166 Proofpoint and Mimecast earned revenues of $890 million and $430
                 million in the last year, respectively. 167 This demonstrates that Microsoft’s

  161
        Plaintiff’s Answers and Objections to Defendant’s First Set of Interrogatories to Plaintiff, pp. 4 – 5.
  162
        See, Exhibit 4.
  163
    Plaintiff’s Answers and Objections to Defendant’s First Set of Interrogatories to Plaintiff, p. 4. Additionally,
  TocMail advertised and offered for sale its product for approximately two months prior to the filing of the initial
  complaint in this matter on February 26, 2020 and had not made any sales prior to the filing of the complaint. (See
  Complaint for source of filing date.)
  164
        Plaintiff’s Answers and Objections to Defendant’s First Set of Interrogatories to Plaintiff, p. 4.
  165
        Bour Report, p. 4.
  166
        Amended Complaint.
  167
    Proofpoint, Inc. SEC Form 10-K for the fiscal year ended December 31, 2019, p. 33. See also, Mimecast Limited,
  SEC Form 10-K for the fiscal year ended March 31, 2020, p. 36.


                                            CONFIDENTIAL – COUNSEL ONLY
                                                       - 49 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 54 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                  advertisements regarding its security products do not prevent third-party security
                  software producers from making significant sales of their own products. This further
                  supports a conclusion that TocMail’s inability to make any sales of its product likely is
                  driven by the lack of commercial acceptance of its own product and not by the alleged
                  wrongful conduct. TocMail’s inability to make any sales (even though other
                  cybersecurity firms make billions of dollars in sales competing with Microsoft’s first-
                  party security offerings) supports a conclusion that TocMail likely would make few,
                  if any, sales of its product even in the absence of the alleged wrongful conduct. As
                  such, Ms. Bour’s analysis, which assumes that every at-issue Microsoft customer
                  would purchase the TocMail product absent the allegedly misleading statements, is
                  unreliable.

             c. Customers With Safe Links May Value Other Products Included In Their Products.
                Ms. Bour’s assumption that 100% of Microsoft customers with ATP or Advanced
                Protection would purchase the TocMail product but-for the alleged wrongful conduct
                implicitly assumes that every ATP user valued the Safe Links feature, and in fact valued
                it so high that the customer would purchase an alternative security product but-for their
                use of Safe Links. However, Ms. Bour failed to properly consider how Microsoft
                commercializes its Safe Links feature.

                  i. As discussed in Section VI.E above, the majority of Microsoft seats that include
                     ATP (with the Safe Links feature included in the ATP product) are sold as part of
                     a suite with other non-security Microsoft products and features.168 These Microsoft
                     365 or Office 365 products that include ATP or Advanced Protection generally
                     include a suite of non-security products, such as Word, Excel, PowerPoint,
                     OneDrive, Teams, and SharePoint. 169 It is likely that at least some Microsoft
                     customers would value other non-security products and place little or no weight on
                     Microsoft’s security products that are included with their product. These customers
                     would be less likely to have purchased the TocMail product but-for the alleged
                     wrongful conduct.

                  ii. As discussed in Section VI.C above, ATP has many other features that can be
                      drivers of demand independent of Safe Links including: (1) Safe Attachments, (2)
                      Anti-phishing, (3) Real-Time Detectors, (4) Threat Tracker, (5) Threat Explorer,
                      (6) Automated Incident Response, and (7) Attack Simulator. It is reasonable to
                      expect that for at least some customers who did value ATP, those customers would

  168
     Specifically, 140 million seats are associated with standalone ATP sales while 120 million commercial seats and
  240 million consumer licenses are associated with larger Microsoft subscriptions. (Microsoft Pivot Tables by
  category, January 2015 – June 2020. (MSFT_TOC00001067, MSFT_TOC00001070, and MSFT_TOC00001073.)
  See also, Exhibit 5.)
  169
        See, Exhibit 4.


                                       CONFIDENTIAL – COUNSEL ONLY
                                                  - 50 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 55 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                value features other than the Safe Links feature and as such would be less likely to
                have purchased the TocMail product but-for the alleged wrongful conduct.

            Ms. Bour failed to properly consider in her report that the at-issue Microsoft seats were
            associated with customers who purchased a Microsoft product with many features
            rather than the Safe Links product in isolation. There is no evidence that any of these
            consumers would be willing to purchase a more limited product that only provided
            certain email security features such as the TocMail product. As such, there is no
            evidence to support a conclusion that any Microsoft customer (much less all Microsoft
            customers who purchased a product with Safe Links) would be willing to purchase
            TocMail’s specialized security product.

  51.    The available economic evidence supports a conclusion that the allegedly false statements

         likely were not seen by many consumers, and for those consumers who were exposed to

         those statements, the statements would not have been material to those consumers and

         caused them to refrain from purchasing TocMail’s product. Ms. Bour made no attempt to

         account for the fact the many consumers were not confused or would not have changed

         purchasing behavior absent the alleged wrongful conduct.

  52.    As discussed in detail above, neither Ms. Bour nor Plaintiff has presented any evidence

         regarding (a) the portion of Microsoft customers who were exposed to the allegedly

         misleading statements, (b) the portion of Microsoft customers who were confused by the

         allegedly misleading statements, and (c) the portion of consumers for which the at-issue

         statements were material (i.e., who would have purchased the TocMail product but-for the

         allegedly misleading statements). Absent a reliable measure of these inputs, Ms. Bour’s

         claimed monetary remedies are unreliable, and Plaintiff has failed to provide evidence to

         support a reliable monetary remedy in this matter.




                                 CONFIDENTIAL – COUNSEL ONLY
                                            - 51 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 56 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



  53.        The additional errors in Ms. Bour’s lost profits and disgorgement analyses are discussed in

             detail below.

             D. Ms. Bour’s Calculation Of Claimed Lost Profits Is Based Upon Flawed And
                Unsupported Assumptions

  54.        As discussed in Section X.B above, Ms. Bour presents a claimed calculation of lost profits

             based upon unreasonable assumptions that she utilizes without proper support or

             independent analysis regarding the appropriateness or accuracy of those assumptions.170

             As such, Ms. Bour has not established within her model that TocMail has suffered lost

             profits damages and her mathematical calculations would not serve as a relevant or reliable

             input into a measure of economic harm for the trier-of-fact.          Ms. Bour’s flawed

             assumptions include at least the following.

             a. Ms. Bour assumes an unreasonably large percentage of Microsoft customers would
                have purchased TocMail’s product.

             b. Ms. Bour utilizes an unreasonable and overstated incremental profit margin for
                TocMail’s alleged lost sales.

             c. Ms. Bour calculates TocMail’s lost profits over an unreasonably long time horizon
                without accounting for significant uncertainty or the impact of a liability finding.

             d. Ms. Bour assumes an unreasonably low discount rate when evaluating TocMail’s lost
                profits.

                  1. Ms. Bour Assumes An Unreasonably Large Percentage Of Microsoft
                     Customers Would Have Purchased TocMail’s Product

  55.        In her report, Ms. Bour assumes that, after a hypothetical November 2019 press release, it

             would “take 30-90 days for companies to investigate TocMail and the claims in the press


  170
        See, for example, Bour Report, pp. 22 – 23.


                                           CONFIDENTIAL – COUNSEL ONLY
                                                      - 52 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 57 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             release.” 171 After that, Ms. Bour assumes that TocMail would make sales to 50% of

             Microsoft’s seats on the accused products in February 2020, 75% of those Microsoft seats

             in March 2020, and 100% of those Microsoft seats starting in April 2020.172 In other

             words, Ms. Bour assumes, without support, that absent Microsoft’s alleged false

             advertising, each and every Microsoft customer who purchased a product that included the

             Safe Links feature after April 2020 would purchase TocMail’s product.173 This assumption

             is inconsistent with at least the following.

             a. Not All Customers Altered Their Purchase Behavior As A Result Of Alleged Wrongful
                Conduct. As discussed in Section X.C above, Ms. Bour’s assumption regarding the
                portion of at-issue Microsoft customers who would purchase TocMail’s product but-
                for the alleged wrongful conduct is based upon an implicit assumption that (a) 100%
                of at-issue Microsoft customers were exposed to the allegedly misleading statements,
                (b) 100% of at-issue Microsoft customers were confused by those statements in the
                manner alleged by Plaintiff, and (c) 100% of at-issue Microsoft customers altered their
                purchase behavior and declined to purchase TocMail’s product when they otherwise
                would have purchased the product. Each of these assumptions is unsupported and
                inconsistent with the available economic evidence. As Ms. Bour does not present a
                reliable and relevant measure of TocMail’s lost sales attributable to the alleged
                wrongful conduct, her claimed lost profits damages calculations are unreliable and
                overstated.

             b. Ms. Bour’s Assumption Regarding The Effectiveness Of TocMail’s Advertising Is
                Unreasonable And Inconsistent With TocMail’s Lack Of Commercial Success. Ms.
                Bour asserts that in November 2019 “TocMail would be the subject of a press release,
                which would generate interest in the product.”174 Ms. Bour then assumes that this
                hypothetical press release would generate interest sufficient for TocMail to make sales


  171
        Bour Report, p. 23.
  172
        Bour Report, p. 23.
  173
     Ms. Bour has not analyzed or relied upon information typically analyzed in an evaluation of lost profits damages
  including, but not limited to, documents generated in the regular course of business such as TocMail pro forma income
  statements, TocMail business plans, TocMail marketing plans, or TocMail projections of future revenues and profits.
  174
        Bour Report, p. 23.


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 53 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 58 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                  to 100% of Microsoft customers with Safe Links by April 2020.175 Ms. Bour does not
                  describe what information the November 2019 press release would have presented, but
                  it is reasonable to expect that the press release would have directed consumers to
                  TocMail’s website where it sells its product. However, as discussed above, TocMail’s
                  website has already received over 10,000 visitors and TocMail has yet to make a single
                  sale of its product. Ms. Bour’s unsupported assumptions regarding the effectiveness of
                  the hypothetical November 2019 press release are inconsistent with TocMail’s lack of
                  observable commercial success, particularly given that users already are accessing its
                  website and choosing not to purchase the TocMail product.

             c. Ms. Bour Fails To Consider The Implications Of Her Assumed Effectiveness Of
                TocMail Advertising. There is a fatal irreconcilable inconsistency in Ms. Bour’s
                assumption regarding the effectiveness of TocMail’s advertising in the absence of the
                alleged wrongful conduct and her claimed monetary remedies.

                  i. Ms. Bour makes certain assumptions regarding the effectiveness and reach of
                     TocMail’s advertising: Ms. Bour assumes that, after a hypothetical November 2019
                     press release, it would “take 30-90 days for companies to investigate TocMail and
                     the claims in the press release.” 176 After that, Ms. Bour assumes that TocMail
                     would make sales to 50% of Microsoft’s seats on the accused products in February
                     2020, 75% of those Microsoft seats in March 2020, and 100% of those Microsoft
                     seats starting in April 2020.177

                  ii. Ms. Bour claims all of the customers associated with the Accused Products would
                      have been TocMail customers.

                  iii. Ms. Bour evaluates claimed monetary remedies through May 7, 2035, TocMail’s
                       asserted date of expiration of the ’628 Patent, nearly 15 years into the future.

                  However, after an adjudicated outcome and should liability be found (an assumption I
                  am required to make which would trigger the possibility of a monetary remedy),
                  TocMail could advertise the liability outcome (or provide a press release similar to Ms.
                  Bour’s assumed hypothetical November 2019 press release). In less than six months,
                  TocMail could be acquiring all of the at-issue customers she claims went to (or would
                  have went to) Microsoft - - using her own assumptions regarding the claimed attributes
                  of TocMail’s product, the claimed research behavior of customers interested in IP
                  Cloaking protection, and the claimed reach and effectiveness of TocMail’s

  175
        Bour Report, p. 23.
  176
        Bour Report, p. 23.
  177
        Bour Report, p. 23.


                                       CONFIDENTIAL – COUNSEL ONLY
                                                  - 54 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 59 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                  advertising.178 Ms. Bour has not reconciled this inconsistency in her analysis (i.e.,
                  claimed damages 15 years into the future but the ability to obtain all of Microsoft’s
                  Accused Product customers in less than six months).

             d. Ms. Bour Assumes TocMail Could Not Or Would Not Mitigate The Claimed Impact
                Of The Alleged Wrongful Conduct. Ms. Bour failed to acknowledge that by assuming
                TocMail’s lost sales included all Microsoft customers who purchased a product with
                Safe Links over a 15-year future time period, she effectively assumes TocMail will be
                unable to make any sales as a result of the alleged wrongful conduct through May 2035.
                Ms. Bour failed to provide any evaluation of what sales TocMail would be able to make
                (given Microsoft’s allegedly misleading statements) to offset her claimed lost profits.
                As such, her claimed lost profits damages are unreliable and overstated.

             e. Ms. Bour Fails To Evaluate Or Consider In Her Report Competitors Other Than
                Microsoft. Ms. Bour’s analysis assumes that absent the alleged wrongful conduct,
                each and every Microsoft customer that had Safe Links would represent a lost sale to
                TocMail. 179 Ms. Bour effectively assumes that no consumer would have instead
                purchased a competitor’s email security product. However, there are numerous
                alternatives available in the marketplace that offer protection against malicious email
                links. TocMail itself identified other third-party competitors including at least
                Proofpoint and Mimecast as offering cloud-based, time-of-click, redirect services.180
                These companies described their products as follows.

                  i. Proofpoint. Proofpoint advertises its “Targeted Attack Protection” which “helps
                     you stay ahead of attackers with an innovative approach that detects, analyzes and
                     blocks advanced threats before they reach your inbox. This includes ransomware
                     and other advanced email threats delivered through malicious attachments and
                     URLs.”181




  178
     I understand that trial in this matter is currently is scheduled for August 16, 2021. As such, within Ms. Bour’s
  framework and within her assumptions regarding the effectiveness of a TocMail press release, there would be no
  accrued lost profits six months after a liability finding, or approximately March 2022.
  179
        Bour Report, p. 23.
  180
        Amended Complaint, p. 23.
  181
      “Targeted Attack Protection.” (https://www.proofpoint.com/us/products/advanced-threat-protection/targeted-
  attack-protection, viewed on November 25, 2020.) (Emphasis Added.)


                                       CONFIDENTIAL – COUNSEL ONLY
                                                  - 55 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 60 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



               ii. Mimecast. Mimecast advertises its cloud-based email protection product as
                   “offer[ing] protection against malicious URLs and attachments.”182

               Given various alternative options and given the existence of third-party competitors (as
               acknowledged by TocMail), Ms. Bour’s assumption that TocMail would capture all
               sales of Microsoft products with Safe Links is flawed. Ms. Bour fails to consider in
               her report that:

                    (a) consumers may reasonably choose an alternative email security product that
                        advertises similar benefits;

                    (b) Microsoft could retain a large portion of its customer base (if not all) with its
                        same product offering but updating its allegedly misleading advertising on a
                        going-forward basis;

                    (c) Microsoft potentially would be able to develop an alternative product that would
                        be acceptable to consumers (and would have competed with the TocMail
                        product on a going-forward basis); and

                    (d) customers may be willing to accept an IP Cloaking solution with different
                        capabilities to those offered by TocMail (as demonstrated by the numerous
                        competitors advertising the ability to protect against malicious links).

               2. Ms. Bour Utilizes An Unreasonable And Overstated Incremental Profit
                  Margin For TocMail’s Alleged Lost Sales

  56.      Ms. Bour fails to perform a reliable independent analysis of the incremental costs TocMail

           likely would incur if it made its claimed lost sales. As discussed above, Ms. Bour presents

           a limited list of incremental costs without any underlying analysis or support or cross

           checks in her report regarding the derivation of such costs. 183 Ms. Bour’s identified

           incremental costs include: (a) servers and load balancers, (b) customer support, (c) IT


  182
     “Switching From Proofpoint Enterprise Email Protection.” (https://www.mimecast.com/content/ switching-from-
  proofpoint-enterprise-email-protection/, viewed on November 25, 2020.) (Emphasis added.)
  183
     Ms. Bour’s report does not contain a single citation to support her assumptions regarding the specific costs she
  considers in her analysis. In the event Ms. Bour identifies any evidence that supports her cost assumptions, I reserve
  the ability to fully evaluate that evidence and update my criticisms of her analysis.


                                        CONFIDENTIAL – COUNSEL ONLY
                                                   - 56 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 61 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             personnel, (d) CEO, executive assistant, and accountant salary expenses, (e) payroll

             expenses, and (f) other expenses.184

  57.        More specifically, Ms. Bour failed to perform a reliable independent analysis of the costs

             that likely would be incurred by TocMail to earn over $1 billion in annual revenues.185 A

             comparison of the costs incurred by Microsoft show that Ms. Bour’s assumed costs are

             grossly understated.

             a. Marketing Expenses. Ms. Bour projects TocMail spending an annual $2.2 million in
                marketing and sales.186 This is equivalent to 0.18% of TocMail’s projected revenues
                in 2020, and 0.14% of TocMail’s projected revenues in 2021, the first year where
                Ms. Bour projects sales across the entire year. In contrast, Microsoft has spent a
                substantially larger portion of its revenues, between 14% and 16%, in sales and
                marketing between 2018 and 2020.187

             b. Research And Development Expenses. Ms. Bour assumed that TocMail would
                continue to make sales and maintain a commercially successful cybersecurity product
                with no ongoing research and development costs over the entire 15-year claimed
                damages period. In contrast, Microsoft spends 13% of its revenues on research and
                development.188

  58.        In total, Ms. Bour’s identified incremental costs imply TocMail would operate at a profit

             rate of over 98% from 2020 to May 2035. 189 Ms. Bour’s assumed profitability is

             unreasonably high, particularly when compared to other cybersecurity companies in the




  184
        Bour Report, pp. 23 – 28.
  185
        Bour Report, Exhibit 4.
  186
        Bour Report, p. 27.
  187
        Microsoft Corporation SEC Form 10-K for the fiscal year ended June 30, 2020, p. 43.
  188
        Microsoft Corporation SEC Form 10-K for the fiscal year ended June 30, 2020, p. 43.
  189
        Bour Report, Exhibit 4.


                                          CONFIDENTIAL – COUNSEL ONLY
                                                     - 57 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 62 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             email security sector.190 Other cybersecurity companies had gross margins ranging from

             63% to 78% and net margins ranging from -39.1% to 0.8%, each well below the 98% profit

             margin assumed by Ms. Bour. 191 (See Table 6.) Ms. Bour has not addressed this

             inconsistency in her report.




  190
     TocMail identifies two additional cloud-based, time-of-click, redirect services in addition to Microsoft: Proofpoint
  and Mimecast. (Amended Complaint, p. 23.) Additionally, I analyze companies that are included in CyberCrime
  Magazine’s list of top cybersecurity companies in the industry. CyberCrime Magazine provides a description of the
  security sector associated with each company. I evaluated each company on the list that (a) contained “email” in its
  security sector description and (b) had publicly available financial information. I understand CyberCrime Magazine’s
  “Cybersecurity 500” list recently was replaced by its “Hot 150” list. It is noted that all companies below can be found
  on either CyberCrime Magazine’s “Hot 150” or “Cybersecurity 500” list. Those companies that contain “email” in
  their cybersecurity sector description but do not have publicly available financial information include Agari Data, Inc.,
  Avanan Inc., GreatHorn Inc., and Vali Mail Inc.                                 (“Cybersecurity 500.”           (https://
  cybersecurityventures.com/cybersecurity-500/, viewed on November 9, 2020.) See also, (“The Hot 150 Cybersecurity
  Companies To Watch In 2020.” (https://cybersecurityventures.com
  /cybersecurity-500-list/, viewed on November 16, 2020.))
  191
        See, Exhibit 7. See Appendix A for a description of these companies and their available products.


                                          CONFIDENTIAL – COUNSEL ONLY
                                                     - 58 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 63 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                                                    Table 6
                                     Evaluation Of Cybersecurity Companies
                                          In The Email Security Sector
                                         Gross And Net Profit Margin192
                                      Cyber Security     Annual Revenues        Gross Margin      Net Margin
                     Company             Sector193        (Most Recent)           (5 years)        (5 Years)
                                     Security-as-a-
                 Proofpoint, Inc.                           $888,190,000            74.9%            -18.0%
                                     Service
                 Mimecast,
                                     Email Security         $426,963,000            73.3%            -2.1%
                 Limited
                 Barracuda           Email, App, Data
                                                            $352,649,000            77.5%            -5.4%
                 Networks, Inc.194   & Cloud Security
                                     Web, Email &
                 Cyren, Inc.                                $38,391,000             62.8%            -39.1%
                                     Mobile Security
                                     Email Encryption
                 Zix Corporation     & Security             $173,428,000            70.6%             0.8%
                                     Solutions


  59.        The available economic evidence supports a conclusion that Ms. Bour’s assumptions

             regarding incremental costs, for which she fails to provide any support or independent

             analysis or cross-checks in her report, fail to capture the costs TocMail likely would incur

             if it made its claimed lost sales. As a result, Ms. Bour’s claimed lost profits calculations

             are unreliable and overstated.

                  3. Ms. Bour Projects Lost Profits Over An Unreasonably Long Time Horizon

  60.        Ms. Bour projects TocMail’s claimed lost profits through May 7, 2035, TocMail’s asserted

             date of expiration of the ’628 Patent, nearly 15 years into the future. As discussed above,



  192
        See, Exhibit 7.
  193
     I understand Microsoft also was listed on CyberCrime Magazine’s Cybersecurity 500 list. “Cybersecurity 500.”
  (https://cybersecurityventures.com/cybersecurity-500/, viewed on November 9, 2020.)
  194
     I understand Barracuda Networks was acquired by Thoma Bravo, LLC on February 13, 2018. Given the
  acquisition, I evaluated publicly available financial information for Barracuda Networks prior to this date. (Barracuda
  Networks, Inc. SEC Form Ex 99.1 “Thoma Bravo Completes Acquisition of Barracuda,” dated February 13, 2018.)


                                          CONFIDENTIAL – COUNSEL ONLY
                                                     - 59 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 64 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             Ms. Bour’s assumptions underlying her calculation of lost profits are unsupported and

             unreasonable, and her attempts to project those same inputs 15 years into the future are

             highly speculative. There are at least two significant issues with the lost profits damages

             horizon used by Ms. Bour.

             a. Future Technological Improvements Are Highly Uncertain. Ms. Bour does not
                consider in her report or incorporate into her analysis the likelihood that future
                technological improvements, or changing security concerns, or a change in the
                competitive environment over a period of nearly 15 years. Ms. Bour assumes that for
                the next 15 years (i) Microsoft would continue to sell an equal number of licenses, (ii)
                TocMail’s product would continue to be valued highly enough by consumers to make
                sales to each and every Microsoft customer, and (iii) TocMail’s would be able to sell
                its products at the same price (adjusted upwards for inflation). Ms. Bour’s assumptions
                regarding the lack of future technological innovations related to TocMail’s product are
                unsupported and unreasonable. Ms. Bour does not consider the possibility of either
                Microsoft or a third-party competitor entering the Accused Product space with an
                alternative product to compete with TocMail, even over a 15-year future period. Such
                entry would inhibit TocMail’s ability to make sales to each and every Microsoft
                customer, as Ms. Bour assumes.

             b. Ongoing Future Harm From Alleged Misleading Statements Is Unlikely If Microsoft’s
                Statements Are Found To Be Misleading. Ms. Bour’s projections of lost profits nearly
                15 years into the future is inconsistent with TocMail’s request for a permanent
                injunction.195 Ms. Bour’s claimed lost profits damages only would be awarded under
                a liability finding. However, if TocMail were to receive a permanent injunction as it
                has requested, Microsoft would cease making the allegedly misleading statements on a
                going-forward basis. Ms. Bour’s projections effectively assume that Microsoft’s
                allegedly misleading claims would continue to confuse consumers and prevent all
                consumers from purchasing the TocMail product through May 2035, potentially as
                many as 15 years after such claims had been made (and ended because of an
                adjudicated liability finding). Ms. Bour provides no basis that consumers would
                continue to be confused by the allegedly misleading statements and alter their purchase
                behavior as a result of that confusion for as many as 15 years after the consumers’
                exposure to those allegedly misleading statements.




  195
        Amended Complaint, p. 29.


                                     CONFIDENTIAL – COUNSEL ONLY
                                                - 60 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 65 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                  4. Ms. Bour Assumes An Unreasonably Low Discount Rate

  61.        Ms. Bour failed to appropriately evaluate the discount rate that would be applicable to a

             start-up company like TocMail when calculating her lost profits figures. As discussed in

             detail in Section X.D.3 above, the vast majority of Ms. Bour’s claimed lost profits damages

             occur in the future, and as many as 15 years in the future.196 As such, Ms. Bour’s failure

             to appropriately identify a discount rate that would be applicable to TocMail would lead

             her to significantly overstate the present value of TocMail’s claimed future lost profits.

  62.        Ms. Bour utilized a discount rate of 7.5% based in part on Microsoft’s weighted average

             cost of capital (“WACC”) of 5.52% with an upward adjustment to account for “the

             diversification of Microsoft as a whole.”197 Ms. Bour’s discount rate of 7.5% is flawed

             and unreliable for at least the following reasons.

             a. Increase Above Microsoft WACC Is Arbitrary And Unsupported. Ms. Bour notes that
                she increased the discount rate she used to 7.5% to account for differences between
                Microsoft, as a large diversified company, and TocMail, a company with a single email
                security product.198 However, Ms. Bour provides no support or justification for the
                magnitude of this arbitrary increase.

             b. Inconsistent With WACC Of Other Email Security Firms. Ms. Bour failed to compare
                the reasonableness of her claimed discount rate to firms other than Microsoft.
                Microsoft, as one of the largest and most successful firms in the world, is not an
                appropriate benchmark of comparison for a new firm launching a new niche product
                that has not made any sales. As I discuss in Section X.D.2 above, there are numerous
                firms that sell email security products that could be used for comparison purposes to
                evaluate the reasonableness of Ms. Bour’s claimed discount rate. Of the four firms
                discussed above with available WACC information, three of the four have WACC’s
                that exceed Ms. Bour’s 7.5% figure, with: (i) Proofpoint having a WACC of 7.3%; (ii)

  196
        Bour Report, p. 28 and Exhibit 4.
  197
        Bour Report, pp. 30 – 31.
  198
        Bour Report, p. 31.


                                            CONFIDENTIAL – COUNSEL ONLY
                                                       - 61 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 66 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



                  Mimecast having a WACC of 8.5%; (iii) Cyren having a WACC of 8.8%; (iv) Zix
                  having a WACC of 11.3%.199, 200 As TocMail is a new firm that began offering its first
                  product for sale on or around December 12, 2019,201 an appropriate discount rate for
                  TocMail would exceed the WACC figures associated with the established email
                  security firms presented above.

             c. Fails To Account For The Increased Risk Associated With A New Company Without
                A Commercially Accepted Product. Ms. Bour claims that she accounted for “risk
                associated with the operations of TocMail” by “forecast[ing a] revenue stream []
                assuming no net growth in licensed seats.” 202 However, Ms. Bour’s assumption is
                inappropriate that because “Microsoft has historically reported steady growth in both
                the number of Office 365 seats and the number of users of ATP” that this implies she
                has appropriately “factored risk into the revenue stream.”203 To the extent Ms. Bour
                considers any risk, Ms. Bour only considers the risks associated with the future success
                of Microsoft’s Office 365 product. Ms. Bour fails to account for the risks specific to
                TocMail, which has yet to make a single sale of its product. Ms. Bour does not fully
                account for the risk associated with the assumption that TocMail would be able to make
                the same level of sales as that made by Microsoft.

             E. Ms. Bour’s Calculation Of Disgorgement Of Microsoft’s Profits

  63.        TocMail also is seeking disgorgement of “Microsoft’s profits from both the direct sale of

             Microsoft’s ATP security service and from the sale of Office 365 derived from purchasers

             trusting Microsoft’s deceptive ATP security claims.” 204                   For this purpose, Ms. Bour


  199
     Bloomberg, L.P. Barracuda was purchased by Thoma Bravo and became private in early 2018 and as such,
  Bloomberg does not have available WACC information for Barracuda after that period. (Barracuda Networks, Inc.
  SEC Form Ex 99.1 “Thoma Bravo Completes Acquisition of Barracuda,” dated February 13, 2018.))
  200
      For illustrative purposes, Ms. Bour’s claimed lost profits would decrease significantly if she had used a higher
  discount rate consistent with that observed with three of the four identified email security firms. If Ms. Bour had
  utilized a discount rate of 8.5% instead of 7.5%, her claimed lost profits would decrease by 5.2% (i.e., approximately
  $800 million). If Ms. Bour had utilized a discount rate of 8.8%, her claimed lost profits would decrease by 6.6% (i.e.,
  approximately $1.0 billion). If Ms. Bour had utilized a discount rate of 11.3%, her claimed lost profits would decrease
  by 17.4% (i.e., approximately $2.7 billion). (See Exhibit 8.)
  201
        Plaintiff’s Answers And Objections To Defendant’s First Set Of Interrogatories To Plaintiff, p. 4.
  202
        Bour Report, p. 30.
  203
        Bour Report, p. 30.
  204
        Amended Complaint, p. 28.


                                           CONFIDENTIAL – COUNSEL ONLY
                                                      - 62 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 67 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             identifies Microsoft’s revenues from the sale of ATP as a standalone product and

             Microsoft’s revenues from the sale of Office 365 and Microsoft 365 products that are

             included with ATP.205

  64.        While Ms. Bour performs a mathematical calculation of Microsoft’s revenues, she does

             not provide a relevant or reliable measure of Microsoft’s profits attributable to the alleged

             wrongful conduct (or even a relevant input into such a calculation). Ms. Bour presented

             revenue figures that are flawed for at least the following reasons.

             a. Ms. Bour assumes that all Microsoft revenues from products included with Safe Links
                represent revenues that should be disgorged.

             b. Ms. Bour does not meet her burden of identifying revenues attributable to Safe Links.

             c. Ms. Bour fails to apportion Microsoft’s revenues to those revenues attributable to Safe
                Links.

             d. Ms. Bour’s calculation is incomplete as she presents no estimate of Microsoft’s
                incremental costs.

             Additional issues discussed earlier in my report that make Ms. Bour’s claimed lost profits

             analysis unreliable and that also are relevant to a disgorgement analysis are incorporated

             here by reference.206

                  1. Ms. Bour Assumes That All Microsoft Revenues From Products That Include
                     The Safe Links Feature Represent Revenues With An Economic Nexus To The
                     Alleged Wrongful Conduct

  65.        From an economic perspective, the benefit to Microsoft, if any, from the alleged wrongful

             conduct would not be equal to all revenues and profits attributable to the Safe Links feature.


  205
        Bour Report, p. 4.
  206
        See, for example, Section X.B, Section X.C, Section X.D.1, and Section X.D.3.


                                         CONFIDENTIAL – COUNSEL ONLY
                                                    - 63 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 68 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             Rather, Microsoft’s alleged additional profits would be equal to the incremental profits of

             its products sold to consumers who were exposed to an allegedly false statement, confused

             by that statement, and purchased a Microsoft product when they otherwise would not have

             purchased as a result of the allegedly misleading statements - - adjusted for other

             appropriate considerations. Plaintiff has not shown evidence that any Microsoft consumers

             altered their behavior as a result of exposure to the allegedly misleading statements (i.e.,

             purchased a Microsoft product because of the allegedly false statements), much less that

             all Microsoft customers who purchased a product with Safe Links altered their purchasing

             behavior as assumed by Ms. Bour. As discussed in detail in Section X.C above, this

             assumption is unreasonable and inconsistent with the available economic evidence.

             Further, Ms. Bour failed to present any evidence that the at-issue feature (i.e., protection

             from “IP Cloaking”) was a driver of sales for any of her identified revenues. That is, Ms.

             Bour does not show that any consumer purchased the entirety any Microsoft products

             whose revenue she identifies (e.g., Microsoft 365, Office 365, ATP standalone sales)

             because of believed the product would include and provide protection from “IP Cloaking.”

             Ms. Bour also has failed to consider in her report that TocMail’s product that allegedly

             competes with Safe Links was not available over the entire July 2015 to June 2020 period

             for which she calculates disgorgement, and instead has only been allegedly available for

             sale since December 2019. 207 Ms. Bour’s failure to properly evaluate the incremental



  207
        Plaintiff’s Answers And Objections To Defendant’s First Set Of Interrogatories To Plaintiff, p. 4


                                           CONFIDENTIAL – COUNSEL ONLY
                                                      - 64 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 69 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             Microsoft revenues or profits earned as a result of the alleged wrongful conduct (or make

             the appropriate deductions from such figures) renders the figures she presents irrelevant

             and unreliable.

                  2. Ms. Bour Fails To Meet Her Burden Of Identifying Revenues Attributable To
                     Safe Links

  66.        As discussed in Section X.E.1 above, Ms. Bour’s identified revenues are not a reliable

             input into a calculation of disgorgement as she fails to properly calculate Microsoft’s

             incremental revenues earned as a result of the alleged wrongful conduct. However, in the

             event the trier-of-fact agrees with Ms. Bour’s assumption that all at-issue Microsoft

             customers saw an allegedly misleading statement and purchased a Microsoft product

             because of that statement, Ms. Bour’s identified revenues still would be unreliable and

             overstated as she failed to appropriately apportion her identified revenues to those revenues

             attributable to Microsoft’s Safe Links feature.

  67.        Ms. Bour asserts that under the Lanham Act, plaintiff’s burden only is “to provide the

             infringing defendant’s sale” [sic] and leaves to defendant the burden to show “all elements

             of cost or deductions claimed.”208 However, even though Ms. Bour limits her calculation

             only to identifying revenues and not relevant costs, Ms. Bour still fails to properly meet

             her burden as she described it. Rather than identify only the revenues attributable to Safe

             Links, Ms. Bour presents all revenues associated with any Microsoft product that included




  208
        Bour Report, p. 13.


                                      CONFIDENTIAL – COUNSEL ONLY
                                                 - 65 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 70 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



           the accused feature. Specifically, Ms. Bour identified $7.3 billion in revenues earned from

           the following products.

           a. ATP as a standalone product.

           b. Office 365 Commercial licenses.

           c. Office 365 Home & Personal (H&P), Consumer licenses.

           d. Microsoft 365 Security Suite sales.

           e. Surface Tablets with Microsoft 365 sales.

           f. Outlook.com Premium subscriptions.

  68.      Ms. Bour failed to acknowledge in her report or account for the fact that all of the products

           included numerous other products and features in addition to Safe Links. As discussed in

           detail in Section VI above, each of these Microsoft products represents a suite of products

           which include features that provide benefits unrelated to the alleged wrongful conduct. In

           other words, Ms. Bour’s identified revenues include significant revenues attributable to

           products and features with no nexus to the alleged wrongful conduct.209 As such, Ms. Bour

           has failed to meet her burden (as she describes it) of identifying the revenues associated

           with the at-issue products and does not present a relevant or reliable input into a calculation

           of disgorgement.




  209
     Ms. Bour also presents a summary of Microsoft’s revenues from all sales of Office 365, Microsoft 365, and
  Outlook.com products (including those products that do not include the at-issue Safe Links feature) based on
  Microsoft’s Product Breakdown Reports. According to Ms. Bour’s estimation, U.S. revenues for these products equal
  $43.5 billion. (Bour Report, p. 21.) As these additional identified revenues capture Microsoft’s sales of products that
  are unrelated to the alleged wrongful conduct, these additional revenues would have no relevance for a calculation of
  disgorgement.


                                         CONFIDENTIAL – COUNSEL ONLY
                                                    - 66 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 71 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



              3. Ms. Bour Fails To Apportion Microsoft’s Revenues Only To Those Revenues
                 Associated With The At-Issue Safe Links Feature

  69.     As discussed in detail above, Ms. Bour presents the Microsoft revenues from each product

          that includes the Safe Links feature, and has failed to apportion those revenues to the

          revenues attributable to Safe Links. Specifically, Ms. Bour failed to:

          a. apportion revenues from Microsoft Products to the revenues attributable to ATP or
             Advanced Protection; and

          b. apportion revenues attributable to ATP or Advanced Protection to those revenues
             attributable to Safe Links.

                  i. Ms. Bour Failed To Apportion Microsoft Revenues To Revenues
                     Attributable To ATP And Advanced Protection

  70.     As discussed in Section VI above, Microsoft offers Safe Links in a wide variety of suites

          that include various combinations of products and features. Of the suites offered by

          Microsoft, I understand the suite with the smallest number of additional features that are

          sold by Microsoft are the security-focused products including ATP. Ms. Bour’s identified

          revenues include the total revenues from Microsoft 365 and Office 365, which are products

          with numerous features unrelated to security including Word, Excel, and Outlook.210

  71.     The additional value provided by the full Microsoft 365 and Office 365 products are shown

          in the prices charged by Microsoft for those products (which can cost as much as $57 per

          user per month).211 On average over the July 2015 to June 2020 period, Microsoft’s larger



  210
     “Find The Right Solution For You.” (https://www.microsoft.com/en-us/microsoft-365/buy/compare-all-
  microsoft-365-products, viewed on November 6, 2020.)
  211
    “Transform Your Enterprise With Microsoft 365.” (https://www.microsoft.com/en-us/microsoft-365/compare-
  microsoft-365-enterprise-plans, viewed on November 6, 2020.)


                                    CONFIDENTIAL – COUNSEL ONLY
                                               - 67 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 72 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             products had an overall average price of $14.84 per seat per month for commercial products

             and $21.25 per license for consumer products.212 In comparison, Microsoft currently offers

             its lowest priced ATP Plan that includes Safe Links, ATP Plan 1, for a price of $3 per user

             per month.213 On average over the July 2015 to June 2020 period, Microsoft’s lowest-

             priced standalone product that included Safe Links (i.e., ATP Plan 1) was priced at $3.31

             per seat per month. 214 The substantial difference in average price between the larger

             Microsoft 365 and Office 365 products and the narrower ATP Plan 1 product show that as

             a result of failing to properly apportion her identified revenues, Ms. Bour inappropriately

             attributes significant revenues from products unrelated to the alleged wrongful conduct.

                      ii. Ms. Bour Failed To Apportion Revenues Attributable To ATP To Those
                          Revenues Attributable To Safe Links

  72.        Even if Ms. Bour had attempted to calculate Microsoft’s revenue solely attributable to ATP

             (which she did not), such an analysis would fail to properly apportion Microsoft’s revenues

             to those revenues with a nexus to the alleged wrongful conduct. As discussed in Section

             VII above, Safe Links is a single feature out of numerous features included in ATP. Even

             the product with the fewest number of marketed features (i.e., ATP Plan 1) includes three

             features other than Safe Links (i.e., Safe Attachments, ATP Anti-Phishing, and Real-Time




  212
    See Exhibits 5 and 6. Calculations: ($14.84 = $1,768,989,466 / 119,243,127) and ($21.25 = $5,021,273,615 /
  236,302,794).
  213
     The current pricing for ATP plans was confirmed by a member of my staff, at my direction, who received that
  information from a Microsoft service representative on November 3, 2020.
  214
        Calculation: $3.309 = $450,176,502 / 136,059,893 seats. (See Exhibits 5 and 6.)


                                          CONFIDENTIAL – COUNSEL ONLY
                                                     - 68 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 73 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



             Detectors)215 that likely drive the value of ATP Plan 1. As such, any revenues attributable

             to ATP would need to be further apportioned to the revenue, if any, Microsoft generated

             as a result of its inclusion of the Safe Links feature within ATP. By failing to properly

             apportion Microsoft’s revenues only to those revenues with a nexus to the alleged wrongful

             conduct, Ms. Bour has failed to meet her burden (as she described it) and provide the

             revenues that would represent a reliable input into a measure of disgorgement.

                  4. Ms. Bour Presents Only Microsoft Revenues Without Accounting For Any
                     Costs

  73.        Ms. Bour acknowledges that a proper measure of disgorgement would be limited to

             Microsoft’s profits even though she only provides revenue estimates.216 Even if Ms. Bour

             had properly identified Microsoft’s revenues, which as discussed above she has not, a

             proper calculation of disgorgement also would incorporate a deduction for Microsoft’s

             costs (in addition to other appropriate deductions).

  74.        I understand that Microsoft does not track the costs directly attributable to individual

             features like Safe Links.217 Within the Product Breakdown Reports, the costs specific to




  215
     “Microsoft Defender For Office 365.”      (https://docs.microsoft.com/en-us/microsoft-365/security/office-365-
  security/office-365-atp?view=o365-worldwide#microsoft-defender-for-office-365-plan-1-and-plan-2, viewed on
  November 6, 2020.) See also, “Introducing Office 365 Advanced Threat Protection.” (https://www.microsoft.
  com/en-us/microsoft-365/blog/2015/04/08/introducing-exchange-online-advanced-threat-protection/, viewed on
  November 2, 2020.)
  216
        Bour Report, p. 13.
  217
        Based upon a discussion with Ms. Kathryn Griffith.


                                          CONFIDENTIAL – COUNSEL ONLY
                                                     - 69 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 74 of
                                     188
  Rebuttal Expert Report of Keith R. Ugone, Ph.D.
  December 7, 2020
  ____________________________________________________________________________________________



          Safe Links are included in the “Office 365 Commercial” product category.218 For each

          month over the July 2015 to June 2020 period, Microsoft’s gross margin in the Office 365

          Commercial product category ranged between 62.0% and 72.0%. (See Exhibit 9.) In the

          event Plaintiff provides a reliable measure of Microsoft’s incremental revenues earned as

          a result of the alleged wrongful conduct, which as discussed in detail above it has not, the

          monthly gross margin percentages presented in Exhibit 9 could be applied to appropriately

          defined revenues to estimate Microsoft’s gross margins - - an amount from which other

          deductions would also apply.

                                                        ******

  75.     My analyses and opinions contained in this report are based upon information available to

          date. I reserve the ability to review documents, deposition transcripts, or other information

          still to be produced by the Parties to this dispute and to supplement my opinions based

          upon that review.



          __________________
          Keith R. Ugone, Ph.D.
          December 7, 2020




  218
     Gross margins for the Office 365 Commercial product category are reported in Microsoft’s monthly Product Break
  Down reports. (Exhibit 9.) I understand the Office 365 Commercial category includes Office 365 suites and other
  standalone offerings including ATP. (Based upon a discussion with Ms. Kathryn Griffith.)


                                       CONFIDENTIAL – COUNSEL ONLY
                                                  - 70 -
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 75 of
                                     188




                                 Appendix A




                            CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 76 of
                                        188
   Appendix A
   Overview of Email Security Companies

                                                     Appendix A
                            OVERVIEW OF EMAIL SECURITY COMPANIES

  1.         TocMail identifies two additional cloud-based, time-of-click, redirect services in addition

             to Microsoft: Proofpoint and Mimecast.1 Additionally, CyberCrime Magazine provides a

             list of top cybersecurity companies called the “Cyber Security 500”2 with a description of

             each companies’ security sector.3 Each company on the list that (a) contained “email” in

             its security sector description and (b) had publicly available financial information was

             reviewed.4 In addition to Mimecast, CyberCrime Magazine identified (a) Barracuda

             Networks, inc., (b) Cyren, Inc., and (c) Zix Corporation. Background information for each

             of the five companies identified above is provided in this Appendix A.

  I.         COMPANY OVERVIEW

             A. Proofpoint (“Proofpoint”)

  2.         Proofpoint is a cybersecurity company that enables large and mid-sized organizations to

             protect the way their people work from advanced threats and compliance risks.5

             Proofpoint’s suite of products is designed to help organizations build “people-centric




  1
      Amended Complaint, p. 23.
  2
    “Cybersecurity 500.” (https://cybersecurityventures.com/cybersecurity-500/, viewed on November 9, 2020.) I
  understand CyberCrime Magazine’s “Cybersecurity 500” list recently was replaced by its “Hot 150” list. (“The Hot
  150 Cybersecurity Companies To Watch In 2020.” (https://cybersecurityventures.com/cybersecurity-500-list/,
  viewed on November 16, 2020.))
  3
    “Cybersecurity 500.” (https://cybersecurityventures.com/cybersecurity-500/, viewed on November 9, 2020.) See
  also, “The Hot 150 Cybersecurity Companies To Watch In 2020.” (https://cybersecurityventures.com/cybersecurity-
  500-list/, viewed on November 16, 2020.)
  4
    The companies that contain “email” in their cybersecurity sector description but do not have publicly available
  financial information include Agari Data, Inc., Avanan Inc., GreatHorn Inc., and Vali Mail Inc. (“Cybersecurity 500.”
  (https://cybersecurityventures.com/cybersecurity-500/, viewed on November 9, 2020.) See also, (“The Hot 150
  Cybersecurity Companies To Watch In 2020.” (https://cybersecurityventures.com
  /cybersecurity-500-list/, viewed on November 16, 2020.))
  5
      Proofpoint, Inc. SEC Form 10-K for the fiscal year ended December 31, 2019, p. 4.



                                                            1
                                           CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 77 of
                                        188
   Appendix A
   Overview of Email Security Companies

             security” and compliance programs.6 Proofpoint’s focus areas of business include threat

             protection, information protection, user protection, business ecosystem protection, and

             compliance solutions.7 Proofpoint was founded in 2002 and is headquartered in Sunnyvale,

             California.8 In its most recent annual filing, Proofpoint reported approximately $890

             million in gross revenue for the year ending December 31, 2019.9

  3.         Proofpoint’s products’ web page lists “Email Security” as the first product category

             (among 8 security categories).10 With respect to Proofpoint’s core email security products,

             the company advertises its (a) Email Security Protection, (b) Email Fraud Defense, and (c)

             Threat Response Auto-Pull products (among others).

             a. Email Security and Protection. Proofpoint Email Protection is advertised to provide
                multiple layers of security to stop malware and non-malware threats.11 The solution
                can control all aspects of inbound and outbound email to detect and block threats, and
                protect confidential information.12

             b. Email Fraud Defense. Proofpoint Email Fraud provides customers with visibility,
                tools, and services to authorize legitimate email and block fraudulent messages before
                they reach the user’s inbox.13

             c. Threat Response Auto-Pull. Proofpoint’s Threat Response Auto-Pull product enables
                security administrators to analyze emails and move malicious emails to quarantine,




  6
      Proofpoint, Inc. SEC Form 10-K for the fiscal year ended December 31, 2019, p. 4.
  7
      Proofpoint, Inc. SEC Form 10-K for the fiscal year ended December 31, 2019, p. 4.
  8
      Proofpoint, Inc. SEC Form 10-K for the fiscal year ended December 31, 2019, pp. 31 and 36.
  9
      Proofpoint, Inc. SEC Form 10-K for the fiscal year ended December 31, 2019, p. 33.
  10
       “Proofpoint Products.” (https://www.proofpoint.com/us, viewed on December 5, 2020.)
  11
    “Email Security and Protection.” (https://www.proofpoint.com/us/products/email-protection/email-security-and-
  protection, viewed on December 5, 2020.)
  12
    “Email Security and Protection.” (https://www.proofpoint.com/us/products/email-protection/email-security-and-
  protection, viewed on December 5, 2020.)
  13
    “Email Fraud Defense.” (https://www.proofpoint.com/us/products/email-protection/email-fraud-defense, viewed
  on December 5, 2020.)



                                                            2
                                           CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 78 of
                                        188
   Appendix A
   Overview of Email Security Companies

                 after delivery.14 Threat Response tracks forwarded mail and distribution lists to create
                 an auditable activity trail.15

             B. Mimecast, Limited (“Mimecast”)

  4.         Mimecast is a provider of cloud security and risk management services for email and

             corporate information.16 Mimecast advertises that customers can “[b]e more confident and

             secure with [Mimecast,] the #1 companion to Microsoft 365.”17 The company's cloud

             services protect customers from business and data security risks to which their email and

             other corporate systems expose them.18 Mimecast was founded in London, England in

             2003 with its North American headquarters located in Boston, Massachusetts.19 In its most

             recent annual filing, Mimecast reported approximately $430 million in gross revenue for

             the year ending March 31, 2020.20

  5.         With respect to Mimecast’s core email security products and solutions, Mimecast offers its

             “Email Security with Targeted Threat Detection” as part of its Email Security 3.0 Service.21



  14
     “Threat Response Auto-Pull.” (https://www.proofpoint.com/us/products/email-protection/threat-response-auto-
  pull, viewed on December 5, 2020.)
  15
    “Threat Response Auto-Pull.” (https://www.proofpoint.com/us/products/email-protection/threat-response-auto-
  pull, viewed on December 5, 2020.)
  16
    “The Hot 150 Cybersecurity Companies To Watch In 2020.” (https://cybersecurityventures.com/cybersecurity-
  500-list/, viewed on November 16, 2020.) See also, Mimecast Limited, SEC Form 10-K for the fiscal year ended
  March 31, 2020, p. 3.
  17
    “Cloud Cybersecurity Services for Email, Data & Web.” (https://www.mimecast.com/, viewed on December 1,
  2020.) (Bracketed text added for clarification.)
  18
       Mimecast Limited, SEC Form 10-K for the fiscal year ended March 31, 2020, p. 3.
  19
    “Our Company.” (https://www.mimecast.com/company/, viewed on December 1, 2020.) See also, “Mimecast
  Opens New North American Headquarters.” (https://www.mimecast.com/resources/press-releases/dates/
  2013/6/mimecast-opens-new-north-american-headquarters/, viewed on December 1, 2020.)
  20
       Mimecast Limited, SEC Form 10-K for the fiscal year ended March 31, 2020, p. 36.
  21
     “Cloud Cybersecurity Services for Email, Data & Web.” (https://www.mimecast.com/, viewed on December 1,
  2020.) See also, “Email Security, Archiving and Continuity Products.” (https://www.mimecast.com/products/,
  viewed on December 1, 2020.)             See also, “Email Security with Targeted Threat Protection.”
  (https://www.mimecast.com/products/email-security-with-targeted-threat-protection/, viewed on December 1, 2020.)
  See also, Mimecast Limited, SEC Form 10-K for the fiscal year ended March 31, 2020, p. 5.



                                                           3
                                           CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 79 of
                                        188
   Appendix A
   Overview of Email Security Companies

             Listed as the first product (among fourteen others) on Mimecast’s products web page, the

             Email Security with Targeted Threat Detection solution is advertised to employ a “URL

             Protect” feature, which checks websites for threats at the time of click.22 Other features of

             this email security product include Attachment Protect (an analytical sandboxing tool to

             protect from malicious email attachments), Impersonation Protect (a functionality that

             protects against domain spoofing), and Browser Isolation (a feature that allows users to

             safely click any embedded URL and safely surf the web) among others.23

             C. Barracuda Networks, Inc (“Barracuda”)

  6.         CyberCrime Magazine categorizes Barracuda as providing products in the Email, App,

             Data & Cloud Security sector.24 According to its annual report, Barracuda offers cloud-

             enabled solutions that allow customers to address security threats, improve network

             performance, and protect and store data.25 Barracuda was founded in 2003 and currently

             is headquartered in Campbell, California.26 In the fiscal year ending February 28, 2017,

             Barracuda Networks reported approximately $350 million in gross revenue.27




  22
    “Email Security, Archiving and Continuity Products.” (https://www.mimecast.com/products/, viewed on December
  1, 2020.) See also, “Email Security with Targeted Threat Protection.” (https://www.mimecast.com/products/email-
  security-with-targeted-threat-protection/, viewed on December 1, 2020.)
  23
     “Email Security with Targeted Threat Protection.” (https://www.mimecast.com/products/email-security-with-
  targeted-threat-protection/, viewed on December 1, 2020.)
  24
    “The Hot 150 Cybersecurity Companies To Watch In 2020.” (https://cybersecurityventures.com/cybersecurity-
  500-list/, viewed on November 16, 2020.
  25
       Barracuda Networks, Inc., SEC Form 10-K for the fiscal year ended February 28, 2017, p. 3
  26
    “Security business Barracuda Networks acquired for $1.6 billion.” (https://techcrunch.com/2017/11/27/security-
  business-barracuda-networks-acquired-for-1-6-billion/, viewed on December 1, 2020.)
  27
     I understand Barracuda Networks was acquired by Thoma Bravo, LLC on February 13, 2018. Given the acquisition,
  I evaluated publicly available financial information for Barracuda Networks prior to this date. (Barracuda Networks,
  Inc. SEC Form Ex 99.1 “Thoma Bravo Completes Acquisition of Barracuda,” dated February 13, 2018.) See also,
  Barracuda Networks, Inc., SEC Form 10-K for the fiscal year ended February 28, 2017, p. 42.



                                                            4
                                           CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 80 of
                                        188
   Appendix A
   Overview of Email Security Companies

  7.         With respect to Barracuda’s core email security products, the company advertises its

             Barracuda Essentials for Email Security (formerly Barracuda Email Security Service) and

             Barracuda Email Security Gateway (formerly Barracuda Spam Firewall) solutions.28

             a. Barracuda Essentials for Email Security. Barracuda Essentials for Email Security
                offers multi-layer cloud-based protection against email-based attacks, data loss and
                business disruption.29 As an included service, Barracuda Email Threat Scan examines
                Office 365 mailboxes using advanced protection techniques including sandboxing to
                identify latent threats.30 On its website, Barracuda Networks advertises a “Link
                Protection” as an available option included in the Barracuda Essentials product.31

             b. Barracuda Email Security Gateway. The Barracuda Email Security Gateway manages
                and filters all inbound and outbound email traffic to protect organizations from email
                borne threats and data leaks.32 Barracuda Networks advertises that customers with this
                product are able to route emails through the Barracuda cloud performing advanced
                malware detection and pre-filtering to keep threats off their premises.33

             D. Cyren, Inc. (“Cyren”)

  8.         CyberCrime Magazine categorizes Cyren as providing products in the Web, Email &

             Mobile Security sector.34 Cyren is a cloud-based Software-as-a-Service (SaaS) security

             solutions company that protects businesses, their employees, and customers against email

             and web-based threats.35 According to Cyren, the company's business focus areas include

             security data flow, comprehensive detection technologies, and advanced cyber

             intelligence.36 Cyren was founded in 1991 in Israel and is regionally headquartered in



  28
       Barracuda Networks, Inc., SEC Form 10-K for the fiscal year ended February 28, 2017, p. 7.
  29
       Barracuda Networks, Inc., SEC Form 10-K for the fiscal year ended February 28, 2017, p. 7.
  30
       Barracuda Networks, Inc., SEC Form 10-K for the fiscal year ended February 28, 2017, p. 7.
  31
       “Barracuda Essentials – MSP.” (https://barracudamsp.com/essentials-plans/, viewed on December 1, 2020.)
  32
       Barracuda Networks, Inc., SEC Form 10-K for the fiscal year ended February 28, 2017
  33
       Barracuda Networks, Inc., SEC Form 10-K for the fiscal year ended February 28, 2017, p. 7.
  34
       “Cybersecurity 500.” (https://cybersecurityventures.com/cybersecurity-500/, viewed on November 9, 2020.)
  35
       Cyren Ltd., Inc., SEC Form 10-K for the fiscal year ended December 31, 2019, p. 1.
  36
       Cyren Ltd., Inc., SEC Form 10-K for the fiscal year ended December 31, 2019, p. 2.



                                                             5
                                            CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 81 of
                                        188
   Appendix A
   Overview of Email Security Companies

             Mclean, Virginia.37 In its most recent annual filing, Cyren reported approximately $40

             million in gross revenue for the year ending December 31, 2019.38

  9.         With respect to Cyren’s core email security products, the company advertises its (a) Inbox

             Security for Office 365, (b) Threat InDepth, and (c) Email Security Engine products.

             a. Inbox Security for Office 365. Designed for enterprise customers, the Inbox Security
                for Office 365 product is a cloud-based solution that establishes a continuous, adaptive
                and automated security layer in the user mailbox.39

             b. Threat InDepth. Cyren’s Threat InDepth cloud solution is designed to provide
                organizations the ability to monitor and detect dynamic threat characteristics.40
                Features of this subscription-based product include Phishing & Fraud URL
                intelligence, Malware URL intelligence, Malware File intelligence, and IP Reputation
                intelligence.41

             c. Email Security Engine. Cyren advertises its Email Security Engine product as an email
                security solution for organizations to detect threats at vendor endpoints.42 According
                to its website, the Email Security Engine (i) classifies inbound/outbound email traffic,
                (ii) detects threats from highly organized cybercriminals, and (iii) bans emails (network
                wide) based on destination IPs.43

             E. Zix Corporation (“ZixCorp”)

  10.        CyberCrime Magazine categorizes ZixCorp as providing products in the Email Encryption

             & Security Solutions sector. ZixCorp is a provider of cloud email security, productivity

             and compliance solutions including specifically solutions for email encryption and data

             loss prevention, advanced threat protection, and archiving.44 ZixCorp focuses on the



  37
       “Cyren.” (https://www.crunchbase.com/organization/cyren, viewed on December 1, 2020.)
  38
       Cyren Ltd., Inc., SEC Form 10-K for the fiscal year ended December 31, 2019, p. 38.
  39
    “Cyren Inbox Security for Office 365.”          (https://www.cyren.com/products/cyren-inbox-security, viewed on
  December 1, 2020.)
  40
       “Threat InDepth.” (https://www.cyren.com/products/threat-indepth, viewed on December 1, 2020.)
  41
       “Threat InDepth.” (https://www.cyren.com/products/threat-indepth, viewed on December 1, 2020.)
  42
       “Email Security Engine.” (https://www.cyren.com/products/email-security-engine, viewed on December 1, 2020.)
  43
       “Email Security Engine.” (https://www.cyren.com/products/email-security-engine, viewed on December 1, 2020.)
  44
       Zix Corporation, SEC Form 10-K for the fiscal year ended December 31, 2019, p. 3.



                                                            6
                                            CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 82 of
                                        188
   Appendix A
   Overview of Email Security Companies

             protection of business communication to enable customers to secure data and meet

             compliance needs.45 ZixCorp was founded in 1988 with its principal place of business in

             Dallas, Texas.46 In its most recent annual filing, ZixCorp reported approximately $170

             million in gross revenue for fiscal year ending December 31, 2019.47

  11.        With respect to ZixCorp’s core email security products, the company advertises its Email

             Encryption and Email Threat Protection products.

             a. Email Encryption. Email Encryption is a cloud-based product that automatically
                protects messages via policy filters and removes extra authentication steps for senders
                and receivers.48 If emails contain sensitive information, this solution will encrypt or
                quarantine them.49

             b. Email Threat Protection. Email Threat Protection is designed to prevent malware,
                ransomware, and other advanced threats from compromising user emails in an
                organization.50 According to ZixCorp’s website, advanced link protection (among
                other features) assists customers with inbox security and prevents network
                vulnerability.51




  45
       Zix Corporation, SEC Form 10-K for the fiscal year ended December 31, 2019, p. 3.
  46
    “Company Profile & Executives.” (https://www.wsj.com/market-data/quotes/ZIXI/company-people, viewed on
  December 1, 2020.)
  47
       Zix Corporation, SEC Form 10-K for the fiscal year ended December 31, 2019, p. 29.
  48
       “Email Encryption.” (https://zix.com/products/email-encryption, viewed on December 1, 2020.)
  49
       “Email Encryption.” (https://zix.com/products/email-encryption, viewed on December 1, 2020.)
  50
       “Email Threat Protection.” (https://zix.com/products/email-threat-protection, viewed on December 1, 2020.)
  51
       “Email Threat Protection.” (https://zix.com/products/email-threat-protection, viewed on December 1, 2020.)



                                                            7
                                            CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 83 of
                                     188




                                  Exhibit 1
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 84 of
                                     188

                                                            Main 1 214 523 1400   Fax 1 214 523 1401   www.analysisgroup.com
                                                                   2911 Turtle Creek Boulevard   Suite 600   Dallas, TX   75219


                                         KEITH R. UGONE, PH.D.
                               Senior Advisor (Managing Principal - Retired)
                                               Phone: (214) 523-1405
                                          keith.ugone@analysisgroup.com

         Dr. Keith R. Ugone has provided economic and damages consulting services in antitrust cases,
 breach of contract cases, business interruption cases, class action certification matters, employment / loss of
 earnings cases, intellectual property cases, lender liability cases, professional negligence cases, and
 securities-related cases, among others. He specializes in the application of economic principles to complex
 business disputes and generally is retained in cases requiring economic analyses and/or damages-related
 analyses. Damage models constructed or evaluated by Dr. Ugone have had as components revenue analyses,
 lost sales analyses, cost analyses, assessments of the capacity to produce additional units, assessments of
 profitability, the competitive business environment in which the damages claim was being made, claimed
 lost profits, claimed lost business value, and claimed reasonable royalties. During the course of Dr. Ugone’s
 career, he has frequently evaluated lost profits and valuation-related damages using large databases of
 information and complex computer models. Dr. Ugone also has performed economic liability analyses in
 antitrust matters including defining relevant markets, assessing market power, and evaluating alleged
 anticompetitive behavior. Dr. Ugone has testified at trial and in deposition over 500 times since 1990.
         Dr. Ugone has a PhD in Economics from Arizona State University, an MA in Economics from the
 University of Southern California, and a BA in Economics from the University of Notre Dame. Subject
 areas of expertise include microeconomics, macroeconomics, industrial organization, antitrust/regulation,
 and econometrics.     He is a member of the American Economic Association, the American Statistical
 Association, the National Association of Forensic Economists, and the Western Economics Association.

 EDUCATION
 1983            Ph.D., Economics, Arizona State University.
 1979            M.A., Economics, University of Southern California.
 1977            B.A., Economics, University of Notre Dame.

 PROFESSIONAL EXPERIENCE
 2004 - Present Analysis Group, Dallas, Texas – Senior Advisor (June 2020 - present); Managing Principal
                (2004 - May 2020; retired).
 1985 – 2003    PricewaterhouseCoopers LLP (and legacy firms) – Partner (Principal) 1992 – 2003; Senior
                Manager 1989 – 1992; Manager 1987 – 1989; Senior Consultant 1985 – 1987. Member of
                United States Admissions Committee (2003). Chairman of PricewaterhouseCoopers
                Intellectual Property Leadership Forum (2000 – 2003).
 1983 – 1985    California State University, Northridge - Assistant Professor/Lecturer in Department of
                Economics, Full-time: 1983 – 1985, Part-time: 1986 – 1992.
 1979 – 1983    Arizona State University - Faculty Associate/Teaching Assistant in Department of
                Economics.
 1977 – 1979    Jet Propulsion Laboratory - Economic/Energy Analyst.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 85 of
                                     188
                                                                                          Keith R. Ugone, page 2

 PROFESSIONAL AND BUSINESS AFFILIATIONS
 American Economic Association
 American Statistical Association
 National Association of Forensic Economics
 Western Economics Association

 SELECTED LITIGATION CONSULTING EXPERIENCE (by Nature of Suit)
 Securities: 10b-5 / Section 11 Cases
    Evaluated the economic damages being asserted by shareholders and debt holders of a bankrupt energy
     trading company against a brokerage firm. Plaintiffs alleged the brokerage firm recommended the stock
     and debt securities associated with the company even though it knew or should have known the
     deteriorating pre-bankruptcy financial condition of the company. Analyzed the trading patterns of the
     brokerage account customers and the stock price movements of the company upon issuance of analyst
     reports, and researched confounding events contributing to investors’ trading of the securities-in-
     question. Demonstrated an economic causal link did not exist between the alleged wrongful conduct and
     the claimed trading patterns. Also evaluated the event study conducted by Plaintiffs’ damages expert and
     the claimed inflation component embedded in the company’s stock price. Demonstrated Plaintiffs’
     damages expert failed to remove the economic impact of confounding events. Performed an alternative
     damages evaluation.
    Evaluated shareholder and debt holder claimed damages against a major accounting firm relating to the
     issuance of allegedly false and misleading financial statements that did not identify certain assets of a
     communications company as impaired. Researched industry reports and analyst reports regarding the
     company’s common stock and debt securities, evaluated an event study conducted by Plaintiff’s damages
     expert, analyzed loss causation in accordance with Dura, studied the company’s stock price movements
     before and during the claimed class period, and analyzed the company’s stock price movement on the
     day of the alleged corrective disclosure. Demonstrated Plaintiffs’ event study did not appropriately
     isolate the stock price movement associated solely with the alleged corrective disclosure as confounding
     events were not removed from the analysis. Performed an alternative damages calculation.
    Evaluated Plaintiffs’ damages claim in a shareholder suit relating to the manufacturer of decoding
     equipment used in the wireless cable industry. Analysis demonstrated Plaintiffs’ financial expert did not
     consider market speculation related to the wireless cable industry or Defendant’s higher-than-expected
     earnings when calculating claimed damages. Additional errors included aggregating into claimed
     damages stock price increases unrelated to Plaintiffs’ allegations and on “no announcement days”.
    Evaluated damages claim against a major investment banking/underwriting firm relating to an aborted
     initial public offering in the temporary staffing industry. Analysis demonstrated methodological and
     conceptual errors in Plaintiff’s econometrically-based claim that the projected post-IPO stock price of the
     company justified proceeding with the IPO. Also evaluated various components of Plaintiff’s damages
     claim, including the profitability of Plaintiff’s business, projected use of funds raised, ownership
     percentages in the company, and the funds that would have inured to the original owners of the company.
    Evaluated Plaintiffs’ damages claim in a shareholder suit involving an international airline carrier. At
     issue were alleged misrepresentations concerning the airline’s ability to reduce its maintenance costs.
     Demonstrated that the fifty percent decline in the company’s stock price over a one-month period was for
     reasons unrelated to corrective disclosures concerning maintenance costs. Also reconstructed Plaintiffs’
     trading history, comparing the trading pattern to public announcements concerning the airline, and
     demonstrating a trading pattern inconsistent with Plaintiffs’ theory of reliance on the alleged
     misrepresentations.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 86 of
                                     188
                                                                                           Keith R. Ugone, page 3

    General Overview. Performed an “event study” and/or evaluated claimed damages in various securities
     litigation cases involving firms in industries such as: airlines, biotechnology, computer software,
     commodities, banking, real estate development, life insurance, entertainment, communications, energy
     trading, investment banking, computer printers, health care, medical equipment, hotels, non-traditional
     automotive insurance, information technology services, workmen’s compensation insurance, computer
     hardware, camera and photo finishing, intelligent disk drives, market research, trucking, temporary
     staffing, real estate investment trusts, computer networking, specialty stores, skilled nursing facilities,
     wireless cable encoding devices, the provision of software computer services to insurance companies,
     and the provision of professional services to power plants and large scale industrial facilities. Analyses
     included development of an appropriate peer group and isolation of economy-wide, industry-specific,
     and company-specific factors impacting the particular firm’s stock price. Company-specific events often
     included unfavorable news announcements unrelated to the alleged misrepresentations and the ending of
     potential takeover bids. Also involved was a comparison of the firm’s actual stock price to its “true
     value” line, the construction of a matrix to track ins-and-outs traders and retention shareholders, and an
     evaluation of damages under Section 10b-5 and Section 11 claims.
 Securities: Merger/Takeover Related Cases
    Evaluated claimed damages against a major accounting firm by a transportation company that acquired
     another transportation company in alleged reliance upon the audited financial statements of the acquired
     company and its Mexican subsidiary. Plaintiff wrote down its investment in the Mexican subsidiary after
     the acquisition and based its damages claim on a subsequent decline in its stock price. Analyses included
     researching competing transportation companies, considerations associated with consummating the
     merger, analyst reports regarding the merger announcement and the investment write-down
     announcement, and earnings announcements from comparable companies. Demonstrated Plaintiff’s
     damages expert did not establish an economic causal link between the alleged wrongful conduct of the
     Defendant and the claimed economic damages suffered by the Plaintiff and that confounding events were
     not taken into account appropriately.
    Evaluated Plaintiffs’ damages claim relating to a merger in the banking industry. At issue was whether
     material adverse changes regarding loan loss reserves had occurred but were not disclosed. Analyzed
     whether the complained of events were related to conditions and circumstances in the banking industry.
     Also analyzed the value of alternative offers for the target bank and the pre-merger volatility in the
     acquiring bank’s stock price.
    Evaluated Plaintiffs’ claimed damages in a breach of contract matter involving the aborted sale of
     assisted living facilities. Analyzed current trends in the assisted living industry, the financial condition
     of the target company, the projected financial results of certain to-be-constructed properties, and the
     target company’s performance relative to projections. Also at issue was whether a material adverse
     change had occurred in the target company’s operations and business. Lost profit damages, interest-
     related damages, lost contract fees, and diminution-in-value damages were evaluated.
    Evaluated Plaintiffs’ damages claim in a merger/acquisition-for-stock litigation in the information
     technology services industry. At issue was whether material adverse changes had occurred in the
     business condition of the acquiring company prior to the closing of the merger. Damages issues included
     investigating the nature of the agreed upon warranties and representations contained in the merger
     agreement, the stock price performance of similarly-situated firms, the length of the alleged damages
     period, the appropriate length of certain event windows, industry downturns, and the failure to account
     for the proper mitigation of damages.
    Analyzed a major entertainment company’s stock price movement to determine the takeover premium
     paid by an acquiring company. Involved was quantifying the impact of takeover rumors prior to the
     takeover announcement to isolate that portion of the company’s pre-acquisition increase in stock price
     due to takeover speculation as opposed to general industry trends.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 87 of
                                     188
                                                                                           Keith R. Ugone, page 4

    Served as financial advisor to a Special Litigation Committee (“SLC”) investigating a shareholder
     approved merger vote in the telecommunications industry. The merger was not consummated, but the
     vote triggered the acceleration of vesting of options owned by the officers and directors of the target
     company. Assisted the SLC in analyzing the acceleration of options and various alternative settlement
     strategies.
 Securities/Commodities: Other Cases
    Evaluated Plaintiff’s claimed lost enterprise value damages relating to Defendants’ allegedly fraudulent
     conduct resulting in an artificial acceleration of income, restatement of income, and ultimate bankruptcy
     of a food distribution company. Analyses included isolating the dollar magnitude of the alleged artificial
     acceleration of income allegedly created by Defendant’s actions compared to other artificial accelerations
     of income, an assessment of alternative reasons for Plaintiff’s business decline and ultimate bankruptcy,
     and evaluation of Plaintiff’s valuation approaches.
    Evaluated the spot price of a base metal in a major commodities-related market manipulation matter.
     Developed an econometric model to explain the spot price movements of the base metal in an un-
     impacted period. Used the econometric model to evaluate what the spot price of the base metal would
     have been in the absence of the alleged manipulation.
    Calculated short-swing trading profits under Section 16(b) of the Securities Exchange Act of 1934
     relating to the stock trading activities of an officer of a long distance telecommunications company.
     Issues analyzed included allocating stock purchases to stock sales of differing numbers of shares and
     accounting for a 3-for-1 reverse stock split during the period under consideration.
    Evaluated damages in an alleged lack of suitability, lack of supervision, and failure to execute matter in
     the securities industry. At issue was an investment strategy of selling short the same stock in which a
     restricted long position was also held. Demonstrated errors in Plaintiff’s damages claim, including the
     failure to recognize that the financial objectives stated at the time of the development of the investment
     strategy were in fact met.
    Evaluated the stock price performance of a major distiller over a forty-year period. At issue was whether
     a portion of the increase in the stock price could be attributed to the efforts of one senior official in the
     corporation. Company-specific, industry-specific, and economy-wide factors were investigated to
     determine the reasons for the stock price performance of the distilling company.
 Antitrust: Monopolization/Attempted Monopolization Cases
    Evaluated claimed antitrust damages asserted by a major airline company against a global distribution
     system (“GDS”) operator for alleged anticompetitive behavior relating to the provision of booking
     services to travel agencies. Evaluated Plaintiff’s claimed damages relating to claimed lost profits
     resulting from the Defendant’s alleged actions to impede the rollout of a competing technology for
     booking services, contractual restrictions allegedly preventing the airline from offering targeted discounts
     to price-sensitive customers, allegedly imposing retaliatory booking fee increases, and allegedly biasing
     fare search results displayed to travel agencies.
    Analyzed Plaintiff’s allegations that Defendant monopolized or attempted to monopolize the market for
     magnetic brakes for amusement park rides. Evaluated Plaintiff’s assessment of the relevant product
     market, allegations of market power, and the impact of Defendant’s alleged anti-competitive conduct.
     Also evaluated claimed damages, including assumptions underlying Plaintiff’s claimed damages model
     and economic causal connection between the alleged wrongful conduct and claimed losses. Determined
     that Plaintiff’s expert failed to account for alternative explanations for Plaintiff’s claimed losses. Also
     demonstrated that Plaintiff’s expert made inappropriate assumptions regarding growth in the claimed
     relevant product market and whether Plaintiff was damaged in perpetuity.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 88 of
                                     188
                                                                                         Keith R. Ugone, page 5

    Evaluated Plaintiff’s economic liability arguments in an antitrust matter relating to a restriction on the
     registration of cloned American Quarter Horses with the American Quarter Horse Association.
     Evaluated Plaintiff’s expert’s theoretical economic model. Demonstrated that there was no economic
     harm to the market as a result of the at-issue registration restriction. Also identified numerous flaws in
     Plaintiff’s expert’s assumptions regarding the supply and demand of high quality American Quarter
     horses (including excess breeding capacity). Evaluated Plaintiff’s damages claim relating to lost sales of
     cloned American Quarter horses and lost breeding opportunities.
    Evaluated the claimed anticompetitive impact of an alleged conspiracy by a major oil and gas exploration
     company to monopolize the market for Helicopter Underwater Egress Training (“HUET”). Evaluated the
     relevant product and geographic markets and the alleged market power of the Defendant. Demonstrated
     that the Defendant lacked the market power necessary to monopolize the relevant market. Also
     demonstrated the flaws in Plaintiffs’ damages claim, including but not limited to, loss of Plaintiffs’
     market share for reasons other than the alleged anticompetitive acts (e.g., self-imposed price increases
     and the loss of a large customer unrelated to the alleged wrongful conduct), failure to take into account
     the general economic downturn in the U.S. economy during the relevant period, the use of an
     inappropriate discount rate for quantifying claimed future damages, and the use of an inappropriate
     assumption relating to future claimed market shares in the absence of the alleged wrongful conduct.
    Evaluated the competitive impact of certain covenants not to compete associated with restricted stock
     unit awards issued to operations management employees by a major dairy processor. Evaluated the
     relevant product and geographic markets. Concluded that the covenants not to compete were overly
     broad and restrictive, outweighing any precompetitive benefits associated with the covenants. Concluded
     that the covenants did not contain reasonable limitations as to time frame and scope of activity. The
     covenants effectively restricted competition and raised rivals’ costs in the relevant market.
    Evaluated Plaintiff’s damages claim associated with the assertion that certain freight forwarders engaged
     in bid rigging, price fixing, group boycott, and illegal tying arrangements in a traffic channel for
     transporting military household goods. Demonstrated the flaws in Plaintiff’s damages claim, including
     but not limited to, declines in revenues and profits prior to the alleged conspiracy period, alternative
     reasons for the Plaintiff’s poor performance during the claimed damages period (e.g., the closing of
     military bases and increased competition in one leg of the channel), and the use of an inappropriate
     benchmark period for quantifying claimed damages.
    Evaluated the anticompetitive impact of an alleged conspiracy between a distributor and manufacturer
     whereby the manufacturer refused to ship certain aftermarket automotive exhaust systems and catalytic
     converters to a competing distributor in Washington and Oregon. Analyses included evaluating the
     relevant product and geographic markets for aftermarket automotive exhaust products and the damages
     suffered by the competing distributor. Also evaluated the competing distributor’s direct and indirect
     price discrimination claims (including differential discounts in areas where shipments did occur) and
     associated claimed damages.
    Analyzed various monopolization allegations in an antitrust counterclaim to a patent infringement matter
     in the home lighting control systems industry. Analyzed the trade practices of the home lighting control
     system manufacturers (e.g., sales channels, advertising and promotion, etc.), product and geographical
     markets, and the potential substitutes to the products at issue. Analyses demonstrated counterclaim
     Defendant did not possess the ability to monopolize the relevant market for home lighting control
     products given the channels through which manufacturers made sales and the availability of close
     substitute products.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 89 of
                                     188
                                                                                             Keith R. Ugone, page 6

    Evaluated Plaintiff’s economic liability arguments in an antitrust counterclaim relating to a supply
     agreement for an ingredient (i.e., larch arabinogalactan) contained in certain patented dietary and
     nutritional supplements for the promotion and maintenance of good health. Concluded that (a) the sales
     agreement in question did not constitute an unreasonable restraint on trade, (b) the Defendant did not
     possess monopoly power, and (c) the Defendant did not engaged in anticompetitive behavior in any
     properly defined relevant market. Observed that the prices of dietary supplements containing
     arabinogalactan did not increase since the signing of the sales agreement, the output of dietary
     supplements containing arabinogalactan did not decline since the signing of the sales agreement, (c) the
     capacity to produce additional arabinogalactan had been increasing, and (d) Plaintiff did not face a
     dangerous probability of being harmed by the supply agreement.
    Evaluated claimed antitrust damages asserted by the holder of certain common packet channel (“CPCH”)
     technology patents against a group of handheld mobile device hardware and infrastructure manufacturers
     for an alleged conspiracy to deprive the patent holder of the value of its patented technology in the third
     generation partnership project (“3GPP”). The patent holder’s technology had been removed as an
     optional standard. Damages-related analyses included conducting a Georgia-Pacific analysis and
     analyzing the licenses identified by Plaintiff’s expert as comparable to the patents at issue. Also
     determined that Plaintiff’s expert had not established an economic causal link between the alleged
     wrongful conduct and the damages being claimed.
    Evaluated the claimed anticompetitive activities of Defendant hospital’s alleged exclusionary
     arrangements and practices relating to managed care contracts. Evaluated the relevant antitrust markets
     (product and geographic) for primary care services provided by physicians to managed care-covered
     patients in Smith County, Texas. Also evaluated the volume of commerce impacted by the claimed
     exclusionary practices and the impact of these claimed exclusionary practices on competition in the
     relevant markets. In addition, evaluated the economic damages suffered by the Plaintiff hospital as a
     result of Defendant’s alleged anticompetitive activities.
    Evaluated Plaintiff’s claim of antitrust injury in the markets for orthodontic brackets and orthodontic
     services allegedly due to the advertising guidelines promulgated by a national orthodontic trade
     association. Analysis demonstrated the advertising guidelines were efficiency enhancing (by lowering
     consumer search costs), promoted competition, and did not stifle innovation in the relevant markets.
     Also empirically demonstrated that legitimate advertising through a variety of media was not impacted by
     the advertising guidelines.
    Evaluated distributors’ claims of past lost profits, future lost profits, and reductions in franchise values in
     a carbonated soft drink antitrust litigation. Defendants allegedly entered into a series of anti-competitive
     marketing agreements with retailers relative to the promotion and sale of national brand carbonated
     beverages. Analysis demonstrated Plaintiffs’ expert did not take into account the brand composition of
     Plaintiffs’ case sales, underestimated variable costs of distribution, did not adjust for increased
     competition from private-label brands and other drinks, and failed to account for the lack of advertising
     and other promotional support from the distributors’ parent company.
    Analyzed the impact of a proposed merger of two insurance companies on the long term care and
     medicare supplement insurance markets in the state of Oklahoma. Evaluated whether the merger would
     substantially lessen competition or have a tendency to create a monopoly. Evaluated the number of
     competitors, the reasonable interchangeability of the insurance products offered, insurance company
     sizes, ease of entry, the impact of regulation, and the ability of consumers to acquire price information in
     a low-cost manner.
    Analyzed the alleged anticompetitive impact of an exclusive provider arrangement between a hospital
     and a group of anesthesiologists on the market for anesthesia services. Analyses included determining
     inpatient services market shares, anesthesia procedures market shares, and recent entry into the hospital
     service area. Also evaluated the damages claims being alleged by a group of Certified Registered Nurse
     Anesthetists.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 90 of
                                     188
                                                                                          Keith R. Ugone, page 7

    Conducted an economic analysis in a vertical non-price (advertising) restraint antitrust case dealing with
     tennis ball throwing machines. Analysis demonstrated the pro-competitive nature of the advertising
     restraint and that the termination of a non-complying dealer did not substantially reduce competition in
     the relevant market.
    General Overview. Provided economic analyses and developed damages models and/or critiqued the
     opposition’s damages models in various antitrust cases involving the following industries and/or markets:
     anesthesia services, printed circuit boards, nutritional supplements, carbonated soft drinks, aftermarket
     automotive exhaust systems, telecommunications switching equipment, dairy processing, radio control
     model airplanes, local area networks, entertainment lighting, integrated casino bonusing software, home
     lighting control systems, medicare supplement/long term care insurance, commercial air conditioning
     units, disposable dust/mist respirators, immunodiagnostic tests, in-patient hospital services and managed
     care contracts, PBX systems, military freight forwarding, underground storage tanks, long distance
     telephone lines, tennis ball throwing machines, check processing readers/sorters, local television
     advertising, personal watercraft, automobile refinishing paint, Christian music, subsea horizontal
     extraction wells, orthodontic braces, DRAM microcomputer chips, women’s designer clothes, single
     point of contact telecommunication services, non-prescription reading glasses, and the provision of
     temporary electrical services to convention centers. Damages models were constructed or critiqued that
     involved lost sales analyses, incremental cost analyses, and assessments of capacity increases. Also
     investigated were economic forces external to the company that may have impacted the company’s
     performance. Economic analyses included defining the relevant market, assessing the presence or
     absence of market power, evaluating whether a business activity was pro-competitive or anti-competitive,
     and/or evaluating the level of competition in a particular market.
 Antitrust: Price Fixing Cases
    Evaluated Plaintiffs’ claimed damages relating to allegations of an industry-wide price fixing conspiracy
     among the defendant manufacturers of polyether polyol products. At issue were the alleged overcharges
     relating to sales of TDI, MDI, and polyether polyols during the alleged conspiracy period. Analyses
     included evaluating Direct Action Plaintiffs’ and Class Plaintiffs’ econometric pricing models which
     purported to show alleged overcharges (and the unreasonableness of the claimed overcharges in light of
     existing profitability levels). Also assessed indicators of competition in the relevant market, including
     evidence of supplier switching by Plaintiffs, changes in defendants’ market shares, and pricing patterns
     of the at-issue products.
    Evaluated allegations of price-fixing among freight companies relating to bids to ship the household
     goods of U.S. Armed Forces’ members and civilian employees of the U.S. Department of Defense
     between Germany and the U.S. Analyses included an investigation of the efficiency-enhancing
     economic benefits provided by the at-issue “landed rate” pricing system. Also evaluated Plaintiff’s
     claimed damages allegedly associated with elevated rates and alternative factors contributing to claimed
     elevated rates unrelated to claimed conspiracy. Evaluated Plaintiff’s econometric model used to
     purportedly identify claimed overcharges.
 Antitrust: Predatory Pricing/Price Discrimination Cases
    Evaluated differences in prices paid by a plaintiff distributor relative to those paid by a competitor in a
     price discrimination case involving the distribution of aftermarket exhaust systems. Analyses included an
     evaluation of the relevant product and geographic market for the at-issue products as well as damages
     caused by the alleged anticompetitive behavior.
    Evaluated the relevant product and geographic markets and impact on competition in a price
     discrimination case involving a manufacturer of lighting products and the prices charged to various
     distributors. Analyses included an investigation of the primary-line market (i.e., competition among
     manufacturers of lighting products) and the secondary-line market (i.e., competition among distributors).
     The impact on competition among the distributors of lighting products was investigated (and whether a
     substantial lessening of competition occurred) given the pricing policies of the manufacturer.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 91 of
                                     188
                                                                                            Keith R. Ugone, page 8

    Reviewed the newly proposed pricing structure of a major magazine distributor to identify the efficiency
     enhancing attributes of the proposed pricing structure as well as potential discriminatory effects. The
     proposed pricing structure was a major change from industry practices and included per copy distribution
     fees and excess return fees.
    Evaluated the economic and damages-related claims made in a major price discrimination case in the
     pharmaceutical industry. At issue were the additional sales and profits that would have been made by
     grocery drug stores and retail drug chains in the absence of the alleged price discrimination.
    Conducted various industry and firm-specific analyses in a major wholesale bread predatory pricing case.
     Bread industry studies included analyses of industry profitability rates, the changing size distribution of
     firms in the industry, and general trends in wholesale bread prices. Firm-specific studies included
     analyses of advertising rates, “cripple” (i.e., reject) rates, and “stale” (i.e., return) rates. Also involved
     was a critique of Plaintiff’s calculation of Defendant’s average variable cost of producing and
     distributing a loaf of bread.
    Calculated the average cost of servicing a three-yard bin of trash in a solid waste disposal predatory
     pricing case. Also included was an analysis of number of routes and bin pickups per route.
 Antitrust: Tying Cases
    Evaluated certain economic and damages claims made by a local television station against a television
     program syndicator. At issue was an alleged unlawful tying arrangement relating to the claimed
     requirement to license Becker in order to license Judge Judy and Judge Joe Brown. Demonstrated the
     syndicator did not possess market power in a properly defined market since substitution existed between
     different genre of television programs, between different syndicators, between different demographic
     groups, and between different types of syndicated programming (i.e., first-run, off-network, and
     evergreen programming). Also demonstrated that the pricing patterns of the syndicator were inconsistent
     with the antitrust claims being made.
    Evaluated an unlawful tying claim brought by a pizza franchisee against its franchisor. Franchisees were
     required to purchase equipment and supplies from an approved supplier owned by the pizza franchisor.
     Plaintiff alleged the claimed unlawful tying arrangement was enforced through threats of termination of
     the franchise agreement. Demonstrated that the pizza franchisor did not possess market power in the
     consumer market for pizza, in the provision of equipment and supplies to franchisees, or in the market
     for pizza franchises. Also demonstrated the economic justifications for the requirement (i.e., maintaining
     quality standards, uniformity of operations, and protection of brand name).
    Critiqued Plaintiff’s damage model in an alleged tying case dealing with automotive CAD/CAM design
     software (the “tying” good) and mainframe timesharing (the “tied” good). At issue was the total size of
     the market, the likelihood of entry, and the market share of the Plaintiff in the absence of the alleged tie.
     Also investigated was the likelihood that design vendors would place the software on their own
     mainframes rather than timeshare.
    Analyzed the fast food point-of-sale (“POS”) equipment and software industry in an alleged tying case.
     Demonstrated that a particular POS product was not a relevant market based on the reasonable
     interchangeability of various brands of fast food POS equipment from the perspective of the consumer
     (fast food restaurants). Also analyzed the degree of price competition, non-price competition, ease of
     entry, and relative market shares of fast food POS equipment manufacturers.
 Business Interruption/Interference Cases
    Evaluated Plaintiffs’ claimed damages in a tortious interference, business disparagement, and breach of
     contract matter dealing with the licensing of testing equipment in the petrochemical piping inspection
     industry. Demonstrated Plaintiff’s expert committed errors relating to the duration of the contracts in
     dispute, system license fees, cost of replacement systems, pricing of services, utilization of the test
     systems, and mitigation of future damages.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 92 of
                                     188
                                                                                           Keith R. Ugone, page 9

    Evaluated Plaintiff’s claimed damages from a lost bid to retrofit a refinery in Pakistan. Analyzed
     Plaintiff’s allegations that Defendants made untrue statements to the bid evaluation team concerning
     Plaintiff’s net worth, working capital, and profitability trends. Evaluated Plaintiff’s claimed damages
     using as a benchmark prior engineering projects completed by Plaintiff.
    Calculated damages suffered by the owner of numerous mobile home parks due to the actions of a
     Defendant in a case involving alleged intentional interference with contractual relations. Involved was
     an analysis of occupancy rates, a projection of park revenues in the absence of the alleged interference,
     and an analysis of mobile home park incremental profitability rates.
    Evaluated the damages sustained by a cosmetic company as a result of defective decorated glass
     containers being furnished for its new therapy products. Evaluated and/or verified product retrieval
     costs, retrieval program administration costs, customer goodwill replacement gift costs, waste disposal
     costs, and lost profits on the therapy products. The lost profits analysis included assessing the life cycle
     sales pattern of new cosmetic products introduced by the company.
    Evaluated damages relating to the introduction of a new popcorn product line in a business interruption
     dispute. The introduction of the new popcorn product line was aborted due to defective containers.
     Analyses undertaken included determining the cost of popcorn, the cost of popcorn bags, freight costs, as
     well as the projected revenues associated with popcorn sales. An assessment was also made of the
     supermarket outlets and territories in which the popcorn would have been sold.
    Evaluated Plaintiffs’ damages claim relating to the installation of an allegedly defective computer
     software system at an automobile dealership. Plaintiffs contended the software had defects adversely
     affecting the accounting system and day-to-day operations of the dealership, and submitted an “increased
     cost” damages claim. Analysis demonstrated Plaintiffs’ expert used an inappropriate methodology for
     measuring damages and submitted cost increases unrelated to the allegedly defective software.
    Other Matters. Provided deposition questions, economic analyses, and a critique of opposing
     economists’ damage models in various business interruption cases resulting from (e.g.) fires, “lockouts”,
     electrical outages, defective products, and/or injuries to key personnel. Businesses evaluated included a
     workout facility (gym), a pediatric practice, a balloon manufacturing plant, a radiology practice, and a
     packaging machine manufacturer.
 Intellectual Property: Patent Infringement and Patent-Related Cases
    Evaluated the claimed royalty damages the owners of a patent related to the processing of documents
     with arbitrary XML elements were asserting against a major software manufacturer for allegedly
     incorporating the patented technology into its software applications. Based upon an evaluation of the
     historical financial performance of the Plaintiffs before and after the time of the hypothetical negotiation,
     market demand for and supply of products similar to the allegedly embodying products, the respective
     economic contributions of the Parties to the successful commercialization of the accused products, and
     the Georgia-Pacific factors, opined to an alternative royalty damages estimate. Also evaluated the four
     factors outlined in eBay Inc. v. Mercexchange L.L.C. and opined that based upon economic
     considerations an injunction against the accused products was not warranted.
    Analyzed Plaintiff’s lost profits and reasonable royalty damages in two separate patent infringement
     matters relating to scanning, counting, and counterfeit detection technologies in currency discriminators.
     In both matters, analyzed the Panduit and Georgia-Pacific factors, constructed a hypothetical negotiation
     framework, conducted market and industry research, and compiled an accused product sales database.
     With respect to Plaintiff’s lost profits-related damages, performed incremental profit analyses on lost unit
     sales and ancillary sales. Evaluated Plaintiff’s reasonable royalty-related damages taking into account
     the economics associated with currency discriminator sales. Evaluated damages under a variety of
     scenarios based upon potential findings of infringement on patents and claims contained in these patents.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 93 of
                                     188
                                                                                         Keith R. Ugone, page 10

    Evaluated the claimed damages of a foam ear sleeve manufacturer who brought suit against a high-
     performance professional and personal audio earphone manufacturer alleging patent infringement
     relating to ear pieces having disposable compressible polymeric foam sleeves. Evaluated Plaintiff
     claimed royalty damages using market and industry data, a Georgia-Pacific factor analysis, and the
     changing licensing policies of the patent holder over time. Provided an alternative royalty damages
     analysis. Also analyzed from an economic perspective Defendant’s countersuit of alleged patent misuse.
     Reviewed the patent holder’s licensing strategy and certain provisions contained in the licenses into
     which the patent holder entered. Analyses demonstrated the patent holder’s licensing strategy and the
     provisions contained in its licenses were consistent with the allegation of patent misuse.
    Evaluated Plaintiffs’ claimed royalty damages in two separate patent infringement matters relating to
     video game controllers. The first matter related to six degrees of freedom video controller technology;
     the second matter related to controller-to-processor voltage technology. In both matters, conducted
     market and industry research, performed a Georgia-Pacific analysis, and evaluated company-specific
     and controller-related licenses. Also evaluated the key drivers of Defendant’s sales including its brand
     name, innovative products and games, and installed base of gaming console owners. Provided an
     alternative royalty damages figure.
    Evaluated Plaintiff’s lost profits and price erosion damages in a patent infringement matter relating to a
     method for delivering internet content from a network of content delivery network (“CDN”) servers.
     The suit was brought by a CDN services provider. Evaluated Plaintiff’s lost profits-related damages
     using market share data, adjusting for customer and market segment differences and the likelihood of
     supplemental sales. Evaluated Plaintiff’s price erosion-related damages for selected customers for whom
     Plaintiff was required to lower rates and/or renegotiate contracts based upon the alleged unlawful
     competition of the Defendant.
    Analyzed Plaintiff’s lost profits and reasonable royalty damages in two separate patent infringement
     matters relating to status feedback in home lighting control systems. Performed analyses on a large
     database of invoices relating to sales of the accused products, analyzed end-user surveys, and identified
     ancillary sales based upon consumer purchasing patterns. Conducted Panduit and Georgia-Pacific
     analyses. Calculated Plaintiff’s lost sales based upon market share data reflected in industry surveys.
     Calculated Plaintiff’s royalty damages based upon comparable license analyses.
    In a patent infringement matter relating to the air interface protocol of UMTS/WCDMA cellular phone
     technology, evaluated whether the Plaintiff had offered Defendant a license to the patents-in-suit on fair,
     reasonable, and non-discriminatory (“FRAND”) terms (as required by the European
     Telecommunications Standards Institute’s intellectual property rights policy). Analyzed the economic
     benefits associated with patents, the economic benefits associated with standard setting organizations,
     and the economic evidence related to the FRAND principles. Concluded that none of Plaintiff’s
     licensing offers comported with FRAND principles.
    Evaluated Plaintiff’s claimed lost profits in a patent infringement suit against a medical device
     manufacturer producing trocars with floating septum seals. Analyzed market data relating to trocar
     products, competitors, and market share information. Also analyzed hospital data with respect to product
     use and conversion between different manufacturers. Demonstrated that Plaintiff had not demonstrated
     Defendant would have lost sales and Plaintiff would have gained sales in the absence of the alleged
     infringement. Concluded a claim for lost profits was not warranted.
    Evaluated Plaintiff’s claimed royalty damages asserted against a major software manufacturer in a patent
     infringement matter relating to a pre-fetch concept allowing for the faster loading of operating systems
     and software applications. Analyzed the financial performance of the patent holder at the time of the
     hypothetical negotiation, the drivers of demand for the products allegedly embodying the patent-in-suit,
     the Parties’ respective contributions to the successful commercialization of the accused products, the
     Parties patent licensing approaches, and the relevant Georgia-Pacific factors. Opined to an alternative
     royalty damages estimate.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 94 of
                                     188
                                                                                         Keith R. Ugone, page 11

    Evaluated the joint venture lost profits and reasonable royalty damages in a patent infringement suit
     brought by a natural gas producer against an energy producer relating to a system for producing natural
     gas from unconventional reservoirs. Constructed an economic model incorporating complex technical
     and economic relationships to determine the value of the natural gas likely to be captured from the
     reservoirs in question. Conducted a Panduit factor and a Georgia-Pacific factor analysis.
    Evaluated claimed royalty damages in a patent infringement suit against a nutritional supplement
     manufacturer and distributor for the alleged infringement of two patents relating to hydrosoluble organic
     salts and certain compositions and methods for enhancing muscle performance and recovery from fatigue
     in humans. Concluded Plaintiff’s expert inappropriately constructed the hypothetical negotiation
     framework, failed to consider non-infringing alternative compositions, and overstated the claimed
     reasonable royalty rate in light of licensing evidence.
    Evaluated claimed damages in a patent infringement matter relating to course management system
     (“CSM”) products and services using the Internet to facilitate the interaction of students and instructors.
     Conducted a Panduit and a Georgia-Pacific factor analysis. Calculated lost profits and reasonable
     royalty damages. Also analyzed Plaintiff’s business model and revenue types, Defendant’s infringing
     sales based upon customer licensing agreements and contracts, Plaintiff’s prior relationship with
     Defendant’s customers, and Plaintiff’s incremental profitability.
    Evaluated Plaintiff’s royalty damages claim in a suit brought by a patent holding company against a
     major software manufacturer relating to certain pivot table functionalities in software. Opined to an
     alternative royalty damages figure based upon an analysis of the Georgia-Pacific factors, the demand for
     the products allegedly embodying the patent-in-suit, the failed licensing attempts by the former owners
     of the patent-in-suit, and the relative contributions of the Parties to the commercialization of the accused
     products.
    Evaluated the royalty damages allegedly suffered by a patent holder against a major internet services
     provider relating to a method for streaming media over the internet (which facilitated the transmission of
     real-time, high-quality audio information over a communications network to multiple users
     simultaneously). Demonstrated that the patent holder’s economic expert overstated the claimed
     reasonable royalty rate, overstated the claimed royalty base, and reached conclusions that failed
     numerous reliability tests. Also demonstrated that the patent holder’s economic expert failed to properly
     recognize the economics associated with internet radio, leading to an incorrect conclusion as to the
     proper royalty base that would have been agreed upon at the hypothetical negotiation.
    Evaluated claimed damages in a patent infringement matter filed by an operator of a web-based market
     place against a competing company relating to the submission of automobile purchase requests over the
     internet. Analyzed market and industry data relating to Plaintiff’s line of business, Plaintiff’s and
     Defendant’s financial performance, and Plaintiff’s and Defendant’s respective market shares. Estimated
     Plaintiff’s lost profits damages.
    Evaluated claimed reasonable royalty damages in a patent infringement matter involving 5 defendants
     relating to congestion management in ATM networks. Analysis included an assessment of sales of ATM
     network products allegedly containing the patented feature, an analysis of the price of the integrated
     circuits embodying the accused functionality relative to the price of the entire ATM product, and a
     review of industry license agreements. Provided alternative reasonable royalty damages based upon the
     Georgia-Pacific factors in addition to a determining the important negotiating points in a hypothetical
     licensor / licensee negotiation.
    Evaluated claimed reasonable royalty damages in a patent infringement matter relating to implantable
     rate responsive pacemakers and implantable cardioverter devices (“ICDs”). Analysis included an
     assessment of alleged infringing sales of pacemakers and ICDs, a review of license agreements, and an
     analysis of the defendant’s cost savings associated with the allegedly infringing technology as compared
     to its next best alternative. Determined reasonable royalty damages based upon the Georgia-Pacific
     factors, and the important negotiating points in a hypothetical licensor / licensee negotiation.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 95 of
                                     188
                                                                                         Keith R. Ugone, page 12

    Evaluated Plaintiff’s lost profits and reasonable royalty damages in a patent infringement matter relating
     to DVR technology. Analysis included an assessment of Plaintiff’s sales of DVR products and monthly
     subscriptions in the absence of the alleged infringement and an incremental revenue and cost analysis.
     Determined reasonable royalty damages based upon the Georgia-Pacific factors and a determination of
     important negotiating points in a hypothetical licensor / licensee negotiation.
    Evaluated lost profit damages in a patent infringement matter involving blasting hole drilling rigs. At
     issue were the lost profits stemming from lost rig sales and lost replacement part sales. With respect to
     lost rig sales, evaluated the model types, geographic sales coverage, and model prices of the entities
     involved. Also evaluated the capacity of the Plaintiff to make the additional claimed sales. With respect
     to lost replacement part damages, evaluated the likely stream of replacement part sales over the life of
     the drilling rig. Royalty calculations were performed on sales not subject to lost profit calculations.
 Intellectual Property: Theft of Trade Secrets Cases
    Evaluated Plaintiff’s claimed damages in a trade secret theft case in the golf equipment industry. Plaintiff
     claimed disgorgement of global profits and other unjust enrichment due to the alleged misappropriation
     of certain golf club design trade secrets through the Defendant’s sale of the company and assets to a large
     sporting goods company. Analysis included calculating net profits from the sale of the accused golf clubs
     and evaluating claimed reasonable royalty damages.
    Evaluated Defendant’s assessment of the incremental costs associated with a contract to provide
     integrated bonusing software to a casino. The contract allegedly was won through the use of
     misappropriated trade secrets from the Plaintiff. At issue was the allocation of development and common
     costs to the contract in dispute. Also evaluated Plaintiff’s antitrust counterclaim to Defendant’s patent
     infringement suit relating to the technology used as a foundation for the integrated bonusing software.
    Evaluated damages in a theft of trade secrets matter dealing with next generation switching equipment in
     the telecommunications industry. At issue was the alleged theft of trade secrets when the Defendant firm
     hired nine employees of the Plaintiff firm. Analyzed Plaintiff’s claimed inability to maintain its
     projected market share, the alleged accelerated entry of the Defendant firm into the next generation
     switching equipment market, disgorgement measures of damages, and reasonable royalty measures of
     damages.
    Evaluated damages suffered by a Plaintiff in the business of installing systems delivering ultra-high
     purity air, water, gas and chemicals to companies manufacturing integrated circuits. Plaintiff alleged a
     former managerial employee breached his fiduciary duty by engaging in wrongful use of trade secrets,
     wrongful solicitation of employees and customers, and unfair competition with the original employer.
     Analysis involved estimating the lost sales and lost profits to the original employer by estimating the
     number of bid opportunities missed because of the alleged actions of the former employee, adjusting for
     changing industry conditions.
    Critiqued Plaintiff’s damage model in a trade secrets case in the printed circuit board industry. Plaintiff
     was claiming lost profits due to the misappropriation of trade secrets through Defendant’s hiring of four
     key management personnel from the Plaintiff’s company. Issues evaluated included the appropriateness
     of the “proxy/yardstick” approach undertaken to estimate lost revenues, and the incremental profit rates
     used to translate lost revenues into lost profits.
 Intellectual Property: Copyright/Trademark/Trade Dress Infringement/False Advertising Cases
    Evaluated Plaintiff’s claimed damages relating to the alleged failure of a TV station to deliver contracted
     gross rating points over a 6-year period. Plaintiff was claiming lost sales and lost profits based upon a
     regression analysis used to isolate a relationship between sales revenues and advertising. Demonstrated
     Plaintiff’s regression omitted important explanatory variables (e.g., consumer income, promotions,
     discounts, competitors’ prices, and other print and TV advertising conducted by the Plaintiff). Also
     demonstrated a failure to account for diminishing returns to advertising. Each of these errors served to
     increase the magnitude of the claimed relationship between sales revenues and advertising.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 96 of
                                     188
                                                                                         Keith R. Ugone, page 13

    Evaluated Plaintiff’s unjust enrichment damages claims in a copyright infringement matter brought
     against a hospital and a construction company relating to a medical building design. Compared budgeted
     construction costs to actual construction costs and analyzed the revenues received by the construction
     company associated with the copyrighted attributes of the building design as opposed to unrelated
     construction costs. Also analyzed the likely demand-related reasons for revenues that would accrue to
     the hospital unrelated to the design of the hospital.
    Evaluated claimed damages in a false advertising matter involving tooth-whitening products between
     two large consumer product companies. At issue were allegedly false, misleading, and disparaging
     statements about Plaintiff’s tooth-whitening products in comparative advertisements shown on
     television. Plaintiff sought to recover lost profits damages associated with reduced sales resulting from
     the alleged false advertising. Analyses included an evaluation and critique of Plaintiff’s expert’s claimed
     damages model including analysis of A.C. Nielsen scanner data and CMR media data. Analysis
     demonstrated that Plaintiff’s expert did not measure properly the impact of the alleged misleading
     content, failed to account for alternative reasons for Plaintiff’s sales declines, and implemented an
     incorrectly specified econometric model.
    Provided economic analysis relating to claims of unfair competition and misleading advertising in the
     pizza industry. Using economic indicia such as dollar sales revenue, trends in market share, growth in
     number of stores opened, same-store sales data, and store closure rates, evaluated whether the
     commercial success of a particular pizza company was due to customer acceptance of its pizza product or
     allegedly deceptive advertising. Also investigated the buying patterns of pizza consumers with respect to
     cross-chain patronage.
    Critiqued Plaintiff’s damage claim in a matter involving alleged tortious interference with business
     relations and allegations of trade dress infringement. At issue was the projected sales and profitability of
     Plaintiff’s tape dispensing machines during a period of alleged tortious interference by the Defendant and
     Plaintiff’s simultaneous alleged trade dress infringement.
    Analyzed the lost profits of a Plaintiff in a trademark infringement case involving a law enforcement
     product sold through a mail-order catalog. Also analyzed the profits of the alleged infringer and the cost
     of remedial advertising.
    Assessed damages resulting from the alleged infringement of copyrighted training manuals. Analysis
     included identifying the corporate clients of the Plaintiff and Defendant firms and the reasons for
     customer switching unrelated to the use of the proprietary training manuals.
 Intellectual Property: Commercial Success Cases
    Evaluated indicators of commercial success relating to a surgical hernia mesh fixation device employing
     a patented helical tacker design. Demonstrated that the patented device had achieved significant and
     sustained sales and sales growth. Also demonstrated that the sales of the patented device had grown
     faster than the sales of other hernia mesh fixation devices and achieved a majority share of sales when
     compared to staplers and other hernia mesh fixation products.
    Submitted a rebuttal declaration to the U.S. Patent and Trademark Office relating to the claimed
     commercial success of intrusion prevention system (“IPS”) products asserted to practice a patent
     undergoing an Inter Partes reexamination. Opined that an economic nexus had not been established
     between the claimed teachings of the patent and the commercial success of stand-alone IPS products.
     The patent holder had not demonstrated that the claimed teachings of the patent were commercially
     successful separate and apart from (a) features not claimed by the patent, (b) economic factors
     extraneous to the claimed invention, or (c) features covered by other patents present in the IPS products.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 97 of
                                     188
                                                                                           Keith R. Ugone, page 14

    Evaluated Plaintiff’s analysis regarding the claimed nexus between a patented technology and the
     commercial success of the accused devices in this patent infringement matter relating to text messaging
     using a limited keypad such as those found on cell phones. Analyses demonstrated Plaintiff’s failed to
     consider many factors that lead to the commercial success of the accused devices unrelated to the patent
     in dispute.
 Breach of Contract / Breach of Fiduciary Duty Cases
    Evaluated Counter-Plaintiff’s claimed damages arising from Counter-Defendant’s failure to honor a
     most-favored licensee provision in a licensing agreement relating to a semiconductor patent portfolio.
     Opined as to the economic interpretation of certain licensing terms and the differences and similarities
     between lump sum, per unit, and percentage of revenue royalty payments. Compared the licensing terms
     between the Counter-Defendant and another party with the licensing terms between Counter-Defendant
     and Counter-Plaintiff.
    Evaluated Plaintiffs’ claimed damages arising from an alleged breach of contract related to the sale of a
     community club house and other recreational facilities in an age-restricted residential neighborhood.
     Plaintiffs’ claimed that since they were not given the opportunity to exercise their right-of-first refusal to
     purchase the contested real estate assets, they lost the value of the equity associated with the real estate
     assets and they were required to make excessive operating expense payments. Determined that
     Plaintiffs’ expert failed to properly consider the economic factors driving the value of the real estate
     assets in question.
    Evaluated Plaintiff’s breach of contract damages claim relating to the use of a national brand name and
     other support for the development of a time share resort. Concluded Plaintiff had not demonstrated an
     economic causal link between Plaintiff’s allegations and the quantum of damages being claimed.
     Adjusted Plaintiff’s claimed damages for various conceptual and computational errors, including
     alternative actions that might have been undertaken by the Plaintiff in the absence of the alleged
     wrongful conduct.
    Evaluated claimed damages in an alleged breach of fiduciary duty matter between a franchisee and a
     major fast food franchisor relating to the development and managing of fast-food franchises. Plaintiff
     claimed economic harm due to franchisor’s refusal to grant certain additional franchisees to Plaintiff that
     Plaintiff claimed would otherwise be in competition with the Plaintiff’s existing franchises. Concluded
     Plaintiff’s impact analysis failed to take into account many factors affecting the performance of the
     Plaintiff’s existing franchises that were unrelated to the alleged wrongful conduct.
    Evaluated claimed breach of contract and misrepresentation damages in a suit brought by a global
     information technology company against a global professional services company relating to a joint
     venture agreement under which a human resources outsourcing company was formed. Analysis included
     conducting a client-by-client analysis regarding the specific wrongful conduct associated with each client
     of the joint venture and estimated the associated economic damages. Based upon certain parameters
     contained in the contract, also calculated the purchase price overpayment had certain performance issues
     come to light prior to the closing of the joint venture agreement.
    Evaluated a developer’s/franchisee’s damages claim against a major sandwich franchisor for the alleged
     breach of a five-state area development agreement. Reviewed the area development agreement, analyzed
     the revenues, costs, and profitability associated with franchised outlets, and estimated the Plaintiff’s lost
     franchise fees and lost royalty income based upon various alternative scenarios discussed by the Parties.
    Evaluated the claimed damages of a calling card distribution company due to Defendant’s alleged breach
     of a contract relating to the servicing of the calling cards. Conducted market research on the calling card
     industry, analyzed alternative reasons for the alleged decline in calling card sales, and evaluated
     Plaintiff’s damages expert’s report.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 98 of
                                     188
                                                                                         Keith R. Ugone, page 15

    Evaluated Plaintiff’s damages claim concerning the alleged failure of a call center to properly process
     inquiries relating to the newspaper and television marketing of a collectible doll in the likeness of a
     recently deceased public figure. Analyzed advertising expenditures, response rates across cities, major
     news announcements related to the marketing of such merchandise, and contributing problems caused by
     Plaintiff’s actions. Estimated damages by comparing sales in an unimpacted period with sales in the
     alleged impacted period.
    Evaluated Plaintiffs’ damages claim relating to the underwriting and loan servicing of subprime
     automobile loans. Plaintiffs’ contended the servicing company did not properly administer the portfolio
     of subprime automobile loans thereby causing excessive loan losses. Analysis demonstrated that
     Plaintiffs’ financial experts failed to take into account alternative reasons for Plaintiffs’ performance.
     Analysis of Plaintiffs’ loan volume, interest income, loan loss rate, and deteriorating industry conditions
     also demonstrated that Plaintiffs’ business plan did not provide a reasonable basis from which to
     calculate claimed damages.
    Evaluated Plaintiff’s claim of lost profits relating to the collection of ballots for a Mexican
     telecommunication company in Mexico’s Equal Access program. Analyzed a database of telephone
     customers, including statistics such as the length of service, average monthly consumption patterns,
     current billing status, and differences between residential and commercial customers. Developed an
     alternative claimed damages model taking into account consumption patterns and the turnover rate of
     customers, among other factors.
    Evaluated Plaintiffs’ claim of lost success fees, lost closing fees, and underpayment of value relating to
     Defendant’s acquisition of an oncology laboratory and the alleged failure to consummate additional
     acquisitions. Analysis demonstrated Plaintiffs’ projections regarding the profitability of the proposed
     acquisitions were not reasonable given the historical financial performance of the targets. Also
     demonstrated Plaintiffs were not underpaid for the assets of the acquired laboratory since no investor or
     buyer was willing to provide funds to Plaintiffs pre-acquisition and since Plaintiffs in their valuation
     approach inappropriately assigned all post-acquisition synergies and gains to the Plaintiffs.
    Evaluated Plaintiff’s damage claim arising from an alleged misappropriated opportunity to develop a
     computer superstore franchise in Mexico based on the equivalent U. S. concept. Demonstrated Plaintiffs
     overstated per store revenue, understated store-level costs, and used inappropriate financial and strategic
     assumptions regarding the number of stores opened, the amount of capital required, outside investor
     contribution, equity shares, and strategic acquisitions. Plaintiffs also conducted a valuation based on
     companies bearing little or no resemblance to a computer superstore.
    Evaluated Plaintiff’s claim of lost profits arising from an alleged breach of contract involving two
     tubular inspection equipment manufacturing companies. Analyses demonstrated that Plaintiff’s expert
     overstated the projected utilization rate of the company’s equipment and associated revenue and
     understated the projected incremental costs that would have been incurred by Plaintiff. Analyses
     demonstrated market demand would not support the equipment utilization rate projected by Plaintiff’s
     expert.
    Evaluated Plaintiff’s claim of damages in a breach of contract matter in the magazine publishing and
     distribution industry. Plaintiff claimed Defendants breached a distribution agreement by suspending
     distribution pending the resolution of a trademark infringement dispute. Plaintiff abandoned the
     magazine, claiming lost profits and the estimated lost value of the magazine had it been sold after its
     fourth year of publication. Analysis demonstrated Plaintiff’s expert overstated subscription-based
     revenues, distorted the cost/revenue structure that would have existed for the magazine, and overstated
     the likelihood of success by ignoring the failure of similar genre magazines.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 99 of
                                     188
                                                                                            Keith R. Ugone, page 16

    Evaluated the damages sustained by the public safety division of an information technology services firm
     due to the early termination a ten-year services agreement to provide enhanced 9-1-1 services to a
     governmental agency. One-time up-front implementation costs in setting up the 9-1-1 system and
     ongoing operational costs were compiled in constructing a cost reimbursement damage claim. Also
     evaluated the reasonableness of an early termination charge schedule designed to represent the one-time
     buyout total if the governmental entity opted to terminate the contract before the ten-year term expired.
    Evaluated the damage claim of a bank arising from an allegedly defective conversion of the bank’s data
     processing system. Areas investigated included the softening macroeconomic environment surrounding
     the bank during the relevant time period, the changing financial services market, internal bank ratios, and
     technical flaws contained in Plaintiff’s damage calculations.
    Estimated lost sales and lost royalty payments to a “thick” potato chip producer due to a breach of
     contract. Involved was the construction of a damage model, analyses of the market for potato chips and
     per capita potato chip consumption, and projecting the rate of introduction of a new potato chip into
     regional markets.
    Calculated damages and provided other economic analyses in a “lack of best efforts” breach of contract
     case in the carbonated soft drink industry. At issue was the impact on sales due to the “lack of best
     efforts” vs. the impact on sales from contemporaneous new entrants into the market.
    Calculated damages in a breach of contract matter involving an association of nephrologists and a
     management company operating 12 kidney dialysis clinics. Areas of investigation included the
     “profitability available for distribution” from the clinics, the projected rate of growth in patients, the rate
     of introduction of new clinics, and the costs associated with running the clinics. A damage model was
     developed which projected the profits that would have been distributed to the management company over
     the life of the contract in the absence of the breach.
    Evaluated claimed damages against a hospital for allegedly breaching a contract allowing hyperbaric
     oxygen services on hospital premises. Investigations included assessing the local market for hyperbaric
     services, evaluating Plaintiff’s business growth potential given the physical space constraints at the
     hospital, and demonstrating Plaintiff had fully mitigated claimed future damages through the
     establishment of an alter ego firm at a nearby local hospital.
 Class Certification Engagements
    Evaluated Plaintiff’s position that the claimed economic injury suffered by putative Class members could
     be quantified on a Class-wide basis in a class action matter relating to anti-aging skin care products
     marketed as preventing and repairing signs of aging “in just one week.” Demonstrated that the
     approaches proposed by the opposing expert to calculate Class-wide damages would not yield reliable or
     relevant estimates of the alleged harm suffered by individual Class members. Arguments presented
     included that the large number of repeat buyers, the wide variations in the retail prices associated with
     the accused products, and the wide variations in the retail price differences relative to other anti-aging
     products would prevent a reliable calculation of putative Class members’ damages on a Class-wide basis.
    Evaluated Plaintiffs’ position that the claimed economic injury allegedly suffered by putative Class
     members could be quantified on a Class-wide basis in a matter brought by an institutional investor
     against a bank associated with the bank’s securities lending program. Demonstrated that a class-wide
     approach would obfuscate important differences among putative Class members’ individual investment
     expectations and tolerances. Differences requiring individualized inquiry included the variability in
     maturity guidelines, credit-quality guidelines, prohibited investments, and diversification requirements.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 100 of
                                      188
                                                                                           Keith R. Ugone, page 17

     Evaluated Plaintiffs’ position that the claimed economic injury allegedly suffered by putative Class
      members could be quantified on a Class-wide basis in a matter where a beverages company marketed
      certain beverages as containing beneficial vitamins and allegedly failed to disclose the sugar content of
      the beverages. Evaluated the wide variations in the beverages’ retail prices across distribution outlets,
      across geographic areas, and across the time periods considered. A comparison of the average retail
      prices of the at-issue beverages relative to identified benchmark products did not support the allegation
      that the at-issue beverages possessed a systematic price premium as a result of the company’s allegedly
      misleading marketing campaign.
     Evaluated Plaintiffs’ position that the claimed economic injury allegedly suffered by putative Class
      members could be quantified on a class-wide basis in a matter where an automobile company allegedly
      did not inform purchasers that actual vehicle miles per gallon performance could vary from the 40 miles
      per gallon EPA estimated fuel efficiency. Demonstrated that individualized inquiry would be required to
      ascertain consumers’ valuation of vehicle characteristics (including their expected fuel economy) when
      purchasing an accused vehicle, actual prices paid, driving patterns, driving conditions, and whether
      putative Class members’ expectations were influenced by the company’s alleged wrongful conduct.
      Evaluated Plaintiffs’ class certification expert’s opinion that alleged damages could be evaluated on a
      class-wide basis using a hedonic regression methodology.
     Evaluated Plaintiffs’ position that the claimed economic injury allegedly suffered by putative Class
      members could be quantified on a class-wide basis in a matter relating to the issuance of a special
      assessment fee by a timeshare vacation club. Demonstrated that potential damages-related conflicts were
      likely to arise among putative Class members (including among the Named Plaintiffs) – making Class-
      wide proof an unreliable measure of economic injury for each putative Class member. Also
      demonstrated that evaluating claimed damages on a Class-wide basis would result in potentially
      awarding damages to putative Class members who suffered no injury.
     Evaluated Plaintiffs’ position that the economic injury allegedly suffered by putative class members
      could be quantified on a class-wide basis in a matter where a beverages company marketed certain
      beverages as “All Natural” when they contained high fructose corn syrup (“HFCS”). Demonstrated that
      wide variations existed in the beverages’ retail prices across distribution outlets, across geographic areas,
      and across the time periods considered. Also demonstrated that wide variations existed in the beverages’
      retail prices because of promotional discounts and coupons and because the company did not sell directly
      to consumers. Consequently, whether consumers paid a price premium because of the “All Natural”
      labeling (and how much, if any) could not be determined by proof common to the proposed class. A
      comparison of the average retail prices of the “All Natural” beverages in dispute to identified benchmark
      products did not support the allegation that the “All Natural” beverages possessed a systematic price
      premium as a result of the “All Natural” labeling.
     Evaluated the commonality of purchasing circumstances of proposed Class members in a class action
      matter against a national quick service restaurant (“QSR”) chain. Plaintiffs alleged the QSR
      misrepresented the trans fat levels contained in the QSR’s french fries. Plaintiffs also alleged the
      proposed Class paid a price premium for certain food products based upon the alleged
      misrepresentations. After reviewing survey data, marketing materials, and pricing data, concluded that
      individual inquiries were required to establish different customer’s awareness of the alleged
      misrepresentations, different customer’s reliance upon the alleged misrepresentations in their purchasing
      decisions, and other important economic factors impacting each customer’s purchase decision.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 101 of
                                      188
                                                                                          Keith R. Ugone, page 18

     Evaluated Plaintiffs’ claim that Class members’ alleged damages could be “mechanically calculated” in a
      class action matter against a payphone company’s auditor. The payphone company had filed bankruptcy
      and the Class members alleged the auditor misrepresented the company’s financial statements, upon
      which the Class members allegedly relied. Conducted economic and market research and identified
      factors that caused a general decline in the payphone industry which contributed to the bankruptcy of the
      company. Analyzed the claimholders’ database and identified issues relating to the database that
      precluded Plaintiffs’ expert from mechanically calculating the damages allegedly suffered by class
      members.
  Lender Liability Cases
     Evaluated Plaintiff’s allegations that it was capital constrained and consequently economically damaged
      as a result of its loans being placed into the special assets department of its lender. Analyzed the
      Plaintiff’s unused cash, credit, and other available funds. Also analyzed Plaintiff’s successful access to
      the capital markets, acquisition spending, R & D spending, sales performance, and profitability relative
      to peer companies.
     Analyzed Plaintiffs’ damage claim in a lender liability suit relating to Defendant’s alleged failure to fund
      certain residential housing development and construction loans. Evaluated Plaintiffs’ changing five-year
      business plan projections, including revenue growth, geographic expansion, market share, salesmen
      coverage, cost structure, and profitability assumptions. Also evaluated Plaintiffs’ strategy for “exiting”
      the business and the alleged value of their ownership at that time.
     Evaluated damages in a lender liability case involving the bankruptcy of a gear manufacturing company.
      The bankruptcy was allegedly due to the failure of a bank to fully fund a previously committed loan.
      Investigations included researching alternative market-related reasons for the decline in the gear
      manufacturer’s business as well as evidence of internal mismanagement on the part of the company’s
      owners.
     Other Matters. Evaluated damages, causation issues, and liability issues in various lender liability cases
      involving the calling in of loans, the failure to fund previously committed loans, the failure to release
      collateral, and the misappropriation of loan payments. Cases involved firms in the wire and cable,
      drywall/construction, PVC piping, and auto dealership industries, among others.
  Professional Negligence (Non-Securities / Non-Merger) Cases
     In an alleged professional negligence matter, a lender to distressed companies sought $40 million in
      damages from an auditor in connection with a $130 million credit facility extended to an HDTV
      company. The lender failed to collect when the borrower filed for bankruptcy. The auditor was alleged
      to have made negligent misrepresentations associated with the borrower’s financial statements; the
      lender asserted it had relied upon the borrower’s financial statements when entering into the credit
      facility. Performed economic causation and damages-related analyses. Identified the known or
      knowable risks associated with providing a credit facility to the borrower, including certain accounts
      receivable collection risks and market softness risks. Opined that it was the materialization of these
      known and knowable risks that caused the lender’s claimed losses.
     Evaluated claimed damages against a major law firm for alleged professional negligence when filing a
      patent for the treatment of septic shock. Researched (among other things) the FDA approval process,
      associated statistics regarding the product category allegedly covered by Plaintiff’s patent, and various
      industry projections regarding the category growth. Performed a discounted cash flow analysis, an
      incremental profitability analysis, a licensing analysis, and provided an alternative calculation of claimed
      damages.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 102 of
                                      188
                                                                                            Keith R. Ugone, page 19

     Evaluated Plaintiffs’ claimed damages relating to an alleged failure by a law firm to properly file certain
      patent applications relating to a video processor recorder. Plaintiffs’ business opportunities and licensing
      fees in the United States and Europe were allegedly lost due to the ensuing delays. Analyzed Plaintiffs’
      causation linkages to claimed damages, length of the claimed damages period, forecasted units sold,
      forecasted market share, forecasted costs of production, and claimed licensing rate.
     Evaluated claims by a Department of Insurance appointed liquidator that alleged the auditor of a
      bankrupt insurance company breached its fiduciary duty, resulting in a $100 million deficit on the
      insurance company’s books. Conducted various analyses of a claims register database, including a
      comparison of indemnity payments and reserves per claim before and after the appointed liquidator took
      control of the liquidation process. Analyses demonstrated both the indemnity payments and reserves per
      claim were higher after the appointed liquidator took over the liquidation process, implying the liquidator
      over-paid and over-reserved claims.
  Entertainment/Sports-Related Engagements
     Evaluated the claimed damages of a movie production company against a major home video rental
      company. At issue was the claim that the refusal of the home video rental company to commit to carry a
      particular movie in its stores caused the movie production company to suffer lost profits when its
      distributor then refused to release the movie theatrically. Demonstrated that Plaintiff’s methodology for
      estimating lost box office revenues was inappropriate and failed to account for important determinants of
      movie attendance.
     Analyzed Plaintiffs’ lost profits and reasonable royalty damages in a patent infringement matter relating
      to offset head lacrosse sticks. Analysis included an assessment of Plaintiffs’ sales in the absence of the
      infringement, the distribution of the lost sales to the models that would have been sold in the absence of
      the infringement, and an incremental revenue and cost analysis. Also analyzed Plaintiffs’ competitors,
      pricing patterns, productive capacity, and geographic coverage in support of the lost profits claim.
      Reasonable royalty damages were assessed using the Georgia-Pacific factors and a determination of
      important negotiating points in a hypothetical licensor / licensee negotiation.
     Estimated the diminished box office revenues suffered by a theatrical release due to the breach of a quick
      service restaurant promotional tie-in arrangement with a major pizza chain. Developed a database of
      recently released films and related film characteristics such as genre, rating, critics review, box office
      revenues, media spending, production budget, season of release, and talent. A regression model was then
      developed to quantify the relationship between media spending and box office revenue. An industry
      review of quick service restaurant promotional tie-in arrangements was also conducted.
     Evaluated Plaintiffs’ claimed damages in a breach of contract matter involving the sale of certain
      minority interests in a National Basketball Association team. At issue were Plaintiffs’ tag-along rights
      whereby limited partnership interests could be included in any sale by the general partner on the same
      terms and conditions. Damages were calculated as the difference between the formulaic value of the
      minority interests versus the market value of the minority interests when sold separately. Discounts for
      lack of control and reduced marketability were analyzed.
     Evaluated Plaintiff’s damages claim relating to a NASCAR racing team sponsorship agreement. Plaintiff
      contended the Internet service provider sponsor interfered with the racing team’s ability to sell
      advertising banners that were part of the sponsorship agreement. Analyses included assessing the
      appropriate methodology for valuing a NASCAR race team and assessing comparable transactions. Also
      analyzed the financial performance of the race team, the economic terms of the sponsorship agreement,
      and the risks associated with a barter arrangement.
     Estimated damages arising from a breach of contract claim between an electronic retailer and a local
      television station. At issue was the lost profits to the electronic retailer when the local television station
      discontinued broadcasting the electronic retailer’s programming.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 103 of
                                      188
                                                                                            Keith R. Ugone, page 20

     Analyzed the market and evaluated damages on behalf of a television station denied access to a cable
      system. At issue was whether the cable operator was attempting to monopolize the market for local
      television advertising. Analysis included an estimation of the advertising revenues that would have been
      received by the local television station had it been allocated a channel on the cable system.
     Estimated damages arising from a breach of contract claim between a video-cassette
      manufacture/distributor and a theatrical motion picture producer/distributor. At issue was whether the
      motion picture distributor manipulated the theatrical release of certain titles distorting the films the
      video-cassette producer could distribute under the terms of the agreement.
  Tax-Related Engagements
     Participated in an analysis of the impact on tax revenues to the State of Texas from a change in tax laws
      relating to pension fund managers. Helped demonstrate that changing the apportionment rule from
      “location in which the investment services were performed” to “residence of the investment
      beneficiaries” would not result in a negative fiscal impact.
     Served as consulting partner on an engagement estimating qualifying research and expenditure costs in
      response to certain expenses disallowed by the IRS. Analysis included developing a methodology to
      estimate qualifying hours and qualifying costs for groupings of employees with missing data.
     Analyzed whether the salaries paid to the owners/managers of a heavy and highway construction
      company were reasonable in a matter before the IRS. Areas investigated included the cyclical nature of
      the construction industry, the resulting cyclical nature of compensation paid to construction industry
      executives, and the 50th and 75th percentile salaries paid to various types of executives in the construction
      industry.
     Participated in an analysis of the tax benefit versus detriment to a Plaintiff as a result of ownership in
      certain partnership interests over the 1982-1998 time period. Also involved was an analysis of
      cumulative suspended tax losses, partnership income available for distribution, and changing tax rates
      over time.
     Quantified the net out-of-pocket cash position of investors who purchased limited partnership interests in
      nine real estate partnerships in an alleged non-disclosure matter. Also quantified the impact caused by
      changes in the Federal income tax laws. Supporting analyses included comparing the actual and
      projected performance of the partnerships taking into account restructurings, re-financings, and
      dissolutions.
  Personal Injury and Wrongful Death Cases
     General Overview (Personal Injury). Assessed damages and lost earnings in various personal injury cases
      involving movie production workers, management consultants, financial consultants, nurses, medical
      doctors, chiropractors, secretaries, truck drivers, airline stewardesses, mechanics, engineers, maintenance
      personnel, carpenters, masonry workers, crane operators, machine operators, actresses, military aircraft
      production workers, tankermen, teachers, film editors, portfolio managers, hair stylists, automobile
      assemblers, landscape architects, sole proprietors, and real estate agents (among others). In each case,
      issues investigated included an assessment of the projected undamaged income, damaged income,
      expected work life of the individual, and appropriate discount rate to use. Assistance to the attorney
      included the preparation of deposition questions, economic analyses, and a critique of the opposing
      economist’s damage model.
     General Overview (Wrongful Death). Developed numerous damage models in wrongful death cases.
      Issues investigated included the projection of lost earnings, the projected personal consumption
      expenditures of the decedent, and projected lost pension benefits. Professions of the decedents included
      various types of entrepreneurs (e.g., boat store owners, etc.), white-collar workers (e.g. attorneys,
      architects, etc.), and blue-collar workers (e.g., demolition contractors, grocery store clerks, etc.). Ages of
      the decedents ranged from adults to teenagers to children.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 104 of
                                      188
                                                                                         Keith R. Ugone, page 21

     Evaluated claims of damages submitted by the family members of 88 decedents from an airplane crash.
      Family members were seeking damages in state and federal courts against the airline and certain parts
      manufacturers. Most of the decedents resided and worked in Asian countries. Researched various data
      sources for information regarding social security benefits, interest rates, and the relevant economic
      statistics for workers in these countries. Evaluated four Plaintiff damages experts’ reports and
      testimonies, summarized our evaluation of these damage models, and calculated alternative damages
      figures. Analysis included evaluating lost earnings, lost business value, lost non-salary benefits, lost
      retirement funds, and lost savings.
  Wrongful Termination Cases
     Evaluated Plaintiff’s alleged lost earnings and lost future earnings capacity in a matter against a major
      shipping company in which the Plaintiff claimed to have resigned his legal counsel position due to the
      Defendant’s alleged criminal conduct and its refusal to conduct an independent investigation. Analyzed
      various employee benefits offered by the Defendant including but not limited to the salaries of similarly-
      situated employees, long term incentive plans, 401(k) plan, paid vacation, stock options, and retirement
      benefits. Also analyzed promotion criteria, similar benefits received by the Plaintiff at alternative
      employment, and the lower cost of living associated with the geographical location of the alternative
      employment.
     Evaluated Plaintiff’s claimed economic harm in a wrongful termination / negligent misrepresentation
      matter. Plaintiff claimed that pre-termination certain representations by the company dissuaded him
      from resigning and selling his stock holdings, thereby causing economic harm from the subsequent
      decline in the company’s stock price. Analysis included quantifying the salary, bonuses, pension
      benefits, and severance pay the Plaintiff received during the additional time spent with the company as
      compared to the stock price declines that formed the basis of Plaintiff’s damages claim.
     Evaluated Plaintiff’s loss of earnings claim in an alleged wrongful termination matter in the long
      distance telecommunications industry. Plaintiff was an independent representative with a “downline”
      working for a company using a multilevel marketing sales approach. Analyzed the Plaintiff’s historical
      earnings, business expenses, and the earnings of Plaintiff’s peers to evaluate Plaintiff’s net earnings in
      the absence of the alleged wrongful termination.
     Evaluated Plaintiff’s damage claim in a wrongful termination matter involving an insurance
      broker/branch manager. Evaluated Plaintiff’s alleged damage period, earnings in the absence of the
      termination, fringe benefits, business expenses, and offsetting earnings. The sales patterns of the
      relevant insurance products at the state and national level were incorporated into the analysis. Also
      analyzed trends within the company with respect to branch manager positions.
     Evaluated the damages suffered by the manager of an over-the-counter trading department in an alleged
      wrongful termination action. Since the compensation of the manager was based on the profitability of
      the department, one issue investigated was the reason for the decline in the post-termination performance
      of the department.
     Other Matters. Assessed damages and lost earnings in other wrongful termination cases involving
      internal medicine specialists, neurosurgeons, anesthesiologists, entertainment company executives,
      brokers/traders, secretaries, accountants, attorneys, quality assurance managers, company presidents, real
      estate brokers, property managers, insurance brokers/managers, and military aircraft production workers.
      Areas investigated include many of the same items as described in personal injury cases.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 105 of
                                      188
                                                                                            Keith R. Ugone, page 22

  Other Economic Engagements
     Conducted an economic analysis of historical and projected lost revenues due to SEC-related
      independence constraints for an information technology consulting entity. The analysis demonstrated
      that SEC rules requiring SEC registrants to disclose the amount of non-audit fees paid to its auditor, as
      well as constraints on the consulting entity’s ability to perform outsourcing or managed application
      services for audit clients significantly impacted business growth relative to the market and its closest
      competitors. The analysis also demonstrated that certain revenue projections assuming independence
      relief were appropriate in light of market conditions and the independence constraints.
     Conducted an economic cost/benefit analysis of the SEC’s proposed rule changes relating to non-audit
      services performed by auditing firms for audit clients. Analyses demonstrated that public accounting
      firms have an incentive to protect their brand name capital and that purchasers of non-audit services have
      an incentive to maintain investor confidence in the reliability of the audited financial statements.
     Performed an economic impact analysis on behalf of a major pipeline corporation seeking to gain
      regulatory approval for the construction of an oil pipeline in the Pacific Northwest. Evaluated the net
      economic impact of the project on employment, income, and consumer expenditures in the region. New
      employment opportunities resulting from construction and maintenance of the pipeline were compared to
      the potential lost jobs associated with the alternative means of transporting the petroleum.
     Participated in a major antitrust risk assessment exercise for a large industrial corporation. Work
      performed included evaluating the major litigation risks in the areas of monopolization, price
      discrimination, price fixing, illegal tying, and exclusive dealing. A detailed questionnaire designed to
      collect relevant economic data and identify potential risks was constructed and sent to the corporation’s
      division managers.
     Evaluated revenue projections relating to an electronic toll collection system. The system was designed
      to recover lost toll revenue and other administrative fees from toll violators traveling along a consortium
      of tollways in New York, New Jersey, and Delaware. Analyzed four critical revenue drivers in the
      projections (number of transactions, violation rates, citation rates, and collections rates) and the potential
      variability of certain components of the projections by compiling comparative data through interviews
      with industry participants. Analysis was used in assisting lenders evaluating the economic viability of
      the project.
     In a bankruptcy matter, analyzed the expected rate of return that could be earned on a portfolio of assets.
      Included in the analysis was determining the investment portfolio of a prudent pension fund manager and
      the historical risk premiums earned on each category of assets in the portfolio. The assets were being
      held to meet future pension plan liabilities.
     Conducted an analysis of low-cost housing in Los Angeles County (CA) to determine whether sufficient
      housing was available to house the County’s general relief recipient population. In separate
      engagements, conducted similar studies for San Bernardino County (CA) and Alameda County (CA).
      The Alameda County study also analyzed earned income incentives and food stamp allotments as a
      source of income in addition to the County’s monthly general relief assistance. An affordable housing
      analysis was also conducted for the State of New Jersey’s Department of Health relating to the state’s
      child exclusion policy and AFDC recipients.
     Conducted an economic analysis on behalf of the California Public Utilities Commission. Tasks
      included incorporating elasticities into alternative rate design and pricing models, analyzing subsidies
      accruing to various residential consumer groups under alternative rate designs, and estimating the
      relative welfare loss associated with each alternative rate design.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 106 of
                                      188
                                                                                        Keith R. Ugone, page 23

  Fraud/Criminal-Related Engagements
     Evaluated claimed damages in a suit brought by Plaintiff relators against a major information technology
      company for allegedly submitting false and fraudulent claims to the U.S. government under a Medicaid
      program providing health-cost reimbursements to school districts. Conducted various benchmarking
      analyses including analyzing a “claimed amount” versus “paid” pattern analysis and a reimbursement
      rate analysis across Defendant-administered school districts and non-Defendant-administered school
      districts. Also conducted a reimbursement rate benchmarking analysis associated with school districts
      before and after administration by the Defendant. Concluded there was no economic evidence of a
      systematic effort to defraud the U.S. government.
     Evaluated Plaintiff’s claim of damages stemming from the alleged embezzlement of funds and
      falsification of income statements by a bank official relating to a mortgage lending division of a bank.
      Analysis identified errors made by the bank in specifying the length of the damage period and not
      properly accounting for accounts receivable collections made post-discovery of the alleged illegal acts.
     Analyzed skilled nursing facility nursing ratios in a criminal health care fraud matter relating to
      Medicare reimbursements. At issue was Defendant’s ratio of skilled nursing costs to unskilled nursing
      costs alleged to be outside of governmental guidelines. Analyzed facility-level ratios by establishing
      peer groups of facilities based upon size of facility, number of participating beds, skilled utilization
      percentage, state location, average length of stay, and facilities with similar levels of acuteness.
     Estimated freight overcharge damages on behalf of a major multinational information technology
      services firm. Analysis required the utilization of a database of all freight shipments made over a five-
      year period, including incorporating subsequent credit memos, discounts, and dimensional weight
      charges. Analysis compared actual freight charges to rates charged by alternative carriers for shipments
      of identical ship method (e.g., ground, next day, two day), weight, and destination.
     Performed economic analysis relating to a health care criminal matter in which a group of doctors and a
      hospital were alleged to have conspired to receive remuneration in return for the referral of Medicare-
      eligible patients. Analyze included evaluating the savings from reduced admissions rates and from
      reduced average length of stays. Also analyzed the profitability of certain laboratory-related work.

  TEACHING EXPERIENCE
  Macroeconomic Principles and Intermediate Macroeconomics
  Topics covered included unemployment/full employment, inflation/price stability, economic growth/gross
  domestic product, determination of national income, and monetary and fiscal policies.
  Microeconomic Principles and Intermediate Price Theory
  Topics covered included functioning of markets (demand and supply analysis), elasticities, theory of the firm
  (profit maximization), industry performance, allocation of resources, and government regulation.
  Companies In Crisis
  Topics covered included companies, markets, and industries in contemporary crisis situations from external
  or internal changes in the operating environment or significant conflict. Topics included case studies
  focusing on solutions for companies facing competitive issues, management issues, or litigation-related
  issues.

  PUBLICATIONS
  “An Economic Framework for Analyzing Covenants Not to Compete” (with Elaine Fleming and Steven
  Herscovici), Expert Witnesses, ABA Section of Litigation, Spring/Summer 2011, Vol. 7 No. 1.
  “Financial Expert Witness Challenges and Exclusions: Results and Trends in Federal and State Cases Since
  Kumho Tire” (with Lawrence F. Ranallo), Accountants’ Handbook, Tenth Edition 2004 Supplement, edited
  by D.R. Carmichael, New York: John Wiley & Jones, Inc., 2004.
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 107 of
                                      188
                                                                                       Keith R. Ugone, page 24

  “Accounting for Damages in Intellectual Property Litigation” (with Tony Samuel and John Davis), Building
  and Enforcing Intellectual Property Value – an International Guide for the Boardroom 2003.
  “Challenges to the Admissibility of Financial Expert Witness Testimony” (with Lawrence F. Ranallo),
  Litigation Services Handbook, 2002 Supplement, edited by Roman L. Weil, Michael J. Wagner, and Peter B.
  Frank, 2A.1 – 2A.17, New York: John Wiley & Sons, Inc., 2001.
  “Calculation of Lost Earnings” (with Carlyn R. Taylor and Randi L. Firus), Litigation Services Handbook,
  edited by Roman L. Weil, Michael J. Wagner, and Peter B. Frank, 11.1 – 11.16, New York: John Wiley &
  Sons, Inc., 2001.
  “Preparing the Financial Expert or Economist” (with George G. Strong, Jr.), Witness Preparation, V. Hale
  Starr, 13.4 – 13.4.1, New York: Aspen Law & Business, A Division of Aspen Publishers, Inc., 1998.
  “The Effect of Institutional Setting on Behavior in Public Enterprises: Irrigation Districts in the Western
  States” (with John M. McDowell), Arizona State Law Journal, Vol. 1982, No. 2, 453 – 496.

  SELECTED RECENT CLIENTS
  Selected recent clients include but are not limited to: Amazon.com, Inc.; AT&T Mobility, Inc.;
  AstraZeneca Pharmaceuticals LP; B/E Aerospace, Inc.; Best Buy Co., Inc.; Bombardier Recreational
  Products Inc.; Brother International Corporation; CBS Corporation; Clear Channel Outdoor Holdings,
  Inc.; CommScope Technologies LLC; ConAgra Foods, Inc.; Costco Wholesale Corporation;
  Covidien LP; The Dial Corporation; Dollar General Corp; Dropbox, Inc.; FCA US LLC; The Gillette
  Company LLC; Google Inc.; Johnson & Johnson Consumer Companies, Inc.; KAYAK Software
  Corporation; Kimberly-Clark Corporation; Knauf Insulation, LLC; Juniper Networks, Inc.; L’Oreal
  USA, Inc. and Matrix Essentials, LLC; LG Electronics, USA, Inc.; Living Essentials, LLC (5-Hour
  Energy); Maybelline, LLC; Medtronic, Inc.; Microsoft Corporation; Music Choice; Nature’s Bounty,
  Inc.; NBCUniversal Media, LLC; Neutrogena Corporation; Nestlé Purina PetCare Company;
  Nissan North America, Inc.; OpenTable, Inc.; Orix USA Corporation; Papa John’s USA, Inc.;
  Pharmavite LLC; The Priceline Group Inc.; Research in Motion, Ltd; Sabre Holdings Corporation;
  Samsung Electronics Co., Ltd.; Sirius XM Radio Inc.; SPD Swiss Precision Diagnostics Gmbh; Sprint
  Communications Company, LP; St. Jude Medical S.C., Inc.; Sunoco Partners Marketing &
  Terminal L.P.; TicketNetwork, Inc.; Toshiba Corporation; Toyota Motor Corporation; Tropicana
  Products, Inc.; TrueCar, Inc.; Universal Alloy Corporation; Valero Marketing and Supply; Verizon
  Wireless; Whirlpool Corporation.

  HONORS
  IAM Patent 1000 2014 – The World’s Leading Patent Practitioners.   (Pages 648 and 666.)
  IAM Patent 1000 2015 – The World’s Leading Patent Practitioners.   (Pages 727 and 759.)
  IAM Patent 1000 2016 – The World’s Leading Patent Practitioners.   (Pages 740 and 762.)
  IAM Patent 1000 2017 – The World’s Leading Patent Practitioners.   (Pages 791, 795, and 822.)
  IAM Patent 1000 2018 – The World’s Leading Patent Practitioners.   (Pages 832 and 862.)
  IAM Patent 1000 2019 – The World’s Leading Patent Practitioners.   (Pages 892 and 941.)
  GCR Global Competition Review Who’s Who Legal: Competition 2016 (Economists). (Page 176.)
  D CEO: The Most Powerful 500 Business Leaders In Dallas – Fort Worth, 2017 Edition. (Page 152.)
  D CEO: The Most Powerful 500 Business Leaders In Dallas – Fort Worth, 2018 Edition. (Page 160.)
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 108 of
                                      188




                                   Exhibit 2
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 109 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.


                                  KEITH R. UGONE, PH.D.
                      TRIAL, HEARING, AND ARBITRATION TESTIMONY1

   Innovation Sciences, LLC vs. Amazon.com, Inc., Amazon Digital Services, Inc., Amazon
   Digital Services, LLC, Amazon Web Services, Inc., and Amazon Fulfillment Services, Inc.
   (In The United States District Court For The Eastern District Of Texas, Sherman Division, Civil
   Action No. 4:18-cv-00474-ALM) (2020)

   Admiral Beverage Corporation; Wyoming Beverages, Inc.; Blue Rock Products Co.;
   Fremont Beverages, Inc.; General Beverages, Inc.; Harrington Bottling Company; Mike D.
   Dimich Sons, Inc.; Missoula Bottling Company, Inc.; Park Bottling Company; Western
   Wyoming Beverages, Inc.; Larsen Beverage Co., Inc.; Old Faithful Beverage Company of
   Idaho Falls, Inc.; and Birrell Bottling Company, Inc. vs. PepsiCo, Inc. (In The United States
   District Court For The District Of Wyoming, Case Number: No. 20-cv-00122-ABJ) (2020)
   (TRO Hearing)

   Implicit, LLC vs. NetScout Systems, Inc. (In The United States District Court For The Eastern
   District Of Texas, Marshall Division, Civil Action No. 2:18-cv-53-JRG) (2019)

   Ethicon Endo-Surgery, Inc. and Ethicon Endo-Surgery, LLC vs. Covidien LP, Covidien Sales
   LLC, and Covidien AG (United States District Court, District Of Massachusetts, Civil Action
   No. 1:16-cv-12556-LTS) (2019)

   Facet Technologies, LLC vs. Cilag GmbH International and LifeScan, Inc. (In The Arbitration
   Before JAMS, Ref. No. 14252028986) (2019)

   PPS Data, LLC vs. Jack Henry & Associates, Inc. (In The United States District Court For The
   Eastern District Of Texas, Marshall Division, Civil Action No. 2:18-cv-00007-JRG) (2019)

   D. Joseph Kurtz, Individually and on Behalf of All Others Similarly Situated vs. Kimberly-
   Clark Corporation and Costco Wholesale Corporation (United States District Court, Eastern
   District Of New York, Civil Action No.: 1:14-cv-01142) (2019) (class certification hearing)

   Huawei Technologies Co., Ltd and Futurewei Technologies, Inc. vs. Yiren “Ronnie” Huang
   and CNEX Labs, Inc. (In The United States District Court For The Eastern District Of Texas,
   Sherman Division, Civil Action No. 4:17-cv-00893-ALM) (2019)

   CommScope Technologies LLC vs. Dali Wireless, Inc. vs. CommScope Connectivity LLC
   (United States District Court For The Northern District Of Texas, Dallas Division, No. 3:16-cv-
   477) (2019) (two trial testimonies: affirmative case and counterclaim)

   Sunoco Partners Marketing & Terminal L.P. vs. U.S. Venture, Inc., U.S. Oil, and Technics,
   Inc. (In The United States District Court For The Northern District Of Illinois, Eastern Division,
   Civil Action No. 1:15-CV-8178) (2019) (two trial testimonies: affirmative case and rebuttal)
   1
     Trial, hearing, and arbitration testimony over the 1990-2020 time period. Case citations and dates subject to
   verification. Clients are bolded. Deposition testimony begins on page 13.

                                                         1
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 110 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.


   Oil-Dri Corporation of America vs. Nestlé Purina PetCare Company (In The United States
   District Court, For The Northern District Of Illinois, Eastern Division, Case No. 1:15-cv-01067)
   (2019)

   Finjan, Inc. vs. Juniper Networks, Inc. (United States District Court, Northern District Of
   California, Case No. 3:17-cv-05659-WHA) (2018)

   Brendan C. Haney, individually and on behalf of all others similarly situated vs. Costa Del Mar,
   Inc. (In The Circuit Court, Fourth Judicial Circuit, In And For Duval County, Florida, Case No:
   16-2017-CA-004794-XXXX-MA Division: CV-E) (Class certification hearing; 2018)

   Lumileds LLC vs. Elec-Tech International Co. Ltd., Donglei Wang, Eva Chan, Gangyi Chen,
   and Does 1 through 100 (Superior Court Of The State Of California For The County Of Santa
   Clara, Civil Action No. 115:cv-278566) (2018)

   Dependable Sales, et al. vs. TrueCar, Inc. (In The United States District Court For The
   Southern District Of New York, Case No. 1:15-CV-01742-PKC) (Daubert Hearing; 2018)

   Title Source, Inc. vs. HouseCanary, Inc. f/k/a Canary Analytics, Inc. (In The District Court Of
   Bexar County, Texas, 73rd Judicial District, Cause No. 2016-CI-06300) (2018) (two trial
   testimonies: affirmative case and counterclaim)

   TicketNetwork, Inc. and Ticket Software LLC vs. CEATS, Inc. (United States District Court
   For The Eastern District Of Texas, Marshall Division, Case No. 2:15-CV-1470) (2018)

   Church & Dwight Co., Inc. vs. SPD Swiss Precision Diagnostics Gmbh (In The United States
   District Court For The Southern District Of New York, Civil Action No. 1:14 CV 585 (AJN))
   (2017)

   Bombardier Recreational Products Inc. and BRP U.S. Inc. vs. Arctic Cat Inc. and Arctic Cat
   Sales Inc. (United States District Court, District Of Minnesota, Case 0:12-CV-02706
   (ADM/LIB) (2017)

   Johns Manville Corporation and Johns Manville vs. Knauf Insulation, LLC, Walter A.
   Johnson, and Knauf Insulation GMBH (In The United States District Court For The District Of
   Colorado, Civil Action No. 1:15-cv-00531) (2017)

   Tech Pharmacy Services, LLC vs. Alixa RX LLC, Golden Gate National Senior Care LLC
   d/b/a Golden LivingCenters, Fillmore Capital Partners, LLC, Fillmore Strategic Investors, LLC,
   and Fillmore Strategic Management, LLC (In The United States District Court For The Eastern
   District Of Texas, Sherman Division, Civil Action No. 4:15-cv-00766-ALM) (2017)

   Eidos Display, LLC and Eidos III, LLC vs. AU Optronics Corporation; AU Optronics
   Corporation America; Chi Mei Innolux Corporation; Chi Mei Optoeletronics USA, Inc.;
   Chunghwa Picture Tubes, LTC.; Hannstar Display Corporation; and Hannspree North America,
   Inc. (United States District Court For The Eastern District Of Texas, Tyler Division, Civil
   Action No. 6:11-cv-201) (2017)

                                                       2
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 111 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.


   B/E Aerospace, Inc. vs. Zodiac Aerospace, Zodiac US Corporation, Zodiac Seats US LLC
   (a/k/a Weber Aircraft LLC), Heath Tecna, Inc. (a/k/a Heath Tecna, a/k/a Zodiac Airline Cabin
   Interiors, a/k/a Zodiac Airline Interior Integration), C&D Zodiac, Inc. (a/k/a C&D Aerospace,
   Inc., a/k/a Zodiac Business Aircraft Interiors), and Zodia Northwest Aerospace Technologies
   (a/k/a Northwest Aerospace Technologies, Inc.) (In The United States District Court For The
   Eastern District Of Texas, Marshall Division, Case No. 2:16-cv-1417) (Preliminary Injunction
   Hearing; 2017)

   SurgiQuest, Inc. vs. Lexion Medical, LLC (In The United States District Court, District Of
   Delaware, Civil Action No. 14-382-GMS) (2017)

   In Re Dial Complete Marketing and Sales Litigation (MDL No. 2263) (United States District
   Court, District Of New Hampshire, MDL Docket No. 11-md-2263-SM ALL CASES) (Class
   Certification Hearing; 2016)

   Cornerstone Healthcare Group Holdings, Inc. vs. Reliant Hospital Partners, LLC, Nautic
   Partners LLC, Michael Brohm, Patrick Ryan, Kenneth McGee, Jerry Huggler, Chad Deardorff,
   et al. (In The District Court Of Dallas County, Texas, 68th Judicial District, Cause No. 11-04339)
   (2016)

   Arctic Cat Inc. vs. Bombardier Recreational Products Inc. and BRP U.S. Inc. (United States
   District Court, Southern District Of Florida, Case No. 0:14-cv-62369-BB) (2016)

   Equistar Chemicals, LP and MSI Technology L.L.C. vs. Westlake Chemical Corp. (In The
   United States District Court For The Eastern District Of Texas, Tyler Division, Civil Action No:
   6:14-cv-68) (2016)

   Arctic Cat Inc. and Arctic Cat Sales, Inc. vs. Bombardier Recreational Products Inc. (Federal
   Court, Ottawa, Canada, Court File No.: T-1353-13) (2016)

   In Re: Urethanes Antitrust Litigation (Direct Action) – Carpenter Co., Woodbridge Foam
   Corporation, Dash Multi-Corp, Inc., et al. vs. The Dow Chemical Company (United States
   District Court, District Of New Jersey, Civil Action No. 08-5169 (WJM) (MF)) (Daubert
   Hearing Testimony; 2016)

   Promethean Insulation Technology LLC vs. Sealed Air Corporation; Reflectix, Inc.; The Home
   Depot, Inc.; and Home Depot U.S.A., Inc. (In The United States District Court For The Eastern
   District Of Texas, Marshall Division, Cas4e No. 2:13-CV-1113) (2015)

   Merial, Inc. and Merial S.A.S vs. Ceva Sante Animale S.A., Valley Generics, Inc., True
   Science Holdings, LLC, and TruRX LLC (In The Middle District Of Georgia, Athens Division,
   Civil Action No. 3:15-cv-00040-CDL) (injunction hearing: 2015)

   Georgetown Rail Equipment Company vs. Holland L.P. (United States District Court, Eastern
   District Of Texas, Tyler Division, Case No. 6:13-cv-366-MHS-JDL) (2015)



                                                       3
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 112 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.

   Bombardier Recreational Products Inc. vs. Arctic Cat, Inc. and Arctic Cat Sales, Inc. (Federal
   Court, Montreal, Canada, Court File No.: T-2025-11) (2015)

   Masakazu Ushijima vs. Samsung Electronics Co., Ltd. and Samsung Electronics America,
   Inc. (In The United States District Court For The Western District Of Texas, Austin Division,
   Civil Action No. 1:12-CV00318-LY) (2015)

   Jean Melchior vs. Hilite International, Inc. (United States District Court For The Northern
   District Of Texas, Dallas Division, Civil Action No.: 3:11-CV-03094-M) (2015)

   Kawasaki Heavy Industries, Ltd., a/k/a Kawasaki Jukogyo Kabushiki Kaisha and Kawasaki
   Motors Manufacturing Corp., U.S.A. vs. Bombardier Recreational Products, Inc., BRP U.S.,
   Inc., and BRP-Rotax GmbH & Co. KG a/k/a BRP-Powertrain GmbH & Co. (Private
   Arbitration, Case No. 26220 CAMG) (2015)

   Texas Advanced Optoelectronic Solutions, Inc. vs. Intersil Corporation (In The United States
   District Court For The Eastern District Of Texas, Sherman Division, Civil Action No. 4:08-cv-
   451) (2015)

   Ultratec, Inc. and CapTel, Inc. vs. Sorenson Communications, Inc. and CaptionCall, LLC
   (United States District Court, Western District Of Wisconsin, Case No.:3:13-cv-00346) (2014)

   Personal Audio, LLC vs. CBS Corporation (In The United States District Court For The
   Eastern District Of Texas, Marshall Division, Case No. 2:13-cv-00270-JRG-RSP) (2014)

   United States of America ex rel. Kurt Bunk and Daniel Heuser v. Birkart Globistics GMBH &
   Co. Logistik Und Service KG, et al. and United States of America ex rel. Ray Ammons v. The
   Pasha Group, Gosselin World Wide Moving, N.V., and Gosselin Group, N.V. (In The United
   States District Court For The Eastern District Of Virginia, Alexandria Division, No. 1.02cv1168
   (AJT/TRJ)) (2014)

   NuVasive, Inc. vs. Laura Lewis (In The United States District Court For the Western District Of
   Texas, Austin Division, Civil Action No. 1:12-CV-01156) (2014)

   Magnum Oil Tools International, Ltd. vs. Tony D. McClinton, JayCar Energy Group. L.L.C.,
   Surf Frac Wellhead Equipment Company, Inc., McClinton Energy Group, L.L.C., Motors Mills
   Snubbing, L.L.C., and Stan Keeling (In The United States District Court For The Southern
   District Of Texas, Corpus Christi Division, Civil Action No: 2-12-cv-00099) (2014: preliminary
   injunction hearing)

   NXP B.V. vs. Research In Motion, Ltd. and Research In Motion, Corp. (United States
   District Court For The Middle District Of Florida, Orlando Division, Case 6:12-cv-498-ORL-
   22GJK) (2014)

   In The Matter Of Certain Wireless Devices With 3G And/Or 4G Capabilities And Components
   Thereof (InterDigital Communications, Inc., InterDigital Technology Corporation, et al. vs.
   Samsung Electronics Co., Ltd., Samsung Electronics American, Inc., and Samsung


                                                       4
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 113 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.

   Telecommunications America, LLC; United States International Trade Commission,
   Washington, D.C., Investigation No. 337-TA-868) (2014)

   Sabatino Bianco, M.D. vs. Globus Medical, Inc. (In The United States District Court For The
   Eastern District Of Texas, Marshall Division, Civil Action No. 2:12-cv-147-JRG) (two
   testimonies: trial (2014) and evidentiary hearing on on-going royalties (2014))

   SimpleAir, Inc. vs. Microsoft Corporation, Motorola Mobility, Inc., Google Inc., et al. (In The
   United States District Court For The Eastern District Of Texas, Marshall Division, Civil Action
   No. 2:11-cv-00416) (two trials; 2014)

   PharmAthene, Inc. vs. SIGA Technologies, Inc. (In The Court Of Chancery In The State Of
   Delaware, Civil Action No. 2627-VCP) (2013)

   Brightstar Corp. and Flipswap Services, LLC vs. Flipswap, Inc. (Judicial Arbitration And
   Mediation Services, Case No. 1460000526) (2013)

   Lake Cherokee Hard Drive Technologies, L.L.C. vs. Bass Computers, Inc., LSI Corporation,
   Marvell Semiconductor, Inc., Samsung Semiconductor, Inc., and Tech Data Corporation (In
   The United States District Court For The Eastern District Of Texas, Marshall Division, Case No.
   2:10-cv-216 (TJW-CE)) (2013)

   Abraham & Veneklasen Joint Venture, Abraham Equine, Inc. and Jason Abraham vs. American
   Quarter Horse Association (In The United States District Court For The Northern District Of
   Texas, Amarillo Division, Civil Action No. 02:12-cv-00103-J) (2013)

   Hitachi Consumer Electronics Co., Ltd. and Hitachi Advanced Digital, Inc. vs. Top Victory
   Electronics (Taiwan) Co. Ltd., TPV Int’l (USA), Inc., Envision Peripherals, Inc., Top
   Victory Electronics (Fujian) Co. Ltd., TPV Electronics (Fujian) Co. Ltd., TPV Technology
   Ltd., and VIZIO, Inc. (United States District Court For The Eastern District Of Texas, Marshall
   Division, Civil Action No. 2:10-CV-260) (2013)

   ePlus Inc., vs. Lawson Software, Inc. (In The United States District Court For The Eastern
   District Of Virginia, Richmond Division, Civil Action No. 3:09-CV-620 (RFP)) (2013)

   Alexsam, Inc. vs. IDT Corporation (In The United States District Court For The Eastern
   District Of Texas, Marshall Division, Case No. 2:11-CV-362-RSP) (2013)

   In Re: Urethanes Antitrust Litigation (Class) – Seegott Holdings, Inc., et al. vs. The Dow
   Chemical Company (In The United States District Court For The District Of Kansas, MDL-04-
   1616 (JWL/JPO), No. 05-2265-JWL) (2013)

   FLIR Systems, Inc. vs. Sierra Media, Inc. and Fluke Corporation (The United States District
   Court, District Of Oregon, Portland Division, Case No. 3:10-CV-971-HU) (2012) (two trial
   testimonies: affirmative case and counterclaim)




                                                       5
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 114 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.

   I/P Engine, Inc. vs. AOL, Inc., Google Inc., IAC Search & Media, Inc., Gannett Company,
   Inc., and Target Corporation (In The United States District Court For The Eastern District Of
   Virginia, Norfolk Division, Civil Action No. 2:11-cv-512-RAJ) (2012)

   DDR Holdings, LLC vs. Hotels.com, L.P.; Expedia, Inc.; Travelocity.com, L.P.; Site59.com,
   LLC; Internetwork Publishing Corporation d/b/a Lodging.com; Neat Group Corporation; Orbitz
   Worldwide, LLC; International Cruise & Excursion Gallery, Inc.; OurVacationStore.com,
   Inc.; National Leisure Group, Inc. / World Travel Holdings, Inc.; and Digital River, Inc. (In
   The United States District Court For The Eastern District Of Texas, Marshall Division, Civil
   Action No. 2:06-CV-42-JRG) (2012)

   Tyco Healthcare Group LP and United States Surgical Corporation vs. Ethicon Endo-
   Surgery, Inc. (In The United States District Court For The District Of Connecticut, Civil Action
   No: 3:10-cv-00060 (JBA)) (2012)

   CardSoft, Inc. and CardSoft (Assignment For The Benefit Of Creditors), LLC vs. VeriFone
   Systems Corporation; Hypercom Corporation; Ingenico S.A.; Ingenico Corp.; Ingenico
   Inc.; Shera International Ltd.; and Blue Bamboo (UUSA), Inc. (United States District Court For
   The Eastern District Of Texas, Marshall Division, Civil Action No. 2:08-cv-00098) (2012)

   Merial Limited and Merial SAS vs. Cipla Limited, Velcera, Inc., and FidoPharm, Inc. (In The
   United States District Court For The Middle District Of Georgia, Athens Division, Case No.
   3:07-CV-125 (CDL)) (2012; injunction hearing)

   Geoffrey L. Berman, Trustee of the SB Liquidation Trust vs. Ernst & Young LLP
   (International Institute For Conflict Prevention & Resolution, New York, NY) (2012)

   CEATS, Inc. vs. Continental Airlines, Inc.; Ticketmaster, L.L.C.; Tickets.com, Inc.;
   TicketNetwork, Inc.; TicketsNow.com, Inc.; AirTran Airways, Inc.; Alaska Airlines, Inc.;
   Delta Air Lines, Inc.; Jet Blue Airways Corporation; United Air Lines, Inc.; US Airways,
   Inc.; and Virgin America, Inc. (In The United States District Court For The Eastern District Of
   Texas, Tyler Division, Case No. 6:10-cv-120 LED) (2012)

   Halliburton Energy Services, Inc. vs. Weatherford International, Inc. and BJ Services
   Company (In The United States District Court For The Northern District Of Texas, Dallas
   Division, Civil Action No. 307-cv-2144-K) (2012)

   Convolve, Inc. vs. Dell, Inc., Western Digital Corporation, Hitachi Global Storage
   Technologies, Inc., and Hitachi, Ltd. (In The United States District Court For The Eastern
   District Of Texas, Marshall Division, Civil Action No. 2:08-cv-244) (2011)

   Personal Audio, LLC vs. Apple Inc.; Sirius XM Radio, Inc.; XM Satellite Radio, Inc.; Coby
   Electronics, Corp.; Archos, Inc. (United States District Court For The Eastern District Of Texas,
   Lufkin Division, Case 9:09-cv-00111-RC) (2011)

   Bedrock Computer Technologies LLC vs. Yahoo! Inc. (In The United States District Court For
   The Eastern District Of Texas, Tyler Division, Case No. 6:09-cv-269) (2011)


                                                       6
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 115 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.

   Bedrock Computer Technologies LLC vs. Google Inc. (In The United States District Court For
   The Eastern District Of Texas, Tyler Division, Case No. 6:09-cv-269) (2011)

   Cheetah Omni LLC vs. Verizon Services Corporation, Verizon Business Network Services
   Inc., and Verizon Enterprise Delivery LLC (In The United States District Court For The
   Eastern District Of Texas, Tyler Division, Civil Action No. 6:09-cv-260-LED) (2011)

   Alexsam, Inc. vs. IDT Corporation (In The United States District Court For The Eastern
   District Of Texas, Marshall Division, Case No. 2:07-CV-420-TJW) (2011)

   PharmAthene, Inc. vs. SIGA Technologies, Inc. (In The Court Of Chancery In The State Of
   Delaware, Civil Action No. 2627-VCP) (2011)

   St. Jude Medical, Inc. and St. Jude Medical Puerto Rico LLC vs. Access Closure, Inc. (In
   The United States District Court For The Western District Of Arkansas, Texarkana Division,
   Case No. 4:08-cv-04101-HFB) (2010)

   Affinity Labs of Texas, LLC vs. BMW North America, LLC; BMW Manufacturing Co., LLC;
   Hyundai Motor America, Inc.; Hyundia Motor Manufacturing Alabama, LLC; Kia Motors
   America, Inc.; Mercedes-Benz USA, LLC; Mercedes-Benz U.S. International, Inc.; Volkswagen
   Group of America, Inc. (In The United States District Court For The Eastern District Of Texas,
   Lufkin Division, Civil Action No. 9:08-cv-164-RC) (2010)

   Mirror Worlds, LLC vs. Apple, Inc. (United States District Court For The Eastern District Of
   Texas, Tyler Division, Civil Action No. 6:08-CV-88-LED) (2010)

   VirnetX Inc. and Science Applications International Corporation vs. Microsoft Corporation (In
   The United States District Court For The Eastern District Of Texas, Tyler Division, Civil Action
   No. 607CV80 (LED)) (2010)

   Carpathia Hosting, Inc., Carpathia Hosting, Inc. as nominee and trustee, for Triumviri, Inc., and
   Triumviri, Inc. vs. Electronic Data Systems, LLC (JAMS Arbitration, Washington, D.C., No.
   1410005118) (2010)

   Cummins-Allison Corp. vs. Shinwoo Information & Telecommunications Co., Ltd., n/k/a SBM
   Co., Ltd., and Amro-Asian Trade, Inc. (In The United States District Court For The Eastern
   District Of Texas, Lufkin Division, Civil Action No. 9:07cv196 and Civil Action No. 9:07cv228,
   Consolidated) (2009)

   i4i Limited Partnership and Infrastructures for Information Inc. vs. Microsoft Corporation (In
   The United States District Court For The Eastern District Of Texas, Tyler Division, Civil Action
   No. 6:07-CV-113-LED) (2009)

   Paradox Security Systems, Ltd., Shmuel Hershkovitz, and Pinhas Shpater vs. ADT Security
   Services, Inc., Digital Security Controls, Ltd., Monitronics International, Inc., and Protection
   One, Inc. (In The United States District Court For The Eastern District Of Texas, Marshall
   Division, C. A. No. 2:06-CV-462 (TJW)) (2009)


                                                       7
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 116 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.

   Hearing Components, Inc. vs. Shure, Inc. (In The United States District Court For The Eastern
   District of Texas, Lufkin Division, Civil Action No. 9:07-cv-104 (RHC)) (2009)

   Rambus, Inc. vs. Samsung Electronics Co., Ltd., Samsung Electronics America, Inc.,
   Samsung Semiconductor, Inc., and Samsung Austin Semiconductor, L.P. (United States
   District Court, Northern District Of California – San Jose Division, Case No. 05 02298 RMW)
   (2008)

   Abbott Laboratories and TheraSense, Inc. vs. Becton, Dickinson and Company and Nova
   Biomedical Corp. (In The United States District Court, Northern District of California, Civil
   Action No. C04-2123 WHA) (2008)

   In the Matter of Certain 3G Wideband Code Division Multiple Access (WCDMA) Handsets and
   Components Thereof (InterDigital Communications Corporation and InterDigital Technology
   Corporation vs. Samsung Electronics Co., Ltd, Samsung Electronics America, Inc., and
   Samsung Telecommunications America LLC; The United States International Trade
   Commission, Washington, D.C., Investigation No. 337-TA-601) (2008)

   Bueno Conato, LLC vs. Bajio LLC, Bajio National LLC, Bajio Franchising LLC, and Doctor’s
   Associates, Inc. (American Arbitration Association, Western Case Management Center, Case
   No. 77 114 Y 00254 06 WYGI) (2008)

   Akamai Technologies, Inc. and Massachusetts Institute of Technology vs. Limelight
   Networks, Inc. (In The United States District Court, District of Massachusetts, Civil Action No.
   06 CA 11109 RWZ and Civil Action No. 06 CA 11585 RWZ) (2008)

   Blackboard Inc. vs. Desire2Learn Inc. (In The United States District Court For The Eastern
   District of Texas, Lufkin Division, Case No 9:06CV155) (2008; trial and injunction hearing)

   Applied Medical Resources Corp. vs. United States Surgical Corporation (In The United
   States District Court For The Central District Of California, Southern Division, Case No. SACV
   03-1267 CJC (MLGx)) (2008)

   Electronic Data Systems Corporation vs. Towers, Perrin, Forster & Crosby, Inc. (American
   Arbitration Association Northeast Case Management Center, Case No. 13 489 Y 00146 07)
   (2007)

   Computer Acceleration Corporation vs. Microsoft Corporation (In the United States District
   Court for the Eastern District of Texas, Lufkin Division, Civil Action No. 9:06-CV-140-RHC)
   (2007)

   YC Partners, LTD. d/b/a Yantis Company vs. Zach Hall; Rodman Excavation, Inc. d/b/a
   Rodman Companies, San Antonio Division; Rodman Utilities, L.P.; Rodman Power &
   Communications, LLC; Rodman Natural Resources, Inc.; Rodman Paving, Inc. (In The
   District Court, Bexar County, Texas, 285th Judicial District, No. 2007-CI-03027). (2007;
   hearing regarding Motion to Compel Plaintiff’s Documents)



                                                       8
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 117 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.

   QPSX Developments 5 Pty Ltd vs. Nortel Networks Inc. (In the United States District Court for
   the Eastern District of Texas, Marshall Division, Civil Action No. 2:05CV-268) (2007)

   AVID Identification Systems, Inc. vs. Philips Electronics North America Corporation,
   Koninklijke Philips Electronics N.V., The Crystal Import Corporation, Medical Management
   International, Inc., and Datamars SA (In The Eastern District of Texas, Marshall Division, Case
   No. 2:04-CV-183) (2006)

   TiVo Inc. vs. EchoStar Communications Corporation, EchoStar DBS Corporation, EchoStar
   Technologies, and Echosphere Limited Liability Company (United States District Court for the
   Eastern District of Texas, Marshall Division, Case No. 2 – 04CV01 DF) (2006)

   William Ziegler and DenLou, Inc. vs. Synergistic International, LLC (American Arbitration
   Association, Dallas, Case No.: 71 114 E 00733 04) (2005)

   Dr. Phillips, Inc. vs. Control Laser Corporation and Excel Technology, Inc. (In the Circuit
   Court of the Ninth Judicial Circuit in and for Orange County, Florida, Case No. 02-CA-000075,
   Division: 32, Business Court) (2005)

   William A. Wise vs. El Paso Corporation (American Arbitration Association, Houston, Case
   No. 70-Y-116-00327-04) (2005)

   Aviall Services, Inc. vs. Honeywell International, Inc. and Kelly Aerospace, Inc. (American
   Arbitration Association, Los Angeles, Arbitration No. 71 Y 181 00717 03) (2005)

   MCI Worldcom Network Services, Inc. vs. Twister Communications Network, Inc. (In the
   District Court of Montgomery County, Texas, 221st Judicial District, Civil Action No. 00-05-
   03124CV) (2005)

   Kathleen C. Cailloux, Kenneth F. Cailloux, Paula L. Heilman, and Robert Stephen Andresakis
   vs. Baker Botts, L.L.P., Wells Fargo Bank Texas, N.A., William R. Goertz, S. Stacy Eastland,
   and Stephen T. Dyer (In the 198th Judicial District Court of Kerr County, Texas, Civil Action
   No. 03-603-B) (2005)

   Brooktrout, Inc. vs. Eicon Networks Corporation, Eicon Networks, Inc. (In the United States
   District Court for the Eastern District of Texas, Marshall Division, Case Number 03-CV-59)
   (2004)

   Colgate-Palmolive Company vs. The Procter & Gamble Company (In the United States
   District Court for the Southern District of New York, 03 Civ. 9348 (LLS) (DFE)) (2004)

   Electronic Data Systems Corp. vs. Aspect Communications Corp. (American Arbitration
   Association, San Francisco, Case No. 74 Y 117 00586 03 GAP) (2004)

   PK Ventures, Inc. and Subsidiaries, PK Ventures Limited Partnership, and Robert M. Rose
   and Alice N. Rose vs. Commissioner of Internal Revenue (United States Tax Court, Jacksonville,
   Florida, Docket Nos. 005836-99, 006395-99, and 10154-99) (2004)


                                                       9
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 118 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.

   Brine, Inc. and Sports Licensing, Inc. vs. STX, Inc. and STX, LLC (In the United States
   District Court for the District Massachusetts, Worchester Division, Civil Action No. 99-40167)
   (2003)

   Teleplus, Inc., vs. Avantel, S.A. (In the United States District Court Western District of Texas,
   San Antonio Division, Civil Action No. SA-98-CA-0849 FB) (2003)

   Cavalry Investments, L.L.C. vs. Sunstar Acceptance Corporation and NationsCredit
   Commercial Corporation (County Court at Law, Number 4, Dallas County, Texas, Cause No.
   99-02296-D) (2003)

   Steven R. Keene d/b/a Pagers Plus vs. AT&T Wireless, Inc., a/k/a AWS National Accounts,
   L.L.C., and First Cellular Group of Shreveport, Inc. d/b/a AT&T Wireless Services (Judicial
   Arbitration and Administration Services, Inc.) (2003)

   Poly-America, Inc. vs. Serrot International, Inc. (In the United States District Court for the
   Northern District of Texas, Dallas Division, Civil Action No. 3:00CV1457-D) (2002)

   Morgan Howard, L.L.C. vs. Immedient, Inc. (In the County Court at Law No. 3, Dallas County,
   Texas, Cause No. 01-899-C) (2002)

   Andrew Cumming vs. J. C. Penney Company, Inc. (In the District Court of Dallas County,
   Texas, 160th Judicial District, Civil Action No. 71-160-00077-01) (2002)

   Inter-Tel, Incorporated vs. Bank of America, Arizona (In the Superior Court of the State of
   Arizona in and for the County of Maricopa, Case No. CV 96-00867) (2002)

   COC Services, Ltd. vs. CompUSA, Inc., Grupo Carso S.A. de C.V., Grupo Sanborns S.A. de
   C.V., TPC Acquisition Corp., Carlos Slim Helu and James Halpin (In the District Court 116th
   Judicial District of Dallas County, Texas, Case No. 0000023) (2001)

   United States of America vs. Dan Anderson (In the United States District Court for the District
   of Kansas, Civil Action No. 2:99mc205 and 2:99mc207) (2000)

   Scott K. Ginsburg vs. Goldman, Sachs & Co. (Before the National Association of Securities
   Dealers, Inc., Dallas) (2000)

   TCP Holdings, LLC, Robert Neely, and David Thomas vs. Tim Kirk (Before the American
   Arbitration Association, Dallas, Case No. 71 18000564 98) (2000)

   United States of America vs. Dan Anderson and Baptist Medical Center (In the United States
   District Court for the District of Kansas, Civil Action No. 2:99mc205 and 2:99mc207) (1999;
   Sentencing Hearing)

   In the Matter of Application No. 96-1, Olympic Pipe Line Company: Cross Cascade Pipeline
   Project (Before the State of Washington Energy Facility Site Evaluation Council) (1999)



                                                      10
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 119 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.

   Magnetic Technologies, S.P.R.L. vs. Connectware, Inc. (In the District Court Dallas County,
   Texas, 68th Judicial District) (1998; Daubert/Robinson Hearing Testimony and Trial Testimony)

   Jeannean Heller, CRNA; Joanne Lewis, CRNA; Harold Newsom, CRNA; and Lola H. Wright,
   CRNA vs. Raymond M. Dunning, Jr. and Columbia Medical Center of Lewisville
   Subsidiary L.P., d/b/a Columbia Medical Center of Lewisville, Dallas, Texas (American
   Arbitration Association, Dallas, Texas Region) (1998)

   Proposed Form A Acquisition of Control of Universal Fidelity Life Insurance Company, an
   Oklahoma Domestic stock insurer, by Conseco, Inc., A Delaware Corporation (Before the
   Insurance Commissioner of the State of Oklahoma, Case No. 97-207-TRN) (1998)

   Sledge W. Killion vs. Metropolitan Life Insurance Company, et al. (Before the National
   Association of Securities Dealers, Inc., Dallas, NASD Arbitration No. 95-05997) (1997)

   Reedrill Corporation vs. Driltech, Inc. (U.S. District Court for the Eastern District of Texas,
   Sherman Division, Civil Action No. 4:95CV189) (1997)

   Robert Tuck vs. Westec Security, Inc. (Superior Court of the State of California for the County
   of Los Angeles, Case No. BC131221) (1996)

   Exar Corporation vs. SGS-Thomson Microelectronics Srl (Court of International Arbitration of
   the International Chamber of Commerce, New York) (1996)

   Nationwide Business Telephones and Team Centrex vs. Introlink Communications System,
   Inc. and Pacific Bell, Inc. (Superior Court of the State of California for the County of Los
   Angeles, Case No. BC009783) (1996)

   TriCom, Inc. vs. Electronic Data Systems Corporation (U.S. District Court for the Eastern
   District of Michigan, Southern Division, Civil Action No. 2:92CV76374) (1995)

   Rauscher, Pierce, Refsnes, Inc. vs. Alfred W. Anderson, Jr. (Before the National Association of
   Securities Dealers, Inc., Dallas) (1995)

   Ivy Goth vs. City of Los Angeles and Department of Water and Power (Superior Court of the
   State of California for the County of Los Angeles, Case No. SC013502) (1995)

   Bio-Medical Applications Management Company, Inc. vs. Dallas Nephrology Associates
   (U.S. District Court for the Eastern District of Texas, Sherman Division, Civil Action No.
   4:94CV37) (1995)

   Cybor Corporation vs. FAS Technologies, Inc. (U.S. District Court for the Northern District of
   California, San Jose, Civil Action No. 5:93CV20712) (1995)

   Phillips Petroleum Company vs. Rexene Corporation (U.S. District Court for the District of
   Delaware, Civil Action No. 1:90CV208) (1994)



                                                      11
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 120 of
                                      188
   Trial, Hearing, and Arbitration Testimony of Keith R. Ugone, Ph.D.

   Donald J. Dougher, et al. vs. Gerard J. Dougher, Sr., et al. (Superior Court of the State of
   California for the County of Orange, Case No. 677451) (1994)

   Texas State Bank, et al. vs. Electronic Data Systems Corporation (206th District Court of
   Hidalgo County, Texas) (1994)

   Union Oil Company of California vs. International Insurance Company, et al. (Superior Court
   of the State of California) (1993)

   Chroma Lighting and Charles T. Von Der Ahe vs. GTE Products Corporation and Sylvania
   Lighting Services Corporation (U.S. District Court for the Central District of California, Civil
   Case No. 2:91CV6424) (1993)

   Arley Del Gado vs. County of Los Angeles (Superior Court of the State of California for the
   County of Los Angeles) (1993)

   Villarreal vs. East Union High School District (Superior Court of the State of California) (1993)

   Sunbelt Television, Inc. vs. Jones Intercable, Inc. (U.S. District Court for the Central District of
   California, Civil Case No. 2:91CV3506) (1992)

   Clayton Jacobson vs. Kawasaki Heavy Industries, Ltd., Japan; Kawasaki Motors Corporation,
   USA; and Kawasaki Motors Manufacturing Corporation, USA (U.S. District Court for the
   Central District of California) (1991)

   Advanced Building Maintenance, Inc. vs. Premier Ventures, Inc., dba Premier Building
   Maintenance (Superior Court of the State of California for the County of Los Angeles) (1990)

   Southwest Tank Liners vs. Joor Manufacturing, Inc. (U.S. District Court for the Central District
   of California) (1990)




                                                      12
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 121 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

                                          KEITH R. UGONE, PH.D.
                                         DEPOSITION TESTIMONY2

   AMS Sensors USA Inc. f/k/a Texas Advanced Optoelectronic Solutions, Inc. vs. Renesas
   Electronics America Inc. f/k/a Intersil Corporation (In The United States District Court For The
   Eastern District Of Texas, Sherman Division, Civil Action No. 4:08-cv-451) (2020; see also trial
   testimony 2015)

   Contour IP Holding, LLC vs. GoPro, Inc. (In The United States District Court For The
   Northern District Of California, San Francisco Division, Case Number: 17-cv-04738-WHO)
   (2020: two depositions)

   Kieran O’Hara, on behalf of himself and all other similarly situated individuals vs. Diageo Beer
   Company USA and Diageo North America, Inc. (United States District Court, District of
   Massachusetts, Case No. 15-14139) (2020)

   Dentsply Sirona Inc. and Tulsa Dental Products LLC d/b/a Dentsply Sirona Endodontics
   vs. Edge Endo, LLC and US Endodontics, LLC (In The United States District Court For The
   District Of New Mexico, Case No.: 1:17-CV-01041-WJ-SCY) (2020)

   Covidien Sales LLC, Covidien LP, and Covidien Inc. vs. Ethicon Endo-Surgery, Inc. and
   Ethicon Endo-Surgery, LLC (In The United States District Court For The Southern District Of
   Ohio, Western Division, Civil Case No.: 1:11-cv-871) (2020)

   Coit Capital Securities, LLC vs. Turbine Asset Holdings, LLC, Turbine Asset Holdings
   Group, LLC, Turbine Inventory Holdings CC1, LLC, Turbine Inventory Holdings CC2,
   LLC, Turbine Inventory Holdings CC3, LLC, JSS Holdings Group, LLC, Credit Suisse
   Asset Management, LLC, Credit Suisse Securitized Products Fund L.P., Wilmington Savings
   Fund Society, FSB, D/B/A Christiana Trust, and United Technologies Corporation, Pratt &
   Whitney Division (In The Superior Court Of The State Of Delaware, In And For New Castle
   County, C.A. No. N17C-05-020 PRW CCLD) (2020)

   Glaukos Corporation vs. Ivantis, Inc. (United States District Court, Central District Of
   California, Southern Division, Case No. 8:18-cv-00620-JVS-JDE) (2020)

   Innovation Sciences, LLC vs. Amazon.com, Inc., Amazon Digital Services, Inc., Amazon
   Digital Services, LLC, Amazon Web Services, Inc., and Amazon Fulfillment Services, Inc.
   (In The United States District Court For The Eastern District Of Texas, Sherman Division, Civil
   Action No. 4:18-cv-00474-ALM) (2020)

   NuVasive, Inc. vs. Alphatec Holdings, Inc. and Alphatech Spine, Inc. (United States District
   Court, Southern District Of California, San Diego Division, Case No. 18-cv-00347-CAB-MDD)
   (2019)



   2
    Deposition testimony over the 1990-2020 time period. Case citations and dates are subject to verification. Clients
   are bolded.

                                                           13
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 122 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Thomas Allegra, Yesenia Ariza, Mariana Elise Emmert, Stuart Rogoff, Gracelynn Tenaglia, and
   Melissa Verrastro, individually and on behalf of others similarly situated vs. Luxottica Retail
   North America, an Ohio corporation d/b/a LensCrafters (United States District Court, Eastern
   District Of New York, Brooklyn Division, Case No. 1:17-cv-05216-PKC-RLM) (2019)

   iRobot Corporation vs. SharkNinja Operating LLC (In The United States District Court For
   The District Of Massachusetts, Civil Action No. 1:19-cv-12125-ADB) (preliminary injunction
   deposition; 2019)

   Luminati Networks Ltd. vs. UAB Tesonet and UAB Metacluster LT (United States District
   Court, Eastern District Of Texas, Marshall Division, Case No. 2:18-cv-299-JRG) (2019)

   Brian Flynn, George and Kelly Brown, and Michael Keith, on behalf of themselves and all
   others similarly situated vs. FCA US LLC f/k/a Chrysler Group LLC and Harmon
   International Industries, Incorporated (In The United States District Court For The Southern
   District Of Illinois, Case No. 3:15-CV-855-NJR-DGW) (merits phase; 2019)

   Implicit, LLC vs. Sandvine Corporation (In The United States District Court For The Eastern
   District Of Texas, Marshall Division, Civil Action No. 2:18-cv-00054-JRG) (2019)

   Implicit, LLC vs. NetScout Systems, Inc. (In The United States District Court For The Eastern
   District Of Texas, Marshall Division, Civil Action No. 2:18-cv-53-JRG) (2019: two depositions)

   Sunoco Partners Marketing & Terminals L.P. v. Powder Springs Logistics, LLC, and
   Magellan Midstream Partners, L.P. (In The United States District Court For The District Of
   Delaware, Case No. 17–1390) (2019)

   Penn Investment Funds, LLC (Plaintiff) and Antero Resources Corporation (Intervenor) vs.
   Braxton Energy, LLC, Braxton Acquisitions, LLC, Braxton Minerals II, LLC, Robert Scott
   Bauer, John Bradley Ashburn, Michael Fisher, Maegan Fisher, M&M Consulting, Lelly
   O’Connor, Austin Fix, Joe F. Penn, Jr., Braxton Minerals III, LLC, Venture Strong II, LLC,
   Post Oak Appalachia, LLC, Turn 2 Energy, LLC, Braxton-Minerals Appalachia, LLC, Energy
   Corporation of America, and Enerquest Oil & Gas, LLC (In The District Court Of Tarrant
   County, Texas, 141st Judicial District, Cause No. 141-290089-17) (2019)

   Tortilla Factory, LLC vs. GT’s Living Foods, LLC and Does 1 through 10 (In The United
   States District Court, Central District Of California, Case No. 2:17-cv-007539-FMO-GJS)
   (2019)

   Yan Mei Zheng-Lawson, Yuanteng Pei, and Joanne E. Ferrara, on behalf of themselves and all
   others similarly situated vs. Toyota Motor Corporation, Toyota North America, Inc., and
   Toyota Motor Sales U.S.A., Inc. (United States District Court, Southern District Of California,
   Case No. 5:17-cv-06591-BLF) (2019)

   Brandi Price and Christine Chadwick, on behalf of themselves and all others similarly situated
   vs. L’Oreal USA, Inc. and Matrix Essentials, LLC (United States District Court, Southern
   District Of New York, No. 1:17-cv-00614-LGS) (merits; 2019)


                                                   14
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 123 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Traxcell Technologies, LLC vs. Verizon Wireless Personal Communications, LP (In The
   United States District Court For The Eastern District Of Texas, Marshall Division, Civil Action
   No. 2:17-cv-721) (2019)

   Traxcell Technologies, LLC vs. Sprint Communications Company, LP; Sprint Corporation;
   Sprint Spectrum, LP; and Sprint Solutions, Inc. (In The United States District Court For The
   Eastern District Of Texas, Marshall Division, Civil Action No. 2:17-cv-00719) (2019)

   WaveForm Technologies, Inc. vs. Dexcom, Inc. (In The United States District Court For The
   District of Oregon, Civil Action No. 3:16-cv-00536) (2019)

   Shaya Eidelman, on behalf of themselves and all others similarly situated vs. The Sun Products
   Corporation and Costco Wholesale Corporation (United States District Court For The
   Southern District Of New York, Case No. 7:16-cv-03914-NSR) (2019)

   Benjamin Hudock, et al., individually and on behalf of all others similarly situated vs. LG
   Electronics U.S.A., Inc.; Best Buy Co., Inc.; Best Buy Stores, L.P.; and Bestbuy.com, LLC
   (United States District Court, District of Minnesota, Lead Case No. 1:16-CV-01220) (2019)

   Richard Belliveau vs. Barco, Inc. and Barco NV (United States District Court, Western District
   Of Texas, Austin Division, Civil No. 1:17-CV-00379-SS) (2019)

   PPS Data, LLC vs. Jack Henry & Associates, Inc. (In The United States District Court For The
   Eastern District Of Texas, Marshall Division, Civil Action No. 2:18-cv-00007-JRG) (2019)

   Fractus, S.A. vs. Cellco Partnership d/b/a Verizon Wireless (In The United States District
   Court For The Eastern District Of Texas, Marshall Division, Civil Action No. 2:18-cv-00135-
   JRG Lead Case, Civil Action No. 2:18-cv-00138-JRG) (2019)

   Erin Allen, Tyoka Brumfield, Ofelia Frechette, Shelley Harder, Deana Marr, Tammie Shawley,
   Brian Smith, and Betty Vazquez, on behalf of themselves and all others similarly situated vs.
   ConAgra Foods, Inc. (Parkay Spray) (United States District Court, Northern District Of
   California, San Francisco Division, Case No. 3:13-CV-01279-WHO) (2019)

   Music Choice vs. Stingray Digital Group Inc. and Stingray Music USA, Inc. (In The United
   States District Court For The Eastern District of Texas, Marshall Division, Case No. 2:16-CV-
   0586-JRG-RSP) (2019)

   T-Rex Property AB vs. Clear Channel Outdoor Holdings, Inc., Clear TV Media USA, Inc.
   and Monster Vision, LLC d/b/a Monster Media (United States District Court For the Eastern
   District Of Texas, Tyler Division, Civil Action No. 6:16-cv-974) (2019)

   Ethicon Endo-Surgery, Inc. and Ethicon Endo-Surgery, LLC vs. Covidien LP, Covidien Sales
   LLC, and Covidien AG (United States District Court, District Of Massachusetts, Civil Action
   No. 1:16-cv-12556-LTS) (2019)




                                                   15
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 124 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   RMail Limited, RPost Communications Limited, and RPost Holdings, Inc. vs. Right
   Signature, LLC, Farmers Group, Inc., and Farmers Insurance Company, Inc. (In The United
   States District Court For The Eastern District Of Texas, Marshall Division, Case No. 2:11-cv-
   00300-JRG) (2019: two depositions)

   RMail Limited, RPost Communications Limited, and RPost Holdings, Inc. vs. DocuSign,
   Inc. (In The United States District Court For The Eastern District Of Texas, Marshall Division,
   Case No. 2:11-cv-00299-JRG) (2019: two depositions)

   RMail Limited, RPost Communications Limited, and RPost Holdings, Inc. vs. Adobe
   Systems Incorporated and EchoSigh, Inc. (In The United States District Court For The Eastern
   District Of Texas, Marshall Division, Case No. 2:11-cv-00325-JRG) (2019: two depositions)

   Sychronoss Technologies, Inc. vs. Dropbox, Inc. (In The United States District Court For The
   Northern District Of California, Oakland Division, Case No. 4:16-cv-00119-HSG-KAW) (2019)

   Huawei Technologies Co., Ltd and Futurewei Technologies, Inc. vs. Yiren “Ronnie” Huang
   and CNEX Labs, Inc. (In The United States District Court For The Eastern District Of Texas,
   Sherman Division, Civil Action No. 4:17-cv-00893-ALM) (2019)

   Oil-Dri Corporation of America vs. Nestle Purina PetCare Company (In The United States
   District Court For The Northern District of Illinois, Eastern Division, Case No. 1:15-cv-01067)
   (2019)

   Digital Assurance Certification, LLC vs. Alex Pendolino, Jr. and Lumesis, Inc. (United States
   District Court, Middle District Of Florida, Orlando Division, Case No. 6:17-CV-72-ORL-
   41TBS) (2019)

   The Gillette Company LLC vs. Dollar Shave Club, Inc., Dorco Company Ltd., Pace Shave,
   Inc. (In The United States District Court For The District Of Delaware, C.A. No. 15-1158 (LPS))
   (2019)

   Julie Hamilton, Lyle McLean, Sam Flowers, Nestor Diaz, and George Armstrong, individually
   and on behalf of all others similarly situated vs. TBC Corporation, Dynamic Tire Corporation,
   and Does 1-10 (United States District Court, Central District Of California, Case No. 2:17-cv-
   01060-DMG-JEM) (2018)

   Brendan C. Haney, individually and on behalf of all others similarly situated vs. Costa Del Mar,
   Inc. (In The Circuit Court, Fourth Judicial Circuit, In And For Duval County, Florida, Case No:
   16-2017-CA-004794-XXXX-MA Division: CV-E) (2018)

   CommScope Technologies LLC vs. Dali Wireless, Inc. vs. CommScope Connectivity LLC
   (United States District Court For The Northern District Of Texas, Dallas Division, No. 3:16-cv-
   477) (2018)

   Finjan, Inc. vs. Juniper Networks, Inc. (United States District Court, Northern District Of
   California, Case No. 3:17-cv-05659-WHA) (2018)


                                                   16
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 125 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Red Rock Analytics, LLC vs. Samsung Electronics Co., Ltd. and Samsung Electronics
   America, Inc., Samsung Semiconductor, Inc., and Samsung Austin Semiconductor, LLC.
   (United States District Court For The Eastern District Of Texas, Marshall Division, Civil Action
   No. 2:17-cv-00101-RWS-RSP) (2018)

   SEVEN Networks, LLC vs. Samsung Electronics Co., Ltd. and Samsung Electronics
   America, Inc. (United States District Court For The Eastern District Of Texas, Marshall
   Division, Civil Action No. 2:17-CV-441) (2018)

   Faith Bautista, Individually and on Behalf of All Others Similarly Situated vs. Valero
   Marketing and Supply (United States District Court, Northern District Of California, Western
   Division, Case No. 3:15-cv-0557-RS) (2018)

   Tinnus Enterprises, LLC, Zuru Ltd., Zuru Inc., Zuru LLC, Zuru Pty Ltd., and Zuru UK
   Ltd. vs. Telebrands Corp., Bulbhead.com, LLC, and Bed Bath & Beyond Inc. (United States
   District Court For The Eastern District Of Texas, Tyler Division, Civ. Action No. 6:17-cv-170)
   (2018)

   Mahaska Bottling Company, Inc. vs. McLane FoodService, Inc. (In The District Court, 44th
   Judicial District, Dallas County, Texas, Cause No. DC-16-13762) (2018)

   Joshua Wasser, Ila Gold, and Roberto J. Israel Barajas-Ramos, on behalf of themselves and all
   others similarly situated vs. All Market, Inc. (United States District Court, Southern District Of
   Florida, Case No. 1:16-cv-21238) (2018: two depositions)

   Implicit, LLC vs. Palo Alto Networks, Inc. (United States District Court, Eastern District Of
   Texas, Tyler Division, Civil Action No. 6:17-cv-336) (2018)

   Fundamental Innovation Systems International LLC vs. LG Electronics, Inc., LG Electronics
   U.S.A., Inc., LG Electronics Mobilecomm U.S.A., Inc., LG Electronics Mobile Research
   U.S.A. LLC and LG Electronics Alabama, Inc. (In The United States District Court For The
   Eastern District Of Texas, Marshall Division, Civil Action No. 16-CV-1425) (2018)

   Rail Solutions of Louisiana, LLC vs. Genesis Rail Services, LLC, Genesis Energy, L.P., and
   Genesis Energy, LLC (In The District Court Of Harris County, Texas, 190th Judicial District,
   Cause No. 2017-23480) (2018)

   In Re: Dollar General Corp Motor Oil Marketing And Sales Practices Litigation (United States
   District Court, Western District Of Missouri, Western Division, MDL No. 2709, Master Case
   No. 6-02709-MD-W-GAF) (2018)

   Arconic Inc. (f/k/a Alcoa Inc.) vs. Universal Alloy Corporation (In The United States District
   Court For The Northern District Of Georgia, Case No. 1:15-cv-01466-ELR) (2018)
   Toby Schechner, Barbara Barnes, Laura Bliss, Kathleen Jordan, Kathryn Limpede, Louise
   Miljenovic, Candace Oliarny, Beverly Simmons, Richard Thome and Mary Ellen Thome,
   individually and on behalf of all others similarly situated vs. Whirlpool Corporation (United
   States District Court, Eastern District Of Michigan, Case No. 2:16-cv-12409-SJM-RSW) (2018:
   two depositions)

                                                   17
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 126 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   In Re: Ameranth Patent Litigation Cases (United States District Court, Southern District Of
   California, Lead Case No. 3:11-cv-01810-DMS-WVG) (Ameranth, Inc. vs. Papa John’s USA,
   Inc. (Case No. 3:12-cv-00729)) (2018)

   Jackie Fitzhenry-Russell, Robin Dale, and Gegham Margaryan, as individuals, on behalf of
   themselves, the general public and those similarly situated vs. Dr. Pepper Snapple Group, Inc.,
   Dr. Pepper/Seven Up, Inc., and Does 1-50 (United States District Court For The Northern
   District Of California, Case Nos. 5:17-cv-00564-NC (lead); 5:17-02341-NC (consolidated);
   5:17-cv-04435-NC (consolidated)) (2018: two depositions)

   Lumileds LLC vs. Elec-Tech International Co. Ltd., Donglei Wang, Eva Chan, Gangyi Chen,
   and Does 1 through 100 (Superior Court Of The State Of California For The County Of Santa
   Clara, Civil Action No. 115:cv-278566) (2018)

   Jennifer Beardsall, et al., individually and on behalf of all others similarly situated vs. CVS
   Pharmacy, Inc., Target Corporation, Walgreen Co., Wal-Mart Stores, Inc., and Fruit of
   the Earth, Inc. (United States District Court, Northern District Of Illinois, Case No. 1:16-cv-
   06103) (2018)

   Jim and Becky McGaffin; Rachale and Nathan LaVoie; and Daniel and Stefanie Nunn vs.
   Cementos Argos S.A.; Argos USA Corp.; Argos Cement, LLC; and Argos Ready Mix LLC
   (In The United States District Court For The Southern District Of Georgia, Savannah Division,
   Case No. 4:16-cv-00104-LGW-GRS) (2018)

   Archer and White Sales, Inc. vs. Henry Schein, Inc., Danaher Corporation, Instrumentarium
   Dental, Inc., Dental Equipment, LLC, KaVo Dental Technologies, LLC, and Dental
   Imaging Technologies Corporation (In The United States District Court For The Eastern
   District of Texas, Marshall Division, Civil Action No. 2:12-CV-00572-JRG) (2018)

   Brandi Price and Christine Chadwick, on behalf of themselves and all others similarly situated
   vs. L’Oreal USA, Inc. and Matrix Essentials, LLC (United States District Court, Southern
   District Of New York, No. 1:17-cv-00614-LGS) (class certification; 2018)

   Amdocs (Israel) Limited, an Israeli Corporation vs. Openet Telecom, Inc., a Delaware
   Corporation, and Openet Telecom Ltd., an Irish Corporation (United States District Court,
   Eastern District Of Virginia, Alexandria Division, Case No. 1:10cv910 (LMB/TRJ)) (2017)

   Title Source, Inc. vs. HouseCanary, Inc. f/k/a Canary Analytics, Inc. (In The District Court Of
   Bexar County, Texas, 73rd Judicial District, Cause No. 2016-CI-06300) (2017)

   TicketNetwork, Inc. and Ticket Software LLC vs. CEATS, Inc. (United States District Court
   For The Eastern District Of Texas, Marshall Division, Case No. 2:15-CV-1470) (2017)

   Team Express Distributing LLC vs. Junction Solutions, Inc., Microsoft Corp., et al. (In The
   United States District Court For The Western District Of Texas, San Antonio Division, Civil
   Action No. 5:15-cv-00994-DAE) (2017)

   Post Consumer Brands, LLC vs. General Mills, Inc. and General Mills Sales, Inc. (United
   States District Court, District Of Minnesota, Civil Action No. 17-cv-04915 (JNE-TNL)) (2017)


                                                   18
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 127 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Dependable Sales, et al. vs. TrueCar, Inc. (In The United States District Court For The
   Southern District Of New York, Case No. 1:15-CV-01742-PKC) (2017)

   Lianna Kabbash, on behalf of herself and all others similarly situated vs. The Jewelry Channel,
   Inc. USA d/b/a Liquidation Channel (United States District Court For The Western District Of
   Texas, Austin Division, Case No. 1-16-CV-212-SS) (2017)

   Brian Flynn, George and Kelly Brown, and Michael Keith, on behalf of themselves and all
   others similarly situated vs. FCA US LLC f/k/a Chrysler Group LLC and Harmon
   International Industries, Incorporated (In The United States District Court For The Southern
   District Of Illinois, Case No. 3:15-CV-855-NJR-DGW) (class certification phase; 2017)

   Sycamore IP Holdings LLC vs. Verizon Business Global, LLC and Verizon Services
   Corporation (In The United States District Court, Eastern District Of Texas, Marshall Division,
   Case No. 2:16-cv-591) (2017)

   Sunoco Partners Marketing & Terminal L.P. vs. U.S. Venture, Inc., U.S. Oil, and Technics,
   Inc. (In The United States District Court For The Northern District Of Illinois, Eastern Division,
   Civil Action No. 1:15-CV-8178) (2017)

   Virginia Innovation Sciences, Inc. vs. Amazon.com, Inc. (In The United States District Court
   For The Eastern District Of Virginia, Civil Action No. 1:16-cv-00861 (LO-MSN)) (2017)

   Covidien Sales LLC, Covidien LP, and Covidien Inc. vs. Ethicon Endo-Surgery, Inc. and
   Ethicon Endo-Surgery, LLC (In The United States District Court For The Southern District Of
   Ohio, Western Division, Civil Case No.: 1:11-cv-871) (2017)

   Ethicon Endo-Surgery, Inc. and Ethicon Endo-Surgery, LLC vs. Covidien LP, Covidien Sales
   LLC, and Covidien AG (United States District Court, District Of Massachusetts, Civil Action
   No. 1:16-cv-12556-LTS) (2017)

   The State Of Texas, ex rel. Allison Zayas and Tracy Miksell-Branch vs. AstraZeneca LP and
   AstraZeneca Pharmaceuticals LP (In The District Court, 353rd Judicial District, Travis
   County, Texas, Cause No. D-1-GN-13-003530) (2017)

   YKK Corporation and YKK (U.S.A.) Inc. vs. Velcro USA Inc. and Velcro Canada Inc. (In
   The United States District Court For The Middle District Of Georgia, Macon Division, Case No.
   5:13-CV-306-LJA) (2017)

   Church & Dwight Co., Inc. vs. SPD Swiss Precision Diagnostics Gmbh (In The United States
   District Court For The Southern District Of New York, Civil Action No. 1:14 CV 585 (AJN))
   (2017)

   Clarke C. Coll, Trustee of the Bankruptcy Estate of Wayne Kenneth Auge, II, M.D. vs.
   Stryker Corporation and Howmedica Osteonics Corp. (In The United States District Court For
   The District of New Mexico, Santa Fe Division, Case No. 1:14-CV-01089-KG-SMV) (2017)



                                                   19
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 128 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Johns Manville Corporation and Johns Manville vs. Knauf Insulation, LLC, Walter A.
   Johnson, and Knauf Insulation GMBH (In The United States District Court For The District Of
   Colorado, Civil Action No. 1:15-cv-00531) (2017)

   James P. Brickman, et al., individually and as a representative of all persons similarly situated
   vs. Fitbit, Inc. (United States District Court, Northern District Of California, Case No. 3:15-cv-
   02077-JD) (2017)

   Scott Koller, an individual, on behalf of himself, the general public and those similarly situated
   vs. Deoleo USA, Inc. and Med Foods, Inc. (United States District Court, Northern District Of
   California, Case No. 3:14-cv-02400-RS) (2017)

   B/E Aerospace, Inc. vs. Zodiac Aerospace, Zodiac US Corporation, Zodiac Seats US LLC
   (a/k/a Weber Aircraft LLC), Heath Tecna, Inc. (a/k/a Heath Tecna, a/k/a Zodiac Airline Cabin
   Interiors, a/k/a Zodiac Airline Interior Integration), C&D Zodiac, Inc. (a/k/a C&D Aerospace,
   Inc., a/k/a Zodiac Business Aircraft Interiors), and Zodia Northwest Aerospace Technologies
   (a/k/a Northwest Aerospace Technologies, Inc.) (In The United States District Court For The
   Eastern District Of Texas, Marshall Division, Case No. 2:16-cv-1417) (2017)

   Tech Pharmacy Services, LLC vs. Alixa RX LLC, Golden Gate National Senior Care LLC
   d/b/a Golden LivingCenters, Fillmore Capital Partners, LLC, Fillmore Strategic Investors, LLC,
   and Fillmore Strategic Management, LLC (In The United States District Court For The Eastern
   District Of Texas, Sherman Division, Civil Action No. 4:15-cv-00766-ALM) (2017)

   Eidos Display, LLC and Eidos III, LLC vs. AU Optronics Corporation; AU Optronics
   Corporation America; Chi Mei Innolux Corporation; Chi Mei Optoeletronics USA, Inc.;
   Chunghwa Picture Tubes, LTC.; Hannstar Display Corporation; and Hannspree North America,
   Inc. (United States District Court For The Eastern District Of Texas, Tyler Division, Civil
   Action No. 6:11-cv-201) (2017)

   International Business Machines Corporation vs. The Priceline Group Inc.; KAYAK Software
   Corporation; OpenTable, Inc.; and priceline.com LLC (In The United States District Court
   For The District Of Delaware, Case No. 1:15cv-00137) (2017)

   511 Innovations vs. Samsung Telecommunications America, LLC; Samsung Electronics
   America, Inc.; Samsung Electronics Co., Ltd.; Huawei Technologies USA Inc.; Huawei
   Device USE Inc.; Huawei Technologies Co., Ltd; ZTE (USA) Inc.; ZTE Corporation; AMSA-
   TAOS USA Inc.; and AMS AG (In The United States District Court For The Eastern District
   Of Texas, Marshall Division, Civil Action No. 2:15-cv-1526) (2017)

   Tatiana Korolshteyn, et al. vs. Costco Wholesale Corporation and NBTY, Inc. (United States
   District Court, Southern District Of California, Case No. 3:15-cv-0709-CAB-RBB) and Paige
   Petkevicius, et al. vs. NBTY, Inc., Nature’s Bounty, Inc., and Rexall Sundown, Inc. (United
   States District Court, Southern District Of California, Case No. 14-cv-02616-CAB-RBB) (2016)

   In re: 5-Hour Energy Marketing And Sales Practices Litigation (United States District Court,
   Central District Of California, Case No. 2:13-ml-02438 PSG (PLAx)) (2016)


                                                   20
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 129 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   SurgiQuest, Inc. vs. Lexion Medical, LLC (In The United States District Court, District Of
   Delaware, Civil Action No. 14-382-GMS) (2016)

   Flo & Eddie, Inc., a California corporation, individually and on behalf of all others similarly
   situated vs. Sirius XM Radio Inc. (United States District Court, Central District Of California,
   Case No. 13-CV-5693 PSG-GJS) (2016; see also 2015 citation)

   Rudolph Technologies, Inc. vs. Camtek Ltd. (United States District Court, District Of
   Minnesota, Case No.: 0:15-cv-01246) (2016)

   In Re Dial Complete Marketing and Sales Litigation (MDL No. 2263) (United States District
   Court, District Of New Hampshire, MDL Docket No. 11-md-2263-SM ALL CASES) (2016; see
   also 2013 citation)

   Cornerstone Healthcare Group Holdings, Inc. vs. Reliant Hospital Partners, LLC, Nautic
   Partners LLC, Michael Brohm, Patrick Ryan, Kenneth McGee, Jerry Huggler, Chad Deardorff,
   et al. (In The District Court Of Dallas County, Texas, 68th Judicial District, Cause No. 11-04339)
   (2016)

   James R. Thompson vs. Orix USA Corporation and Orix Capital Markets, LLC (Cause No.
   DC-14-12769) and Clifford Weiner vs. Orix USA Corporation and Orix Capital Markets,
   LLC (Cause No. DC-15-08989) (In The District Court Dallas County, Texas, 298th Judicial
   District) (2016)

   Odyssey Wireless, Inc. vs. LG Electronics U.S.A., Inc. and LG Electronics MobileComm
   U.S.A., Inc. (United States District Court, Southern District Of California, San Diego Division,
   Civil Action No. 3:15-CV-01743) (2016)

   Cellular Communications Equipment LLC vs. HTC Corporation, HTC America, Inc., Exedea,
   Inc., AT&T Mobility, Inc., Cellco Partnership Inc. D/B/A Verizon Wireless, Sprint Solutions,
   Inc., Sprint Spectrum L.P., Boost Mobile LLC, T-Mobile USA, Inc., and T-Mobile US, Inc. (In
   The United States District Court For The Eastern District Of Texas, Tyler Division, Civil Action
   No. 6:13-cv-507) (2016) 3

   Kenneth Hobbs, on behalf of himself and all others similarly situated vs. Brother International
   Corporation (United States District Court, Central District Of California, Case No. 2:15-cv-
   01866-PSG-VBK) (2016)

   In Re Petrobras Securities Litigation: Universities Superannuation Scheme Limited vs.
   Petrobras, Maria das Gracas Silver Foster, Jose Sergio Gabrielli, Almir Guilherme
   Barbassa, et al. and Discovery Global Citizens Master Fund, LTD., et al. vs. Petrobras, Maria
   das Gracas Silver Foster, et al. (United States District Court For The Southern District Of New
   York, Case No. 14-cv-9662 (JSR) and Case No. 15-cv-9126 (JSR)) (2016)

   3
    Three lawsuits: (a) Cellular Communications Equipment LLC v. HTC Corporation, AT&T Mobility LLC, et al.; (b)
   Cellular Communications Equipment LLC v. ZTE Corporation, AT&T Mobility LLC, et al.; and (c) Cellular
   Communications Equipment LLC v. Apple Inc, AT&T Mobility LLC, et al. Deposition was with respect to the CCE
   vs. Apple / ATT matter.

                                                        21
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 130 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.


   Vehicle IP, LLC vs. AT&T Mobility LLC, Cellco Partnership d/b/a Verizon Wireless,
   Networks In Motion, Inc., Telecommunications Systems, Inc., and TeleNav, Inc. (In The
   United States District Court For The District Of Delaware, Case No. 09-1007-LPS) (2016)

   Distributional International Southwest, Inc. vs. John Bertsch, Todd George, Bay Insulation of
   Texas, Inc., and Bay Industries, Inc. (In The District Court Of Tarrant County, Texas 236th
   Judicial District, Cause No. 236-276832-15) (2016)

   Stacy Pierce-Nunes and Aurelio Diaz, on behalf of themselves and all others similarly situated
   vs. Toshiba America Information Systems, Inc.; Toshiba Corporation; Toshiba Lifestyle
   Products & Services Corporation (United States District Court For The Central District Of
   California, Case No. 2:14-cv-07242-DMG-KSx) (2016)

   Rohini Kumar, an individual, on behalf of herself, the general public and those similarly situated
   vs. SALOV North America Corp. (United States District Court, Northern District Of
   California, Oakland Division, Case No. 4:14-cv-02411) (2016)

   In Re Bayer Phillips Colon Health Probiotic Sales Practice Litigation (United States District
   Court, District Of New Jersey, Civil Action No. 11-3017 (JLL) (JAD)) (2016)

   In re: Tropicana Orange Juice Marketing And Sales Practices Litigation (United States District
   Court, District Of New Jersey, No. 12-cv-7382-WJM-JBC) (2016)

   Bombardier Recreational Products Inc. and BRP U.S. Inc. vs. Arctic Cat Inc. and Arctic Cat
   Sales Inc. (United States District Court, District Of Minnesota, Case 0:12-CV-02706
   (ADM/LIB) (2016)

   Thought, Inc. vs. Oracle Corporation, Oracle America, Inc., and Oracle International
   Corporation (In The United States District Court For The Northern District Of California, Civil
   Action No. 3:12-cv-05601-WHO) (2016)

   Arctic Cat Inc. vs. Bombardier Recreational Products Inc. and BRP U.S. Inc. (United States
   District Court, Southern District Of Florida, Case No. 0:14-cv-62369-BB) (2016)

   Hitachi Maxell, Ltd. vs. Top Victory Electronics (Taiwan) Co. Ltd., TPV Int’l (USA), Inc.,
   Envision Peripherals, Inc., Top Victory Electronics (Fujian) Co. Ltd., TPV Electronics
   (Fujian) Co. Ltd., TPV Technology Ltd., and TPV Display Technology (Xiamen) Co., Ltd.
   (In The United States District Court For The Eastern District Of Texas, Marshall Division, Civil
   Action No. 2:14-cv-01121) (2016)

   Signal IP, Inc. vs. Nissan North America, Inc. (In The United States District Court For The
   Central District Of California, Western Division, Civil Action No. 2:14-cv-02962 JAK (JEM))
   (2016)

   Michael Goldemberg, Annie Le, and Howard Petlack, on behalf of themselves and all others
   similarly situated vs. Johnson & Johnson Consumer Companies, Inc. (United States District
   Court, Southern District Of New York, No. 7:13-cv-03073-NSR-LMS) (2015)

                                                   22
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 131 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.


   Lorean Barrera, On Behalf Of Herself And All Others Similarly Situated And The General
   Public vs. Pharmavite LLC (United States District Court, Central District Of California, Case
   No. CV-11-4153 (AGRx) (2015)

   Scott Miller, An Individual, On Behalf Of Himself, The General Public And Those Similarly
   Situated vs. Fuhu, Inc. And Fuhu Holdings, Inc. (United States District Court, Central District
   Of California, Western Division, Case No. 14-cv-6119 CAS (ASx)) (2015)

   Heidi Langan, On Behalf Of Herself And All Others Similarly Situated vs. Johnson & Johnson
   Consumer Companies, Inc. (United States District Court, District Of Connecticut, Case No.
   3:13-cv-01471-cv-RNC) (2015)

   Mary Haley and Michael Haley, Leslie Banks and James Hal Banks, Annie Buinewicz and Brian
   Buinewicz, Terrence McIver and Jean Ann McIver, Susan Senyk and Christian Senyk, Mathew
   Deller and Renee Deller, Patricia Groome, Gary Samuels, and Marie Lohr On Behalf Of
   Themselves And All Others Similarly Situated vs. Kolbe & Kolbe Millwork Co., Inc. (United
   States District Court, Western District Of Wisconsin, Case Number: 14:-CV-99) (2015)

   Equistar Chemicals, LP and MSI Technology L.L.C. vs. Westlake Chemical Corp. (In The
   United States District Court For The Eastern District Of Texas, Tyler Division, Civil Action No:
   6:14-cv-68) (2015)

   ZiiLabs Inc., Ltd vs. Samsung Electronics Co. Ltd., Samsung Electronics America, LLC,
   Samsung Telecommunications America, LLC, Samsung Austin Semiconductor, LLC, and
   Apple Inc. (In The United States District Court For The Eastern District Of Texas, Marshall
   Division, Case No. 2:14-cv-00203) (2015)

   Martin D. Schussel, Individually And On Behalf Of All Others Similarly Situated vs. Lincoln
   Wood Products, Inc. (In The United States District Court, District Of South Carolina,
   Charleston Division, Case No. 2:14-cv-01788-SB) (2015)

   Noah Bradach, On Behalf Of Himself And All Others Similarly Situated vs. Pharmavite LLC
   (United States District Court, Central District Of California, Case No. 2:14-cv-03218-GHK
   (AGRx)) (2015)

   ContentGuard Holdings, Inc. vs. Amazon.com, Inc.; Apple Inc.; Blackberry Limited (fka
   Research In Motion Corporation); Blackberry Corporation (fka Research In Motion
   Corporation); HTC Corporation; HTC America, Inc.; Huawei Technologies Co., Ltd.; Huawei
   Devices USA, Inc.; Motorola Mobility LLC; Samsung Electronics Co., Ltd.; Samsung
   Electronics America, Inc.; Samsung Telecommunications America, LLC (In The United States
   District Court For The Eastern District Of Texas, Marshall Division, Civil Action No. 2:13-cv-
   01112-JRG) (2015)

   Nathan Dapeer, on Behalf of Himself and All Others Similarly Situated vs. Neutrogena
   Corporation (United States District Court, Southern District Of Florida, No. 1:14-cv-22113-
   MGC) (2015)


                                                   23
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 132 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Promethean Insulation Technology LLC vs. Sealed Air Corporation; Reflectix, Inc.; The Home
   Depot, Inc.; and Home Depot U.S.A., Inc. (In The United States District Court For The Eastern
   District Of Texas, Marshall Division, Cas4e No. 2:13-CV-1113) (2015)

   Cardone Industries, Inc. vs. Joel Farina and BBB Industries, LLC (In The District Court Of
   Tarrant County, Texas, 17th Judicial District, Cause No. 017-271617-14) (2015)

   Flo & Eddie, Inc. vs. Sirius XM Radio Inc. (United States District Court, Central District Of
   California, Case No. CV 13-05693 PSG (RZx)) (2015; see also 2016 citation)

   Commonwealth Scientific and Industrial Research Organisation vs. Mediatek, Inc.; Mediatek
   USA Inc.; Ralink Technology Corp. (USA); Ralink Technology Corp. (Taiwan); Realtek
   Semiconductor Corp.; Texas Instruments Inc.; Amazon.com, Inc.; Barnes & Noble, Inc.; Nokia
   Corp.; Nokia, Inc.; Samsung Electronics Co. Ltd.; Samsung Electronics America, LLC; Samsung
   Telecommunications America, LLC (In The United States District Court For The Eastern
   District Of Texas, Tyler Division, Case No. 6:12-cv-00578) (2015)

   Audatex North America, Inc. vs. Mitchell International, Inc. (In The United States District
   Court For The Southern District Of California, Civil Action No. 3:13-cv-01523) (2015)

   Invensys Systems, Inc. vs. Emerson Electric Co. and Micro Motion, Inc. (United States
   District Court, Eastern District Of Texas, Tyler Division, Case No.: 6:12-cv-00799-LED) (2015)

   National Oilwell Varco, L.P. vs. Omron Oilfield and Marine, Inc. (In The United States
   District Court For The Western District Of Texas, Austin Division, Civil Action No. 1:12-cv-
   00773) (2014)

   Kawasaki Heavy Industries, Ltd., a/k/a Kawasaki Jukogyo Kabushiki Kaisha and Kawasaki
   Motors Manufacturing Corp., U.S.A. vs. Bombardier Recreational Products, Inc., BRP U.S.,
   Inc., and BRP-Rotax GmbH & Co. KG a/k/a BRP-Powertrain GmbH & Co. (Private
   Arbitration, Case No. 26220 CAMG) (2014)

   Spherix Incorporated vs. Verizon Services Corp.; Verizon South Inc.; Verizon Virginia LLC;
   Verizon Communications Inc.; Verizon Federal Inc.; Verizon Business Network Services
   Inc.; and MCI Communications Services, Inc. (In The United States District Court For The
   Eastern District Of Virginia, Alexandria Division, Civil Action No. 1:14-cv-721-GBL-TCB)
   (2014)

   Invue Security Products, Inc. vs. Hangzhou Langhong Technology Co., Ltd. and Langhong
   Technology USA, Inc. (In The United States District Court For The Northern District Of Texas,
   Fort Worth Division, Civil Action No.: 4:13-cv-457) (2014)




                                                   24
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 133 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Smartflash LLC and Smartflash Technologies Limited vs. Apple Inc., Robot Entertainment, Inc.,
   KingsIsle Entertainment, Inc., HTC Corporation, and Game Circus LLC (In The United States
   District Court For The Eastern District Of Texas, Tyler Division, Civil Action No. 6:13-CV-
   447); Smartflash LLC and Smartflash Technologies Limited vs. Samsung Electronics Co.,
   Ltd., Samsung Electronics America, Inc., Samsung Telecommunications America, LLC,
   HTC Corporation, HTC America, Inc., Exedea, Inc., and Game Circus LLC (In The United
   States District Court For The Eastern District Of Texas, Tyler Division, Civil Action No. 6:13-
   CV-448) (2014)

   Adaptix, Inc. vs, Alcatel-Lucent USA, Inc. and Cellco Partnership d/b/a Verizon Wireless (In
   The United States District Court For The Eastern District Of Texas, Tyler Division, Civil Action
   No. 6:12-cv-00122) (2014)

   Adaptix, Inc. vs, Apple Inc. and Cellco Partnership d/b/a Verizon Wireless (In The United
   States District Court For The Northern District Of California, San Jose Division, Civil Action
   No. 5:13-cv-01776-PSG); Adaptix, Inc. vs, HTC Corporation, HTC America, Inc., and Cellco
   Partnership d/b/a Verizon Wireless (In The United States District Court For The Northern
   District Of California, San Jose Division, Civil Action No. 5:13-cv-01844-(PSG)); Adaptix, Inc.
   vs, LG Electronics, Inc., LG Electronics USA, Inc., and Cellco Partnership d/b/a Verizon
   Wireless (In The United States District Court For The Eastern District Of Texas, Tyler Division,
   Civil Action No. 6:13-cv-00120); Adaptix, Inc. vs, Pantech Wireless, Inc. and Cellco
   Partnership d/b/a Verizon Wireless (In The United States District Court For The Eastern
   District Of Texas, Tyler Division, Civil Action No. 6:13-cv-00020) (2014)

   Transcenic, Inc. vs. Google Inc., Microsoft Corporation, America Online, Inc., MapQuest, Inc.
   (In The United States District Court For The District Of Delaware, C.A. No. 11-582-LPS) (2014)

   Georgetown Rail Equipment Company vs. Holland L.P. (United States District Court, Eastern
   District Of Texas, Tyler Division, Case No. 6:13-cv-366-MHS-JDL) (2014)

   Uniloc USA, Inc. and Uniloc Luxembourg S.A. vs. Activision Blizzard, Inc. (In The United
   States District Court For The Eastern District Of Texas, Tyler Division, Civil Action No. 6:13-
   cv-00256) (2014)

   Ultratec, Inc. and CapTel, Inc. vs. Sorenson Communications, Inc. and CaptionCall, LLC
   (United States District Court, Western District Of Wisconsin, Case No.:3:13-cv-00346) (2014)

   Personal Audio, LLC vs. CBS Corporation, NBCUniversal Media, LLC, FOX Broadcasting
   Company, FOX Networks Group, Inc., Lotzi Digital, Inc. et al. (In The United States District
   Court For The Eastern District Of Texas, Marshall Division, Case No. 2:13-cv-00270-JRG-RSP,
   2:13-cv-00271-JRG-RSP, 2:13-cv-577-JRG-RSP, 2:13-cv-00014-JRG-RSP) (2014)

   In Re ConAgra Foods, Inc. (Wesson Oil) (United States District Court, Central District Of
   California, Western District, Case No. CV 11-05379-MMM, MDL No. 2291) (2014: two
   depositions)




                                                   25
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 134 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Optimize Technology Solutions, LLC vs. Staples, Inc., Dillard’s, Inc., HSN, Inc., J.C.Penney
   Corporation, Inc., and Recreational Equipment, Inc. (In The United States District Court For
   The Eastern District Of Texas, Marshall Division, Civil Action No. 2:11-CV-00419-JRG) (2014)

   NuVasive, Inc. vs. Laura Lewis (In The United States District Court For the Western District Of
   Texas, Austin Division, Civil Action No. 1:12-CV-01156) (2014)

   Connecticut Ironworkers Employers Association, Inc., et al. vs. New England Regional
   Council of Carpenters (United States District Court, District Of Connecticut, Docket No. 3:10-
   CV-165-SRU) (2014)

   United Services Automobile Association vs. Mitek Systems, Inc. (In The United States District
   Court For The Western District Of Texas, San Antonio Division, Case No. 5:12-cv-00282-FB)
   (2014)

   Florida Atlantic University Research Corporation and Domaine Associates, LLC vs. Acer Inc.,
   ASUS Computer International, and TPV Technology Limited, et al. (United States District
   Court, Southern District Of Florida, Case No.: 9:12-cv-80694-PAS, Case No.: 9:12-cv-80697,
   and Case No.: 9:12-cv-80701-PAS, respectively) (2014)

   In Re: Urethanes Antitrust Litigation (Direct Action) – Carpenter Co., Woodbridge Foam
   Corporation, Dash Multi-Corp, Inc., et al. vs. Bayer AG, The Dow Chemical Company,
   Huntsman International LLC, Lyondell Chemical Company, BASF Corporation, et al. (In The
   United States District Court For The District Of Kansas, 04-MD-1616 (JWL), No. 08-2617, No.
   09-2026, No. 10-2077) (2014)

   Brightstar Corp. and Brightstar, US, Inc. vs. e-Recycling, LLC (In The Circuit Of The 11th
   Judicial Circuit In And For Miami-Date County, Florida, Case No. 12-08985 CA 40) (2014)

   US Airways, Inc. vs. Sabre Holdings Corporation, Sabre Inc., and Sabre Travel
   International Limited (United States District Court, Southern District Of New York, Civil
   Action No. 1:11-cv-02725-MGC) (2014)

   ASUS Computer International vs. Round Rock Research, LLC (United States District Court,
   Northern District Of California, Civil Action No. 3:12-CV-02099-JST) (2014)

   Yanira Algarin and Patsy Murdock, on behalf of themselves and all others similarly situated vs.
   Maybelline, LLC d/b/a Maybelline New York (United States District Court, Southern District
   of California, Case No. 12CV3000 AJB DHB) (2014)

   Jean Melchior vs. Hilite International, Inc. (United States District Court For The Northern
   District Of Texas, Dallas Division, Civil Action No.: 3:11-CV-03094-M) (2014)

   Becton, Dickinson and Company vs. Insulet Corporation (In The United States District Court
   For The District Of New Jersey, Case No. 2:10-cv-04371-PGS-ES) (2014)

   NuVasive, Inc. vs. Globus Medical, Inc. (In The District Court Of Travis County, Texas, Cause
   No. D-1-GN-11-002134) (2013)

                                                   26
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 135 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.


   PharmAthene, Inc. vs. SIGA Technologies, Inc. (In The Court Of Chancery In The State Of
   Delaware, Civil Action No. 2627-VCP) (2013)

   SimpleAir, Inc. vs. Microsoft Corporation, Motorola Mobility, Inc., Google Inc., et al. (In The
   United States District Court For The Eastern District Of Texas, Marshall Division, Civil Action
   No. 2:11-cv-00416) (2013)

   Ethicon Endo-Surgery, Inc. and Ethicon Endo-Surgery, LLC vs. Covidien, Inc. and Covidien,
   LP (In The United States District Court For The Southern District Of Ohio, Western Division,
   Civil Case No.: 1:11-cv-871) (2013)

   Applied Medical Resources Corporation vs. Tyco Healthcare Group LP d/b/a Covidien (In
   The United States District Court For The Central District of California, Southern Division, Civil
   Action No.: SACV11-01406JVS (ANx)) (2013)

   Microsoft Corporation vs. LBS Innovations LLC and LBS Innovations LLC, a Texas LLC (In
   the United States District Court For The Eastern District Of Texas, Marshall Division, Case No.
   2:12-cv-759-JRG) (2013)

   Magnum Oil Tools International, Ltd. vs. Tony D. McClinton, JayCar Energy Group. L.L.C.,
   Surf Frac Wellhead Equipment Company, Inc., McClinton Energy Group, L.L.C., Motors Mills
   Snubbing, L.L.C., and Stan Keeling (In The United States District Court For The Southern
   District Of Texas, Corpus Christi Division, Civil Action No: 2-12-cv-00099) (2013: two
   damages depositions; 2014: preliminary injunction deposition and damages deposition)

   NeuStar, Inc. and Quova, Inc. vs. F5 Networks, Inc. (In The United States District Court For
   The Northern District Of California, San Jose Division, Case No. CV12-02574) (2013)

   Sabatino Bianco, M.D. vs. Globus Medical, Inc. (In The United States District Court For The
   Eastern District Of Texas, Marshall Division, Civil Action No. 2:12-cv-147-JRG) (2013)

   Swivelpole Group Pty Ltd. and Swivelpole Patent Pty Ltd vs. Swivelpole USA, Ltd.,
   Swivelpole Holdings, LLC, Swivelpole Canada Holdings, Inc., ILS Products, LLC, ILS Products
   Holdings, LLC, ILS Manufacturing, LLC, and Andrew Grant (In The District Court Of Harris
   County, Texas, 164th Judicial District, Cause No. 2012-42402) (2013)

   In The Matter Of Certain Wireless Devices With 3G And/Or 4G Capabilities And Components
   Thereof (InterDigital Communications, Inc., InterDigital Technology Corporation, et al. vs.
   Samsung Electronics Co., Ltd., Samsung Electronics American, Inc., and Samsung
   Telecommunications America, LLC; United States International Trade Commission,
   Washington, D.C., Investigation No. 337-TA-868) (2013)

   Lodsys, LLC, et al. vs. Samsung Electronics Co., Ltd., Samsung Electronics America, Inc.,
   Samsung Telecommunications America, LLC, et al. (In The United States District Court For
   The Eastern District Of Texas, Marshall Division, Civil Action No.: 2:11-CV-90) (2013)



                                                   27
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 136 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   One Technologies, L.P. vs. Profinity, LLC and Chad D. Ertel (In The District Court Dallas
   County, Texas, 14th Judicial District, Cause No. 12-03980-A) (2013)

   Eidos Display, LLC and Eidos III, LLC vs. AuOptronics Corporation, AU Optronics
   Corporation America, Chimei Innolux Corporation, Chi Mei Optoelectronics USA, Inc.,
   Chunghwa Picture Tubes, Ltd., Hannstar Display Corporation, and Hannspree North America,
   Inc. (United States District Court For The Eastern District Of Texas, Tyler Division, Civil
   Action No. 6:11-cv-201) (2013)

   Brightstar Corp. and Flipswap Services, LLC vs. Flipswap, Inc. (Judicial Arbitration And
   Mediation Services, Case No. 1460000526) (2013; three depositions)

   SFA Systems, LLC vs. Amazon.com, Inc. (In The United States District Court For The Eastern
   District Of Texas, Tyler Division, Civil Action No. 6:11-cv-00052) (2013)

   Palomar Medical Technologies, Inc. and The General Hospital Corporation vs. TRIA Beauty,
   Inc. (In The United States District Court, District Of Massachusetts, Civil Action No. 09-CV-
   11081-RWZ) (2013)

   Maureen Stewart, Kelly Lamicella, and Nicole Bello vs. Beam Global Spirits & Wine, Inc.,
   Jim Beam Brands Co., SGC Global, L.L.C., Skinny Girl Cocktails, L.L.C., and Bethenny
   Frankel (United States District Court For The District Of New Jersey, Civil Action No. 1:11-cv-
   05149 (NLH) (KMW) (2013)

   Securities and Exchange Commission vs. Life Partners Holdings, Inc., Brian Pardo, R. Scott
   Peden, and David M. Martin (The United States District Court For The Western District of
   Texas, Austin Division, Civil Action No.: 1-12-cv-00033-JRN) (2013)

   St. Jude Medical, Cardiology Division, Inc., St. Jude Medical Systems AB, and St. Jude
   Medical S.C., Inc. vs. Volcano Corporation (In The United States District Court For The
   District Of Delaware, C.A. No. 10-631-RGA) (2013)

   In Re Dial Complete Marketing and Sales Litigation (MDL No. 2263) (United States District
   Court, District of New Hampshire, MDL Docket No. 11-md-2263-SM ALL CASES) (2013; see
   also 2016 citation)

   Sound Design Technologies, Ltd. vs. Oticon, Inc., SeboTech Hearing Systems, LLC, and
   Gennum Corp. (The United States District Court For The District Of Arizona, No. CV11-1375-
   PHX-SRB) (2013)

   Lake Cherokee Hard Drive Technologies, L.L.C. vs. Bass Computers, Inc., LSI Corporation,
   Marvell Semiconductor, Inc., Samsung Semiconductor, Inc., and Tech Data Corporation (In
   The United States District Court For The Eastern District Of Texas, Marshall Division, Case No.
   2:10-cv-216 (TJW-CE)) (2013)

   Abraham & Veneklasen Joint Venture, Abraham Equine, Inc. and Jason Abraham vs. American
   Quarter Horse Association (In The United States District Court For The Northern District Of
   Texas, Amarillo Division, Civil Action No. 02:12-cv-00103-J) (2013)

                                                   28
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 137 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.


   Hitachi Consumer Electronics Co., Ltd. and Hitachi Advanced Digital, Inc. vs. Top Victory
   Electronics (Taiwan) Co. Ltd., TPV Int’l (USA), Inc., Envision Peripherals, Inc., Top
   Victory Electronics (Fujian) Co. Ltd., TPV Electronics (Fujian) Co. Ltd., TPV Technology
   Ltd., and VIZIO, Inc. (United States District Court For The Eastern District Of Texas, Marshall
   Division, Civil Action No. 2:10-CV-260) (2013)

   SmartPhone Technologies, LLC vs. Research In Motion, Corp., Apple, Inc., et al. (The United
   States District Court For The Eastern District Of Texas, Tyler Division, Civil Action No. 6:10-
   CV-74-LED) (2013)

   Lutron Electronics Co., Inc. vs. Crestron Electronics, Inc., Face Group, Inc. d/b/a Lifestyle
   Electronics, Lava Corp., Audio Vision Systems, LLC (In The United States District Court,
   District Of Utah, Central Division, Case: 2:09-cv-707) (2012)

   Oasis Research, LLC vs. AT&T Corp., Carbonite, Inc., EMC Corp., Decho Corp., IOMEGA
   Corp., GoDaddy.com, Inc., Iron Mountain Incorporated, Iron Mountain Information
   Management, Inc., Pro Softnet Corp., et al. (In The United States District Court For The
   Eastern District Of Texas, Sherman Division, Civil Action No. 4:10-cv-00435-MHS-ALM) (two
   depositions: 2012 and 2015)

   Secure Axcess, LLC vs. Bank of America Corp., Arvest Bank, Bank of the Ozarks, Inc.,
   Compass Bancshares, Inc., First National Bank Texas, First National Bank of Omaha,
   Zions Bancorporation, et al. (In The United States District Court For The Eastern District Of
   Texas, Tyler Division, Case No. 6:10-cv-00670) (2012)

   Kehlie R. Espinosa, Lillian E. Levoff, Thomas Ganin, and Daniel Baldeschi vs. Hyundai Motor
   America (United States District Court, Central District Of California, Case No. 2:12-cv-00800
   GW (FFMx)) (2012)

   Axcess International, Inc. vs. Savi Technology, Inc. (In The United States District Court For
   The Northern District Of Texas, Dallas Division, Case No. 3:10-cv-01033-F) (2012)

   American Airlines, Inc. vs. Sabre Inc., et al. (In The Judicial District Of Tarrant County, Texas,
   67th Judicial District, No. 067-249214-10) (2012)

   I/P Engine, Inc. vs. AOL, Inc.; Google Inc.; IAC Search & Media, Inc.; Gannett Company, Inc.;
   and Target Corporation (In The United States District Court For The Eastern District Of
   Virginia, Norfolk Division, Civil Action No. 2:11-cv-512-RAJ) (2012)

   Realtime Data, LLC d/b/a IXO vs. MetroPCS Texas, LLC; MetroPCS Communications, Inc.;
   MetroPCS Wireless, Inc.; AT&T, Inc.; AT&T Mobility LLC; Cellco Partnership d/b/a
   Verizon Wireless International, Inc.; Leap Wireless International, Inc.; Cricket
   Communications, Inc. a/k/a Cricket Wireless, Inc.; Sprint Nextel Corp.; and T-Mobile USA, Inc.
   (United States District Court, Eastern District of Texas, Tyler Division, Case No. 6:10-cv-00493-
   LED) (2012)



                                                   29
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 138 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Realtime Data, LLC d/b/a IXO vs. MetroPCS Texas, LLC; MetroPCS Communications, Inc.;
   MetroPCS Wireless, Inc.; AT&T, Inc.; AT&T Mobility LLC; Cellco Partnership d/b/a Verizon
   Wireless International, Inc.; Leap Wireless International, Inc.; Cricket Communications, Inc.
   a/k/a Cricket Wireless, Inc.; Sprint Nextel Corp.; and T-Mobile USA, Inc. (United States
   District Court, Eastern District of Texas, Tyler Division, Case No. 6:10-cv-00493-LED) (two
   depositions: 2012 and 2013)

   Technical Resource Services, Inc., et al. vs. Shell Exploration & Production, Company (In
   The United States District Court For The Eastern District Of Louisiana, Civil Action No. 09-
   7339) (2012)

   U.S. Bank National Association, Litigation Trustee of the Idearc Inc. et al. Litigation Trust vs.
   Verizon Communications Inc., Verizon Financial Services, LLC, GTE Corporation, and
   John W. Diercksen (In The United States District Court For The Northern District Of Texas, No.
   3:10-CV-1842-G) (2012)

   Eon Corp. IP Holdings, LLC vs. T-Mobile USA, Inc., Research In Motion Corporation, Cellco
   Partnership d/b/a Verizon Wireless, et al. (United States District Court For The Eastern
   District Of Texas, Tyler Division, Civil Action No. 6:10-cv-00379-LED) (2012)

   My485, Inc. vs. Riverside Partners, LLC, d/b/a The Riverside Company and
   HealthcareFirst, Inc. (In The District Court, 67th Judicial District, Tarrant County, Texas,
   Cause No. 067 251767 11) (2012)

   In Re Glaceau Vitamin Water Marketing and Sales Practice Litigation (No. II): The Coca Cola
   Company and Energy Brands, Inc. (In The United States District Court, Eastern District Of
   New York, Case No. 1:11-md-02215-DLI-RML) (2012)

   FLIR Systems, Inc. vs. Sierra Media, Inc. and Fluke Corporation (The United States District
   Court, District of Oregon, Portland Division, Case No. 3:10-CV-971-HU) (2012; two
   depositions)

   In Re: Urethanes Antitrust Litigation (Direct Action) – Carpenter Co., Woodbridge Foam
   Corporation, Dash Multi-Corp, Inc., et al. vs. Bayer AG, The Dow Chemical Company,
   Huntsman International LLC, Lyondell Chemical Company, BASF Corporation, et al. (In
   The United States District Court For The District Of Kansas, 04-MD-1616 (JWL), No. 08-2617,
   No. 09-2026, No. 10-2077) (2012)

   In Re: Urethanes Antitrust Litigation (Class) – Seegott Holdings, Inc., et al. vs. Bayer AG, The
   Dow Chemical Company, Huntsman International LLC, Lyondell Chemical Company,
   BASF Corporation, et al. (In The United States District Court For The District Of Kansas,
   MDL-04-1616 (JWL/JPO), No. 05-2265-JWL) (2012)

   LSQ Funding Group, L.C. vs. EDS Field Services n/k/a HP Enterprise Services, LLC (United
   States District Court, Middle District Of Florida, Orlando Division, Case No.: 6:10-CV-1246-
   ORL-ACC-DAB) (2012)



                                                   30
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 139 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   ePlus Inc., vs. Lawson Software, Inc. (In The United States District Court For The Eastern
   District Of Virginia, Richmond Division, Civil Action No. 3:09-CV-620 (RFP)) (2012)

   CardSoft, Inc. and CardSoft (Assignment For The Benefit Of Creditors), LLC vs. VeriFone
   Systems Corporation; Hypercom Corporation; Ingenico S.A.; Ingenico Corp.; Ingenico
   Inc.; Shera International Ltd.; and Blue Bamboo (UUSA), Inc. (United States District Court For
   The Eastern District Of Texas, Marshall Division, Civil Action No. 2:08-cv-00098) (2012)

   Mitsubishi Heavy Industries, Ltd. vs. General Electric Co. (In The United States District
   Court, Middle District Of Florida, Orlando Division, Civil Action No. 6:10-cv-812) (2012)

   CEATS, Inc. vs. Continental Airlines, Inc.; Ticketmaster, L.L.C.; Tickets.com, Inc.;
   TicketNetwork, Inc.; TicketsNow.com, Inc.; AirTran Airways, Inc.; Alaska Airlines, Inc.;
   Delta Air Lines, Inc.; Jet Blue Airways Corporation; United Air Lines, Inc.; US Airways,
   Inc.; and Virgin America, Inc. (In The United States District Court For The Eastern District Of
   Texas, Tyler Division, Case No. 6:10-cv-120 LED) (2012)

   W.L. Gore & Associates, Inc. vs. GI Dynamics, Inc. (United States District Court, District Of
   Arizona, No. CV 10-8088 PCT GMS) (2011)

   LML Patent Corp. vs. JPMorgan Chase & Co.; Wells Fargo Bank, N.A.; Wachovia Bank,
   N.A.; Citigroup, Inc.; HSBC Bank USA, N.A.; Capital One National Association; Northern
   Trust Company; Deutsche Bank Trust Company; PayPal, Inc. (In The United States District
   Court For The Eastern District Of Texas, Marshall Division, Case No. 2:08-cv-448 DF) (2011)

   Halliburton Energy Services, Inc. vs. Weatherford International, Inc. and BJ Services
   Company (In The United States District Court For The Northern District Of Texas, Dallas
   Division, Civil Action No. 307-cv-2144-K) (2011; two depositions)

   Tyco Healthcare Group LP and United States Surgical Corporation vs. Ethicon Endo-
   Surgery, Inc. (In The United States District Court For The District Of Connecticut, Civil Action
   No: 3:10-cv-00060 (JBA)) (2011 and 2012; two depositions)

   Curtis Berrien; Rose Huerta; Tina Musharbash; Fern Prosnitz; Michael Andler; Marcus Boness;
   Timothy Bonnell; Richard Buford; Elaine Cefola; Kenneth Davis; Jerome Garoutte vs. New
   Raintree Resorts International, LLC; RVC Members, LLC; Douglas Y. Bech (In The
   United States District Court For The Northern District Of California, Oakland Division, Case
   No. CV10-3125 CW) (2011)

   Convolve, Inc. vs. Dell, Inc., Western Digital Corporation, Hitachi Global Storage
   Technologies, Inc., and Hitachi, Ltd. (In The United States District Court For The Eastern
   District Of Texas, Marshall Division, Civil Action No. 2:08-cv-244) (2011)

   United States of America ex rel. Kurt Bunk and Daniel Heuser v. Birkart Globistics GMBH &
   Co. Logistik Und Service KG, et al. and United States of America ex rel. Ray Ammons v. The
   Pasha Group, Gosselin World Wide Moving, N.V., and Gosselin Group, N.V. (In The United
   States District Court For The Eastern District Of Virginia, Alexandria Division, No. 1.02cv1168
   (AJT/TRJ)) (2011)

                                                   31
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 140 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.


   Cheetah Omni LLC vs. Verizon Services Corporation, Verizon Business Network Services
   Inc., and Verizon Enterprise Delivery LLC (In The United States District Court For The
   Eastern District Of Texas, Tyler Division, Civil Action No. 6:09-cv-260-LED) (2011)

   Eon Corp. IP Holdings, LLC vs. Sensus USA Inc. (United States District Court For The Eastern
   District Of Texas, Tyler Division, Civil Action No. 6:09-cv-00116) (2011)

   Bedrock Computer Technologies LLC vs. SoftLayer Technologies, Inc.; CitiWare
   Technology Solutions, LLC; Google Inc.; Yahoo! Inc.; MySpace Inc.; Amazon.com Inc.;
   PayPal Inc.; Match.com, LLC; and AOL Inc. (In The United States District Court For The
   Eastern District Of Texas, Tyler Division, Case No. 6:09-cv-269) (2011)

   Personal Audio, LLC vs. Apple Inc.; Sirius XM Radio, Inc.; XM Satellite Radio, Inc.; Coby
   Electronics, Corp.; Archos, Inc. (United States District Court For The Eastern District Of Texas,
   Lufkin Division, Case 9:09-cv-00111-RC) (2011)

   Beneficial Innovations, Inc. vs. Blockdot, Inc.; CareerBuilder, LLC; CNET Networks, Inc.;
   Digg, Inc.; Ebaums’s World, Inc.; Jabez Network, Inc.; The New York Times Company; The
   Washington Post Company; and The Weather Channel Interactive, Inc. (United States District
   Court For The Eastern District Of Texas, Marshall Division, Case No. 2:07-CV-263-TJW-CE)
   (2010)

   St. Jude Medical, Inc. and St. Jude Medical Puerto Rico LLC vs. Access Closure, Inc. (In
   The United States District Court For The Western District Of Arkansas, Texarkana Division,
   Case No. 4:08-cv-04101-HFB) (2010)

   Eon Corp. IP Holdings, LLC vs. Verizon Clinton Center Drive Corp. (United States District
   Court For The Eastern District Of Texas, Tyler Division, Civil Action No. 6:08-cv-00385)
   (2010)

   Tyco Healthcare Group LP vs. C.R. Bard, Inc. and Davol, Inc. (In The United States District
   Court For The District Of Delaware, C.A. No. 09-264 (SLR)(MPT)) (2010)

   Affinity Labs of Texas, LLC vs. BMW North America, LLC; BMW Manufacturing Co., LLC;
   Hyundai Motor America, Inc.; Hyundia Motor Manufacturing Alabama, LLC; Kia Motors
   America, Inc.; Mercedes-Benz USA, LLC; Mercedes-Benz U.S. International, Inc.; and
   Volkswagen Group of America, Inc. (In The United States District Court For The Eastern
   District Of Texas, Lufkin Division, Civil Action No. 9:08-cv-164-RC) (2010)

   Mirror Worlds, LLC vs. Apple Inc. (United States District Court For The Eastern District Of
   Texas, Tyler Division, Civil Action No. 6:08-CV-88-LED) (2010)

   SP Syntax LLC and SP3 Syntax LLC vs. James Ching Hua Li, Man Kit (Thomas) Chow,
   Michael K. Chan, Vincent F. Sollitto, Jr, Wayne A. Pratt, John S. Hodgson, David P.
   Chavoustie, Christopher C. L. Liu, Alice Phang, Ernst & Young LLP, and Grobstein, Horwath
   & Company LLP (Superior Court Of The State Of California, County Of Los Angeles, Case No.
   BC402910) (2010)

                                                   32
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 141 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.


   Gorlick Distribution Centers, LLC vs. Car Sound Exhaust System, Inc. and Allied Exhaust
   Systems, Inc. (United States District Court, Western District of Washington at Seattle, Case No.
   C07-1076 RAJ) (2010)

   Stacy Holk, on behalf of Herself and all others similarly situated vs. Snapple Beverage
   Corporation (United States District Court, District of New Jersey, Civil Action No. 3:07-cv-
   03018-MJC-JJH) and Evan Weiner and Timothy McCausland on behalf of themselves and all
   others similarly situated vs. Snapple Beverage Corporation (United States District Court For The
   Southern District Of New York, Civil Action No. 07-cv-08742) (2010)

   PharmAthene, Inc. vs. SIGA Technologies, Inc. (In The Court Of Chancery In The State Of
   Delaware, Civil Action No. 2627-VCP) (2010; two depositions)

   Good Sportsman Marketing, LLC and IP Holdings, Inc. vs. Non Typical, Inc., Mark
   Cuddeback, and Richard Scales Advertising Associates, Inc. (In The United States District
   Court For The Eastern District Of Texas, Tyler Division, Case No. 06:07-cv-00177-LED) (2010)

   DataTreasury Corporation vs. Wachovia Corporation, Wachovia Bank National Association,
   et al. (In The United States District Court For The Eastern District Of Texas, Marshall Division,
   Civil Action No. 2-06CV-072) (2009)

   DataTreasury Corporation vs. Wells Fargo & Company, Wells Fargo Bank, National
   Association, et al. (In The United States District Court For The Eastern District Of Texas,
   Marshall Division, Civil Action No. 2-06CV-072) (2009)

   Carpathia Hosting, Inc., Carpathia Hosting, Inc. as nominee and trustee, for Triumviri, Inc., and
   Triumviri, Inc. vs. Brookshire Enterprises, LLC, Custom Computer Cable, Inc., Jackson Browne,
   LLC, Courtney Matthews, and Electronic Data Systems, LLC (Virginia: In The Circuit Court
   For Loudoun County, Civil Case No. CL 46964) (2009)

   MHL Tek, LLC vs. Nissan Motor Co., Nissan North America, Inc., Nissan Technical Center
   North America, Inc., Hyundai Motor Co., Hyundai Motor America, Hyundai Motor
   Manufacturing Alabama, LLC, Kia Motors Corporation, Kia Motors America, Inc., Dr. Ing.
   H.C.F. Porsche AG, Porsche Cars North America, Inc., Bayerische Motoren Werke AG, BMW
   of North America LLC, BMW Manufacturing Co., LLC, Isuzu Motors Ltd., Isuzu Motors
   America, Inc., Subaru of America, Inc., Subaru of Indiana Automotive, Inc., Audi AG,
   Volkswagen AG, and Volkswagen Group of America, Inc. (In The United States District
   Court For The Eastern District of Texas, Marshall Division, Civil Action No. 2:07-cv-289-TJW)
   (2009)

   Crane Co. and Dixie-Narco Inc. vs. SandenVendo America, Inc. and Royal Vendors, Inc. (In
   The United States District Court For The Eastern District of Texas, Marshall Division, Civil
   Action No. 2:07-cv-42) (2009)




                                                   33
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 142 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   LG Electronics Inc. vs. Hitachi, Ltd., Hitachi Automotive Products (USA), Inc., Clarion Co.
   Ltd., Clarion Corporation of America and Xanavi Informatics Corporation. (In The United
   States District Court, Eastern District Of Texas, Texarkana Division, Civil Action No. 5:07-CV-
   90) (2009)

   Paradox Security Systems, Ltd., Shmuel Hershkovitz, and Pinhas Shpater vs. ADT Security
   Services, Inc., Digital Security Controls, Ltd., Monitronics International, Inc., and Protection
   One, Inc. (In The United States District Court For The Eastern District Of Texas, Marshall
   Division, C. A. No. 2:06-CV-462 (TJW)) (2009)

   i4i Limited Partnership and Infrastructures for Information Inc. vs. Microsoft Corporation (In
   The United States District Court For The Eastern District Of Texas, Tyler Division, Civil Action
   No. 6:07-CV-113-LED) (2009)

   The Compliance Source, Inc. and Digital Docs, Inc. vs. GreenPoint Mortgage Funding, Inc.
   (In The United States District Court, Northern District Of Texas, Dallas Division, Civil Action
   No. 3-06-cv1057-L (ECF)) (2008)

   Hearing Components, Inc. vs. Shure, Inc. (In The United States District Court For The Eastern
   District of Texas, Lufkin Division, Civil Action No. 9:07-cv-104 (RHC)) (2008)

   Lutron Electronics Co. Inc. vs. Control4 Corporation (In The United States District Court For
   The District Of Utah, Central Division, Civil Action No. 2-03-CV-00401 DAK) (2008)

   ELB Enterprises of Dallas, L.P. and Bai-Mac, Inc. vs. McDonald’s Corporation, McDonald’s
   USA, LLC, and Golden Arch of Texas, Inc., and Ricardo Colon (In The Court At Law, Court
   No. 4, Dallas County, Texas, Cause No. CC-06-17226-D) (2008)

   Rambus, Inc. vs. Samsung Electronics Co., Ltd., Samsung Electronics America, Inc.,
   Samsung Semiconductor, Inc., and Samsung Austin Semiconductor, L.P. (United States
   District Court, Northern District Of California – San Jose Division, Case No. 05 02298 RMW)
   (2008)

   TiVo Inc. vs. EchoStar Communications Corporation, EchoStar DBS Corporation, EchoStar
   Technologies, and Echosphere Limited Liability Company (United States District Court for the
   Eastern District of Texas, Marshall Division, Case No. 2 – 04CV01 DF) (2008)

   Iovate Health Sciences, Inc., University of Florida Research Foundation, Inc. and Flamma SpA
   vs. Bio-Engineered Supplements & Nutrition, Inc., d/b/a BSN, Inc. and Medical Research
   Institute (In The United States District Court For The Eastern District Of Texas, Lufkin Division,
   Case No. 9:07-cv-46) (2008)

   Ronald A. Katz Technology Licensing, L.P. vs. The DIRECTV Group, Inc., DIRECTV, Inc.,
   DIRECTV Holdings, LLC, DIRECTV Enterprises, LLC, and DIRECTV Customer
   Services, Inc. (In The United States District Court, Central District of California, Case No. 2:07-
   CV2322 RGK (FFMx) and Case No. 2:07-ML-1816-B RGK (FFMx), originally filed in the
   Eastern District of Texas as Case No. 9:06-CV-00193-RHC) (2008)


                                                   34
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 143 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Quantum Unlimited, LLC, Quantum of Troon North, LLC, and Redsky Resorts of Troon North,
   LLC n/k/a Redsky Resorts, LLC vs. Wyndham International, Inc., Tempus Resorts
   International, Ltd, The Blackstone Group L.P., et al. (In The District Court Of Dallas County,
   Texas, 298th Judicial District) (2008)

   In the Matter of Certain 3G Wideband Code Division Multiple Access (WCDMA) Handsets and
   Components Thereof (InterDigital Communications Corporation and InterDigital Technology
   Corporation vs. Samsung Electronics Co., Ltd, Samsung Electronics America, Inc., and
   Samsung Telecommunications America LLC; The United States International Trade
   Commission, Washington, D.C., Investigation No. 337-TA-601) (2008; two depositions)

   Bueno Conato, LLC vs. Bajio LLC, Bajio National LLC, Bajio Franchising LLC, and Doctor’s
   Associates, Inc. (American Arbitration Association, Western Case Management Center, Case
   No. 77 114 Y 00254 06 WYGI) (2008)

   O2Micro International Limited vs. Rohm Co. Ltd., Sony Corporation, Sony EMCS Corporation,
   Sony Corporation of America, and Sony Electronics Inc. (In The United States District Court For
   The Eastern District of Texas, Marshall Division, Case No. 2-05-CV-00211-TJW) (2008)

   Blackboard Inc. vs. Desire2Learn Inc. (In The United States District Court For The Eastern
   District of Texas, Lufkin Division, Case No 9:06CV155) (2008)

   Abbott Laboratories and Abbott Diabetes Care Inc. vs. Roche Diagnostics Corporation,
   Roche Diagnostics Operations, Inc., and Bayer Healthcare LLC; Abbott Laboratories and
   TheraSense, Inc. vs. Becton, Dickinson and Company and Nova Biomedical Corp. (In The
   United States District Court, Northern District of California, Civil Action No. C04-2123 MJJ,
   Civil Action No. C04-3327 MJJ, Civil Action No. C04-3732 MJJ, and Civil Action No. C05-
   3117 MJJ) (2008; two depositions)

   United States of America, ex rel Toni R. Barron and Vicky J. Scheel vs. Deloitte & Touche,
   LLP, Deloitte Touche Consulting Group, LLC, Deloitte & Touche Consulting Group Holding,
   LLC, Medicaid Solutions of Texas, and National Heritage Insurance Company (In The United
   States District Court, Western District of Texas, Civil Action No. SA-99-CV-1093FB) (2007)

   Akamai Technologies, Inc. and Massachusetts Institute of Technology vs. Limelight
   Networks, Inc. (In The United States District Court, District of Massachusetts, Civil Action No.
   06 CA 11109 RWZ and Civil Action No. 06 CA 11585 RWZ) (2007)

   Electronic Data Systems Corporation vs. Towers, Perrin, Forster & Crosby, Inc. (American
   Arbitration Association Northeast Case Management Center, Case No. 13 489 Y 00146 07)
   (2007)

   Computer Acceleration Corporation vs. Microsoft Corporation (In The United States District
   Court For The Eastern District of Texas, Lufkin Division, Civil Action No. 9:06CV140-RHC)
   (2007)

   Tinkers & Chance vs. LeapFrog Enterprises, Inc. (In The United States District Court, Eastern
   District of Texas, Marshall Division, Civil Action No. 2-05cv-349-TJW) (2007)

                                                   35
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 144 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.


   DEJ Productions, Inc., Blockbuster Inc., and First Look Studios, Inc. vs. Media 8
   Entertainment and MDP Distribution, Inc. (In The District Court of Dallas County, Texas, M-
   298th Judicial District, Cause No. 06-01887) (2007)

   Art International Forwarding, Inc. vs. The Pasha Group and Gosselin Worldwide Moving,
   N.V. (In The United States District Court, Eastern District of Missouri, Eastern Division, Case
   No. 4:05-CV-01410-RWS) (2007)

   Applied Medical Resources Corp. vs. United States Surgical Corporation (In The United
   States District Court For The Central District Of California, Southern Division, Case No. SACV
   03-1267 CJC (MLGx)) (2007)

   Nike, Inc. vs. adidas Salomon North America, Inc., adidas America Inc. d/b/a adidas
   International, and adidas Promotional Retail Operations Inc. (In The United States District Court
   For The Eastern District of Texas, Lufkin Division, Case No. 9:06-cv-43-RHC) (2007)

   BIAX Corporation vs. Intel Corporation and Analog Devices, Inc. (In The United States
   District Court For The Eastern District of Texas, Marshall Division, Civil Action No. 2-05cv-
   184-TJW) (2007)

   Two-Way Media, LLC vs. America Online, Inc. (In The United States District Court For The
   Southern District of Texas, Corpus Christi Division, Civil Action No. C-04-089) (2007)

   In re Enron Corporation Securities Litigation; Kevin Lamkin, Janice Schuette, Robert Ferrell and
   Stephen Miller vs. UBS Financial Services, Inc. and UBS Securities LLC (Civil Action No.
   H:02-CV-0851; Consolidated MDL) and Samuel Giancarlo vs. UBS Financial Services, Inc.,
   UBS Securities LLC., and UBS AG (Civil Action No. H-03-4359; Consolidated MDL) (In The
   United States District Court For The Southern District of Texas, Houston Division) (2007)

   O2Micro International Limited vs. Samsung Electronics Co., Ltd. and Samsung Electronics
   America, Inc. (In The United States District Court For The Eastern District of Texas, Marshall
   Division, Case No. 2:04-CV-323 (Ward)) (2007)

   CNX Gas Corporation and CNX Gas Company LLC vs. CDX Gas Company LLC vs.
   CONSOL Energy, Inc. (In The United States District Court For The Western District of
   Pennsylvania, Civil Action No. 05-CV-1574) (2007)

   Parkade Center, Inc. vs. Simon Property Group (Texas), L.P. and Simon Property Group
   (Delaware), Inc. (In The District Court 398th Judicial District of Hildalgo County, Texas, Cause
   No. C-2584-06-1) (2007)

   The Post Confirmation Trust (The Fleming Companies) vs. Digital Exchange Systems, Inc. (In
   The United States District Court for the Eastern District of Texas, Texarkana Division, No. 5:05-
   CV-165(TJW)) (2007)




                                                   36
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 145 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Golden Bridge Technology, Inc. vs. Nokia, Inc., Motorola, Inc., T-Mobile USA, Inc.,
   Ericsson, Inc., Qualcomm Incorporated, and Lucent Technologies, Inc. (In The United
   States District Court for the Eastern District of Texas, Tyler Division, Civil Action No: 6:06-cv-
   00163-LED) (2006)

   John P. Rochon, Nick G. Bouras, Nu-Kote International, Inc., J.R. Investment Corporation,
   Richmont Corporation and Nu-Kote Acquisition Corporation vs. Akin Gump Strauss Hauer &
   Feld, LLP and Alan Feld (In The District Court of Dallas County, Texas, 192nd Judicial
   District, Cause No. 04-03311-K) (2006)

   Autobytel Inc. vs. Dealix Corporation (United States District Court Eastern District of Texas,
   Marshall Division, Case No. 2:04-cv-338-LED) (2006)

   Electronic Data Systems Corporation and EDS Information Systems, L.L.C. vs. MCI
   Communications Services, Inc. (Before the American Arbitration Association, Arbitration No.
   13 181 00976 06) (2006)

   Jeffrey A. Kozak vs. Medtronic Sofamor Danek (In The United States District Court for the
   Southern District of Texas, Houston Division, Civil Action Number H-03-4400) (2006)

   Alcon Manufacturing, Ltd. and Alcon Laboratories, Inc. v. Advanced Medical Optics, Inc. (In
   The United States District Court for the Northern District of Texas, Fort Worth Division, Civil
   Action No. 4-05CV-496-A) (2006)

   Eckhard U. Alt, MD vs. Medtronic, Inc. (In The United States District Court for the Eastern
   District of Texas, Marshall Division, Civil Action No. 2:04CV370) (2006)

   AVID Identification Systems, Inc. vs. Philips Electronics North America Corporation,
   Koninklijke Philips Electronics N.V., The Crystal Import Corporation, Medical Management
   International, Inc., and Datamars SA (In The Eastern District of Texas, Marshall Division, Case
   No. 2:04-CV-183) (2006)

   In re: Williams Securities Litigation (WCG Subclass) (In The United States District Court for
   the Northern District of Oklahoma, Case No. 02-CV-72H(M)) (2006)

   Immunocept, LLC, Patrice Anne Lee, and James Reese Matson vs. Fulbright & Jaworski, LLP
   (United States District Court Western District of Texas, Austin Division, Cause No. A 05 CA
   334 SS) (2006)

   Children’s Medical Center of Dallas vs. Columbia Hospital at Medical Center Dallas
   Subsidiary L.P. (In The United States District Court Northern District Of Texas, Dallas
   Division, Civil Action No. 3:04-CV-2436-BD) (2006)

   Vantage Controls, Inc. vs. Lutron Electronics Co., Inc. (In The United States District Court for
   the District of Utah, Central Division, Case No. 2:03-CV-00488TC) (2006)

   Blueberry Sales, L.P., f/k/a Blueberry Confections, Inc. vs. ED&F Man Sugar, Inc. (United
   States District Court for the Western District of Texas, El Paso Division, EP-04-CA0193) (2005)

                                                   37
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 146 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.


   Cummins-Allison Corp. vs. Glory LTD., Glory Shoji Co., LTD., and Glory (U.S.A.), Inc.
   (United States District Court for the Eastern District of Texas, Marshall Division, Civil Action
   No. 2-03-CV-358 (TJW)) (2005)

   Gilbert R. Sada and Victor L. Hernandez vs. Jack In The Box Inc. (United States District Court
   for the Western District of Texas, San Antonio Division. Civil Action No. SA04CA0541 (OG))
   (2005)

   Trinity Mother Frances Health System and Mother Frances Hospital vs. East Texas Medical
   Center Regional Healthcare System and East Texas Medical Center (United States District
   Court for the Eastern District of Texas, Marshall Division, Civil Action No. 2:03CV464) (2005)

   TiVo Inc. vs. EchoStar Communications Corporation, EchoStar DBS Corporation, EchoStar
   Technologies, and Echosphere Limited Liability Company (United States District Court for the
   Eastern District of Texas, Marshall Division, Case No. 2 – 04CV01 DF) (2005; two depositions)

   William Rutledge Scott, Individually and as Independent Executor of the Estate of Mozelle
   Rutledge Scott, Deceased vs. Hughes & Luce, L.L.P., Kathryn G. Henkel, and Laurel
   Stephenson (In the County Court of Tom Green County, Texas, Cause No. 02P211-L) (2005)

   Junitha Bee, et al. vs. Kavilico Corporation, ITT Neodyne, Parker Hannifin, and the Boeing
   Company (Superior Court of the State of California, County of Los Angeles, Case No. C99-
   589C) (2005)

   William A. Wise vs. El Paso Corporation (American Arbitration Association, Houston, Case
   No. 70-Y-116-00327-04) (2005)

   Dr. Phillips, Inc. vs. Control Laser Corporation and Excel Technology, Inc. (In the Circuit
   Court of the Ninth Judicial Circuit in and for Orange County, Florida, Case No. 02-CA-000075,
   Division: 32, Business Court) (2005)

   MOSAID Technologies Incorporated vs. Samsung Electronics Co., Ltd., Samsung Electronics
   America, Inc., Samsung Semiconductor, Inc., and Samsung Austin Semiconductor, L.P. (In
   the United States District Court for the District of New Jersey, Civil Action No. 01-4340
   (WJM)) (2004)

   Kathleen C. Cailloux, Kenneth F. Cailloux, Paula L. Heilman, and Robert Stephen Andresakis
   vs. Baker Botts, L.L.P., Wells Fargo Bank Texas, N.A., William R. Goertz, S. Stacy Eastland,
   and Stephen T. Dyer (In the 198th Judicial District Court of Kerr County, Texas, Civil Action
   No. 03-603-B) (2004)

   Brooktrout, Inc. vs. Eicon Networks Corporation, Eicon Networks, Inc. (In the United States
   District Court for the Eastern District of Texas, Marshall Division, Case Number 03-CV-59)
   (2004)




                                                   38
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 147 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   MCI Worldcom Network Services, Inc. vs. Twister Communications Network, Inc. (In the
   District Court of Montgomery County, Texas, 221st Judicial District, Civil Action No. 00-05-
   03124CV) (2004)

   Colgate-Palmolive Company vs. The Procter & Gamble Company (In the United States
   District Court for the Southern District of New York, 03 Civ. 9348 (LLS) (DFE)) (2004)

   Airbel Wireless, Inc. and JAVS Telecom, Inc. vs. AT&T Wireless Services, Inc. (American
   Arbitration Association, New York, Case No. 13 Y 199 00709 03) (2004)

   Electronic Data Systems Corp. vs. Aspect Communications Corp. (American Arbitration
   Association, San Francisco, Case No. 74 Y 117 00586 03 GAP) (2003 and 2004; two
   depositions)

   Anthony Stella and Mary S. Stella, Individually and on Behalf of all Persons Similarly Situated
   in the State of Texas vs. Grant Thorton, L.L.P. (In the District Court of Galveston County,
   212th Judicial District) (2003)

   Administaff, Inc. and Administaff of Texas, Inc. vs. Aetna Life Insurance Company (In the
   United States District Court for the Southern District of Texas, Houston Division, Civil Action
   No. 4:01CV3802) (2003)

   GATT Trading, Inc. vs. Sears, Roebuck and Co. (In the United States District Court for the
   Eastern District of Texas, Marshall Division, Civil Action No. 2:01CV260) (2003)

   IEX Corporation vs. Blue Pumpkin Software, Inc. (In the United States District Court for the
   Eastern District of Texas, Sherman Division, Civil Action No. 4:01CV16) (2003 and 2005; two
   depositions)

   Steven R. Keene d/b/a Pagers Plus vs. AT&T Wireless, Inc., a/k/a AWS National Accounts,
   L.L.C., and First Cellular Group of Shreveport, Inc. d/b/a AT&T Wireless Services
   (Judicial Arbitration and Administration Services, Inc.) (2003)

   Teleplus, Inc., vs. MCI Telecommunications Corporation, MCI International
   Telecommunications Corporation, MCI International Inc., MCI Communications
   Corporation, MCI Worldcom, Inc., MCI Global Support Corporation, MCI Global Access
   Corporation, and Avantel, S.A. (In the United States District Court Western District of Texas,
   San Antonio Division, Civil Action No. SA-98-CA-0849 FB) (2003)

   Cavalry Investments, L.L.C. vs. Sunstar Acceptance Corporation and NationsCredit
   Commercial Corporation (County Court at Law, Number 4, Dallas County, Texas, Cause No.
   99-02296-D) (2002)

   Customedia Technologies, LLC and William H. Lewis vs. Joby Hughes, Felsman, Bradley,
   Gunter & Dillon, Stephen Perkins, Sidley & Austin, Litigation Risk Management, Inc., and
   Granite Ventures, Inc. (In the District Court of Harris County, Texas, 125th Judicial District,
   Case No. 2000-26667) (2002 and 2003; two depositions)


                                                   39
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 148 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Edward Ahearn vs. Ernst & Young, L.L.P. (Before the American Arbitration Association, Case
   No. 13-107-00136-01) (2002)

   John H. Houser and Frederick A. Raffa vs. Wachovia Corporation (In the United States District
   Court, Middle District of Florida, Tampa Division, Case No. 8:01-CV1041-T-17MSS) (2002)

   Brine, Inc. and Sports Licensing, Inc. vs. STX, Inc. and STX, LLC (In the United States
   District Court for the District Massachusetts, Worchester Division, Civil Action No. 99-40167)
   (2002 and 2003; two depositions)

   Morgan Howard, L.L.C. vs. Immedient, Inc. (In the County Court at Law No. 3, Dallas County,
   Texas, Cause No. 01-899-C) (2002)

   Poly-America, Inc. vs. Serrot International, Inc. (In the United States District Court for the
   Northern District of Texas, Dallas Division, Civil Action No. 3:00CV1457-D) (2002)

   Andrew Cumming vs. J. C. Penney Company, Inc. (In the District Court of Dallas County,
   Texas, 160th Judicial District, Civil Action No. 71-160-00077-01) (2002)

   Inter-Tel, Incorporated vs. Bank of America, Arizona (In the Superior Court of the State of
   Arizona in and for the County of Maricopa, Case No. CV 96-00867) (2002)

   Tyler Jet, L.L.C., TeamXtreme Racing, L.L.C., and Burl Outlaw vs. Lycos, Inc. (In the United
   States District Court for the Eastern District of Texas, Lufkin Division, Civil Action No.
   9:00CV-179) (2001)

   EPI Environmental Products, Inc. vs. In-Line Plastics, L.C. (In the United States District Court
   for the Southern District of Texas, Houston Division, Civil Action No. 4:98CV4209) (2001)

   Health Laboratories of North America, Inc., et al. vs. Neodata Services, Inc. (In the Superior
   Court of the State of Arizona In and For the County of Maricopa, Civil Action No. CV1998-
   008143) (2001)

   Acres Gaming Inc. vs. Mikohn Gaming Corporation and Casino Data Systems (In the United
   States District Court District of Nevada, Civil Action No. CV-S-01462-PMP (RJJ)) (2000)

   COC Services, Ltd. vs. CompUSA, Inc., Grupo Carso S.A. de C.V., Grupo Sanborns S.A. de
   C.V., et. al. (In the District Court 116th Judicial District of Dallas County, Texas, Case No.
   0000023) (2000)

   Healthtech Diagnostics, Corporation and Oncogenetics, Inc. vs. Impath, Inc. and Impath-
   HDC, Inc. (In the District Court of Dallas County, Texas, L-193rd Judicial District, Case No. 97-
   08552) (2000)

   Pacific Southwest Bank and NAFCO Holding Company, LLC vs. Electronic Data Systems
   Corporation (In the District Court of Dallas County, Texas, 191st Judicial District, Cause No.
   98-5954) (2000)


                                                   40
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 149 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Anthony D. Viazis, et. al. vs. American Association of Orthodontists, et. al. (In the United
   States District Court for the Eastern District of Texas, Sherman Division, Civil Action No. 4:98-
   CV-245) (2000)

   Kvaerner Oilfield Products, Inc. vs. Cooper Cameron Corp. (In the United States District
   Court for the Southern District of Texas, Houston Division, Civil Action No. H-98-3369) (2000)

   J.V. Smith, et al. vs. Randyl Louis Harrell, Enterprise Products Company, et. al. (In the
   District Court of Liberty County, Texas, 75th Judicial District) (2000)

   Norman Yourish, et. al. vs. California Amplifier, et. al. (Superior Court of the State of
   California for the County of Ventura, Civil Action No. CIV173569) (2000)

   David Kimberly Hackett, individually and Samuel G. Swope, individually and as Assignees of
   Courtesy Auto Group, Inc. vs. Electronic Data Systems, Inc. (In the United States District
   Court for the Northern District of Illinois, Eastern Division, Civil Action No. 98-1065-CIV-19-
   A) (2000)

   County Council of Northampton County vs. SHL Systemhouse Corp. vs. Northampton County
   (In the United States District Court for the Eastern District of Pennsylvania, Civil Action No. 98-
   CV-0088) (1999)

   Natural Reserves Group, Inc. vs. Baker Hughes, Inc., et. al. (In the United States District Court
   for the Southern District of Texas, Harris County Division, Civil Action No. 96-31380) (1999)

   BeautiControl, Inc. vs. Ryco Packaging Corp. vs. Arrowpak, Inc. and Custom Decorative
   Systems, Inc. (In the United States District Court for the Northern District of Texas, Dallas
   Division, Civil Action No. 3-98CV1775-H) (1999)

   Peoples National Bank, Peoples National Mortgage Corp., and Texas Peoples National
   Bancshares, Inc. vs. Russell A. McClendon, St. Paul Mercury Insurance Company, Smith-
   Reagan Life and Health Insurance Agency, Inc. and Gary Robertson (In the District Court Lamar
   County, Texas, 62nd Judicial District) (1999)

   In the Matter of Application No. 96-1, Olympic Pipe Line Company: Cross Cascade Pipeline
   Project (Before the State of Washington Energy Facility Site Evaluation Council) (1999)

   Petrofac, Inc. and Petrofac International, Ltd. vs. Howe-Baker Engineers, Inc. and Omar J.
   Ghalayini (In the County Court at Law; Smith County, Texas, Cause No. 39,839) (1998)

   L & S Concrete Company, Inc., Gilliam Brothers, Inc., Webco, Inc., Charles T. Weaver, Gus
   Blass, III, Bob Townsell, Alex Lieblong, and Dr. Thomas Robinson vs. Trans World Airlines,
   Inc. (In the United States District Court for the Eastern District of Arkansas Western Division,
   Case No. Civ-97-378) (1998)

   Magnetic Technologies, S.P.R.L. vs. Connectware, Inc. (In the District Court Dallas County,
   Texas, 68th Judicial District) (1998)


                                                   41
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 150 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Jeannean Heller, CRNA; Joanne Lewis, CRNA; Harold Newsom, CRNA; and Lola H. Wright,
   CRNA vs. Raymond M. Dunning, Jr. and Columbia Medical Center of Lewisville
   Subsidiary L.P., d/b/a Columbia Medical Center of Lewisville, Dallas, Texas (American
   Arbitration Association, Dallas, Texas Region) (1998)

   Proposed Form A Acquisition of Control of Universal Fidelity Life Insurance Company, an
   Oklahoma Domestic stock insurer, by Conseco, Inc., A Delaware Corporation (Before the
   Insurance Commissioner of the State of Oklahoma, Case No. 97-207-TRN) (1997)

   Excel Telecommunications, Inc., Excel Communications, Inc., Steve Smith, and Kenny
   Troutt vs. Linden Wood, Brad Campbell, Candy Campbell, Jerry Szeszulski, and Team Excel of
   Independent Representatives (American Arbitration Association, Dallas, Texas Region) (1997)

   Gourmet Award Foods vs. Continental Extrusion, Genpak Corporation, and Heartland
   Packaging Corporation (Judicial District Court of Dallas County, Texas, D-95th Judicial District)
   (1997)

   L. Anne H. Frazier vs. Owsley Brown Frazier (Jefferson Family Court, Division Eight;
   Louisville, Kentucky, Case No. 94-FD-01957) (1997)

   Dodee Frost Crockett vs. Randy Miller and Gina Kaiser (In the District Court of Dallas
   County, Texas; 192nd Judicial District) (1996)

   Reedrill Corporation vs. Driltech, Inc. (U.S. District Court for the Eastern District of Texas,
   Sherman Division, Civil Action No. 4:95CV189) (1996)

   Robert Tuck vs. Westec Security, Inc. (Superior Court of the State of California for the County
   of Los Angeles, Case No. BC131221) (1996)

   James Hylsky and Terri Hylsky vs. Fruehauf Trailer Corporation, et. al. (In the Circuit Court
   Twentieth Judicial Circuit St. Clair County, Illinois) (1996)

   In Re: CSC Industries, Inc. and In Re: Copperweld Steel Company (In the United States
   Bankruptcy Court for the Northern District of Ohio, Eastern Division, Civil Case No.
   4:93bk41898) (1996)

   Nationwide Business Telephones and Team Centrex vs. Introlink Communications System,
   Inc. and Pacific Bell, Inc. (Superior Court of the State of California for the County of Los
   Angeles, Case No. BC009783) (1996)

   TriCom, Inc. vs. Electronic Data Systems Corporation (U.S. District Court for the Eastern
   District of Michigan, Southern Division, Civil Action No. 2:92CV76374) (1995)

   Lacerta Enterprises, Inc. dba Frontline Systems, Inc. vs. Geac Computers, Inc. and Fasfax
   Corporation (U.S. District Court for the District of Arizona, Case No. CIV 95-0649 PHX
   (ROS)) (1995)



                                                   42
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 151 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Bluebonnet Savings Bank, et. al. vs. Federal Deposit Insurance Corporation, et. al. (U.S.
   District Court for the Northern District of Texas, Dallas, Civil Action No. 3:91CV1066) (1995)

   Circo Craft Company, Inc. vs. AMP-AKZO Corporation, et. al. (Superior Court of the State of
   California for the County of San Diego, North County District) (1995)

   BancTec USA, Inc. vs. Advanced Financial Solutions, et. al. (U.S. District Court for the
   Northern District of Texas, Dallas Division, Civil Action No. 3:93CV1277) (1994)

   Ivy Goth vs. Datsun-Nissan Motor Company, Ltd., et. al. (Superior Court of the State of
   California for the County of Los Angeles, Case No. SC013502) (1994)

   Cybor Corporation vs. FAS Technologies and FAStar Ltd. (U.S. District Court for the
   Northern District of California, San Jose, Civil Action No. 5:93CV20712) (1994)

   Texas State Bank, et. al. vs. Electronic Data Systems Corporation (206th District Court of
   Hidalgo County, Texas) (1994; two depositions)

   Auto Color Specialists, Inc. and Polly Chen vs. BASF (Superior Court of the State of California
   for the County of Orange, Case No. 677861) (1994)

   Tactical Edge, Inc. vs. Gall’s, Inc. (District Court of the Fourth Judicial District of the State of
   Idaho in and for the County of Ada) (1994)

   Arley Del Gado vs. County of Los Angeles (Superior Court of the State of California for the
   County of Los Angeles) (1993)

   Dominquez vs. Holy Cross Hospital (Superior Court of the State of California for the County of
   Los Angeles) (1993)

   Union Oil Company of California vs. International Insurance Company, et. al. (Superior Court
   of the State of California) (1993)

   Maranatha Music! vs. Capital Cities, Inc./ABC, Inc., and Word, Inc. (U.S. District Court for
   the Western District of Texas, Waco Division) (1993)

   Villarreal vs. East Side Union High School District (Superior Court of the State of California)
   (1993)

   Official Committee of Creditors Holding Unsecured Claims on behalf of First Capital Holdings
   Corporation vs. Shearson Lehman Brothers Holdings Inc., et. al. (U.S. District Court for the
   Central District of California) (1993)

   Chroma Lighting and Charles T. Von Der Ahe vs. GTE Products Corporation and Sylvania
   Lighting Services Corporation (U.S. District Court for the Central District of California, Civil
   Case No. 2:91CV6424) (1993; three depositions)



                                                   43
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 152 of
                                      188
   Deposition Testimony of Keith R. Ugone, Ph.D.

   Sunbelt Television, Inc. vs. Jones Intercable, Inc. (U.S. District Court for the Central District of
   California, Civil Case No. 2:91CV3506) (1992)

   Holabird Sports Discounters vs. Tennis Tutor, Inc. (U.S. District Court for the District of
   Maryland, Civil Action No. 1:91CV2208) (1992)

   Expo-Tech Electrical & Plumbing Services vs. Greyhound Exposition Services (1992)

   De Laurentiis Entertainment Group, Inc. Securities Litigation; De Laurentiis Film Partners
   Securities Litigation (U.S. District Court for the Central District of California) (1991; two
   depositions)

   James T. Ryan vs. Crowley Towing and Transportation and Shell Oil Company (Superior
   Court of the State of California for the County of Los Angeles) (1991)

   Clayton Jacobson vs. Kawasaki Heavy Industries, Ltd., Japan; Kawasaki Motors Corporation,
   USA; and Kawasaki Motors Manufacturing Corporation, USA (U.S. District Court for the
   Central District of California) (1991)

   Advanced Building Maintenance, Inc., vs. Premier Ventures, Inc., dba Premier Building
   Maintenance (Superior Court of the State of California for the County of Los Angeles) (1990)

   Frank V. and Gloria Lumbert vs. Robert C. Skinner and Lillian R. Skinner, et. al. (Superior
   Court of the State of California for the County of Los Angeles) (1990)

   Plaintiff vs. Valley Hunt Club, Tournament of Roses, et. al. (Superior Court of the State of
   California) (1990)

   Kippy Thomas vs. Mary Lendo and Circle K (Superior Court of the State of California for the
   County of Riverside) (1990)




                                                   44
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 153 of
                                      188




                                   Exhibit 3




                             CONFIDENTIAL – COUNSEL ONLY
                         Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 154 of
                                                               188


Facts, Data, and Other Information Received
Description                                                                                                                                   Bates Prefix   Start       End


Legal Documents
Complaint dated February 26, 2020
Microsoft Corporation's Motion to Dismiss Complaint and Incorporated Memorandum of Law dated April 30, 2020
Order Granting in Part Defendant's Motion to Dismiss dated November 23, 2020
Plaintiff's Answers and Objections to Defendant's First Set of Interrogatories to Plaintiff dated October 14, 2020
Plaintiff's First Amended Complaint dated November 13, 2020
Plaintiff's Responses and Objections to Defendant's First Request for Production to Plaintiff dated October 14, 2020

Patents
U.S. Patent 10,574,628 B2 "Computer Security System and Method Based on User-Intended Final Destination" dated February 25, 2020

Expert Reports and Associated Documentation
Expert Report of Marcie D. Bour, CPA/ABV, CVA, CFE, MAFF, ABAR, CDBV dated October 1, 2020

Documents Produced by Microsoft
Footnotes to TocMail Revenue and Unit Pivots, August 2020                                                                                    MFST_TOC         00000001    00000002
Product Breakdown Reports                                                                                                                    MFST_TOC         00000003    00001066
Microsoft Pivot Tables by Category, January 2015 - June 2020 (MSFT_TOC00001067_CONFIDENTIAL - COUNSEL ONLY.xlsx)                             MFST_TOC         00001067    00001067
Microsoft Corporation O365/M365 Commercial Products That Include OATP, US Assigned Units Pivot, June 2020                                    MFST_TOC         00001068    00001068
Microsoft Corporation O365/M365 Commercial Products That Include OATP and/or Safe Links, US Adjusted Revenue Pivot, January 2015 -           MFST_TOC         00001069    00001069
June 2020
Microsoft Pivot Table for Revenues, January 2015 – June 2020 (MSFT_TOC00001070_CONFIDENTIAL - COUNSEL ONLY.xlsx)                             MFST_TOC         00001070    00001070
Microsoft Summary of Surface with Consumer Licenses, January 2015 – June 2020                                                                MFST_TOC         00001071    00001071
Microsoft Summary of Consumer Licenses, January 2015 – June 2020                                                                             MFST_TOC         00001072    00001072
Microsoft Pivot Table for Outlook.com, January 2015 – June 2020 (MSFT_TOC00001073_CONFIDENTIAL - COUNSEL ONLY.xlsx)                          MFST_TOC         00001073    00001073
Microsoft Pivot Table for Outlook.com, January 2015 – June 2020                                                                              MFST_TOC         00001074    00001074
Microsoft Commercial Seats Safe Links Usage, September 2019 – June 2020                                                                      MFST_TOC         00001075    00001075

Documents Independently Obtained
"Advanced Outlook.com Security For Office 365 Subscribers." (https://support.microsoft.com/en-us/office/advanced-outlook-com-security-for-
office-365-subscribers-882d2243-eab9-4545-a58a-b36fee4a46e2, viewed on November 10, 2020.)



                                                                                                                                                                         Page 1 of 5
                                                                                   CONFIDENTIAL – COUNSEL ONLY
                        Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 155 of
                                                              188


Facts, Data, and Other Information Received
Description                                                                                                                                    Bates Prefix   Start   End


"Barracuda Essentials - MSP." (https://baracudamsp.com/essentials-plans/, viewd on December 1, 2020.)
"Cloud Cybersecurity Services for Email, Data & Web." (https://www.mimecast.com/, viewed on December 1, 2020.)
"Company Profile & Executives." (https://www.wsj.com/market-data/quotes/ZIXI/company-people, viewed on December 1, 2020.)
"Compare Microsoft 365 and Office 365 offers for nonprofits." (https://www.microsoft.com/en-us/microsoft-365/nonprofit/office-365-
nonprofit-plans-and-pricing?activetab=tab:primaryr2, viewed on November 11, 2020.)
"Compare Microsoft 365 and Office 365 offers for nonprofits: Small & mid-sized." (https://www.microsoft.com/en-us/microsoft-
365/nonprofit/office-365-nonprofit-plansand-pricing?activetab=tab:primaryr1, viewed on November 19, 2020.
"Compare Microsoft 365 and Office 365 offers for nonprofits; large non profits." (https://www.microsoft.com/en-us/microsoft-
365/nonprofit/office-365-nonprofit-plans-and-pricing? activetab=tab:primaryr2, dated November 6, 2020.)
"Compare Office 365 Education Plans." (https://www.microsoft.com/en-us/microsoft-365/academic/compare-office-365-education-
plans?activetab=tab:primaryr2, viewed on November 27, 2020.)
"Compare Office 365 Government Plans." (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-platform-service-
description/office-365-us-government/office-365-us-government, viewed on November 6, 2020.)
"Compare Office 365 to Microsoft 365"." (https://www.microsoft.com/en-us/microsoft-365/enterprise/compare-microsoft-365-and-office-365,
viewed on November 20, 2020.
"Cybersecurity 500." (https://cybersecurityventures.com/cybersecurity-500/, viewed on November 9, 2020.)
"Cyren Inbox Security for Office 365." (https://www.cyren.com/products/cyren-inbox-security, viewed on December 1, 2020.)
"Cyren." (https://www.crunchbase.com/organization/cyren, viewed on December 1, 2020.)
"docs.microsoft.com." (https://docs.microsoft.com/en-us/, viewed on November 17, 2020.)
"Email Encryption." (https://zix.com/products/email-encryption, viewed on December 1, 2020.)
"Email Fraud Defense." (https://www.proofpoint.com/us/products/email-protection/email-fraud-defense, viewed on December 5, 2020.)
"Email Security and Protection." (https://www.proofpoint.com/us/products/email-protection/email-security-and-protection, viewed on
December 5, 2020.)
"Email Security Engine." (https://www.cyren.com/products/email-security-engine, viewed on December 1, 2020.)
"Email Security with Targeted Threat Protection." (https://www.mimecast.com/products/email-security-with-targeted-threat-protection/, viewed
on December 1, 2020.)
"Email Security, Archiving and Continuity Products." (https://www.mimecast.com/products/, viewed on December 1, 2020.)
"Email Threat Protection." (https://zix.com/products/email-threat-protection, viewed on December 1, 2020.)
"Facts, About Microsoft." (https://news.microsoft.com/facts-about-microsoft/, viewed on October 19, 2020.)
"Find The Right Solution For You." (https://www.microsoft.com/en-us/microsoft-365/buy/compare-all-microsoft-365-products, viewed on
November 6, 2020.)




                                                                                                                                                                      Page 2 of 5
                                                                                CONFIDENTIAL – COUNSEL ONLY
                        Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 156 of
                                                              188


Facts, Data, and Other Information Received
Description                                                                                                                                     Bates Prefix   Start   End


"Firstline Workers are the backbone of your organization." (https://www.microsoft.com/en-us/microsoft-365/enterprise/firstline#office-
SKUChooser-0dbn8nt, viewed on November 27, 2020.)
"Get Office 365 Free For Your Entire School." (https://www.microsoft.com/en-us/microsoft-365/academic/compare-office-365-education-
plans?activetab=tab%3aprimaryr1, viewed on November 6, 2020.)
"Introducing Office 365 Advanced Threat Protection." (https://www.microsoft.com/en-us/microsoft-365/blog/2015/04/08/introducing-
exchange-online-advanced-threat-protection/, viewed on November 2, 2020.)
"Learn About Encrypted Messages In Outlook.com." (https://support.microsoft.com/en-us/office/learn-about-encrypted-messages-in-outlook-
com-3521aa01-77e3-4cfd-8a13-299eb60b1957, viewed on November 10, 2020.)
"Microsoft 365 Advanced Protection."(https://support.microsoft.com/en-gb/office/microsoft-365-advanced-protection-82e72640-39be-4dc7-
8efd-740fb289123a, viewed on November 6, 2020)
"Microsoft 365 And Office 365 Plan Options." (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-platform-service-
description/office-365-plan-options, viewed on November 3, 2020.)
"Microsoft 365 And Office 365 Platform Service Description." (https://docs.microsoft.com/en us/office365/servicedescriptions/office-365-
platform-service-description/office-365-platform-service-description, viewed on November 3, 2020.)
"Microsoft 365 E5 Compliance.” (https://www.microsoft.com/en-us/microsoft-365/business/e5-compliance?activetab=pivot%3aoverviewtab,
viewed on November 11, 2020.)
"Microsoft 365 Education." (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-platform-service-description/microsoft-
365-education, viewed on November 6, 2020.)
"Microsoft 365 Family." (https://www.microsoft.com/en-us/microsoft-365/p/microsoft-
365personal/cfq7ttc0k5bf?activetab=pivot%3aoverviewtab, viewed on November 27, 2020.)
"Microsoft 365 For Enterprise Documentation And Resources." (https://docs.microsoft.com/en-us/microsoft-365/enterprise/?view=o365-
worldwide, viewed on November 17, 2020.)
"Microsoft 365 For Enterprise Overview." (https://docs.microsoft.com/en-us/microsoft-365/enterprise/microsoft-365-overview?view=o365-
worldwide, viewed on November 17, 2020.)
"Microsoft 365 Personal." (https://www.microsoft.com/en-us/microsoft-365/p/microsoft-365
personal/cfq7ttc0k5bf?activetab=pivot%3aoverviewtab, viewed on November 27, 2020.)
"Microsoft Defender For Office 365." (https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/office-365-atp?view=o365-
worldwide#microsoft-defender-for-office-365-plan-1-and-plan-2, viewed on November 6, 2020.)
"Microsoft.com." (https://www.microsoft.com/en-us/, viewed on November 17, 2020.)
"Mimecast Opens New North American Headquarters." (https://www.mimecast.com/resources/press-releases/dates/
2013/6/mimecast-opens-new-north-american-headquarters/, viewed on December 1, 2020.)
"Mimecast, Switching From Proofpoint Enterprise Email Protection." (https://www.mimecast.com/content/ switching-from-proofpoint-
enterprise-email-protection/, viewed on November 25, 2020.)
"Office 365 Advanced Threat Protection (ATP)." (https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/office-365-
atp?view=o365-worldwide, viewed on November 3, 2020.)


                                                                                                                                                                       Page 3 of 5
                                                                                 CONFIDENTIAL – COUNSEL ONLY
                        Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 157 of
                                                              188


Facts, Data, and Other Information Received
Description                                                                                                                                     Bates Prefix   Start   End


"Office 365 Advanced Threat Protection Service Description." (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-
advanced-threat-protection-service-description#feature-availability-across-advanced-threat-protection-atp-plans, viewed on November 6, 2020.)
"Office 365 Government." (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-platform-service-description/office-365-
us-government/office-365-us-government, viewed on November 30, 2020.)
"Office F3." (https://www.microsoft.com/en-us/microsoft-365/enterprise/office-365-f3?rtc=1&activetab=pivot%3aoverviewtab, viewed on
November 6, 2020.)
"Our Company." (https://www.mimecast.com/company/, viewed on December 1, 2020.)
"Outlook.com Premium Closed To New Subscribers." (https://support.microsoft.com/en-us/office/outlook-com-premium-closed-to-new-
subscribers-93934667-4db8-40bd-84b3-fc4823026ddd, viewed on November 6, 2020.
"Powerful Tools To Support Your Enterprise." (https://www.microsoft.com/en-us/microsoft-365/enterprise/compare-office-365-plans, viewed
on November 6, 2020.)
"Proofpoint Products." (https://www.proofpoint.com/us, viewed on December 5, 2020.)
"Proofpoint Targeted Attack Protection." (https://www.proofpoint.com/us/products/advanced-threat-protection/targeted-attack-protection,
viewed on November 25, 2020.)
"Protect Your OneDrive Files In Personal Vault." (https://support.microsoft.com/en-us/office/protect-your-onedrive-files-in-personal-vault-
6540ef37-e9bf-4121-a773-56f98dce78c4, viewed on November 10, 2020.)
"Ransomware Detection And Recovering Your Files." (https://support.microsoft.com/en-us/office/ransomware-detection-and-recovering-your-
files-0d90ec50-6bfd-40f4-acc7-b8c12c73637f, viewed on November 10, 2020.)
"Reimagine productivity with Microsoft 365 and Microsoft Teams." (https://www.microsoft.com/en-us/microsoft-365/business/compare-all-
microsoft-365-business-products?&activetab=tab:primaryr2, viewed on November 6, 2020.)
"Restore Your OneDrive." (https://support.microsoft.com/en-us/office/restore-your-onedrive-fa231298-759d-41cf-bcd0-25ac53eb8a15, viewed
on November 10, 2020.)
"Safe Links In Microsoft Defender For Office 365." (https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/atp-safe-
links?view=o365-worldwide#how-atp-safe-links-works-with-urls-in-office-documents, viewed on November 6, 2020.)
"Set Up Safe Links Policies In Office 365 ATP." (https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/set-up-atp-safe-
links-policies?view=o365-worldwide, viewed on November 6, 2020).
"Share OneDrive Files And Folders." (https://support.microsoft.com/en-us/office/share-onedrive-files-and-folders-9fcc2f7d-de0c-4cec-93b0-
a82024800c07, viewed on November 10, 2020.)
"Technical Documentation." (https://docs.microsoft.com/en-us/documentation/, viewed on November 17, 2020.)
"The Hot 150 Cybersecurity Companies To Watch In 2020." (https://cybersecurityventures.com
/cybersecurity-500-list/, viewed on November 16, 2020.)
"Threat InDepth." (https://www.cyren.com/products/threat-indepth, viewed on December 1, 2020.)
"Threat Response Auto-Pull." (https://www.proofpoint.com/us/products/email-protection/threat-response-auto-pull, viewed on December 5,
2020.)



                                                                                                                                                                       Page 4 of 5
                                                                                 CONFIDENTIAL – COUNSEL ONLY
                       Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 158 of
                                                             188


Facts, Data, and Other Information Received
Description                                                                                                                              Bates Prefix   Start   End


"TocMail." (https://TocMail.net/#instructions, viewed on November 20, 2020.)
"Transform Your Enterprise With Microsoft 365." (https://www.microsoft.com/en-us/microsoft-365/compare-microsoft-365-enterprise-plans,
viewed on November 6, 2020.)
Barracuda Networks, Inc. SEC Form Ex 99.1 "Thoma Bravo Completes Acquisition of Barracuda," dated February 13, 2018.)
Cornell Law School, "False Advertising" (https://www.law.cornell.edu/wex/false_advertising, viewed on November 13, 2020.)
Cyren Ltd., Inc., SEC Form 20-F for the Fiscal Year Ended December 31, 2017
Cyren Ltd., SEC Form 10-K for the Fiscal Year Ended December 31, 2019
Cyren, Ltd. Weighted Average Cost of Capital, 2020 Q3 by Bloomberg
Johnson and Johnson Vision Care v. 1-800 Contacts Decided July 29, 2002
Microsoft Corporation SEC Form 10-K for the Fiscal Year Ended June 30, 2016
Microsoft Corporation SEC Form 10-K for the Fiscal Year Ended June 30, 2020
Mimecast Limited, SEC Form 10-K for the Fiscal Year Ended March 31, 2020
Mimecast Ltd., Weighted Average Cost of Capital, 2021 Q2 by Bloomberg
Proofpoint, Inc. SEC For 10-K for the Fiscal Year Ended December 31, 2019
Proofpoint, Inc., Weighted Average Cost of Capital, 2020 Q3 by Bloomberg
Zix Corporation, SEC Form 10-K for the Fiscal Year Ended December 31, 2019




                                                                                                                                                                Page 5 of 5
                                                                               CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 159 of
                                      188




                                   Exhibit 4




                             CONFIDENTIAL – COUNSEL ONLY
        Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 160 of
                                              188

                                     Summary Of Microsoft Consumer Subscription Products

                                                                                                                                          (a)
                                                    Microsoft 365 Personal          Microsoft 365 Family        Outlook.com Standalone
Former Product Name                                    Office 365 Personal             Office 365 Home                Outlook Premium
Monthly Subscription Price                                    $6.99                         $9.99                           N/A
Advanced Protection (includes Safe Links) ("X")                 X                              X                             X

Usage                                                        1 User                       2 - 6 Users                      1 User
                             (b)
Number of Office Applications                                   7                             7                             N/A
                               (c)
Number of Application Services                                  2                             3                             N/A

Notes:
(a) Based upon a discussion with Ms. Kathryn Griffith, I understand Microsoft no longer offers this subscription, but current subscribers are
able to renew their Outlook Premium licenses. All new Outlook.com subscribers from October 2017 to present are connected with a Microsoft
365 plan.
(b) Mircrosoft Office applications include Word, Excel, PowerPoint, OneNote, Outlook, Access (PC only), and Publisher (PC only).
(c) Microsoft Service applications include OneDrive, Skype, and Family Safety (Family only).

Sources:
[1] "Microsoft 365 Personal." (https://www.microsoft.com/en-us/microsoft-365/p/microsoft-365-personal/cfq7ttc0k5bf?activetab=pivot%3
aoverviewtab, viewed on November 27, 2020.)
[2] "Microsoft 365 Family." (https://www.microsoft.com/en-us/microsoft-365/p/microsoft-365-personal/cfq7ttc0k5bf?activetab=pivot
%3aoverviewtab, viewed on November 27, 2020.)
[3] “Microsoft 365 Advanced Protection.” (https://support.microsoft.com/en-gb/office/microsoft-365-advanced-protection-82e72640-39be-4dc7
8efd-740fb289123a, viewed on November 6, 2020.)




                                                     CONFIDENTIAL – COUNSEL ONLY
                    Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 161 of
                                                          188

                                                 Summary Of Microsoft Commercial Subscription Products

                                                                                                                                    (a)
                                                                                             Price Per User Per   Included with ATP        ATP Available as an
                              Product Category                                 Source             Month           ("Plan 1" or "Plan 2")      Add-on ("X")


Business Service Family (Up to 300 Users)
 Microsoft 365 Business Basic (formerly Office 365 Business Essentials       [1], [2], [3]         $5.00                    -                      X
                                           (b)
 Microsoft 365 Business Basic (nonprofit)                                         [4]             Donation                  -                      X
 Microsoft 365 Business Standard (formerly Office 365 Business Premium       [1], [2], [3]        $12.50                    -                      X
 Microsoft 365 Business Standard (nonprofit)(b)                                                    $3.00                     -                     X
 Microsoft 365 Business Premium (Microsoft 365 Business)                     [1], [2], [3]        $20.00                  Plan 1                   -
 Microsoft 365 Apps for Business (formerly Office 365 Business               [1], [2], [5]         $8.25                     -                     -

Education Service Family (Unlimited Users)
 Office 365 Education A1 (Students)                                          [3], [6], [7]          Free                     -                     X
 Office 365 Education A3 (Students)                                          [3], [6], [7]         $2.50                     -                     X
 Office 365 Education A5 (Students)                                          [3], [6], [7]         $6.00                  Plan 2                   -
 Office 365 Education A1 (teachers/faculty/staff)                            [3], [7], [8]          Free                     -                     X
 Office 365 Education A3 (teachers/faculty/staff)                            [3], [7], [8]         $3.25                     -                     X
 Office 365 Education A5 (teachers/faculty/staff)                            [3], [7], [8]         $8.00                  Plan 2                   -
 Microsoft 365 Education A1                                                       [7]               N/A                      -                     X
 Microsoft 365 Education A3                                                       [7]               N/A                      -                     X
 Microsoft 365 Education A5                                                       [7]               N/A                   Plan 2                   -
 Microsoft 365 Enterprise A5 Compliance                                       [13], [14]            N/A                   Plan 2                   -

Enterprise Service Family (Unlimited Users)
 Office 365 Enterprise F3                                                      [3], [9]            $4.00                    -                      X
 Office 365 Enterprise E1                                                     [3], [10]            $8.00                    -                      X
 Office 365 Enterprise E1 (nonprofit)(b)                                        [11]              Donation                  -                      X
 Office 365 Enterprise E3                                                     [3], [10]           $20.00                    -                      X
 Office 365 Enterprise E3 (nonprofit)(b)                                        [11]              $4.50                      -                     X
 Office 365 Enterprise E5                                                     [3], [10]           $35.00                  Plan 2                   -
 Office 365 Enterprise E5 (nonprofit)(b)                                         [11]             $14.00                  Plan 2                   -
 Microsoft 365 Apps for Enterprise (formerly Office 365 ProPlus)             [1], [3], [5]        $12.00                     -                     -
 Microsoft 365 Enterprise F1                                                      [9]              $4.00                     -                     X
 Microsoft 365 Enterprise F3                                                     [12]             $10.00                     -                     X


                                                                   CONFIDENTIAL – COUNSEL ONLY                                                         Page 1 of 3
                    Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 162 of
                                                          188

                                                Summary Of Microsoft Commercial Subscription Products

                                                                                                                                              (a)
                                                                                                  Price Per User Per      Included with ATP         ATP Available as an
                             Product Category                                      Source               Month             ("Plan 1" or "Plan 2")        Add-on ("X")


 Microsoft 365 Enterprise E3                                                        [12]                $32.00                        -                        X
 Microsoft 365 Enterprise E5                                                        [12]                $57.00                     Plan 2                      -
 Microsoft 365 Enterprise E5 Compliance                                           [13]. [14]            $10.00                     Plan 2                      -

Government Service Family (Unlimited Users)
 Office 365 Government G1                                                            [15]                 N/A                         -                        X
 Office 365 Government G3                                                            [15]                 N/A                         -                        X
 Office 365 Government F3                                                            [15]                 N/A                         -                        X
 Office 365 Government G5                                                            [15]                 N/A                      Plan 2                      -

Notes:
(a) According to Microsoft and based upon a discussion with Ms. Kathryn Griffith, the Microsoft 365 Business Premium plan is the only subscription included with ATP Plan
1. I understand all other subscriptions included with ATP correspond with ATP Plan 2. (“Office 365 Advanced Threat Protection Service Description.”
(https://docs.microsoft.com/enus/office365/servicedescriptions/office-365-advanced-threat-protection-service-description#feature-availability-across-advanced-threat-protection-
atp-plans, November 6, 2020.))
(b) According to Microsoft, organizations that qualify for Microsoft 365 and Office 365 plans for nonprofits include exactly the same features as the corresponding business
plans. (“Microsoft 365 And Office 365 Platform Service Description.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-platform-service-
description/office-365-platform-service-description, viewed on November 6, 2020.))




                                                                   CONFIDENTIAL – COUNSEL ONLY                                                                     Page 2 of 3
                   Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 163 of
                                                         188

                                               Summary Of Microsoft Commercial Subscription Products

Sources:
[1] “Microsoft 365 And Office 365 Plan Options.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-platform-service-description/office-365-plan-
options, viewed on November 20, 2020.)
[2] “Reimagine Productivity With Microsoft 365 And Microsoft Teams.” (https://www.microsoft.com/en-us/ microsoft-365/business/compare-all-microsoft-365-business-
products?&activetab=tab:primaryr2, viewed on November 6, 2020.)
[3] “Office 365 Advanced Threat Protection Service Description.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-advanced-threat-protection-
service-description#feature-availability-across-advanced-threat-protection-atp-plans, November 6, 2020.)
[4] "Compare Microsoft 365 and Office 365 offers for nonprofits: Small & mid-sized." (https://www.microsoft.com/en-us/microsoft-365/nonprofit/office-365-nonprofit-plans-
and-pricing?activetab=tab:primaryr1, viewed on November 19, 2020.)
[5] “Microsoft 365 And Office 365 Platform Service Description.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-platform-service-
description/office-365-platform-service-description, viewed on November 6, 2020.)
[6] “Get Office 365 Free For Your Entire School.” (https://www.microsoft.com/en-us/microsoft-365/academic/compare-office-365-education-plans?active
tab=tab%3aprimaryr1, viewed on November 6, 2020.)
[7] “Microsoft 365 Education.” (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-platform-service-description/microsoft-365-education, viewed on
November 6, 2020.)
[8] "Compare Office 365 Education Plans." (https://www.microsoft.com/en-us/microsoft-365/academic/compare-office-365-education-plans?activetab=tab:primaryr2, viewed
on November 27, 2020.)
[9] "Firstline Workers are the backbone of your organization." (https://www.microsoft.com/en-us/microsoft-365/enterprise/firstline#office-SKUChooser-0dbn8nt, viewed on
November 27, 2020.)
[10] “Powerful tools to support your enterprise.” (https://www.microsoft.com/en-us/microsoft-365/enterprise/compare-office-365-plans, viewed on November 6, 2020.)
[11] “Compare Microsoft 365 and Office 365 offers for nonprofits; large non profits.” (https://www.microsoft.com/en-us/microsoft-365/nonprofit/office-365-nonprofit-
plans-and-pricing?%20activetab=tab%3aprimaryr2&activetab=tab:primaryr2, viewed on November 6, 2020.)
[12] “Transform Your Enterprise With Microsoft 365.” (https://www.microsoft.com/en-us/microsoft-365/compare-microsoft-365-enterprise-plans, viewed on November 6,
2020.)
[13] “Microsoft 365 E5 Compliance.” (https://www.microsoft.com/en-us/microsoft-365/business/e5-compliance?activetab=pivot%3aoverviewtab, viewed on November 11,
2020.)
[14] Based upon a discussion with Ms. Kathryn Griffith.
[15] "Office 365 Government." (https://docs.microsoft.com/en-us/office365/servicedescriptions/office-365-platform-service-description/office-365-us-government/
office-365-us-government, viewed on November 30, 2020.)




                                                                 CONFIDENTIAL – COUNSEL ONLY                                                                  Page 3 of 3
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 164 of
                                      188




                                   Exhibit 5




                             CONFIDENTIAL – COUNSEL ONLY
                      Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 165 of
                                                            188

                                                            Annual Summary Of Microsoft Licenses
                                                             Which Include The Safe Links Feature
                                                                  July 2015 - June 2020 (a), (b)

                                                                                                               (c)
                                                                                                  Fiscal Year
Consumer Subscription Product Category                   Jul'15 - Jun'16     Jul'16 - Jun'17     Jul'17 - Jun'18      Jul'18 - Jun'19      Jul'19 - Jun'20        Total

 M365 Consumer (includes Safe Links)                          32,550,020          38,267,237           47,044,624          54,625,474           62,319,478     234,806,833
 Surface with M365 Consumer (includes Safe Links)                 57,974              52,704                 (110)               (327)                  (1)        110,240
 Outlook.com                                                     329,670             308,377              270,616             246,963              230,095       1,385,721
Total                                                         32,937,664          38,628,318           47,315,130          54,872,110           62,549,572     236,302,794

Notes:
(a) Based upon a discussion with Ms. Kathryn Griffith, I understand a “license” is a Microsoft term for access to one of its consumer products (e.g., Microsoft 365 Family).
I understand a license is represented by the “MS Sales Licenses” pivot table field found in Microsoft's data. A single “MS Sales License” unit shown in the data represents
a single “billing event” for a user for a given month. For example, if a user made an annual payment for a license in January 2019 that granted access for all of 2019,
there would be a “MS Sales License” unit shown in January 2019, but no units shown in February to December 2019. For the annual display of licenses shown above, each
year represents the sum of monthly units in the "MS Sales Licenses" field.
(b) Based upon a discussion with Ms. Kathryn Griffith, I understand the following criteria for relevant pivot table filters are appropriate to identify total revenue-earning
licenses: (1) Credited Worldwide Sales Location - “Puerto Rico” and “United States” are included; and (2) Transaction Type - “Paid,” and “N/A” are included while
“Unpaid” is excluded.
(c) Microsoft’s fiscal year covers the period from July 1 to June 30 of the following year. For example, FY 2016 began on July 1, 2015 and ended June 30, 2016.

Sources:
[1] See supporting schedule, "Monthly Summary Of Microsoft Consumer Licenses Which Include The Safe Links Feature: July 2015 - June 2020."
[2] Microsoft Summary of Consumer Licenses, January 2015 – June 2020. (MSFT_TOC00001072.)
[3] Microsoft Summary of Surface with Consumer Licenses, January 2015 – June 2020. (MSFT_TOC00001071.)




                                                                    CONFIDENTIAL – COUNSEL ONLY
   Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 166 of
                                         188

                           Monthly Summary Of Microsoft Licenses
                            Which Include The Safe Links Feature
                                    July 2015 - June 2020

                            M365 Consumer              Surface with M365 Consumer
Year        Month         (includes Safe Links)           (includes Safe Links)         Outlook.com
2015    July                               2,198,272                           4,122                  48,289
2015    August                             2,839,701                           4,947                  36,416
2015    September                          2,457,043                           3,750                  27,468
2015    October                            2,518,182                           8,930                  27,755
2015    November                           2,663,372                          18,391                  25,328
2015    December                           2,841,862                           8,222                  21,646
2016    January                            2,670,648                            (918)                 23,446
2016    February                           2,831,798                            (793)                 22,498
2016    March                              2,876,201                           5,689                  22,573
2016    April                              2,903,352                           1,529                  23,440
2016    May                                2,892,499                             692                  26,421
2016    June                               2,857,090                           3,413                  24,390
2016    July                               2,883,686                           1,366                  44,711
2016    August                             2,915,052                           3,455                  34,648
2016    September                          3,108,125                           6,846                  25,985
2016    October                            3,118,442                           7,851                  26,519
2016    November                           3,137,567                          16,657                  23,337
2016    December                           3,327,149                           7,943                  18,230
2017    January                            3,197,999                           3,693                  19,100
2017    February                           3,218,925                           4,065                  20,035
2017    March                              3,409,535                           1,448                  21,304
2017    April                              3,368,662                             495                  23,106
2017    May                                3,281,198                            (658)                 26,781
2017    June                               3,300,897                            (457)                 24,621
2017    July                               3,359,955                            (174)                 40,693
2017    August                             3,546,754                              86                  31,917
2017    September                          3,684,434                            (120)                 22,721
2017    October                            3,774,164                             (23)                 21,860



                                   CONFIDENTIAL – COUNSEL ONLY                                            Page 1 of 3
   Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 167 of
                                         188

                           Monthly Summary Of Microsoft Licenses
                            Which Include The Safe Links Feature
                                    July 2015 - June 2020

                            M365 Consumer              Surface with M365 Consumer
Year        Month         (includes Safe Links)           (includes Safe Links)           Outlook.com
2017    November                           3,870,253                               (41)                 19,412
2017    December                           3,977,765                                 7                  17,635
2018    January                            4,125,875                              (234)                 19,157
2018    February                           3,999,848                                (1)                 18,284
2018    March                              4,261,025                                (9)                 18,589
2018    April                              4,189,468                              (105)                 19,651
2018    May                                4,084,503                               535                  21,413
2018    June                               4,170,580                               (31)                 19,284
2018    July                               4,286,122                                 -                  34,661
2018    August                             4,461,202                               106                  28,135
2018    September                          4,498,580                                 -                  20,110
2018    October                            4,249,695                                (2)                 20,923
2018    November                           3,959,522                                (3)                 15,668
2018    December                           4,440,946                               (22)                 19,515
2019    January                            5,148,431                              (308)                 17,948
2019    February                           4,549,558                                 -                  16,783
2019    March                              4,770,803                               (95)                 18,135
2019    April                              4,756,916                                 -                  17,880
2019    May                                4,612,376                                (3)                 19,562
2019    June                               4,891,323                                 -                  17,643
2019    July                               4,661,295                                (1)                 31,955
2019    August                             4,913,808                                 -                  25,894
2019    September                          5,235,596                                 -                  18,870
2019    October                            4,748,086                                 -                  19,191
2019    November                           4,902,241                                 -                  17,522
2019    December                           5,333,723                                 -                  15,598
2020    January                            5,153,141                                 -                  16,969
2020    February                           5,265,129                                 -                  16,220



                                   CONFIDENTIAL – COUNSEL ONLY                                             Page 2 of 3
             Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 168 of
                                                   188

                                                  Monthly Summary Of Microsoft Licenses
                                                   Which Include The Safe Links Feature
                                                           July 2015 - June 2020

                                                   M365 Consumer                  Surface with M365 Consumer
        Year                Month                (includes Safe Links)                 (includes Safe Links)                     Outlook.com
        2020          March                                        5,504,788                                     -                                16,228
        2020          April                                        5,422,731                                     -                                16,627
        2020          May                                          5,384,954                                     -                                18,373
        2020          June                                         5,793,986                                     -                                16,648
Total                                                            234,806,833                               110,240                             1,385,721

Notes:
(a) Based upon a discussion with Ms. Kathryn Griffith, I understand a “license” is a Microsoft term for access to one of its consumer products (e.g.,
Microsoft 365 Family). I understand a license is represented by the “MS Sales Licenses” pivot table field found in Microsoft's data. A single “MS
Sales License” unit shown in the data represents a single “billing event” for a user in that month. For example, if a user made an annual payment for a
license in January 2019 that granted access for all of 2019, there would be a “MS Sales License” unit shown in January 2019, but no units shown in
February to December 2019.
(b) Based upon a discussion with Ms. Kathryn Griffith, the following criteria for relevant pivot table filters are appropriate to identify total revenue-
earning licenses: (1) Credited Worldwide Sales Location - “Puerto Rico” and “United States” are included; and (2) Transaction Type - “Paid,” and
“N/A” are included while “Unpaid” is excluded.
(c) According to Microsoft's footnotes for its unit and revenue pivot tables (MSFT_TOC00000001 - 002), "it may be necessary for the user to filter the
data differently than presented in the initial view as dictated by the facts and circumstances of the particular issue or product." Consistent with a
discussion with Ms. Kathryn Griffith, (1) MSFT_TOC00001067 was utilized to evaluate Microsoft 365 consumer licenses and (2)
MSFT TOC00001073 was utilized to evaluate Outlook.com licenses.

Sources:
[1] Microsoft Pivot Table for Seats, January 2015 – June 2020. (MSFT_TOC00001067.)
[2] Microsoft Pivot Table for Outlook.com, January 2015 – June 2020. (MSFT_TOC00001073.)
[3] Footnotes to TocMail Revenue and Pivots, August, 2020. (MSFT_TOC00000001 - 002.)




                                                           CONFIDENTIAL – COUNSEL ONLY                                                                 Page 3 of 3
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 169 of
                                      188




            - THIS PAGE INTENTIONALLY LEFT BLANK -




                             CONFIDENTIAL – COUNSEL ONLY
                            Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 170 of
                                                                  188

                                                            Annual Summary Of Microsoft Commercial Seats
                                                                Which Include The Safe Links Feature
                                                                      July 2015 - June 2020 (a), (b)

                                                                                                                        (c)
                                                                                                           Fiscal Year
Commercial Subscription Product Category                         Jul'15 - Jun'16     Jul'16 - Jun'17      Jul'17 - Jun'18      Jul'18 - Jun'19      Jul'19 - Jun'20            Total

 ATP Standalone Products
  ATP Plan 1                                                              563,466           6,643,933          19,782,952           44,800,506           64,269,037         136,059,893
  ATP Plan 2                                                                    -                  60               8,944              223,373            4,934,227           5,166,605
  Total                                                                   563,466           6,643,993          19,791,896           45,023,880           69,203,264         141,226,498

 Products Included with ATP
  M365 Security Suite (includes OATP)                                           -                   -                   -               38,335            3,989,971           4,028,306
  O365/M365 Commercial Suites (includes OATP)                             111,603           2,875,623          13,889,300           37,806,807           60,531,489         115,214,821
  Total                                                                   111,603           2,875,623          13,889,300           37,845,142           64,521,460         119,243,127

Grand Total                                                               675,068           9,519,616          33,681,196           82,869,021          133,724,724         260,469,625

Notes:
(a) Based upon a discussion with Ms. Kathryn Griffith, I understand a “seat” is a Microsoft term for a single user in a given month with an active subscription. I understand a seat
is represented by the “Assigned Units” pivot table field found in Microsoft's data. For the annual display of seats shown above, each year represents the sum of monthly seats in the
"Assigned Units" field.
(b) Based upon a discussion with Ms. Kathryn Griffith, I understand the following criteria for relevant pivot table filters are appropriate to identify total revenue-earning seats: (1)
Credited Worldwide Sales Location - “Puerto Rico” and “United States” are included; (2) Subscription Status - “Active,” “InGracePeriod,” and “N/A” are included while
“Deprovisioned” and “Disabled” are excluded; (3) Detail Transaction Type - “Paid,” and “N/A” are included while “Free Promo,” “Other-Unpaid” and “Trial” are excluded.
(c) Microsoft’s FY covers the period from July 1 to June 30 of the following year. For example, FY 2016 began on July 1, 2015 and ended June 30, 2016.

Source:
[1] See supporting schedule, "Monthly Summary Of Microsoft Commercial Seats Which Include The Safe Links Feature: July 2015 - June 2020."




                                                                           CONFIDENTIAL – COUNSEL ONLY
       Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 171 of
                                             188

                                              Monthly Summary Of Microsoft Commercial Seats
                                                   Which Include The Safe Links Feature
                                                          July 2015 - June 2020

                            ATP Standalone Products                                       Products Included with ATP
                                                                       M365 Security Suite       O365/M365 Commercial
Year     Month     ATP Plan 1     ATP Plan 2             Total          (includes OATP)          Suites (includes OATP)          Total          Grand Total
                      [A]             [B]            [C] = [A] + [B]           [D]                        [E]                [F] = [D] + [E]   [G] = [C] + [F]

2015   July               1,383                  -           1,383                           -                           -                 -            1,383
2015   August             1,961                  -           1,961                           -                           -                 -            1,961
2015   September          2,810                  -           2,810                           -                           -                 -            2,810
2015   October            3,958                  -           3,958                           -                           -                 -            3,958
2015   November           6,352                  -           6,352                           -                           -                 -            6,352
2015   December          11,105                  -          11,105                           -                        670               670            11,775
2016   January           18,731                  -          18,731                           -                      3,862             3,862            22,593
2016   February          25,685                  -          25,685                           -                      6,422             6,422            32,107
2016   March             78,980                  -          78,980                           -                     11,105            11,105            90,085
2016   April            110,666                  -         110,666                           -                     14,925            14,925           125,591
2016   May              137,544                  -         137,544                           -                     21,493            21,493           159,037
2016   June             164,291                  -         164,291                           -                     53,126            53,126           217,417
2016   July             223,391                  -         223,391                           -                     75,793            75,793           299,184
2016   August           256,593                  -         256,593                           -                    115,312           115,312           371,905
2016   September        322,223                  -         322,223                           -                    130,433           130,433           452,656
2016   October          384,491                  -         384,491                           -                    146,160           146,160           530,651
2016   November         440,282                  -         440,282                           -                    161,525           161,525           601,807
2016   December         500,269                  -         500,269                           -                    180,922           180,922           681,190
2017   January          571,012                  -         571,012                           -                    222,512           222,512           793,524
2017   February         604,000                  -         604,000                           -                    261,829           261,829           865,829
2017   March            692,315                  -         692,315                           -                    293,153           293,153           985,468
2017   April            753,491                 6          753,497                           -                    318,588           318,588         1,072,085
2017   May              869,249                22          869,271                           -                    379,777           379,777         1,249,047
2017   June           1,026,619                32        1,026,651                           -                    589,619           589,619         1,616,270
2017   July           1,085,597                34        1,085,631                           -                    665,997           665,997         1,751,628
2017   August         1,113,503               148        1,113,651                           -                    759,047           759,047         1,872,698
2017   September      1,178,356               164        1,178,520                           -                    881,886           881,886         2,060,406
2017   October        1,283,236               381        1,283,617                           -                    961,920           961,920         2,245,537
2017   November       1,474,465               383        1,474,848                           -                  1,015,381         1,015,381         2,490,228
2017   December       1,542,717               459        1,543,176                           -                  1,101,039         1,101,039         2,644,215
2018   January        1,644,916               689        1,645,605                           -                  1,194,655         1,194,655         2,840,260
2018   February       1,742,107               931        1,743,038                           -                  1,273,665         1,273,665         3,016,703
2018   March          1,874,052             1,048        1,875,100                           -                  1,373,526         1,373,526         3,248,627
2018   April          2,101,846             1,158        2,103,004                           -                  1,431,312         1,431,312         3,534,316
2018   May            2,260,624             1,345        2,261,969                           -                  1,530,954         1,530,954         3,792,923



                                                        CONFIDENTIAL – COUNSEL ONLY                                                                              Page 1 of 3
           Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 172 of
                                                 188

                                                Monthly Summary Of Microsoft Commercial Seats
                                                     Which Include The Safe Links Feature
                                                            July 2015 - June 2020

                                ATP Standalone Products                                    Products Included with ATP
                                                                        M365 Security Suite        O365/M365 Commercial
   Year      Month     ATP Plan 1     ATP Plan 2          Total          (includes OATP)           Suites (includes OATP)        Total          Grand Total
                          [A]             [B]         [C] = [A] + [B]           [D]                         [E]              [F] = [D] + [E]   [G] = [C] + [F]

    2018   June           2,481,533           2,205       2,483,738                            -                 1,699,918       1,699,918          4,183,656
    2018   July           2,615,152           2,432       2,617,584                            -                 1,896,464       1,896,464          4,514,048
    2018   August         2,895,276           3,049       2,898,325                            -                 2,457,378       2,457,378          5,355,703
    2018   September      3,069,045           3,319       3,072,364                            -                 2,752,483       2,752,483          5,824,847
    2018   October        3,261,533           4,214       3,265,747                            -                 2,827,206       2,827,206          6,092,953
    2018   November       3,446,238           4,637       3,450,875                            -                 2,933,772       2,933,772          6,384,647
    2018   December       3,570,659           4,602       3,575,261                            -                 2,971,348       2,971,348          6,546,609
    2019   January        3,717,433           4,877       3,722,310                            -                 2,993,275       2,993,275          6,715,585
    2019   February       3,976,228           9,804       3,986,032                         274                  3,455,284       3,455,558          7,441,590
    2019   March          4,359,546          16,181       4,375,727                       1,041                  3,655,642       3,656,683          8,032,409
    2019   April          4,491,042          21,293       4,512,335                       5,990                  3,811,276       3,817,266          8,329,600
    2019   May            4,675,847          61,517       4,737,364                       7,931                  3,944,418       3,952,349          8,689,713
    2019   June           4,722,507          87,450       4,809,957                      23,099                  4,108,261       4,131,360          8,941,317
    2019   July           4,644,827         188,076       4,832,903                      58,545                  4,179,657       4,238,202          9,071,105
    2019   August         5,023,636         227,767       5,251,403                      89,562                  4,613,817       4,703,379          9,954,782
    2019   September      5,275,561         254,089       5,529,650                     122,477                  4,247,986       4,370,463          9,900,114
    2019   October        5,389,475         260,932       5,650,407                     170,266                  4,422,240       4,592,506         10,242,913
    2019   November       5,424,130         300,476       5,724,606                     201,667                  4,653,899       4,855,566         10,580,171
    2019   December       5,500,814         322,198       5,823,012                     230,879                  4,769,902       5,000,781         10,823,793
    2020   January        5,466,406         448,772       5,915,179                     295,270                  5,124,723       5,419,993         11,335,172
    2020   February       5,544,433         496,519       6,040,952                     322,822                  5,316,818       5,639,641         11,680,593
    2020   March          5,540,264         549,074       6,089,337                     525,103                  5,566,316       6,091,419         12,180,757
    2020   April          5,439,896         572,402       6,012,298                     553,003                  5,390,984       5,943,987         11,956,285
    2020   May            5,531,407         626,195       6,157,601                     625,676                  5,733,402       6,359,077         12,516,679
    2020   June           5,488,190         687,726       6,175,916                     794,700                  6,511,745       7,306,444         13,482,360
Total                   136,059,893       5,166,605     141,226,498                   4,028,306                115,214,821     119,243,127        260,469,625




                                                          CONFIDENTIAL – COUNSEL ONLY                                                                            Page 2 of 3
                       Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 173 of
                                                             188

                                                               Monthly Summary Of Microsoft Commercial Seats
                                                                    Which Include The Safe Links Feature
                                                                           July 2015 - June 2020


Notes:
(a) Based upon a discussion with Ms. Kathryn Griffith, I understand a “seat” is a Microsoft term for a single user in a given month with an active subscription. I understand a seat is represented by
the “Assigned Units” pivot table field found in Microsoft's data.
(b) Based upon a discussion with Ms. Kathryn Griffith, I understand the following criteria for relevant pivot table filters are appropriate to identify total revenue-earning seats: Credited
                                                                                                                                                                                     (1)
Worldwide Sales Location - “Puerto Rico” and “United States” are included; (2)Subscription Status - “Active,” “InGracePeriod,” and “N/A” are included while “Deprovisioned” and “Disabled”
are excluded; (3) Detail Transaction Type - “Paid,” and “N/A” are included while “Free Promo,” “Other-Unpaid” and “Trial” are excluded.
(c) According to Microsoft's footnotes for its unit and revenue pivot tables (MSFT_TOC00000001 - 002), "it may be necessary for the user to filter the data differently than presented in the initial
view as dictated by the facts and circumstances of the particular issue or product." Consistent with a discussion with Ms. Kathryn Griffith, the MSFT_TOC00001067 pivot table was utilized to
evaluate commercial seats.

Sources:
[1] Microsoft Pivot Table for Seats, January 2015 – June 2020. (MSFT_TOC00001067.)
[2] Footnotes to TocMail Revenue and Pivots, August, 2020. (MSFT_TOC00000001 - 002.)




                                                                            CONFIDENTIAL – COUNSEL ONLY                                                                                 Page 3 of 3
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 174 of
                                      188




                                   Exhibit 6




                             CONFIDENTIAL – COUNSEL ONLY
                           Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 175 of
                                                                 188

                                             Summary Of Revenues Associated With Microsoft Consumer Products
                                                          Which Include The Safe Links Feature
                                                               July 2015 - June 2020 (a), (b)

                                                                                                                 (c)
                                                                                                     Fiscal Year
Consumer Subscription Product Category                    Jul'15 - Jun'16      Jul'16 - Jun'17      Jul'17 - Jun'18      Jul'18 - Jun'19     Jul'19 - Jun'20             Total

 M365 Consumer (includes Safe Links)                          $648,150,756       $ 818,159,428      $ 1,023,712,585      $ 1,129,858,215      $ 1,254,940,096        $ 4,874,821,080
 Surface with M365 Consumer (includes Safe Links)             $ 63,153,300        $ 54,384,876          $(1,099,099)            $(295,002)             $(1,799)        $ 116,142,275
 Outlook.com                                                    $ 7,406,343         $ 6,644,354          $ 6,098,366          $ 5,219,808          $ 4,941,388          $ 30,310,259
Total                                                        $ 718,710,399       $ 879,188,658      $ 1,028,711,852      $ 1,134,783,021      $ 1,259,879,686        $ 5,021,273,615

Notes:
(a) Based upon a discussion with Ms. Kathryn Griffith, I understand the “MS Sales Adjusted Amount” pivot table field provides the appropriate measure of Microsoft revenues
during the relevant period. According to Microsoft's footnotes for its unit and revenue pivot tables, the adjusted revenues reflect "adjustments (deferrals) of revenue to spread
payments over the period in which they are to be earned." (MSFT_TOC00000001 - 002.)
(b) According to Microsoft's footnotes for its unit and revenue pivot tables, U.S. revenues are associated with Microsoft sales in the United States and Puerto Rico.
(c) Microsoft’s FY covers the period from July 1 to June 30 of the following year. For example, FY 2016 began on July 1, 2015 and ended June 30, 2016.

Sources:
[1] Microsoft Pivot Table for Revenues, January 2015 – June 2020. (MSFT_TOC00001070.)
[2] Microsoft Pivot Table for Outlook.com, January 2015 – June 2020. (MSFT_TOC00001073.)
[3] Footnotes to TocMail Revenue and Pivots, August, 2020. (MSFT_TOC00000001 - 002.)




                                                                         CONFIDENTIAL – COUNSEL ONLY
                          Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 176 of
                                                                188

                                           Summary Of Revenues Associated With Microsoft Commercial Products
                                                         Which Include The Safe Links Feature
                                                               July 2015 - June 2020 (a), (b)

                                                                                                               (c)
                                                                                                   Fiscal Year
Commercial Subscription Product Category                 Jul'15 - Jun'16      Jul'16 - Jun'17     Jul'17 - Jun'18      Jul'18 - Jun'19      Jul'19 - Jun'20             Total

 ATP Standalone Products
  ATP Plan 1                                                  $ 2,988,748        $ 32,493,961         $ 89,471,804        $ 150,754,561       $ 174,467,427          $ 450,176,502
  ATP Plan 2                                                            -               $ 501            $ 332,251           $ 3,319,735       $ 21,384,449           $ 25,036,936
  Total                                                       $ 2,988,748        $ 32,494,462         $ 89,804,055        $ 154,074,296       $ 195,851,877          $ 475,213,438

 Products Included with ATP
  M365 Security Suite (includes OATP)                                   -                   -                    -           $ 1,022,076       $ 19,867,425           $ 20,889,502
  O365/M365 Commercial Suites (includes OATP)                 $ 5,440,144        $ 65,224,186        $ 249,845,023        $ 524,243,196       $ 903,347,416        $ 1,748,099,964
  Total                                                       $ 5,440,144        $ 65,224,186        $ 249,845,023        $ 525,265,272       $ 923,214,841        $ 1,768,989,466

Grand Total                                                   $ 8,428,892        $ 97,718,648        $ 339,649,078        $ 679,339,568     $ 1,119,066,718        $ 2,244,202,904

Notes:
(a) Based upon a discussion with Ms. Kathryn Griffith, I understand the “MS Sales Adjusted Amount” pivot table field provides the appropriate measure of Microsoft revenues
during the relevant period. According to Microsoft's footnotes for its unit and revenue pivot tables, the adjusted revenues reflect "adjustments (deferrals) of revenue to spread
payments over the period in which they are to be earned." (MSFT_TOC00000001 - 002.)
(b) According to Microsoft's footnotes for its unit and revenue pivot tables, U.S. revenues are associated with Microsoft sales in the United States and Puerto Rico.
(c) Microsoft’s FY covers the period from July 1 to June 30 of the following year. For example, FY 2016 began on July 1, 2015 and ended June 30, 2016.

Sources:
[1] Microsoft Pivot Table for Revenues, January 2015 – June 2020. (MSFT_TOC00001070.)
[2] Footnotes to TocMail Revenue and Pivots, August, 2020. (MSFT_TOC00000001 - 002.)




                                                                        CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 177 of
                                      188




                                   Exhibit 7




                             CONFIDENTIAL – COUNSEL ONLY
                                 Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 178 of
                                                                       188
                                                                           Companies In the Email Security Sector
                                                                                                                     (a)
                                                                        With Publicly Available Financial Information

                                                                                                                        Most Recent Year                                     5 Previous Years
                                                           (b)
             Company               Cyber Security Sector         Annual Earnings (Most Recent)              Gross Margin               Net Margin                Gross Margin               Net Margin

 1 ProofPoint, Inc.              Security-as-a-Service                     $888,190,000                         76.3%                    -14.7%                      74.9%                    -18.0%


 2 Mimecast, Limited             Email Security                            $426,963,000                         74.4%                      0.0%                      73.3%                      -2.1%
   ("Mimecast")
 3 Barracuda Networks, Inc. Email, App, Data & Cloud                       $352,649,000                         76.2%                      2.9%                      77.5%                      -5.4%
   ("Barracuda")            Security

 4 Cyren, Inc. ("Cyren")         Web, Email & Mobile                        $38,391,000                         59.5%                    -46.9%                      62.8%                    -39.1%
                                 Security
 5 Zix Corporation               Email Encryption & Security               $173,428,000                         55.7%                     -8.4%                      70.6%                      0.8%
   ("ZixCorp")                   Solutions


Notes:
(a) Barracuda, Cyren, Mimecast, and ZixCorp are included in CyberCrime Magazine’s list of top cybersecurity companies in the industry. CyberCrime Magazine provides a description of the security sector
associated with each company. I evaluated each company on the list that (a) contained “email” in its security sector description and (b) had publicly available financial information. I understand CyberCrime
Magazine’s “Cybersecurity 500” list was recently replaced by its “Hot 150” list. It is noted that all companies above can be found on either CyberCrime Magazine’s “Hot 150” or “Cybersecurity 500” list.
Those companies that contain “email” in their cybersecurity sector description but do not have publicly available financial information include Agari Data, Inc., Avanan Inc., GreatHorn Inc., and Vali Mail
Inc.
(b) I understand Proofpoint does not contain "email" in its and cybersecurity sector desciption as identified in CyberMagazine's 500 and Hot 150 lists. In the Amended Complaint dated November 13, 2020,
TocMail identified Proofpoint (as well as Mimecast) as a seller of cloud-based, time-of-click, redirect services. As such, Proofpoint's profitability is evaluated above.

Sources:
[1] See supporting schedule: "Email Security Sector Company Financials: Most Recent 5 Years."
[2] “Cybersecurity 500.” (https://cybersecurityventures.com/cybersecurity-500/, viewed on November 9, 2020.)
[3] “The Hot 150 Cybersecurity Companies To Watch In 2020.” (https://cybersecurityventures.com/cybersecurity-500-list/, viewed on November 16, 2020.)
[4] Amended Complaint, p. 23.




                                                                                   CONFIDENTIAL – COUNSEL ONLY
       Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 179 of
                                             188

                                     Email Security Sector Company Financials
                                               Most Recent 5 Years

                                                                               (a)
Fiscal Year         Proofpoint           Mimecast         Barracuda Networks         Cyren           ZixCorp
 Revenues
  5th Most Recent     $265,397,000         $141,841,000            $198,931,000       $27,762,000     $54,713,000
  4th Most Recent     $378,337,000         $186,563,000            $233,787,000       $30,983,000     $60,144,000
  3rd Most Recent     $519,681,000         $261,897,000            $277,446,000       $30,799,000     $65,663,000
  2nd Most Recent     $716,994,000         $340,377,000            $320,158,000       $35,900,000     $70,478,000
  Most Recent         $888,190,000         $426,963,000            $352,649,000       $38,391,000    $173,428,000
 Total              $2,768,599,000       $1,357,641,000          $1,382,971,000      $163,835,000    $424,426,000

 Cost of Revenues
  5th Most Recent     $84,058,000          $41,809,000             $45,088,000         $8,866,000      $9,593,000
  4th Most Recent    $108,593,000          $50,314,000             $53,768,000        $10,042,000     $10,533,000
  3rd Most Recent    $143,378,000          $69,699,000             $58,667,000        $11,899,000     $12,602,000
  2nd Most Recent    $201,761,000          $90,874,000             $70,132,000        $14,540,000     $15,186,000
  Most Recent        $236,214,000         $109,382,000             $83,772,000        $15,557,000     $76,908,000
 Total               $774,004,000         $362,078,000            $311,427,000        $60,904,000    $124,822,000

 Gross Margin
  5th Most Recent           72.1%                70.5%                   77.3%               68.1%         82.5%
  4th Most Recent           74.2%                73.0%                   77.0%               67.6%         82.5%
  3rd Most Recent           75.1%                73.4%                   78.9%               61.4%         80.8%
  2nd Most Recent           74.4%                73.3%                   78.1%               59.5%         78.5%
  Most Recent               76.3%                74.4%                   76.2%               59.5%         55.7%
 Wgt. Avg.                  74.9%                73.3%                   77.5%               62.8%         70.6%




                                            CONFIDENTIAL – COUNSEL ONLY                                             Page 1 of 2
       Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 180 of
                                             188

                                            Email Security Sector Company Financials
                                                      Most Recent 5 Years

                                                                                        (a)
Fiscal Year               Proofpoint             Mimecast          Barracuda Networks                Cyren                 ZixCorp
 Net Profit / Loss
  5th Most Recent           $(98,712,000)           $(3,244,000)              $(8,185,000)             $(4,799,000)            $5,016,000
  4th Most Recent           $(96,487,000)           $(5,441,000)              $(4,387,000)             $(6,213,000)            $5,837,000
  3rd Most Recent           $(69,802,000)          $(12,386,000)             $(67,498,000)            $(15,648,000)           $(8,057,000)
  2nd Most Recent          $(103,749,000)           $(7,001,000)              $(4,422,000)            $(19,414,000)           $15,444,000
  Most Recent              $(130,265,000)               $(2,200)              $10,235,000             $(18,018,000)          $(14,647,000)
 Total                     $(499,015,000)          $(28,074,200)             $(74,257,000)            $(64,092,000)            $3,593,000

 Net Margin
  5th Most Recent                 -37.2%                  -2.3%                      -4.1%                   -17.3%                  9.2%
  4th Most Recent                 -25.5%                  -2.9%                      -1.9%                   -20.1%                  9.7%
  3rd Most Recent                 -13.4%                  -4.7%                     -24.3%                   -50.8%                -12.3%
  2nd Most Recent                 -14.5%                  -2.1%                      -1.4%                   -54.1%                 21.9%
  Most Recent                     -14.7%                   0.0%                       2.9%                   -46.9%                 -8.4%
 Total                            -18.0%                  -2.1%                      -5.4%                   -39.1%                  0.8%

Note:
(a) I understand Barracuda Networks was acquired by Thoma Bravo, LLC on February 13, 2018. Given the acquisition, I evaluated publicly
available financial information for Barracuda Networks during the March 1, 2012 - February 28, 2017 time period (i.e., FY 2013 - FY 2017).
(Barracuda Networks, Inc. SEC Form Ex 99.1 “Thoma Brava Completes Acquisition of Barracuda,” dated February 13, 2018.)

Sources:
[1] Proofpoint, Inc. SEC Form 10-K for the fiscal year ended December 31, 2019, p. 33.
[2] Mimecast Limited, SEC Form 10-K for the fiscal year ended March 31, 2020, p. 36.
[3] Barracuda Networks, Inc., SEC Form 10-K for the fiscal year ended February 28, 2017, p. 42.
[4] Cyren Ltd., Inc., SEC Form 10-K for the fiscal year ended December 31, 2019, p. 38.
[5] Cyren Ltd., Inc., SEC Form 20-F for the fiscal year ended December 31, 2017, p. 37.
[6] Zix Corporation, SEC Form 10-K for the fiscal year ended December 31, 2019, p. 29.




                                                    CONFIDENTIAL – COUNSEL ONLY                                                              Page 2 of 2
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 181 of
                                      188




                                   Exhibit 8




                             CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 182 of
                                      188

                     Adjustments To Ms. Bour's Discounted Claimed Lost Profits
                                  Using A Discount Rate Of 8.5%

                                      Claimed Lost Profits                            Adjusted Claimed Damages
                                                                                (a)
                                      (Before Discounting)    Discount Factor            (After Discounting)
                                               [A]                   [B]                   [C] = [A] × [B]

         Claimed Past Damages                  $893,893,590               1.0000                  $893,893,590
         11/2/2020 - 12/31/2020                $252,304,617               0.9932                  $250,590,516
                  2021                       $1,523,749,843               0.9471                $1,443,198,950
                  2022                       $1,538,653,425               0.8729                $1,343,147,166
                  2023                       $1,553,723,916               0.8046                $1,250,048,620
                  2024                       $1,568,785,609               0.7414                $1,163,157,107
                  2025                       $1,583,835,992               0.6833                $1,082,197,977
                  2026                       $1,598,974,384               0.6297                $1,006,950,862
                  2027                       $1,614,102,156               0.5804                  $936,845,664
                  2028                       $1,629,216,733               0.5349                  $871,440,266
                  2029                       $1,644,473,124               0.4929                  $810,601,251
                  2030                       $1,659,716,976               0.4543                  $754,023,337
                  2031                       $1,674,898,729               0.4187                  $701,309,248
                  2032                       $1,690,229,629               0.3859                  $652,211,499
                  2033                       $1,705,545,966               0.3556                  $606,495,939
                  2034                       $1,720,844,706               0.3277                  $563,996,503
           1/1/2035 - 5/7/2035                 $590,525,019               0.3102                  $183,186,878
                  Total                                                                        $14,513,295,374

      Note:
      (a) Claimed lost profits are discounted applying a mid-period discounting convention (used by Ms. Bour) to
      November 1, 2020 at the discount rate of of 8.5% (i.e., Mimecast's weighted average cost of capital for Q2
      2021).

      Sources:
      [1] Bour Report, pp. 28 - 31. See also, Bour Report, Exhibit 4.
      [2] Bloomberg: Mimecast's weighted average cost of capital for Q2 2021.




                                         CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 183 of
                                      188

                     Adjustments To Ms. Bour's Discounted Claimed Lost Profits
                                  Using A Discount Rate Of 8.8%

                                      Claimed Lost Profits                            Adjusted Claimed Damages
                                                                                (a)
                                      (Before Discounting)    Discount Factor            (After Discounting)
                                               [A]                   [B]                   [C] = [A] × [B]

         Claimed Past Damages                  $893,893,590               1.0000                  $893,893,590
         11/2/2020 - 12/31/2020                $252,304,617               0.9930                  $250,532,705
                  2021                       $1,523,749,843               0.9454                $1,440,548,423
                  2022                       $1,538,653,425               0.8689                $1,336,983,661
                  2023                       $1,553,723,916               0.7986                $1,240,881,322
                  2024                       $1,568,785,609               0.7340                $1,151,438,964
                  2025                       $1,583,835,992               0.6745                $1,068,337,470
                  2026                       $1,598,974,384               0.6200                  $991,313,142
                  2027                       $1,614,102,156               0.5698                  $919,753,565
                  2028                       $1,629,216,733               0.5237                  $853,179,186
                  2029                       $1,644,473,124               0.4813                  $791,423,785
                  2030                       $1,659,716,976               0.4423                  $734,154,490
                  2031                       $1,674,898,729               0.4066                  $680,946,639
                  2032                       $1,690,229,629               0.3736                  $631,525,899
                  2033                       $1,705,545,966               0.3434                  $585,638,760
                  2034                       $1,720,844,706               0.3156                  $543,099,207
           1/1/2035 - 5/7/2035                 $590,525,019               0.2982                  $176,071,441
                  Total                                                                        $14,289,722,249

      Note:
      (a) Claimed lost profits are discounted applying a mid-period discounting convention (used by Ms. Bour) to
      November 1, 2020 at the discount rate of of 8.8% (i.e., Cyren's weighted average cost of capital for Q3
      2020).

      Sources:
      [1] Bour Report, pp. 28 - 31. See also, Bour Report, Exhibit 4.
      [2] Bloomberg: Cyren's weighted average cost of capital for Q3 2020.




                                         CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 184 of
                                      188

                    Adjustments To Ms. Bour's Discounted Claimed Lost Profits
                                Using A Discount Rate Of 11.3%
                                     Claimed Lost Profits                            Adjusted Claimed Damages
                                                                               (a)
                                     (Before Discounting)    Discount Factor            (After Discounting)
                                              [A]                   [B]                   [C] = [A] × [B]

        Claimed Past Damages                  $893,893,590                1.0000                 $893,893,590
        11/2/2020 - 12/31/2020                $252,304,617                0.9911                 $250,057,558
                 2021                       $1,523,749,843                0.9312               $1,418,924,733
                 2022                       $1,538,653,425                0.8367               $1,287,334,264
                 2023                       $1,553,723,916                0.7517               $1,167,963,329
                 2024                       $1,568,785,609                0.6753               $1,059,400,313
                 2025                       $1,583,835,992                0.6066                 $960,832,870
                 2026                       $1,598,974,384                0.5451                 $871,533,300
                 2027                       $1,614,102,156                0.4897                 $790,457,151
                 2028                       $1,629,216,733                0.4399                 $716,749,371
                 2029                       $1,644,473,124                0.3952                 $649,914,734
                 2030                       $1,659,716,976                0.3551                 $589,343,468
                 2031                       $1,674,898,729                0.3190                 $534,352,477
                 2032                       $1,690,229,629                0.2866                 $484,424,531
                 2033                       $1,705,545,966                0.2575                 $439,121,792
                 2034                       $1,720,844,706                0.2313                 $398,077,908
          1/1/2035 - 5/7/2035                 $590,525,019                0.2152                 $127,094,932
                 Total                                                                        $12,639,476,320

     Note:
     (a) Claimed lost profits are discounted applying a mid-period discounting convention (used by Ms. Bour) to
     November 1, 2020 at the discount rate of 11.3% (i.e., ZixCorp's weighted average cost of capital for Q3
     2020).

     Sources:
     [1] Bour Report, pp. 28 - 31. See also, Bour Report, Exhibit 4.
     [2] Bloomberg: ZixCorp's weighted average cost of capital for Q3 2020.




                                         CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 185 of
                                      188




                                   Exhibit 9




                             CONFIDENTIAL – COUNSEL ONLY
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 186 of
                                      188

       Microsoft's Monthly Gross Margin For Office 365 Commerical Product Category
                          Reported In Product Breakdown Reports
                                   July 2015 - June 2020

                                       Office 365 Commerical
           Year          Month             Gross Margin             Source
           2015      July                     69.55%              MSFT_TOC00000325
           2015      August                   67.92%              MSFT_TOC00000261
           2015      September                65.96%              MSFT_TOC00000421
           2015      October                  64.66%              MSFT_TOC00000405
           2015      November                 66.01%              MSFT_TOC00000389
           2015      December                 68.71%              MSFT_TOC00000277
           2016      January                  66.22%              MSFT_TOC00000309
           2016      February                 65.30%              MSFT_TOC00000293
           2016      March                    61.99%              MSFT_TOC00000357
           2016      April                    65.20%              MSFT_TOC00000245
           2016      May                      64.18%              MSFT_TOC00000373
           2016      June                     64.07%              MSFT_TOC00000341
           2016      July                     67.00%              MSFT_TOC00000533
           2016      August                   66.36%              MSFT_TOC00000469
           2016      September                64.55%              MSFT_TOC00000629
           2016      October                  66.07%              MSFT_TOC00000613
           2016      November                 65.56%              MSFT_TOC00000597
           2016      December                 65.39%              MSFT_TOC00000485
           2017      January                  67.89%              MSFT_TOC00000517
           2017      February                 67.10%              MSFT_TOC00000501
           2017      March                    66.72%              MSFT_TOC00000565
           2017      April                    68.45%              MSFT_TOC00000453
           2017      May                      66.90%              MSFT_TOC00000581
           2017      June                     65.21%              MSFT_TOC00000549
           2017      July                     72.06%              MSFT_TOC00000523
           2017      August                   71.04%              MSFT_TOC00000677
           2017      September                70.26%              MSFT_TOC00000837
           2017      October                  70.53%              MSFT_TOC00000821



                                 CONFIDENTIAL – COUNSEL ONLY                         Page 1 of 3
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 187 of
                                      188

       Microsoft's Monthly Gross Margin For Office 365 Commerical Product Category
                          Reported In Product Breakdown Reports
                                   July 2015 - June 2020

                                       Office 365 Commerical
           Year          Month             Gross Margin             Source
           2017      November                 71.58%              MSFT_TOC00000805
           2017      December                 69.78%              MSFT_TOC00000693
           2018      January                  71.91%              MSFT_TOC00000725
           2018      February                 71.86%              MSFT_TOC00000709
           2018      March                    68.84%              MSFT_TOC00000773
           2018      April                    71.07%              MSFT_TOC00000661
           2018      May                      71.63%              MSFT_TOC00000789
           2018      June                     67.93%              MSFT_TOC00000757
           2018      July                     73.15%              MSFT_TOC00000949
           2018      August                   70.25%              MSFT_TOC00000885
           2018      September                72.28%              MSFT_TOC00001045
           2018      October                  70.68%              MSFT_TOC00001029
           2018      November                 71.25%              MSFT_TOC00001013
           2018      December                 73.60%              MSFT_TOC00000901
           2019      January                  72.95%              MSFT_TOC00000933
           2019      February                 75.53%              MSFT_TOC00000917
           2019      March                    72.95%              MSFT_TOC00000981
           2019      April                    73.34%              MSFT_TOC00000869
           2019      May                      74.46%              MSFT_TOC00000997
           2019      June                     73.03%              MSFT_TOC00000965
           2019      July                     75.55%              MSFT_TOC00000939
           2019      August                   74.77%              MSFT_TOC00000875
           2019      September                74.23%              MSFT_TOC00001035
           2019      October                  75.27%              MSFT_TOC00001019
           2019      November                 74.84%              MSFT_TOC00001003
           2019      December                 75.12%              MSFT_TOC00000891
           2020      January                  74.87%              MSFT_TOC00000923
           2020      February                 76.01%              MSFT_TOC00000907



                                 CONFIDENTIAL – COUNSEL ONLY                         Page 2 of 3
Case 0:20-cv-60416-AMC Document 99-1 Entered on FLSD Docket 07/09/2021 Page 188 of
                                      188

        Microsoft's Monthly Gross Margin For Office 365 Commerical Product Category
                           Reported In Product Breakdown Reports
                                    July 2015 - June 2020

                                                   Office 365 Commerical
              Year                Month                 Gross Margin                          Source
              2020          March                           74.61%                          MSFT_TOC00000971
              2020          April                           70.65%                          MSFT_TOC00000859
              2020          May                             67.85%                          MSFT_TOC00000987
              2020          June                            66.50%                          MSFT_TOC00000955

      Note:
      (a) Based upon a discussion with Ms. Kathryn Griffith, I understand the direct costs attributable to Safe
      Links are found in the “Office 365 Commercial” product category.




                                          CONFIDENTIAL – COUNSEL ONLY                                             Page 3 of 3
